ACCEPTED
                                                                                 03-15-00591-CV
                                                                                         7769797
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           11/10/2015 3:15:09 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                         No. 03-15-00591-CV

                                                                FILED IN
                                                         3rd COURT OF APPEALS
                     In the Third Court of Appeals            AUSTIN, TEXAS
                             Austin, Texas               11/10/2015 3:15:09 PM
                                                             JEFFREY D. KYLE
                                                                  Clerk

       THE CITY OF AUSTIN FIREFIGHTERS AND POLICE OFFICERS’
CIVIL SERVICE COMMISSION, DIRECTOR MARK WASHINGTON, CHIEF
       ARTURO ACEVEDO AND THE CITY OF AUSTIN, TEXAS,
                        Defendants – Appellants

                                   v.

            WILLIAM M. STEWART, Plaintiff - Appellee


              Appeal from Cause No. D-1-GN-13-003351
          98th Judicial District Court of Travis County, Texas


                      BRIEF OF APPELLANT



                     Anne L. Morgan, Interim City Attorney
                     Meghan L. Riley, Chief, Litigation
                     Chris Edwards, Assistant City Attorney
                     State Bar No. 00789276
                     City of Austin-Law Department
                     P. O. Box 1546
                     Austin, Texas 78767-1546
                     Telephone: (512) 974-2419
                     Facsimile: (512) 974-1311
                     chris.edwards@austintexas.gov

                     COUNSEL FOR DEFENDANT - APPELLANT
                  IDENTITY OF PARTIES AND COUNSEL

Defendants - Appellants
The City of Austin Firefighters and Police Officers’ Civil Service Commission,
Director Mark Washington, Chief Arturo Acevedo & the City of Austin, Texas

Plaintiff - Appellee
William M. Stewart

Counsel for Defendant – Appellant
Chris Edwards
Assistant City Attorney
State Bar No. 00789276
City of Austin - Law Department
P.O. Box 1546
Austin, Texas 78767-1546
Telephone: (512) 974-2419
Facsimile: (512) 974-1311
chris.edwards@austintexas.gov

Counsel for Plaintiff - Appellee
Grant Goodwin
State Bar No. 00787567
400 W. 14th Street, Suite 100
Austin, Texas 78701
Telephone: (512) 495-9111
Facsimile: (512) 495-9301
grant.goodwin@cleat.org




                                        ii
                                         TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ........................................................ ii

TABLE OF CONTENTS ................................................................................. iii, iv

INDEX OF AUTHORITIES ............................................................................. v, vi

RECORD REFERENCES ......................................................................................1

STATEMENT OF THE CASE ...............................................................................1

ORAL ARGUMENT IS NOT REQUESTED .......................................................2

ISSUES PRESENTED .............................................................................................2

I.       The district court erred when it denied the plea to the jurisdiction because
         the court lacked subject matter jurisdiction based on lack of standing for
         failure to exhaust administrative remedies. .....................................................2

II.      The district court erred when it denied the plea to the jurisdiction because
         governmental immunity is not waived under the Civil Service Act or Texas
         Uniform Declaratory Judgments Act...............................................................3

III.     The district court erred when it did not dismiss Chief of Police Art Acevedo
         against whom all claims were abandoned. ......................................................3

STATEMENT OF FACTS ......................................................................................3

A.       The facts are not in dispute. .............................................................................3

B.       Officer Discipline is pursuant to the Meet and Confer Agreement and
         Chapter 143 .....................................................................................................6

SUMMARY OF THE ARGUMENT .....................................................................8

ARGUMENT ............................................................................................................8

A.       The Rules of Statutory Construction do not support Stewart’s interpretation
         of Chapter 143 or the M&C Agreement. .........................................................9

                                                           iii
B.       Stewart lacked standing and the district court lacked jurisdiction because
         administrative remedies were not exhausted. ................................................10

                  1.       The district court lacked jurisdiction over claims for
                           reinstatement, back pay and lost benefits. ................................11

                  2.       The district court lacked jurisdiction to void the Agreed
                           Temporary Suspension. .............................................................13

C.       The district court lacked jurisdiction over claims for which governmental
         immunity is not waived. ................................................................................17

                  1.       Immunity bars claims against the City for back pay and lost
                           benefits. .....................................................................................18

                  2.       Immunity bars claims against Director Washington for acts
                           which are not ministerial. .........................................................19

D.       The district court lacked jurisdiction because all claims against the Chief of
         Police were abandoned ..................................................................................22

CONCLUSION AND PRAYER ...........................................................................23

CERTIFICATE OF SERVICE ............................................................................25

CERTIFICATE OF COMPLIANCE ..................................................................26

APPENDIX ............................................................................................................. 27




                                                           iv
                                         INDEX OF AUTHORITIES

Cases


Beacon Nat’l Ins. v. Montemayor,
 86 S.W.3d 260 (Tex.App.—Austin 2002, no pet.) ...............................................17

Brown v. Nero,
 2015 WL 5666172 (Tex.App.—Austin 2015) ............................................... 12, 18

Cf. Summers v. Keebler Co.,
 133 Fed. App’x. 249 (6th Cir. 2005) ....................................................................15

Chenault v. Phillips,
 914 S.W.2d 140 (Tex. 1996). ........................................................................... 9, 16

City of El Paso v. Heinrich,
 284 S.W.3d 366 (Tex. 2009) .......................................................................... 19, 20

Firefighters’ and Police Officers’ Civil Service Com’n of City of Houston v.
  Ceazer, 725 S.W.2d 431 (Tex.App.—Houston [14th Dist.] 1987, writ ref’d
  n.r.e.) .....................................................................................................................22

Galbraith Eng’g Consultants, Inc. v. Pochucha,
 290 S.W.3d 863 (Tex. 2009) ...................................................................................9

Hamilton v. Mark Washington, et al.,
 2014 WL 7458988 (Tex.App.—Austin 2014) . 9, 10, 11, 12, 13, 14, 17, 18, 19, 20

Howsam v. Dean Witter Reynolds, Inc.,
 123 S. Ct. 588 (2002) .............................................................................................19

In re Crow-Billingsley Air Park, Ltd.,
  98 S.W.3d 178 (Tex. 2003) ...................................................................................22

Marks v. St. Luke’s Episcopal Hosp.,
 319 S.W.3d 658 (Tex. 2010) ............................................................................ 9, 10

Mata v. City of San Antonio,
 2012 WL 1364594 (Tex.App.—San Antonio 2012) ............................... 10, 14, 15



                                                               v
Tex. Dep’t of Transp. v. Sefzik,
 355 S.W.3d 618 (Tex. 2011) (per curiam) ............................................................18

Texas Parks & Wildlife Dep’t v. Sawyer Trust,
 354 S.W.3d 384 (Tex. 2011) .................................................................................18

Wichita Falls State Hosp. v. Taylor,
 106 S.W.3d 692 (Tex. 2003) .................................................................................17

Statutes

Tex.Civ.Prac.&Rem.Code §37.001, et. seq. ..........................................................2, 8

Tex.Gov’tCode §24.011 .................................................................................. 2, 8, 22

Tex.Gov’tCode §311.021 ...........................................................................................9

Tex.Loc.Gov’tCode §143.010 ............................................................................. 7, 16

Tex.Loc.Gov’tCode §143.015 ..................................................................... 11, 12, 17

Tex.Loc.Gov’tCode §143.015(a) ................................................................................8

Tex.Loc.Gov’tCode §143.015(b).............................................................................. 17

Tex. Loc.Gov’tCode §143.051-.057 ......................................................................... 11

Tex.Loc.Gov’tCode §143.052(b)................................................................................3

Tex.Loc.Gov’tCode §143.052(g)..................................................................... 4, 6, 21

Tex.Loc.Gov’tCode §143.053 ............................................................................. 3, 11

Tex.Loc.Gov’tCode §143.057 ....................................................................................7

Tex.Loc.Gov’tCode §143.057(a) ................................................................................7

Tex.Loc.Gov’tCode §143.306(a) ................................................................................6

Tex.Loc.Gov’tCode §143.307 ....................................................................................6

                                                        vi
                              No. 03-15-00591-CV


                          In the Third Court of Appeals
                                  Austin, Texas


       THE CITY OF AUSTIN FIREFIGHTERS AND POLICE OFFICERS’
CIVIL SERVICE COMMISSION, DIRECTOR MARK WASHINGTON, CHIEF
       ARTURO ACEVEDO AND THE CITY OF AUSTIN, TEXAS,
                        Defendants – Appellants

                                        v.

                 WILLIAM M. STEWART, Plaintiff - Appellee


                   Appeal from Cause No. D-1-GN-13-003351
               98th Judicial District Court of Travis County, Texas


                           BRIEF OF APPELLANT


TO THE COURT OF APPEALS FOR THE THIRD DISTRICT:

                          RECORD REFERENCES

      Clerk’s Record. Citations to the Clerk’s Record will be to “CR” with the

page number following, e.g., “CR 7.”

      Appendix. References to materials included in the Appellant’s Appendix are

referred to as “AA” with the page number following, e.g., “AA 1.”

                        STATEMENT OF THE CASE

      William Stewart sued in district court over his dismissal from the Austin

                                        1
Police Department seeking declaratory relief under Chapter 37 of the Texas Civil

Practice and Remedies Code requesting reinstatement, back pay and lost benefits,

as well as mandamus under Texas Government Code §24.011 requesting a hearing

before a hearing examiner, pursuant to Chapter 143 of the Texas Local

Government Code. CR 22-28. The City of Austin, Mark Washington, Arturo

Acevedo, and the City of Austin Firefighters’ and Police Officers’ Civil Service

Commission (“Appellants”), filed a plea to the jurisdiction seeking dismissal

because failure to exhaust administrative remedies, and governmental immunity

deprived the district court of subject matter jurisdiction. CR 29-93.

      At the conclusion of the August 2, 2015 hearing, the district court took the

plea to the jurisdiction under advisement. On September 1, 2015, the Honorable

Orlinda Naranjo denied the Plea to the Jurisdiction without specifying any

grounds. CR 102, AA1.

                  ORAL ARGUMENT IS NOT REQUESTED

      Oral argument is not necessary because this Court has already decided the

central issues, that failure to exhaust administrative remedies, and governmental

immunity deprive a district court of subject matter jurisdiction.

                                 ISSUES PRESENTED

      I.     The district court erred when it denied the plea to the jurisdiction

             because the court lacked subject matter jurisdiction based on lack of


                                          2
             standing for failure to exhaust administrative remedies.

      II.    The district court erred when it denied the plea to the jurisdiction

             because governmental immunity is not waived under the Civil Service

             Act or Texas Uniform Declaratory Judgments Act.

      III.   The district court erred when it did not dismiss Chief of Police Art

             Acevedo against whom all claims were abandoned.

                            STATEMENT OF FACTS

A.    The facts are not in dispute.

      On August 24, 2012, former police officer William Stewart’s (“Stewart”)

chain of command unanimously recommended his indefinite suspension from the

Austin Police Department (“APD”) to the Chief of Police for violation of civil

service rules set forth in Chapter 143 of the Texas Local Government Code. CR

47-48, AA2.     “An indefinite suspension is equivalent to dismissal from the

department.” Tex.Loc.Gov’tCode, §143.052(b). CR 30, AA2. Only the Chief of

Police has authority to dismiss a police officer.

      Stewart had the option to deny the charges and file an appeal of his

discipline with the Civil Service Commission (the “Commission”) under Chapter

143, but he chose not to. Id., §143.053. CR 30, AA2. Instead, represented by the

Austin Police Association (“APA”), the union which represents police officers, and

an attorney with the Combined Law Enforcement Associations of Texas


                                          3
(“CLEAT”), which represents police officers and associations, Stewart chose to

waive his Chapter 143 appeal rights.         Id., §143.052(g).   CR 30, AA2.     On

September 13, 2012, Stewart chose to voluntarily enter into a sixty-day Agreed

Temporary Suspension with Chief of Police Art Acevedo (“Chief Acevedo”). CR

50-53. The Agreement included the term and condition that the agreed suspension

was a “Last Chance Agreement.” CR 52-53. A one-year probationary period

began after Stewart completed his sixty-day suspension (the effective date of the

probationary period was November 12, 2012 through November 12, 2013). CR

50-53. By entering into this Agreement with Chief Acevedo, Stewart expressly

acknowledged that he was being suspended for violating the civil service rules

cited in the Agreed Temporary Suspension. CR 30. Stewart signed the Agreed

Temporary Suspension, including the additional terms and conditions therein,

acknowledging that if he committed the same or similar act for which he was

temporarily suspended during his one-year probation he would be indefinitely

suspended. CR 53. Specifically, Stewart agreed as follows:

      TO WHOM IT MAY CONCERN:

      I acknowledge receipt of the above and foregoing memorandum of
      agreed temporary suspension and I understand that by entering into
      this disciplinary agreement the Chief foregoes his right to indefinitely
      suspend me for the conduct described above and that agreeing to the
      suspension, I have no right to appeal this disciplinary action or the
      additional terms and conditions cited herein, to the Civil Service
      Commission, to the District Court, or to an Independent Third Party
      Hearing Examiner. [emphasis added]

                                         4
      During his one-year probationary period, on July 30, 2013 Chief Acevedo

indefinitely suspended Stewart pursuant to the Agreed Temporary Suspension for

violating the Last Chance Agreement by committing the same or similar act for

which he was temporarily suspended. CR 55-61. Despite having agreed to the

Last Chance Agreement knowingly waiving appeal, on August 2, 2013, Stewart

filed a notice of appeal of his indefinite suspension with the Civil Service Director

to appeal to a hearing examiner complaining that he did not violate the terms of his

Last Chance Agreement because (1) the misconduct did not occur, or (2) it was not

the same or similar act of misconduct that led to his indefinite suspension, and (3)

the Last Chance Agreement was not signed by the Austin Police Association. CR

63-64.

      On August 7th, Civil Service Director Mark Washington (“Director

Washington”) rejected Stewart’s appeal for failure to invoke the jurisdiction of the

Civil Service Commission (the “Commission”). CR 66-67. Specifically, Director

Washington wrote as follows:

      In order for the Civil Service Commission or an Independent Third
      Party Hearing Examiner to determine whether an appeal is subject to
      arbitration, the jurisdiction of the Commission must be lawfully
      invoked. Under the Authority of the Meet and Confer Agreement
      Stewart entered into a Sixty-Day Agreed Suspension and expressly
      waived his right to appeal this indefinite suspension to the
      Commission, a Hearing Examiner, and to District Court.
      Consequently, the Commission does not have jurisdiction to act upon
      this appeal and no further steps will be taken to process this appeal.


                                         5
B.     Officer Discipline is pursuant to the Meet and Confer Agreement and
       Chapter 143.

       The City and the APA entered into a Meet and Confer Agreement (“M&C

Agreement”) recognizing the APA as the sole and exclusive bargaining agent for

police officers employed by the City pursuant to Chapter 143. Agreement Between

the City of Austin and the Austin Police Association, Article 3. CR 69-81, AA3.

The M&C Agreement endorses the Texas meet and confer statute, Municipal

Service for Firefighters and Police Officers (the “Civil Service Act”).

Tex.Loc.Gov’tCode, Chapter 143. CR 83-89, AA2. The M&C Agreement is

“binding on the public employer, the association, and the fire fighters or police

officers covered by the agreement.” Id., §143.306(a). CR 32, AA2.

       Under the M&C Agreement, Article 18 Disciplinary Actions, Demotions

and Appeals, controls discipline of police officers. CR 70-77. In the event of a

conflict between the statute and the M&C Agreement, pursuant to statute the M&C

Agreement preempts and supersedes Chapter 143. Art 18., Sec. 17; Id., §143.307.

CR 32, AA2-3. Article 18, Section 3, Mutually Agreed Temporary Suspensions of

Sixteen (16) to Ninety (90) Days, mirrors the language of Chapter 143. CR 86,

AA2.

       §143.052(g). If offered by the department head, the fire fighter or
       police officer may agree in writing to voluntarily accept, with no right
       of appeal, a suspension of 16 to 90 calendar days for violation of a
       civil service rule.


                                          6
      Article 18, Section 7, Last Chance Agreement, is a contractual provision

 mutually agreed upon by the City and the APA that expressly authorizes Chief

 Acevedo to offer a Last Chance Agreement as an alternative to indefinite

 suspension. CR 73-74, AA3.

      a) . . . the Police Chief may offer the officer, as an alternative to
         indefinite suspension, the opportunity to enter into a last chance
         agreement . . .
      (3) The officer will agree to a probationary period not to exceed one
      (1) year, with the additional requirement that if, during the
      probationary period, the officer commits the same or a similar act of
      misconduct, the officer will be indefinitely suspended without right of
      appeal.

      The Civil Service Act prescribes administrative remedies to appeal

disciplinary actions. Chapter 143, Subchapter D. Disciplinary Actions. CR 85-89,

AA2. The deadline for appeals is ten days. Id., §143.010 (“police officer need

only file an appeal with the commission within 10 days after the date the action

occurred”). CR 33, AA2. A police officer appealing discipline may elect to be

heard by the Civil Service Commission, or a hearing examiner. Id., §143.057,

AA2. CR 88-89. If a “police officer elects to appeal to a hearing examiner, the

person waives all rights to appeal to a district court,” except on limited grounds not

applicable here. Id., §143.057(a), AA2. CR 88. Stewart’s August 2, 2013 notice

of appeal elected to have his appeal heard by a hearing examiner, instead of the

Commission. CR 63-64. Only decisions of the Commission are appealable to

district court: Id. CR 33, AA2.

                                          7
         §143.015(a) If a firefighter or police officer is dissatisfied with any
         commission decision, the firefighter or police officer may file a
         petition in district court asking that the decision be set aside. The
         petition must be filed within 10 days after the date [of] the final
         commission decision . . .

There is no Commission decision to appeal to district court in this case. CR 33.

                           SUMMARY OF THE ARGUMENT

         The district court lacked subject matter jurisdiction over Stewart’s suit for

declaratory relief seeking reinstatement, back pay and lost benefits, or to

mandamus a hearing before a hearing examiner based on failure to exhaust

administrative remedies, and because governmental immunity is not waived under

the Civil Service Act, or the Texas Uniform Declaratory Judgments Act.

                                         ARGUMENT

         Stewart sought reinstatement, back pay and lost benefits, requesting

declarations under the Texas Uniform Declaratory Judgments Act (“UDJA”),

Civ.Prac.&Rem.Code, §37.001, et. seq., and mandamus under Tex. Gov’t Code,

§24.011, specifically (a) a declaration that his Last Chance Agreement is void, (2)

a declaration that Director Washington’s refusal to forward his appeal to the

American Arbitration Association1 was ultra vires, and (3) to mandamus Director

Washington to forward his appeal to a hearing examiner, pursuant to Chapter 143,

the Civil Service Act.

1
    If the parties do not agree on the selection of a hearing examiner, they may request a list of
    seven qualified neutral hearing examiners from the American Arbitration Association.
                                                 8
      The Court lacks subject matter jurisdiction (1) to grant a claim for

reinstatement, back pay and lost benefits or declare the Last Chance Agreement

void based on failure to exhaust administrative remedies under the M&C

Agreement and Chapter 143, (2) to declare that refusal to forward the appeal was

an ultra vires act because immunity is not waived under Chapter 143 or the UDJA,

or (3) to mandamus appeal to a hearing examiner because neither the M&C

Agreement nor Chapter 143 confer jurisdiction on hearing examiners to hear an

appeal of an indefinite suspension pursuant to a Last Chance Agreement which

expressly waived all appeal rights. CR 34-35. The UDJA is “not a grant of

jurisdiction, but merely a procedural device for deciding cases already within a

court’s jurisdiction.” Chenault v. Phillips, 914 S.W.2d 140, 141 (Tex. 1996). CR

35.

A.    The Rules of Statutory Construction do not support Stewart’s interpretation
      of Chapter 143 or the M&C Agreement.

      In enacting a statute, it is presumed that the entire statute is intended to be

effective, and a just and reasonable result is intended. Tex.Gov’tCode, §311.021.

CR 35. Under the rules of statutory construction, the primary concern is the

express statutory language. Galbraith Eng’g Consultants, Inc. v. Pochucha, 290
S.W.3d 863, 867 (Tex. 2009). CR 35. Courts apply the plain meaning of the text

unless a different meaning is supplied by legislative definition or is apparent from

the context, or the plain meaning leads to absurd results. Marks v. St. Luke’s

                                         9
Episcopal Hosp., 319 S.W.3d 658, 663 (Tex. 2010). CR 35. Lst year, this Court

found that courts must also “construe the [M&C] Agreement.” Hamilton v. Mark

Washington, et al., 2014 WL 7458988 *3 (Tex.App.—Austin 2014) (denial of

appeal of indefinite suspension of police officer). “We examine the entire contract

in an effort to harmonize and effectuate all of its provisions so that none are

rendered meaningless. We do not give controlling effect to any single provision;

instead, we read all of the provisions in light of the entire agreement.” Hamilton,

at *3. (internal citations omitted) In another case seeking to interpret a collective

bargaining agreement (“CBA”), that appellate court found that “[w]e do not agree

with [plaintiff’s] interpretation of the CBA and its interaction with the Local

Government Code. The CBA is unambiguous. (holding language that can be given

certain or definite legal meaning is unambiguous).” Mata v. City of San Antonio,

2012 WL 1364594 *3 (Tex.App.—San Antonio 2012. (internal citations omitted)

CR 35. Similarly, in this case the M&C Agreement is unambiguous authorizing

Agreed Temporary Suspensions from which “there shall be no appeal,” with a

“Last Chance Agreement” “as an alternative to indefinite suspension,” consistent

with Chapter 143. M&C Agreement, Article 18, Secs. 3 & 7. CR 70-74, AA3.

B.    Stewart lacked standing and the district court lacked jurisdiction because
      administrative remedies were not exhausted.

      First, the “Civil Service Act outlines the disciplinary process by which a

municipality may suspend an officer and the procedure for the appeal of a

                                         10
suspension. See Tex. Loc. Gov’t Code §143.051-.057.” Hamilton, at *4. Second,

the M&C Agreement outlines mandatory grievance procedures for complaints

about violations of the M&C Agreement. Under both the Civil Service Act and the

M&C Agreement, the district court lacked subject matter jurisdiction based on lack

of standing because administrative remedies were not exhausted.

      1.     The district court lacked jurisdiction over claims for reinstatement,
             back pay and lost benefits.

      The district court lacked jurisdiction over Stewart’s claim for reinstatement

under Chapter 143 because the statute gives the Civil Service Commission

exclusive jurisdiction over such claims. Tex.Loc.Gov’tCode, §143.053(e)(3), AA2.

“When the legislature grants an administrative body the sole authority to make an

initial determination in a dispute, the agency has exclusive jurisdiction over the

dispute.” Hamilton, at *6. (“[T]he sole authority to make the initial decision to

uphold the suspension or reverse it and grant reinstatement is afforded the official

making the decision at the Commission level”). Accordingly, “the district court

lacked jurisdiction over [plaintiff’s] claim for reinstatement because the

Commission has exclusive jurisdiction over such claims.” Hamilton, at *6.

      Stewart asserts that the trial court has jurisdiction under Section 143.015

Appeal of Commission Decision to District Court. CR 23. However, last year this

Court concluded that “[b]ecause the Commission determined that Hamilton has

failed to invoke its jurisdiction, it did not hold a hearing or refer the appeal to a

                                         11
hearing examiner. Consequently, Hamilton’s suit is not an appeal of a decision of

the Commission or a hearing examiner, and there is no Commission decision for

the trial court to consider de novo nor any basis for awarding relief under section

143.015.” Hamilton, at *5. CR 37. Just as in Hamilton, there is no Commission

decision in this case, depriving the district court of subject matter jurisdiction. CR

37.   More recently, this Court concluded that because the officer “has not

exhausted all of her administrative remedies, neither we nor the trial court have

jurisdiction to order that she be reinstated with back pay and benefits.” Brown v.

Nero, 2015 WL 5666172 *3 (Tex.App.—Austin 2015), citing Hamilton, at *10.

      “When the administrative body has exclusive jurisdiction, a party must

exhaust all administrative remedies before seeking judicial review of the decision,

and if the party has not met the exhaustion requirement, the trial court lacks subject

matter jurisdiction and must dismiss the claims without prejudice to refiling.”

Hamilton, at *6. “Because [plaintiff’s] appeal was rejected, there has been no

initial determination in this dispute at the Commission level, and [plaintiff] has not

exhausted his administrative remedies. We therefore conclude that the district

court lacked subject matter jurisdiction over [plaintiff’s] request for reinstatement

and did not err in granting the City’s plea.” Hamilton, at *6. Similarly, Director

Washington rejected Stewart’s appeal in this case. It was error to deny the City’s

plea because failure to exhaust the mandatory administrative remedies in Chapter


                                         12
143 deprived the district court of jurisdiction. CR 37.

      2.     The district court lacked jurisdiction to void the Agreed Temporary
             Suspension.

      The district court not only lacked subject matter jurisdiction for failure to

exhaust administrative remedies under Chapter 143, but also for failure to exhaust

administrative remedies under the M&C Agreement grievance procedures. CR 36,

AA3. This Court has already found that both administrative remedies must be

exhausted to confer jurisdiction. Hamilton, at *10 (“we agree with the City that

Hamilton lacked standing to sue for breach of contract because he failed to exhaust

the administrative remedies required by the Agreement.) Hamilton, at *10. CR

36. Stewart’s purported request for declarations under the UDJA, are actually

breach of contract claims because they allege breach of the M&C Agreement

whose mandatory grievance procedures he failed to pursue as required by the Civil

Service Act. CR 78-81. M&C Agreement, Article 20, Grievance Procedures,

AA3. Hamilton, at *9 (“Hamilton’s final claim is one for breach of contract based

on alleged violations of his rights under the Agreement.”       “Hamilton lacked

standing to sue for breach of contract because he failed to exhaust his

administrative remedies under the Civil Service Act, an issue we have already

resolved in the City’s favor”). “Here, the Agreement similarly provides that a

grievance may be filed by any individual officer to whom the Agreement applies.”

Hamilton, at *10 (“Hamilton was an active APD officer, not belonging to any of

                                         13
the excluded categories, who was covered by the Agreement and bound by its

grievance procedure.”) Hamilton, at *10.

      The M&C Agreement outlines mandatory grievance procedures for

complaints about violations of the M&C Agreement (“a ‘grievance’ is defined as

any dispute, claim, or complaint involving the interpretation, application, or

alleged violation of any provision of this Agreement”). CR 36, AA3. Stewart

sought a declaration that his Agreed Temporary Suspension is void because (a) it

does not comply with the M&C Agreement, (b) the APA was not a party, and (c)

an arbitrator should determine whether he violated his Last Chance Agreement.

CR 24.     Although represented by the APA and a CLEAT attorney, Stewart

requested no changes to the terms of the Last Chance Agreement. Mata, at *1 (the

union and plaintiff “asked for a few changes in the terms of the agreement, which

the City made”). If Stewart believed that a hearing examiner must determine if the

conduct is the same or similar, and the failure to do so constitutes a violation of the

M&C Agreement, he was required to file a contract grievance within thirty (30)

days after he knew or should have known of the facts giving rise to the grievance.

M&C Agreement, Article 20. CR 78-81, AA3. No contract grievance was ever

filed. It was error to deny the City’s plea because failure to exhaust the mandatory

administrative remedies in the M&C Agreement deprived the district court of

jurisdiction.


                                          14
      Moreover, voiding the Last Chance Agreement would result in Stewart’s

termination on September 13, 2012 because it was in lieu of indefinite suspension.

CR 40.    “If the last chance agreement is void, then Mata’s first indefinite

suspension remains in place.” Mata, at *5. “The Act’s ten-day period to appeal a

suspension would bar Mata’s untimely appeal from the original indefinite

suspension.” Mata, at *5 (“Without signing the last chance agreement in the first

place . . . she would have been justifiably terminated. Her signing of the last

chance agreement saved her from being terminated.)”         Mata, n.2, citing Cf.

Summers v. Keebler Co., 133 Fed. App’x. 249, 252 (6th Cir. 2005).

      APD has a history of entering into Last Chance Agreements. CR 38. Mata,

at *5 (“there is a history of settlement agreements . . . the record shows that the

execution of a last chance agreement was not contrary to the CBA”). Stewart

signed the Last Chance Agreement without taking issue with any terms. Mata, at

*1 (“neither questioned the legality of nor argued that the last chance agreement

violated the terms” of the M&C Agreement). In the last fifteen years of APD Last

Chance Agreements, the APA has never signed, has never requested to sign, and

has never filed a grievance under the M&C Agreement grievance procedures

complaining that the APD was not a signatory. CR 91-93. Mata, at *1 (plaintiff,

the police chief, and “one witness signed the last chance agreement, [police union]

did not.”) In the last fifteen years, the only legal challenge to a Last Chance


                                        15
Agreement was denied. Tony Smith v. Hubert Arturo “Art” Acevedo, et al., Case

No. A-09-CA-620-S, U.S. District Court, Western District, Austin Division, Sept.

20, 2010 (“of particular importance to Plaintiff’s defamation claim here, was a

2005 agreed 60-day suspension . . . Plaintiff signed the memo on April 20, 2005,

acknowledging both receipt and his understanding that he forfeited his right to

appeal in return for the Chief not exercising his right to terminate Plaintiff for the

described conduct”). Stewart is attempting to challenge the process in his 2012

Agreed Temporary Suspension through the vehicle of his 2013 non-appealable

indefinite suspension, because he failed to appeal his temporary suspension within

the ten days mandated by Chapter 143 remedies. Tex.Loc.Gov’tCode, §143.010,

AA2. (“Defendants point out, and the Court agrees, Plaintiff’s claims relating to

his 2005 discipline are time-barred. Plaintiff is attempting to challenge the process

he received in 2005 through the vehicle of the 2008 memo.” “If Plaintiff wished to

complain about the process he received in 2005, he should have done so”).

Similarly, Stewart should have complained about the 2012 Agreed Temporary

Suspension at that time. CR 38.

      The UDJA is “not a grant of jurisdiction, but merely a procedural device for

deciding cases already within a court’s jurisdiction.” Chenault v. Phillips, 914
S.W.2d 140, 141 (Tex. 1996). Stewart cannot enlarge the court’s jurisdiction by

reframing his breach of contract claim as a UDJA claim. CR 40. Further, “a


                                         16
declaratory judgment action will not lie to provide redundant remedies,” in this

case Chapter 143 remedies. Beacon Nat’l Ins. v. Montemayor, 86 S.W.3d 260, 267

(Tex.App.—Austin 2002, no pet.).        Finally, the plain language of the M&C

Agreement expressly authorizes Last Chance Agreements, does not require the

APA sign as a party, and does not require that an arbitrator determine whether the

act was the same or a similar act. CR 40. It was error to deny the City’s plea

because failure to exhaust the administrative remedies in the M&C Agreement

deprived the district court of jurisdiction. CR 37.

C.    The district court lacked jurisdiction over claims for which governmental
      immunity is not waived.

      Governmental immunity protects political subdivisions of the State,

including cities, absent express waiver. Wichita Falls State Hosp. v. Taylor, 106
S.W.3d 692, 694 n.3 (Tex. 2003). CR 40. “The Civil Service Act provides a

limited waiver of governmental immunity from suit for appeal of a Commission

decision to district court. See Tex.Loc.Gov’tCode §143.015. For a suit to proceed

against a governmental unit under a statute [that waives immunity], the court must

first look to the terms of the Act to determine the scope of its waiver and then

‘consider the particular facts of the case . . . to determine whether it comes within

that scope’.” Hamilton, at *3. CR 40. Stewart’s “requests for declaratory and

mandamus relief and his purported ‘appeal’ of the Commission’s ‘decision’ do not

fall within the waiver of immunity granted in section 143.015(b), and the district

                                         17
court did not have jurisdiction over [plaintiff’s] claims under the Civil Service

Act.” Hamilton, at *5. CR 40. The UDJA waives immunity for certain claims;

however, it is not a general waiver of immunity. Texas Parks & Wildlife Dep’t v.

Sawyer Trust, 354 S.W.3d 384, 388 (Tex. 2011). CR 40. The UDJA “does not

waive immunity against claims seeking a declaration of the claimant’s statutory

rights. Tex. Dep’t of Transp. v. Sefzik, 355 S.W.3d 618, 621 (Tex. 2011) (per

curiam).”    The UDJA waives governmental immunity only when the plaintiff

seeks a declaration challenging the constitutionality or validity of a statute or

ordinance. The UDJA waives immunity for those claims only because section

37.006(b) calls for the joinder of the governmental entity as a party when the

validity of its statute or ordinance is challenged.       Sefzik, 355 S.W.3d at n.3

(immunity from suit is not waived for a UDJA action in which “a plaintiff seeks a

declaration of his or her rights under a statute or other law.”)

      1.     Immunity bars claims against the City for back pay and lost benefits.

      As this Court has held, a claim for reinstatement, back pay and lost benefits

is jurisdictionally barred because “neither [the appellate court] nor the trial court

have jurisdiction to order that [Stewart] be reinstated with back pay and benefits,”

the Commission having sole authority to make that decision.           Brown, at *3

(affirming plea to the jurisdiction on request for “reinstatement with back pay and

benefits”). Additionally, “if the sole purpose of a declaration is to obtain a money


                                          18
judgment, immunity is not waived.” Hamilton, at *5, citing City of El Paso v.

Heinrich, 284 S.W.3d 366 (Tex. 2009). CR 41. “[D]eclaratory and mandamus

claims for back pay and lost benefits seek retrospective monetary compensation for

salary and benefits of which he was deprived by the City’s alleged wrongful

actions . . . and are therefore claims for money damages that implicate

governmental immunity . . . we agree with the City that governmental immunity is

not waived and the district court did not err in granting the City’s plea to the

jurisdiction as to those claims.” Hamilton, at *7. CR 41.

      2.     Immunity bars claims against Director Washington for acts which are
             not ministerial.

      Stewart seeks a declaratory judgment, granting “referral to a third party

arbitrator on the prerequisite issue of same or similar conduct,” alleging

“procedural arbitrability” citing to Howsam. CR 24. However, in that case the U.

S. Supreme Court reaffirmed that “arbitration is a matter of contract and a party

cannot be required to submit to arbitration any dispute which he has not agreed so

to submit.” Howsam v. Dean Witter Reynolds, Inc., 123 S. Ct. 588, 591 (2002).

CR 41. In this case, there is no contractual provision in the M&C Agreement to

submit either a Last Chance Agreement, or a non-appealable indefinite suspension

pursuant to a Last Chance Agreement to arbitration; therefore, forwarding the

appeal was not a ministerial act.

      Stewart complains of rejection of his appeal by Director Washington

                                        19
asserting the “ultra vires exception to governmental immunity applies to Director

Washington’s failure to perform a purely ministerial act because he acted outside

of his official capacity or without legal authority.”       CR 26.     “Suits against

governmental officials alleging that they ‘acted without legal authority or failed to

perform a purely ministerial act’ and seeking to compel the officials ‘to comply

with statutory or constitutional provisions’ fall within the ‘ultra vires’ exception to

governmental immunity because they ‘do not attempt to exert control over the state

–they attempt to reassert the control of the state.’ Id. Generally, however, only

prospective relief is available. Thus, although governmental immunity protects a

city from lawsuits for retrospective money damages, a request for prospective

injunctive or mandamus relief from illegal or unauthorized acts may be pursued

under the UDJA against the appropriate officials in their official capacities.”

Hamilton, at *5. (internal citations omitted), citing Heinrich, 284 S.W.3d at 372.

CR 42.

      Stewart alleges that he “did not waive his civil service right to an appeal to

an independent third-party hearing examiner on the issue of whether the alleged

conduct occurred and if so, whether the conduct was the same or similar in nature

to the conduct complained of in the previous suspension to invoke the terms of the

last chance agreement/probation.” CR 27.           By the plain language of the

Agreement, Stewart expressly waived “all right to appeal this disciplinary


                                          20
action, including the additional terms and conditions cited herein.” [emphasis

added] CR 53. Furthermore, under the Civil Service Act, the Chief of Police has

the sole statutory authority to determine if an officer has violated civil service

rules, and if so, has the sole authority to impose disciplinary action. CR 43. A

Hearing Examiner conducts an appellate review only, and has no statutory or

contractual authority to make the initial contractual determination. CR 43.

      Director Washington complied with the language of the Agreed Temporary

Suspension, the M&C Agreement, and the Civil Service Act when he rejected

Stewart’s appeal, none of which authorize appeal of “Last Chance Agreements.”

Tex.Loc.Gov’tCode, §143.052(g). CR 43, AA2. The mandatory language of the

M&C Agreement expressly bars appeals of Last Chance Agreements. (“there

shall be no appeal”) [emphasis added]. M&C Agreement, Article 18, Sec. 3.

Because there was no right to appeal, Director Washington had a ministerial duty

not to forward Stewart’s appeal to a Hearing Examiner. CR 43.

      The M&C Agreement supersedes Chapter 143 in the event of a conflict.

M&C Agreement, Article 18, Sec. 7. CR 43, AA3. Stewart points to no grant of

authority under which a hearing examiner has jurisdiction to hear an appeal of a

Last Chance Agreement, the terms and conditions cited therein, or a non-

appealable indefinite suspension pursuant to a Last Chance Agreement. CR 43.

Because there is a contractual prohibition for this appeal, Director Washington not


                                        21
only had no jurisdiction to act upon the appeal, he was contractually prohibited

from doing so. CR 43. It would have been ultra vires to forward an appeal barred

by the M&C Agreement to an arbitrator. Accordingly, Stewart’s claim against

Director Washington does not fall within the ultra vires exception to immunity.

CR 43.

      Stewart seeks a writ of mandamus to forward his appeal to an independent

third-party hearing examiner pursuant to Texas Government Code §24.011. CR

24. Mandamus is an extraordinary remedy available only in limited circumstances

to correct a clear abuse of discretion or the violation of a duty imposed by law

when the relator has no adequate remedy by appeal. In re Crow-Billingsley Air

Park, Ltd., 98 S.W.3d 178, 279 (Tex. 2003).       CR 43. “Before being entitled to

the issuance of a writ of mandamus, a petitioner must establish both a clear right to

such relief and a clear duty on the part of the Commission to act.” Firefighters’

and Police Officers’ Civil Service Com’n of City of Houston v. Ceazer, 725 S.W.2d
431, 433 (Tex.App.—Houston [14th Dist.] 1987, writ ref’d n.r.e.). CR 44. A

hearing examiner lacks jurisdiction to hear Stewart’s appeal because neither the

M&C Agreement nor Chapter 143 authorize appeal of a non-appealable indefinite

suspension pursuant to a Last Chance Agreement waiving all appeal rights. CR 44.

D.    The district court lacked jurisdiction because all claims against the Chief of
      Police were abandoned.

      Stewart abandoned all claims against Chief Acevedo.             The wrongful

                                         22
termination and retaliation claims asserted in both his Original Petition and First

Amended Petition were deleted from the Second Amended Petition. CR 23-28.

The plea to the jurisdiction sought dismissal of Chief Acevedo because no facts

were pled, and no claims were asserted against him. CR 34. Stewart’s response to

the plea did not dispute that all claims against Chief Acevedo were abandoned. CR

94-101. Accordingly, the district court lacked subject matter jurisdiction and Chief

Acevedo should have been dismissed.

                        CONCLUSION AND PRAYER

      An appeal of whether misconduct occurred, or was the same or similar act of

misconduct, in fact appeals the merits of disciplinary action, which nullifies Last

Chance Agreements. Stewart’s self-serving interpretation of his waiver of all

appeal rights argues that he merely entered into a “second-to-the-last-chance

agreement,” allowing him a “last, last chance” before a hearing examiner which he

expressly waived. Such a construction would make a nullity of Last Chance

Agreements, the intent of the APA and the City in the M&C Agreement, as well as

the Texas Legislature in enacting the Civil Service Act which expressly supersedes

Chapter 143 with the M&C Agreement. Accepting Stewart’s argument, every

police officer will enter into a “Last Chance Agreement” to avoid dismissal,

knowing that the only consequence will be a “last, last chance” and appeal to a

hearing examiner. Chapter 143 and the M&C Agreement do not allow such an


                                        23
absurd result. The true consequence will be that the Chief of Police will no longer

offer Last Chance Agreements if rendered meaningless, and police officers will no

longer have an opportunity to prove themselves, and save their law enforcement

careers.

                         RESPECTFULLY SUBMITTED,

                         ANNE L. MORGAN, Interim City Attorney
                         MEGHAN L. RILEY, Chief, Litigation

                         /s/ Chris Edwards
                         CHRIS EDWARDS
                         Assistant City Attorney
                         State Bar No. 00789276
                         City of Austin-Law Department
                         P. O. Box 1546
                         Austin, Texas 78767-1546
                         Telephone: (512) 974-2419
                         Facsimile: (512) 974-1311
                         chris.edwards@austintexas.gov

                         COUNSEL FOR DEFENDANTS - APPELLANTS




                                        24
                         CERTIFICATE OF SERVICE

      This is to certify that I have served a copy of the foregoing on all parties, or

their attorneys of record, in compliance with the Appellate Rules of Civil

Procedure, this 9th day of November, 2015.

Grant Goodwin
State Bar No. 00787567
400 W. 14th Street, Suite 100
Austin, Texas 78701
Telephone: (512) 495-9111
Facsimile: (512) 495-9301
grant.goodwin@cleat.org

Counsel for Plaintiff - Appellee


                                /s/ Chris Edwards
                                CHRIS EDWARDS
                                Counsel for Defendants – Appellants




                                         25
                      CERTIFICATE OF COMPLIANCE

      This brief complies with the type-volume limitations of Tex. R. of App. P.

9.4(i)(2)(B) because this brief contains 5418 words, excluding the parts of the brief

exempted by Tex. R. App. P. 9.4(i)(1).


                                /s/ Chris Edwards
                                CHRIS EDWARDS
                                Counsel for Defendants – Appellees




                                         26
                                 APPENDIX

TAB

1     Order Denying Defendants’ Plea to the Jurisdiction, Remanding for Further
      Proceedings, and Staying Proceedings Before the Court.

2     Texas Local Government Code, Chapter 143.

3     Agreement Between the City of Austin and the Austin Police Association
      (“Meet and Confer Agreement”).




                                      27
APPENDIX 1
£0"d ll:::HOl


                                                   NO. D-1-GN-13-003351

          WILLIAM M. STEWART,                                §
          Plaintiff                                          §
                                                             §
          v.                                                 §
                                                             §
          THE CITY OF AUSTIN                                 §
          JnRE:FIGHTERS' AND POLICE                          §
          OFFICERS' CIVIL SERVICE                            §
          COMMISSION, DIRECTOR MARK                          §
          WASHINGTON, CIDEF ARTURO                           §
          ACEVEDO, AND THE CITY OF                           §
          AUSTIN, TEXAS,                                     §
          Defendants                                         §     TRAVIS COUNTY, TEXAS

               ORDER DENYING DEFENDANTS' PLEA TO THE JURISDICTION, REMANDING
               FOR FURTHER PROCEEDINGS. AND STAYING PROCEEDINGS BEFORE THE
                                          COURT

                       On July 27, 2015, the Defendants' Plea to the Jurisdiction came to be heard, and after

               reading the Plea, hearing the arguments, reviewing the applicable case law, and considering

               the same, the Court finds as follows:

                       1. The Court ORDERS that Defendants' Plea to the Jurisdiction is DENIED;

                       2. The Court FURTHER ORDERS that the case be REMANDED to the City of

                           Austin so that a third-party hearing examiner can address the issue of"same or

                           similar act of misconduct" pursuant to Loc. Gov. Code Sec. 143.057; and

                       3. The Court FURTHER ORDERS that all further actions before the Court be

                           STAYED pending resolution of the administrative grievance process.

                       Therefore, it is ORDERED, ADJUDGED AND DECREED that Defendants' Plea to

               the Jurisdiction is DENIED, the case is REMANDED to the City of Austin for further

               proceedings, and all actions before the Court are STAYED pending resolution of the

               administrative grievance process.

                       SIGNED on this the_---=-}__ day of September, 2015.




   £0.d                                                      ~~nOJ ~JI~~Sia H~6Tt                 TT:TT     ST0c-T0-d3S
APPENDIX 2
                           LOCAL GOVERNMENT CODE

        TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

             SUBTITLE A. MUNICIPAL OFFICERS AND EMPLOYEES

 CHAPTER 143.      MUNICIPAL CIVIL SERVICE FOR FIREFIGHTERS AND POLICE

                                     OFFICERS



                     SUBCHAPTER A. GENERAL PROVISIONS



        Sec.A143.001.AAPURPOSE.        (a)    The purpose of this chapter is

to secure efficient fire and police departments composed of capable

personnel    who   are   free   from   political     influence    and   who   have

permanent employment tenure as public servants.

        (b)AAThe members of the Fire Fighters ’ and Police Officers ’

Civil    Service    Commission       shall    administer   this    chapter     in

accordance with this purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec. 143.002.AAMUNICIPALITIES COVERED BY CHAPTER.               (a)   This

chapter applies only to a municipality:

              (1)AAthat:

                     (A)AAhas a population of 10,000 or more;

                     (B)AAhas    a     paid   fire    department    or    police

department; and

                     (C)AAhas voted to adopt this chapter or the law

codified by this chapter; or

              (2)AAwhose election to adopt this chapter and whose

acts subsequent to that election were validated by the law enacted

by House Bill 822, Acts of the 73rd Legislature, Regular Session,

1993.

        (b)AAPopulation under Subsection (a)(1) is determined by the

most recent:

              (1)AAfederal decennial census; or

              (2)AAannual population estimate provided by the state

demographer under Chapter 468, Government Code, if that estimate is

more recent than the most recent federal decennial census.

        (c)AAIf this chapter applies to a municipality as provided by

Subsection (a), the application of this chapter to the municipality


                                        1
is not affected if the municipality ’s population changes and the

municipality    no    longer   meets   the    population    requirement     of

Subsection (a)(1).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.             Amended

by Acts 1993, 73rd Leg., ch. 576, Sec. 1, eff. Aug. 30, 1993.

Amended by:

      Acts 2005, 79th Leg., Ch. 212 (H.B. 1913), Sec. 1, eff. May

27, 2005.

      Acts 2005, 79th Leg., Ch. 1163 (H.B. 3409), Sec. 1, eff. June

18, 2005.



      Sec.A143.003.AADEFINITIONS.          In this chapter:

              (1)AA"Commission" means the Fire Fighters ’ and Police

Officers ’ Civil Service Commission.

              (2)AA"Department head" means the chief or head of a fire

or police department or that person ’s equivalent, regardless of the

name or title used.

              (3)AA"Director" means the director of fire fighters ’

and police officers ’ civil service.

              (4)AA"Fire fighter" means a member of a fire department

who was appointed in substantial compliance with this chapter or

who is entitled to civil service status under Section 143.005 or

143.084.AAThe term:

                     (A)AAapplies   only     to   an   employee   of   a   fire

department whose position requires substantial knowledge of fire

fighting and who has met the requirements for certification by the

Texas Commission on Fire Protection under Chapter 419, Government

Code, including an employee who performs:

                          (i)AAfire suppression;

                          (ii)AAfire prevention;

                          (iii)AAfire training;

                          (iv)AAfire safety education;

                          (v)AAfire maintenance;

                          (vi)AAfire communications;

                          (vii)AAfire medical emergency technology;

                          (viii)AAfire photography;

                          (ix)AAfire administration; or


                                       2
                           (x)AAfire arson investigation; and

                      (B)AAdoes not apply to a secretary, clerk, budget

analyst, custodial engineer, or other administrative employee.

               (5)AA"Police      officer"      means       a   member    of   a    police

department or other peace officer who was appointed in substantial

compliance with this chapter or who is entitled to civil service

status under Section 143.005, 143.084, or 143.103.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                        Amended

by Acts 2001, 77th Leg., ch. 498, Sec. 1, eff. Sept. 1, 2001.

Amended by:

       Acts    2005, 79th       Leg., Ch.     738    (H.B.     2640),    Sec.     1,   eff.

September 1, 2005.



       Sec.A143.004.AAELECTION TO ADOPT OR REPEAL CHAPTER.                         (a)    A

municipality may hold an election to adopt or repeal this chapter as

provided by this section.

       (b)AAIf the governing body of the municipality receives a

petition   requesting      an   election      that   is    signed   by   a    number     of

qualified voters of the municipality equal to at least 10 percent of

the   number     of   voters    who   voted   in     the   most    recent     municipal

election, the governing body shall order an election submitting to

the voters the question of whether this chapter should be adopted.

The election must be held on the first authorized uniform election

date prescribed by Chapter 41, Election Code, that occurs after the

petition is filed and that allows sufficient time to comply with

other requirements of law.

       (c)AAThe ballot shall be printed to provide for voting for or

against    the   proposition:         "Adoption      of    the   fire   fighters ’ and

police officers ’ civil service law."               However, this chapter may be

adopted to apply only to the fire or police department, and in that

case, the ballot shall be printed to reflect the department that

would be covered by this chapter.                   If a majority of the votes

received in the election are in favor of adoption of this chapter,

the governing body shall implement this chapter.

       (d)AAIf an election is held under Subsection (b), a petition

for a subsequent election to be held under that subsection may not

be filed for at least one year after the date the previous election


                                          3
was held.         To be valid, a petition for a subsequent election must

contain     the     signatures        of     a    number       of   qualified            voters    of   the

municipality equal to at least 20 percent of the number of voters

who voted in the most recent municipal election.                                         Any subsequent

election must be held at the next general municipal election that

occurs after the petition is filed.

         (e)AAIf         the    governing         body     of       a   municipality             that   has

operated         under    this   chapter          for     at    least        one    year    receives      a

petition requesting an election to repeal this chapter that is

signed      by    at    least    10   percent         of   the      qualified            voters    of   the

municipality, the governing body shall order an election submitting

to   the    voters       the    question         on   whether           this   chapter       should      be

repealed.        If a majority of the qualified voters vote to repeal this

chapter, this chapter is void in that municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



         Sec. 143.005.AASTATUS OF EMPLOYEES IF CHAPTER ADOPTED.                                         (a)

Each fire fighter or police officer serving in a municipality that

adopts      this       chapter    and      who     has     been         in   the        service    of   the

municipality for more than six months at the time this chapter is

adopted and who is entitled to civil service classification has the

status of a civil service employee and is not required to take a

competitive         examination         to       remain        in   the      position       the    person

occupies at the time of the adoption.

         (b)AAIn a municipality that adopts this chapter, an employee

of    the    fire      department       whose         primary           duties      are     to    provide

emergency medical services for the municipality is considered to be

a fire fighter who is a member of the fire department performing

fire    medical         emergency       technology,             entitled           to    civil    service

protection, and covered by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

         Acts 2005, 79th Leg., Ch. 1034 (H.B. 1126), Sec. 7, eff.

September 1, 2005.



     Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 129

                                      (H.B. 263), Sec. 1


                                                      4
For text of section as added by Acts 2005, 79th Leg., Ch. 869 (S.B.

                  1050), Sec. 1, see other Sec. 143.0051.

         Sec.    143.0051.AASTATUS       OF    EMPLOYEES       IN     CERTAIN      FIRE

DEPARTMENTS.       (a)     This section applies only to a fire department

employee employed by a municipality with a population of 220,000 or

more.AAThis section does not apply to a fire department employee

employed by a municipality:

                (1)AAthat has adopted Chapter 174; or

                (2)AAto which Subchapter H or I applies.

         (b)AANotwithstanding any other provision of this chapter, a

previously non-classified fire department employee who serves in a

position described by Section 143.003(4)(B), (D), (G), or (J) has

the status of a civil service employee and is not required to take a

competitive examination to remain in the employee ’s position if:

                (1)AAthe employee was appointed to that position on or

before May 1, 2005, and was serving in that position on the date

described by Subsection (c); and

                (2)AAthe    municipality ’s    governing     body     by   ordinance

amends     the    municipality ’s       existing    classification           of    fire

department employees to include the employee ’s position as provided

by Section 143.021.

         (c)AAThe   civil     service    status    of   an   employee      to     which

Subsection (b) applies is effective on the date that the ordinance

amending the municipality ’s classification system to include the

employee ’s position takes effect.

         (d)AAA fire department employee who has civil service status

under Subsection (b) may be promoted only:

                (1)AAby competitive examination in accordance with the

competitive civil service procedures prescribed in this chapter;

and

                (2)AAwithin the employee ’s existing division.

         (e)AAA fire department employee who has civil service status

under Subsection (b) may not:

                (1)AAsupervise     or   evaluate    classified       civil    service

personnel       assigned    to   fire   suppression     or     emergency      medical

operations; or

                (2)AAlaterally      transfer       to   fire        suppression     or


                                          5
emergency medical operations.

         (f)AAIf a fire department employee who has civil service

status under Subsection (b) leaves the employee ’s position for any

reason, a person selected to fill that position must be selected in

accordance       with   the    competitive         civil      service      procedures

prescribed in this chapter.

Added by Acts 2005, 79th Leg., Ch. 129 (H.B. 263), Sec. 1, eff. May

24, 2005.



  Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 869

                              (S.B. 1050), Sec. 1

For text of section as added by Acts 2005, 79th Leg., Ch. 129 (H.B.

                    263), Sec. 1, see other Sec. 143.0051.

         Sec.    143.0051.AASTATUS       OF   EMPLOYEES        IN     CERTAIN     FIRE

DEPARTMENTS.      (a)   This section applies only to a fire department

employee employed by a municipality with a population of 150,000 or

more and with a governing body of five or fewer members.

         (b)AANotwithstanding any other provision of this chapter, a

previously nonclassified fire department employee who serves in a

position described by Section 143.003(4)(B), (D), (G), or (J) has

the status of a civil service employee and is not required to take a

competitive examination to remain in the employee ’s position if:

                (1)AAthe employee was appointed to that position on or

before May 1, 2005, and was serving in that position on the date

described by Subsection (c); and

                (2)AAthe   municipality ’s    governing        body   by    ordinance

amends     the    municipality ’s       existing     classification         of    fire

department employees to include the employee ’s position as provided

by Section 143.021.

         (c)AAThe    civil    service    status     of   an    employee     to   which

Subsection (b) applies is effective on the date that the ordinance

amending the municipality ’s classification system to include the

employee ’s position takes effect.

         (d)AAA fire department employee who has civil service status

under Subsection (b) may be promoted only:

                (1)AAby competitive examination in accordance with the

competitive civil service procedures prescribed in this chapter;


                                          6
and

                (2)AAwithin the employee ’s existing division.

         (e)AAA fire department employee who has civil service status

under Subsection (b) may not:

                (1)AAsupervise           or    evaluate       classified           civil    service

personnel       assigned         to    fire    suppression          or     emergency       medical

operations; or

                (2)AAlaterally             transfer       to        fire       suppression       or

emergency medical operations.

         (f)AAIf a fire department employee who has civil service

status under Subsection (b) leaves the employee ’s position for any

reason, a person selected to fill that position must be selected in

accordance          with    the        competitive        civil          service      procedures

prescribed in this chapter.

Added by Acts 2005, 79th Leg., Ch. 869 (S.B. 1050), Sec. 1, eff.

September 1, 2005.



         Sec.       143.0052.AAFEE            FOR    EMERGENCY           MEDICAL        SERVICES.

(a)AAThis section applies only to a municipality that:

                (1)AAhas a population of more than 220,000 and less than

250,000;

                (2)AAis          located       in    a    county         in     which       another

municipality that has a population of more than one million is

predominately located; and

                (3)AAwhose emergency medical services are administered

by a fire department.

         (b)AABy resolution of its governing body, a municipality may

establish       a    monthly      fee    for    the      costs      of     emergency       medical

services,       including         salary       and    overtime        related        to    medical

personnel.AAThis           fee    is    applicable       to    each      and    every      customer

served    by    a    municipal         water   account        and    may      be   collected    in

conjunction with the bill for water services.

         (c)AAA municipality acting under this section supersedes any

authority established under Chapter 286, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1415 (S.B. 1896), Sec. 1,

eff. September 1, 2009.

Amended by:


                                                7
        Acts 2011, 82nd Leg., R.S., Ch. 1163 (H.B. 2702), Sec. 69,

eff. September 1, 2011.



        Sec.A143.006.AAIMPLEMENTATION:                      COMMISSION.            (a)       On

adoption of this chapter, the Fire Fighters ’ and Police Officers ’

Civil Service Commission is established in the municipality.                                The

chief executive of the municipality shall appoint the members of

the   commission        within    60    days   after    the       date    this   chapter    is

adopted.     Within 30 days after the date the municipality ’s first

full fiscal year begins after the date of the adoption election, the

governing body of the municipality shall implement this chapter.

        (b)AAThe commission consists of three members appointed by

the municipality ’s chief executive and confirmed by the governing

body of the municipality.              Members serve staggered three-year terms

with the term of one member expiring each year.                      If a vacancy occurs

or if an appointee fails to qualify within 10 days after the date of

appointment, the chief executive shall appoint a person to serve

for the remainder of the unexpired term in the same manner as the

original appointment.

        (c)AAA person appointed to the commission must:

              (1)AAbe of good moral character;

              (2)AAbe a United States citizen;

              (3)AAbe a resident of the municipality who has resided

in the municipality for more than three years;

              (4)AAbe over 25 years of age;                 and

              (5)AAnot have held a public office within the preceding

three years.

        (c-1)AANotwithstanding                     Subsection             (c)(5),           the

municipality ’s chiefAAexecutive may reappoint a commission member

to consecutive terms.AAA commission member may not be reappointed

to    more   than       a   third   consecutive        term       unless     the     member ’s

reappointment       to      a   fourth    or   subsequent         consecutive        term    is

confirmed    by     a   two-thirds       majority      of   all     the    members    of    the

municipality ’s governing body.

        (c-2)AASubsection              (c)(5)        does         not      prohibit         the

municipality ’s chief executive from appointing a former commission

member to the commission if the only public office held by the


                                               8
former member within the preceding three years is membership on:

              (1)AAthe commission; or

              (2)AAthe      commission         and    the    municipality ’s         civil

service    board    for   employees       other      than     police       officers       and

firefighters through a joint appointment to the commission and

board.

         (c-3)AASubsections       (c-1)       and    (c-2)    do    not     apply     to    a

municipality with a population of 1.5 million or more.

         (d)AAIn   making   initial      appointments,        the    chief       executive

shall designate one member to serve a one-year term, one member to

serve a two-year term, and one member to serve a three-year term.

If a municipality has a civil service commission immediately before

this chapter takes effect in that municipality, that civil service

commission shall continue as the commission established by this

section and shall administer the civil service system as prescribed

by this chapter.        As the terms of the members of the previously

existing    commission      expire,     the    chief    executive         shall    appoint

members as prescribed by this section.                      If necessary to create

staggered terms as prescribed by this section, the chief executive

shall appoint the initial members, required to be appointed under

this chapter, to serve terms of less than three years.

         (e)AAInitial     members        shall       elect    a     chairman        and     a

vice-chairman      within    10   days    after      the    date    all    members    have

qualified.    Each January, the members shall elect a chairman and a

vice-chairman.

         (f)AAThe governing body of the municipality shall provide to

the   commission    adequate      and    suitable     office       space    in    which    to

conduct business.

         (g)AAThe chief executive of a municipality commits an offense

if the chief executive knowingly or intentionally fails to appoint

the initial members of the commission within the 60-day period

prescribed by Subsection (a).           An offense under this subsection is a

misdemeanor punishable by a fine of not less than $100 or more than

$200.     Each day after the 60-day period that the chief executive

knowingly or intentionally fails to make a required appointment

constitutes a separate offense.

         (h)AAThe chief executive of a municipality or a municipal


                                           9
official     commits       an    offense       if     the    person         knowingly    or

intentionally refuses to implement this chapter or attempts to

obstruct the enforcement of this chapter.                       An offense under this

subsection is a misdemeanor punishable by a fine of not less than

$100 or more than $200.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

         Acts 2005, 79th Leg., Ch. 475 (H.B. 150), Sec. 1, eff. June

17, 2005.



         Sec.A143.007.AAREMOVAL OF COMMISSION MEMBER.                        (a)   If at a

meeting     held     for    that    purpose         the   governing         body   of    the

municipality finds that a commission member is guilty of misconduct

in office, the governing body may remove the member.                        The member may

request that the meeting be held as an open hearing in accordance

with Chapter 551, Government Code.

         (b)AAIf    a   commission       member      is   indicted      or     charged    by

information with a criminal offense involving moral turpitude, the

member    shall    be   automatically       suspended       from      office    until    the

disposition of the charge.              Unless the member pleads guilty or is

found to be guilty, the member shall resume office at the time of

disposition of the charge.

         (c)AAThe governing body may appoint a substitute commission

member during a period of suspension.                 If a member pleads guilty to

or is found to be guilty of a criminal offense involving moral

turpitude,     the      governing       body    shall       appoint     a     replacement

commission    member       to   serve    the    remainder        of   the    disqualified

member ’s term of office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                         Amended

by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82), eff. Sept. 1, 1995.



         Sec.A143.008.AAADOPTION AND PUBLICATION OF RULES.                         (a)     A

commission shall adopt rules necessary for the proper conduct of

commission business.

         (b)AAThe    commission     may    not      adopt   a    rule   permitting       the

appointment or employment of a person who is:

              (1)AAwithout good moral character;


                                           10
               (2)AAphysically or mentally unfit;              or

               (3)AAincompetent          to    discharge    the      duties   of     the

appointment or employment.

        (c)AAThe commission shall adopt rules that prescribe cause

for removal or suspension of a fire fighter or police officer.                       The

rules   must   comply   with      the    grounds     for   removal    prescribed     by

Section 143.051.

        (d)AAThe commission shall publish each rule it adopts and

each classification and seniority list for the fire and police

departments.     The rules and lists shall be made available on demand.

A rule is considered to be adopted and sufficiently published if the

commission adopts the rule by majority vote and causes the rule to

be written, typewritten, or printed.              Publication in a newspaper is

not required and the governing body of the municipality is not

required to act on the rule.

        (e)AAA rule is not valid and binding on the commission until

the commission:

               (1)AAmails a copy of the rule to the commissioner, if

the municipality has an elected commissioner, and to department

heads of the fire and police departments;

               (2)AAposts a copy of the rule for a seven-day period at

a conspicuous place in the central fire and police stations;                   and

               (3)AAmails    a    copy    of   the   rule   to    each    branch    fire

station.

        (f)AAThe director shall keep copies of all rules for free

distribution to members of the fire and police departments who

request copies and for inspection by any interested person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.009.AACOMMISSION             INVESTIGATIONS        AND   INSPECTIONS.

(a)     The   commission     or   a   commission      member     designated    by    the

commission may investigate and report on all matters relating to

the enforcement and effect of this chapter and any rules adopted

under this chapter and shall determine if the chapter and rules are

being obeyed.

        (b)AADuring     an     investigation,         the    commission       or     the

commission member may:


                                          11
              (1)AAadminister oaths;

              (2)AAissue      subpoenas      to   compel   the   attendance      of

witnesses    and   the   production    of    books,   papers,    documents,   and

accounts relating to the investigation;            and

              (3)AAcause the deposition of witnesses residing inside

or outside the state.

         (c)AAA deposition taken in connection with an investigation

under this section must be taken in the manner prescribed by law for

taking a similar deposition in a civil action in federal district

court.

         (d)AAAn oath administered or a subpoena issued under this

section has the same force and effect as an oath administered by a

magistrate in the magistrate ’s judicial capacity.

         (e)AAA person who fails to respond to a subpoena issued under

this section commits an offense punishable as prescribed by Section

143.016.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



         Sec.A143.010.AACOMMISSION APPEAL PROCEDURE.             (a)   Except as

otherwise provided by this chapter, if a fire fighter or police

officer wants to appeal to the commission from an action for which

an appeal or review is provided by this chapter, the fire fighter or

police officer need only file an appeal with the commission within

10 days after the date the action occurred.

         (b)AAThe appeal must include the basis for the appeal and a

request for a commission hearing.             The appeal must also contain a

statement denying the truth of the charge as made, a statement

taking    exception      to   the   legal    sufficiency   of    the   charge,   a

statement alleging that the recommended action does not fit the

offense or alleged offense, or a combination of these statements.

         (c)AAIn each hearing, appeal, or review of any kind in which

the commission performs an adjudicatory function, the affected fire

fighter or police officer is entitled to be represented by counsel

or a person the fire fighter or police officer chooses.                       Each

commission proceeding shall be held in public.

         (d)AAThe commission may issue subpoenas and subpoenas duces

tecum for the attendance of witnesses and for the production of


                                        12
documentary material.

      (e)AAThe affected fire fighter or police officer may request

the commission to subpoena any books, records, documents, papers,

accounts, or witnesses that the fire fighter or police officer

considers pertinent to the case.               The fire fighter or police officer

must make the request before the 10th day before the date the

commission      hearing    will    be    held.        If    the       commission     does    not

subpoena the material, the commission shall, before the third day

before the date the hearing will be held, make a written report to

the fire fighter or police officer stating the reason it will not

subpoena the requested material.               This report shall be read into the

public record of the commission hearing.

      (f)AAWitnesses may be placed under the rule at the commission

hearing.

      (g)AAThe       commission        shall    conduct         the    hearing     fairly    and

impartially as prescribed by this chapter and shall render a just

and fair decision.         The commission may consider only the evidence

submitted at the hearing.

      (h)AAThe commission shall maintain a public record of each

proceeding with copies available at cost.

      (i)AAIn        addition     to    the    requirements           prescribed      by    this

section,   an    appeal    to   the     commission         in   a     municipality        with   a

population      of   1.5   million      or    more    must       meet       the   requirements

prescribed by Section 143.1015.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                            Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 25(b), eff. Aug. 28, 1989;                             Acts

1989, 71st Leg., ch. 1248, Sec. 48, eff. Sept. 1, 1989.



      Sec.A143.011.AADECISIONS AND RECORDS.                           (a)    Each concurring

commission member shall sign a decision issued by the commission.

      (b)AAThe commission shall keep records of each hearing or

case that comes before the commission.

      (c)AAEach        rule,    opinion,           directive,         decision,      or    order

issued by the commission must be written and constitutes a public

record that the commission shall retain on file.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.




                                              13
        Sec.A143.012.AADIRECTOR.             (a)     On adoption of this chapter,

the office of Director of Fire Fighters ’ and Police Officers ’ Civil

Service is established in the municipality.                   The commission shall

appoint the director.           The director shall serve as secretary to the

commission and perform work incidental to the civil service system

as    required   by    the     commission.      The   commission      may     remove   the

director at any time.

        (b)AAA        person     appointed      as    director      must      meet     each

requirement for appointment to the commission prescribed by Section

143.006(c), except that in a municipality with a population of less

than 1.5 million, the person is not required to meet the local

residency requirement.

        (c)AAA    person       appointed   as    director     may    be   a   commission

member, a municipal employee, or some other person.

        (d)AAThe municipality ’s governing body shall determine the

salary, if any, to be paid to the director.

        (e)AAIf, immediately before this chapter takes effect in a

municipality, the municipality has a duly and legally constituted

director of civil service, regardless of title, that director shall

continue in office as the director established by this section and

shall administer the civil service system as prescribed by this

chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                       Amended

by Acts 1999, 76th Leg., ch. 355, Sec. 1, eff. Sept. 1, 1999.



        Sec.A143.013.AAAPPOINTMENT AND REMOVAL OF DEPARTMENT HEAD.

(a)   Unless elected, each department head is:

             (1)AAappointed by the municipality ’s chief executive

and confirmed by the municipality ’s governing body; or

             (2)AAin a municipality having an elected fire or police

commissioner, appointed by the fire or police commissioner in whose

department the vacancy exists and confirmed by the municipality ’s

governing body.

        (b)AAA person appointed as head of a fire department must be

eligible    for       certification     by    the     Texas   Commission        on     Fire

Protection       at    the     intermediate      level   or    its    equivalent        as

determined by that commission and must have served as a fully paid


                                           14
fire fighter for at least five years.AAA person appointed as head of

a police department must be eligible for certification by the Texas

Commission on Law Enforcement at the intermediate level or its

equivalent as determined by that commission and must have served as

a bona fide law enforcement officer for at least five years.

       (c)AAExcept as provided by Subsection (d), if a person is

removed from the position of department head, the person shall be

reinstated in the department and placed in a position with a rank

not   lower   than   that   held   by    the       person    immediately     before

appointment as department head.          The person retains all rights of

seniority in the department.

       (d)AAIf a person serving as department head is charged with

an offense in violation of civil service rules and is dismissed from

the civil service or discharged from his position as department

head, the person has the same rights and privileges of a hearing

before the commission and in the same manner and under the same

conditions as a classified employee.           If the commission finds that

the charges are untrue or unfounded, the person shall immediately

be restored to the same classification that the person held before

appointment as department head.          The person has all the rights and

privileges of the prior position according to seniority and shall

be paid his full salary for the time of suspension.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

       Acts 2013, 83rd Leg., R.S., Ch. 93 (S.B. 686), Sec. 2.48, eff.

May 18, 2013.



       Sec.A143.014.AAAPPOINTMENT AND REMOVAL OF PERSON CLASSIFIED

IMMEDIATELY BELOW DEPARTMENT HEAD.           (a)    This section does not apply

to a municipality with a population of 1.5 million or more.

       (b)AAIf approved by the governing body of the municipality by

resolution or ordinance, the head of a fire or police department in

the municipality in which at least four classifications exist below

the   classification   of   department       head    may    appoint   each   person

occupying an authorized position in the classification immediately

below that of department head, as prescribed by this section.                   The

classification   immediately       below     that    of     department   head   may


                                        15
include a person who has a different title but has the same pay

grade.

           (c)AAIn a police department, the total number of persons

appointed        to     the    classification            immediately       below   that    of

department head may not exceed the total number of persons, plus

one, serving in that classification on January 1, 1983.                            In a fire

department in a municipality having fewer than 300 certified fire

fighters, the department head may appoint not more than one person

to the classification immediately below that of department head.

If    a    municipality       has     300   to    600   certified     fire   fighters,    the

department head may appoint two persons to the classification.                            If a

municipality           has    more    than       600    certified   fire     fighters,    the

department head may appoint three persons to the classification.

This subsection does not apply to a municipality that has adopted

The       Fire   and   Police       Employee       Relations    Act    (Article    5154c-1,

Vernon ’s        Texas        Civil     Statutes)          unless     the     municipality

specifically adopts the appointment procedure prescribed by this

subsection through the collective bargaining process.

           (d)AAA person appointed to a position in the classification

immediately below that of the head of the police department must:

                  (1)AAbe       employed          by     the    municipality ’s      police

department as a sworn police officer;

                  (2)AAhave at least two years ’ continuous service in that

department as a sworn police officer;                     and

                  (3)AAmeet the requirements for appointment as head of a

police department prescribed by Section 143.013(b).

           (e)AAA person appointed to a position in the classification

immediately below that of the head of the fire department must:

                  (1)AAbe employed by the municipality ’s fire department;

                  (2)AAhave a permanent classification in at least an

officer level; and

                  (3)AAmeet the requirements for appointment as head of a

fire department prescribed by Section 143.013(b).

           (f)AAThe department head shall make each appointment under

this section within 90 days after the date a vacancy occurs in the

position.

           (g)AAA person appointed under this section serves at the


                                                  16
pleasure of the department head.                      A person who is removed from the

position       by    the    department        head       shall       be   reinstated       in    the

department          and    placed       in    the      same     classification,           or     its

equivalent, that the person held before appointment.                                   The person

retains all rights of seniority in the department.

         (h)AAIf a person appointed under this section is charged with

an offense in violation of civil service rules and indefinitely

suspended by the department head, the person has the same rights and

privileges of a hearing before the commission in the same manner and

under    the     same      conditions        as   a    classified         employee.        If    the

commission,          a     hearing      examiner,         or     a    court       of     competent

jurisdiction         finds    the    charges        to   be    untrue     or   unfounded,        the

person shall immediately be restored to the same classification, or

its   equivalent,          that   the    person        held    before     appointment.           The

person has all the rights and privileges of the prior position

according to seniority, and shall be repaid for any lost wages.

         (i)AAA      person       serving     under      permanent          appointment         in   a

position       in    the    classification            immediately         below    that    of    the

department head on September 1, 1983, is not required to meet the

requirements of this section or to be appointed or reappointed as a

condition of tenure or continued employment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



         Sec.A143.015.AAAPPEAL               OF   COMMISSION          DECISION      TO    DISTRICT

COURT.     (a)       If a fire fighter or police officer is dissatisfied

with any commission decision, the fire fighter or police officer

may file a petition in district court asking that the decision be

set aside.       The petition must be filed within 10 days after the date

the final commission decision:

                 (1)AAis sent to the fire fighter or police officer by

certified mail; or

                 (2)AAis      personally          received       by   the    fire      fighter       or

police officer or by that person ’s designee.

         (b)AAAn appeal under this section is by trial de novo.                                  The

district court may grant the appropriate legal or equitable relief

necessary to carry out the purposes of this chapter.                              The relief may

include reinstatement or promotion with back pay if an order of


                                                  17
suspension, dismissal, or demotion is set aside.

         (c)AAThe court may award reasonable attorney ’s fees to the

prevailing party and assess court costs against the nonprevailing

party.

         (d)AAIf   the    court      finds    for      the    fire   fighter      or    police

officer, the court shall order the municipality to pay lost wages to

the fire fighter or police officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



         Sec.A143.016.AAPENALTY FOR VIOLATION OF CHAPTER.                         (a)   A fire

fighter or police officer commits an offense if the person violates

this chapter.

         (b)AAAn offense under this section or Section 143.009 is a

misdemeanor punishable by a fine of not less than $10 or more than

$100, confinement in the county jail for not more than 30 days, or

both fine and confinement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



             SUBCHAPTER B. CLASSIFICATION AND APPOINTMENT



         Sec.A143.021.AACLASSIFICATION;                      EXAMINATION        REQUIREMENT.

(a)   The commission shall provide for the classification of all fire

fighters and police officers.                The municipality ’s governing body

shall establish the classifications by ordinance.                           The governing

body by ordinance shall prescribe the number of positions in each

classification.

         (b)AAExcept      for    the   department            head    and    a    person      the

department head appoints in accordance with Section 143.014 or

143.102, each fire fighter and police officer is classified as

prescribed by this subchapter and has civil service protection.

The   failure   of   the      governing      body      to    establish     a    position     by

ordinance does not result in the loss of civil service benefits by a

person entitled to civil service protection or appointed to the

position in substantial compliance with this chapter.

         (c)AAExcept      as    provided          by   Sections      143.013,       143.014,

143.0251,     143.102,         and    143.1251,         an     existing         position      or

classification       or   a    position      or    classification          created      in   the


                                             18
future either by name or by increase in salary may be filled only

from an eligibility list that results from an examination held in

accordance with this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                               Amended

by Acts 1995, 74th Leg., ch. 64, Sec. 1, eff. Sept. 1, 1995.



         Sec.A143.022.AAPHYSICAL REQUIREMENTS AND EXAMINATIONS.                                 (a)

The commission shall set the age and physical requirements for

applicants for beginning and promotional positions in accordance

with this chapter.              The requirements must be the same for all

applicants.

         (b)AAThe       commission      shall      require       each       applicant      for    a

beginning or a promotional position to take an appropriate physical

examination.        The       commission     may       require    each      applicant      for    a

beginning position to take a mental examination.                             The examination

shall     be    administered           by    a     physician,           psychiatrist,            or

psychologist, as appropriate, appointed by the commission.                                      The

municipality shall pay for each examination.

         (c)AAIf        an     applicant     is        rejected    by        the       physician,

psychiatrist, or psychologist, as appropriate, the applicant may

request    another           examination     by    a    board     of    three      physicians,

psychiatrists, or psychologists, as appropriate, appointed by the

commission.       The applicant must pay for the board examination.                             The

board ’s decision is final.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                               Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 26(b), eff. Aug. 28, 1989.



         Sec.A143.023.AAELIGIBILITY FOR BEGINNING POSITION.                               (a)     A

person    may     not    take     an   entrance        examination          for    a    beginning

position in the police department unless the person is at least 18

years of age.AAA person may not take an entrance examination for a

beginning position in the fire department unless the person is at

least 18 years of age but not 36 years of age or older.

         (b)AAA    person        may   not   be    certified           as   eligible       for   a

beginning position in a fire department if the person is 36 years of

age or older.

         (c)AAA person who is 45 years of age or older may not be


                                              19
certified for a beginning position in a police department.

        (d)AAAn applicant may not be certified as eligible for a

beginning position with a fire department unless the applicant

meets    all    legal   requirements      necessary   to   become   eligible     for

future certification by the Commission on Fire Protection Personnel

Standards and Education.

        (e)AAAn applicant may not be certified as eligible for a

beginning position with a police department unless the applicant

meets    all    legal   requirements      necessary   to   become   eligible     for

future licensing by the Texas Commission on Law Enforcement.

        (f)AAEach police officer and fire fighter affected by this

chapter must be able to read and write English.

        (g)AAIn addition to meeting the requirements prescribed by

this section, an applicant for a beginning position in a police

department in a municipality with a population of 1.5 million or

more must meet the requirements prescribed by Section 143.105.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

        Acts 2005, 79th Leg., Ch. 380 (S.B. 1421), Sec. 1, eff. June

17, 2005.

        Acts 2009, 81st Leg., R.S., Ch. 273 (S.B. 461), Sec. 1, eff.

May 30, 2009.

        Acts 2013, 83rd Leg., R.S., Ch. 93 (S.B. 686), Sec. 2.49, eff.

May 18, 2013.



        Sec.A143.024.AAENTRANCE EXAMINATION NOTICE.             (a)      Before the

10th    day    before   the   date   an   entrance   examination    is   held,   the

commission shall cause a notice of the examination to be posted in

plain view on a bulletin board located in the main lobby of the city

hall and in the commission ’s office.                The notice must show the

position to be filled or for which the examination is to be held,

and the date, time, and place of the examination.

        (b)AAThe notice required by Subsection (a) must also state

the period during which the eligibility list created as a result of

the examination will be effective.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.




                                           20
        Sec.A143.025.AAENTRANCE EXAMINATIONS.                          (a)       The commission

shall provide for open, competitive, and free entrance examinations

to provide eligibility lists for beginning positions in the fire

and police departments.                The examinations are open to each person

who    makes    a    proper       application            and    meets       the       requirements

prescribed by this chapter.

        (b)AAAn eligibility list for a beginning position in the fire

or    police   department         may        be    created     only       as    a     result      of   a

competitive examination held in the presence of each applicant for

the   position,      except      as     provided        by   Subsections            (d),    (e),   and

(l).AAThe      examination            must    be    based      on   the        person ’s     general

knowledge      and   aptitude          and    must      inquire      into       the    applicant ’s

general    education        and        mental       ability.AAA       person          may    not       be

appointed to the fire or police department except as a result of the

examination.

        (c)AAAn applicant may not take an examination unless at least

one other applicant taking the examination is present.

        (d)AAExaminations              for        beginning     positions            in    the     fire

department may be held at different locations if each applicant

takes the same examination and is examined in the presence of other

applicants.

        (e)AAThis subsection applies only in a municipality to which

Subchapter      J    does       not    apply.           An   examination            for    beginning

positions in the police department must be held at one or more

locations in the municipality in which the police department is

located   and       may    be    held    at       additional        locations         outside      the

municipality.        An examination held at multiple locations must be

administered on the same day and at the same time at each location

at which it is given.                  Only one eligibility list for a police

department     may    be    created          from    that    examination,            and    only   one

eligibility list may be in effect at a given time.                                  Each applicant

who takes the examination for the eligibility list shall:

               (1)AAtake the same examination;                      and

               (2)AAbe examined in the presence of other applicants

for that eligibility list.

        (f)AAAn      additional          five       points     shall       be       added    to    the

examination grade of an applicant who served in the United States


                                                   21
armed forces, received an honorable discharge, and made a passing

grade on the examination.

         (g)AAAn    applicant         may     not    take        the       examination       for    a

particular eligibility list more than once.

         (h)AAThe commission shall keep each eligibility list for a

beginning position in effect for a period of not less than six

months or more than 12 months, unless the names of all applicants on

the list have been referred to the appropriate department.                                     The

commission       shall    determine          the    length        of       the    period.      The

commission shall give new examinations at times the commission

considers necessary to provide required staffing for scheduled fire

or police training academies.

         (i)AAThe grade to be placed on the eligibility list for each

applicant shall be computed by adding an applicant ’s points under

Subsection (f), if any, to the applicant ’s grade on the written

examination.       Each applicant ’s grade on the written examination is

based on a maximum grade of 100 percent and is determined entirely

by the correctness of the applicant ’s answers to the questions.                               The

minimum       passing    grade    on    the    examination             is   70     percent.        An

applicant must pass the examination to be placed on an eligibility

list.

         (j)AANotwithstanding Subsection (i), each applicant who is

either    a    natural-born      or    adopted       child       of    a    fire    fighter    who

previously suffered a line-of-duty death while covered by this

chapter shall be ranked at the top of any eligibility list in which

said applicant receives a minimum passing grade on that respective

eligibility      exam.AAThe       deceased          fire   fighter ’s            applicant    child

must otherwise satisfy all of the requirements for eligibility for

a   beginning      position      in    a     fire    department            contained    in    this

chapter.AAThis commission shall promulgate rules to identify and

verify    each     applicant ’s       eligibility          for    applicability          of   this

subsection.

         (k)AAThis      section       does    not    apply       to    a    police    department

located in a municipality with a population of 1.5 million or more.

         (l)AAIn a municipality with a population of more than 1.3

million and less than 2 million, an examination for a beginning

position in the fire department may include testing instruments to


                                               22
be used in addition to the written examination in the establishment

of the initial eligibility list.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                      Amended

by Acts 1989, 71st Leg., ch. 756, Sec. 1, 2, eff. Aug. 28, 1989;

Acts 1999, 76th Leg., ch. 19, Sec. 1, eff. Sept. 1, 1999;                   Acts 2003,

78th Leg., ch. 628, Sec. 1, eff. Sept. 1, 2003.

Amended by:

       Acts 2005, 79th Leg., Ch. 380 (S.B. 1421), Sec. 2, eff. June

17, 2005.

       Acts 2007, 80th Leg., R.S., Ch. 27 (S.B. 339), Sec. 1, eff.

September 1, 2007.

       Acts 2011, 82nd Leg., R.S., Ch. 503 (H.B. 1488), Sec. 1, eff.

June 17, 2011.



       Sec.A143.0251.AAREAPPOINTMENT              AFTER       RESIGNATION.          The

commission    may   adopt    rules     to     allow     a     police   officer      who

voluntarily resigns from the department to be reappointed to the

department     without      taking      another         departmental         entrance

examination.

Added by Acts 1995, 74th Leg., ch. 64, Sec. 2, eff. Sept. 1, 1995.



       Sec.A143.026.AAPROCEDURE         FOR      FILLING    BEGINNING       POSITIONS.

(a)    When a vacancy occurs in a beginning position in a fire or

police department, the department head shall request in writing

from   the   commission     the    names    of    suitable      persons      from   the

eligibility list.      The director shall certify to the municipality ’s

chief executive the names of the three persons having the highest

grades on the eligibility list.

       (b)AAFrom    the   three    names    certified,        the   chief   executive

shall appoint the person having the highest grade unless there is a

valid reason why the person having the second or third highest grade

should be appointed.

       (c)AAIf   the   chief      executive      does   not    appoint    the    person

having the highest grade, the chief executive shall clearly set

forth in writing the good and sufficient reason why the person

having the highest grade was not appointed.

       (d)AAThe reason required by Subsection (c) shall be filed


                                       23
with the commission and a copy provided to the person having the

highest grade.       If the chief executive appoints the person having

the   third     highest    grade,   a   copy    of      the   report       shall   also    be

furnished to the person having the second highest grade.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



         Sec.A143.027.AAPROBATIONARY PERIOD.

         (a)AAA person appointed to a beginning position in the fire

or police department must serve a probationary period of one year

beginning on that person ’s date of employment as a fire fighter,

police    officer,    or   academy      trainee.AAIn          a   municipality      with    a

population of less than 1.9 million, the commission by rule may

extend the probationary period by not more than six months for a

person who:

                (1)AAis    not    employed     by       a   department       in    which    a

collective      bargaining    agreement      or     a   meet-and-confer           agreement

currently exists or previously existed; and

                (2)AAis required to attend a basic training academy for

initial certification by the Texas Commission on Fire Protection or

the Texas Commission on Law Enforcement.

         (b)AADuring a fire fighter ’s or police officer ’s probationary

period, the department head shall discharge the person and remove

the person from the payroll if the person ’s appointment was not

regular or was not made in accordance with this chapter or the

commission rules.

         (c)AADuring a fire fighter ’s or police officer ’s probationary

period, the person may not be prohibited from joining or required to

join an employee organization.            Joining or not joining an employee

organization is not a ground for retaining or not retaining a fire

fighter or police officer serving a probationary period.

         (d)AAA fire fighter or police officer who was appointed in

substantial compliance with this chapter and who serves the entire

probationary      period    automatically         becomes         a   full-fledged      civil

service employee and has full civil service protection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

         Acts   2005, 79th       Leg., Ch.     869      (S.B.     1050),    Sec.   2,    eff.


                                          24
September 1, 2005.

         Acts   2005,   79th       Leg.,    Ch.   909   (H.B.   148),   Sec.       1,    eff.

September 1, 2005.

         Acts 2007, 80th Leg., R.S., Ch. 921 (H.B. 3167), Sec. 11.001,

eff. September 1, 2007.

         Acts 2013, 83rd Leg., R.S., Ch. 93 (S.B. 686), Sec. 2.50, eff.

May 18, 2013.



         Sec.A143.028.AAELIGIBILITY FOR PROMOTION.                    (a)     Except as

provided by Sections 143.013 and 143.102, a fire fighter is not

eligible for promotion unless the person has served in that fire

department in the next lower position or other positions specified

by the commission for at least two years at any time before the date

the promotional examination is held.               A fire fighter is not eligible

for promotion to the rank of captain or its equivalent unless the

person    has    at   least    four       years ’ actual    service     in    that       fire

department.

         (b)AAExcept as provided by Sections 143.013 and 143.102, a

police officer is not eligible for promotion unless the person has

served in that police department in the next lower position or other

positions       specified     by    the    commission    for    at   least    two       years

immediately before the date the promotional examination is held.                           A

police officer is not eligible for promotion to the rank of captain

or its equivalent unless the person has at least four years ’ actual

service in that police department.

         (c)AAIf a person is recalled on active military duty for not

more than 60 months, the two-year service requirements prescribed

by Subsections (a) and (b) do not apply and the person is entitled

to have time spent on active military duty considered as duty in the

respective fire or police department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

         Acts 2005, 79th Leg., Ch. 833 (S.B. 863), Sec. 2, eff. June

17, 2005.



         Sec.A143.029.AAPROMOTIONAL EXAMINATION NOTICE.                      (a)    Before

the 90th day before the date a promotional examination is held, the


                                             25
commission shall post a notice that lists the sources from which the

examination questions will be taken.

      (b)AABefore    the    30th      day    before    the   date   a    promotional

examination is held, the commission shall post a notice of the

examination in plain view on a bulletin board located in the main

lobby of the city hall and in the commission ’s office.                   The notice

must show the position to be filled or for which the examination is

to be held, and the date, time, and place of the examination.                     The

commission shall also furnish sufficient copies of the notice for

posting in the stations or subdepartments in which the position

will be filled.

      (c)AAThe notice required by Subsection (b) may also include

the name of each source used for the examination, the number of

questions taken from each source, and the chapter used in each

source.

      (d)AAIn addition to the notice prescribed by this section, a

municipality with a population of 1.5 million or more must post the

notice prescribed by Section 143.107.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



      Sec.A143.030.AAELIGIBILITY FOR FIRE DEPARTMENT PROMOTIONAL

EXAMINATION.   (a)   This section does not apply to a municipality

with a population of 1.5 million or more.

      (b)AAEach   promotional         examination       is   open   to    each    fire

fighter who at any time has continuously held for at least two years

a position in the classification that is immediately below, in

salary, the classification for which the examination is to be held.

      (c)AAIf the department has adopted a classification plan that

classifies   positions     on   the   basis    of     similarity    in   duties   and

responsibilities, each promotional examination is open to each fire

fighter who has continuously held for at least two years a position

at the next lower pay grade, if it exists, in the classification for

which the examination is to be held.

      (d)AAIf there are not enough fire fighters in the next lower

position with two years ’ service in that position to provide an

adequate number of persons to take the examination, the commission

may open the examination to persons in that position with less than


                                        26
two years ’ service.          If there is still an insufficient number, the

commission may open the examination to persons with at least two

years ’ experience in the second lower position, in salary, to the

position for which the examination is to be held.

        (e)AAIf a fire fighter had previously terminated the fire

fighter ’s     employment      with     the    department            and    is   subsequently

reemployed by the same department, the fire fighter must again meet

the    two-year    service         requirement          for    eligibility           to   take    a

promotional examination.              In determining if a fire fighter has met

the    two-year   service       requirement,            a     fire    department          may   not

consider service in another fire department.

        (f)AAThis      section        does    not       prohibit       lateral         crossover

between classes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.031.AAELIGIBILITY                      FOR          POLICE           DEPARTMENT

PROMOTIONAL EXAMINATION.             (a)   Each promotional examination is open

to each police officer who for at least two years immediately before

the    examination     date     has    continuously            held    a   position        in   the

classification         that     is     immediately            below,       in    salary,        the

classification for which the examination is to be held.

        (b)AAIf the department has adopted a classification plan that

classifies     positions       on    the   basis        of    similarity        in    duties    and

responsibilities,        each      promotional          examination        is    open     to    each

police officer who has continuously held for at least two years

immediately before the examination date a position at the next

lower pay grade, if it exists, in the classification for which the

examination is to be held.

        (c)AAIf there are not sufficient police officers in the next

lower position with two years ’ service in that position to provide

an    adequate    number      of     persons       to    take    the       examination,         the

commission shall open the examination to persons in that position

with    less    than    two    years ’     service.             If    there      is    still     an

insufficient number, the commission may open the examination to

persons in the second lower position, in salary, to the position for

which the examination is to be held.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.


                                              27
        Sec.A143.032.AAPROMOTIONAL EXAMINATION PROCEDURE.                            (a)       The

commission shall adopt rules governing promotions and shall hold

promotional      examinations         to    provide   eligibility           lists   for    each

classification          in   the    fire    and    police    departments.           Unless      a

different   procedure          is   adopted       under   an     alternate       promotional

system as provided by Section 143.035, the examinations shall be

held substantially as prescribed by this section.

        (b)(1)AAEach eligible promotional candidate shall be given

an identical examination in the presence of the other eligible

promotional      candidates,             except    that     an    eligible       promotional

candidate who is serving on active military duty outside of this

state or in a location that is not within reasonable geographic

proximity     to    the        location      where    the        examination        is    being

administered is entitled to take the examination outside of the

presence of and at a different time than the other candidates and

may be allowed to take an examination that is not identical to the

examination administered to the other candidates.

              (2)AAThe commission may adopt rules under Subsection

(a)   providing     for      the    efficient      administration           of   promotional

examinations to eligible promotional candidates who are members of

the armed forces serving on active military duty.AAIn adopting the

rules, the commission shall ensure that the administration of the

examination will not result in unnecessary interference with any

ongoing military effort.AAThe rules shall require that:

                        (A)AAat      the     discretion          of   the    administering

entity, an examination that is not identical to the examination

administered       to    other      eligible       promotional        candidates         may   be

administered to an eligible promotional candidate who is serving on

active military duty; and

                        (B)AAif      a    candidate serving           on   active military

duty takes a promotional examination outside the presence of other

candidates and passes the examination, the candidate ’s name shall

be    included     in    the    eligibility        list     of   names      of   promotional

candidates who took and passed the examination nearest in time to

the time at which the candidate on active military duty took the

examination.


                                              28
         (c)AAThe examination must be entirely in writing and may not

in any part consist of an oral interview.

         (d)AAThe examination questions must test the knowledge of the

eligible promotional candidates about information and facts and

must be based on:

               (1)AAthe     duties       of     the   position      for    which     the

examination is held;

               (2)AAmaterial that is of reasonably current publication

and that has been made reasonably available to each member of the

fire or police department involved in the examination; and

               (3)AAany study course given by the departmental schools

of instruction.

         (e)AAThe examination questions must be taken from the sources

posted    as   prescribed     by   Section      143.029(a).      Fire     fighters    or

police officers may suggest source materials for the examinations.

         (f)AAThe examination questions must be prepared and composed

so that the grading of the examination can be promptly completed

immediately after the examination is over.

         (g)AAThe   director       is   responsible    for   the    preparation      and

security of each promotional examination.                    The fairness of the

competitive promotional examination is the responsibility of the

commission, the director, and each municipal employee involved in

the preparation or administration of the examination.

         (h)AAA person commits an offense if the person knowingly or

intentionally:

               (1)AAreveals a part of a promotional examination to an

unauthorized person;        or

               (2)AAreceives from an authorized or unauthorized person

a part of a promotional examination for unfair personal gain or

advantage.

         (i)AAAn    offense      under    Subsection     (h)   is    a    misdemeanor

punishable by a fine of not less than $1,000, confinement in the

county jail for not more than one year, or both the fine and the

confinement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                    Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 26(c), eff. Aug. 28, 1989.

Amended by:


                                           29
           Acts 2005, 79th Leg., Ch. 833 (S.B. 863), Sec. 1, eff. June

17, 2005.



           Sec.A143.033.AAPROMOTIONAL                  EXAMINATION      GRADES.       (a)       The

grading      of    each      promotional         examination      shall      begin     when     one

eligible promotional candidate completes the examination.                                  As the

eligible         promotional         candidates         finish    the       examination,        the

examinations shall be graded at the examination location and in the

presence of any candidate who wants to remain during the grading.

           (b)AAEach police officer is entitled to receive one point for

each   year       of   seniority      as    a    classified      police      officer      in   that

department, with a maximum of 10 points.                           Each fire fighter is

entitled to receive one point for each year of seniority in that

department, with a maximum of 10 points.

           (c)AAUnless         a    different      procedure      is     adopted      under         an

alternate promotional system as provided by Section 143.035, the

grade that must be placed on the eligibility list for each police

officer or fire fighter shall be computed by adding the applicant ’s

points      for    seniority        to     the    applicant ’s    grade      on     the   written

examination, but for a fire fighter applicant only if the applicant

scores       a    passing          grade    on     the    written       examination.AAEach

applicant ’s grade on the written examination is based on a maximum

grade of 100 points and is determined entirely by the correctness of

the applicant ’s answers to the questions.AAThe passing grade in a

municipality with a population of 1.5 million or more is prescribed

by Section 143.108.AAIn a municipality with a population of less

than 1.5 million, all police officer applicants who receive a grade

of    at   least       70   points    shall       be   determined      to    have    passed     the

examination and all fire fighter applicants who receive a grade on

the written examination of at least 70 points shall be determined to

have passed the examination.AAIf a tie score occurs, the commission

shall determine a method to break the tie.

           (d)AAWithin 24 hours after a promotional examination is held,

the    commission           shall   post    the    individual     raw       test    scores     on   a

bulletin board located in the main lobby of the city hall.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                                Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 26(d), eff. Aug. 28, 1989;                                Acts


                                                  30
1991, 72nd Leg., ch. 713, Sec. 1, eff. Sept. 1, 1991.

Amended by:

        Acts   2005, 79th      Leg., Ch.         869    (S.B.    1050),       Sec.   3,   eff.

September 1, 2005.



        Sec.A143.034.AAREVIEW AND APPEAL OF PROMOTIONAL EXAMINATION.

(a)   On request, each eligible promotional candidate from the fire

or    police   department       is     entitled         to     examine     the       person ’s

promotional examination and answers, the examination grading, and

the   source   material     for    the     examination.         If    dissatisfied,         the

candidate may appeal, within five business days, to the commission

for   review   in   accordance       with    this      chapter.      In   computing       this

period, a Saturday, Sunday, or legal holiday is not considered a

business day.

        (b)AAThe eligible promotional candidate may not remove the

examination or copy a question used in the examination.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                           Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 26(e), eff. Aug. 28, 1989.



        Sec.A143.035.AAALTERNATE             PROMOTIONAL             SYSTEM     IN     POLICE

DEPARTMENT.    (a)    This section does not apply to a municipality that

has adopted The Fire and Police Employee Relations Act (Article

5154c-1, Vernon ’s Texas Civil Statutes).

        (b)AAOn     the    recommendation          of    the    head      of   the     police

department and a majority vote of the sworn police officers in the

department,     the   commission       may    adopt      an    alternate       promotional

system to select persons to occupy nonentry level positions other

than positions that are filled by appointment by the department

head.    The promotional system must comply with the requirements

prescribed by this section.

        (c)AAThe commission shall order the director to conduct an

election and to submit the revised promotional system either to all

sworn   police      officers   within        the    rank      immediately        below      the

classification       for   which     the    promotional         examination      is    to   be

administered or to all sworn police officers in the department.

        (d)AAThe director shall hold the election on or after the

30th day after the date notice of the election is posted at the


                                            31
department.         The   election    shall      be    conducted   throughout   each

regular work shift at an accessible location within the department

during a 24-hour period.

         (e)AAThe ballot shall contain the specific amendment to the

promotional procedure.          Each sworn police officer shall be given

the opportunity to vote by secret ballot "for" or "against" the

amendment.

         (f)AAThe revised promotional system must be approved by a

majority vote of the sworn police officers voting.                        A defeated

promotional system amendment may not be placed on a ballot for a

vote by the sworn police officers for at least 12 months after the

date the prior election was held, but this provision does not apply

if the head of the department recommends a different proposal to the

commission.

         (g)AAThe commission shall canvass the votes within 30 days

after the date the election is held.                  An appeal alleging election

irregularity must be filed with the commission within five working

days after the date the election closes.                  If approved by the sworn

police     officers,      the   promotional            system    amendment   becomes

effective after all election disputes have been ruled on and the

election votes have been canvassed by the commission.

         (h)AAAt any time after an alternate promotional system has

been adopted under this section and has been in effect for at least

180   days,   the    department      head    may      petition   the   commission   to

terminate the alternate system, and the commission shall terminate

the alternate system.

         (i)AAAt any time after an alternate promotional system has

been adopted under this section and has been in effect for at least

180 days, a petition signed by at least 35 percent of the sworn

police officers may be submitted to the commission asking that the

alternate promotional system be reconsidered.                      If a petition is

submitted, the commission shall, within 60 days after the date the

petition is filed, hold an election as prescribed by this section.

If a majority of those voting vote to terminate, the commission

shall terminate the alternate promotional system.

         (j)AAIf the alternate system is terminated, an additional

list may not be created under the alternate system.


                                            32
        (k)AAA promotional list may not be created if an election

under   this   section    is    pending.         An   existing      eligibility     list,

whether created under the system prescribed by this chapter or

created under an alternate system adopted under this section, may

not be terminated before or extended beyond its expiration date.                        A

person promoted under an alternate system has the same rights and

the same status as a person promoted under this chapter even if the

alternate system is later terminated.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                       Amended

by Acts 1993, 73rd Leg., ch. 1018, Sec. 1, eff. Aug. 30, 1993.



        Sec.A143.036.AAPROCEDURE                 FOR          MAKING        PROMOTIONAL

APPOINTMENTS.     (a)     When a vacancy occurs in a nonentry position

that is not appointed by the department head as provided by Sections

143.014 and 143.102, the vacancy shall be filled as prescribed by

this section and Section 143.108, as applicable.AAA vacancy in a

fire fighter position described by this subsection occurs on the

date the position is vacated by:

               (1)AAresignation;

               (2)AAretirement;

               (3)AAdeath;

               (4)AApromotion; or

               (5)AAissuance of an indefinite suspension in accordance

with Section 143.052(b).

        (b)AAIf an eligibility list for the position to be filled

exists on the date the vacancy occurs, the director, on request by

the department head, shall certify to the department head the names

of the three persons having the highest grades on that eligibility

list.   The commission shall certify the names within 10 days after

the date the commission is notified of the vacancy.                        If fewer than

three names remain on the eligibility list or if only one or two

eligible       promotional       candidates            passed       the     promotional

examination,     each    name    on   the    list      must    be   submitted     to   the

department head.

        (c)AAIn a municipality with a population of less than 1.5

million,   the    commission      shall      submit      names      from    an   existing

eligibility list to the department head until the vacancy is filled


                                            33
or the list is exhausted.

       (d)AAIf an eligibility list does not exist on the date a

vacancy occurs or a new position is created, the commission shall

hold an examination to create a new eligibility list within 90 days

after the date the vacancy occurs or a new position is created.

       (e)AAIf an eligibility list exists on the date a vacancy

occurs, the department head shall fill the vacancy by permanent

appointment from the eligibility list furnished by the commission

within 60 days after the date the vacancy occurs.           If an eligibility

list does not exist, the department head shall fill the vacancy by

permanent appointment from an eligibility list that the commission

shall provide within 90 days after the date the vacancy occurs.

This subsection does not apply in a municipality with a population

of 1.5 million or more.

       (f)AAUnless the department head has a valid reason for not

appointing    the   person,   the    department    head   shall    appoint     the

eligible promotional candidate having the highest grade on the

eligibility list.AAIf the department head has a valid reason for

not   appointing    the   eligible    promotional     candidate     having     the

highest grade, the department head shall personally discuss the

reason with the person being bypassed before appointing another

person.AAThe department head shall also file the reason in writing

with the commission and shall provide the person with a copy of the

written   notice.AAOn      application       of    the    bypassed       eligible

promotional   candidate,      the   reason   the   department     head   did   not

appoint that person is subject to review by the commission or, on

the written request of the person being bypassed, by an independent

third party hearing examiner under Section 143.057.

       (g)AAIf a person is bypassed, the person ’s name is returned

to its place on the eligibility list and shall be resubmitted to the

department head if a vacancy occurs.         If the department head refuses

three times to appoint a person, files the reasons for the refusals

in writing with the commission, and the commission does not set

aside the refusals, the person ’s name shall be removed from the

eligibility list.

       (h)AAEach promotional eligibility list remains in existence

for one year after the date on which the written examination is


                                       34
given, unless exhausted.        At the expiration of the one-year period,

the eligibility list expires and a new examination may be held.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                    Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 26(f), eff. Aug. 28, 1989.

Amended by:

      Acts    2005, 79th   Leg., Ch.        869   (S.B.    1050),      Sec.   4,   eff.

September 1, 2005.



      Sec.A143.037.AARECORD OF CERTIFICATION AND APPOINTMENT.                      (a)

When a person is certified and appointed to a position in the fire

or police department, the director shall forward the appointed

person ’s record to the proper department head.              The director shall

also forward a copy of the record to the chief executive and shall

retain a copy in the civil service files.

      (b)AAThe record must contain:

              (1)AAthe date notice of examination for the position

was posted;

              (2)AAthe date on which the appointed person took the

examination;

              (3)AAthe   name     of   each       person   who    conducted        the

examination;

              (4)AAthe relative position of the appointed person on

the eligibility list;

              (5)AAthe date the appointed person took the physical

examination, the name of the examining physician, and whether the

person was accepted or rejected;

              (6)AAthe date the request to fill the vacancy was made;

              (7)AAthe   date    the   appointed     person      was    notified    to

report for duty; and

              (8)AAthe date the appointed person ’s pay is to start.

      (c)AAIf the director intentionally fails to comply with this

section, the commission shall immediately remove the director from

office.

      (d)AAThe director ’s failure to comply with this section does

not affect the civil service status of an employee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.




                                       35
       Sec.A143.038.AATEMPORARY     DUTIES      IN    HIGHER   CLASSIFICATION.

(a)   This section does not apply to a municipality with a population

of 1.5 million or more.

       (b)AAThe department head may designate a person from the next

lower classification to temporarily fill a position in a higher

classification.     The designated person is entitled to the base

salary of the higher position plus the person ’s own longevity or

seniority pay, educational incentive pay, and certification pay

during the time the person performs the duties.

       (c)AAThe temporary performance of the duties of a higher

position by a person who has not been promoted as prescribed by this

chapter may not be construed as a promotion.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



                      SUBCHAPTER C. COMPENSATION



       Sec.A143.041.AASALARY.      (a)   This section does not apply to a

municipality with a population of 1.5 million or more.

       (b)AAExcept as provided by Section 143.038, all fire fighters

or police officers in the same classification are entitled to the

same base salary.

       (c)AAIn addition to the base salary, each fire fighter or

police officer is entitled to each of the following types of pay, if

applicable:

              (1)AAlongevity or seniority pay;

              (2)AAeducational incentive pay as authorized by Section

143.044;

              (3)AAassignment pay as authorized by Sections 143.042

and 143.043;

              (4)AAcertification    pay    as        authorized    by   Section

143.044;

              (5)AAshift differential pay as authorized by Section

143.047; and

              (6)AAfitness   incentive    pay   as    authorized   by   Section

143.044.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.              Amended

by Acts 1989, 71st Leg., ch. 1172, Sec. 1, eff. Aug. 28, 1989.


                                    36
Amended by:

        Acts   2005, 79th   Leg., Ch.       552   (H.B.    1213),   Sec.    1,   eff.

September 1, 2005.



        Sec.A143.042.AAASSIGNMENT PAY.            (a)     This section does not

apply to a municipality with a population of 1.5 million or more.

        (b)AAThe   governing    body   of    a    municipality      may   authorize

assignment pay for fire fighters and police officers who perform

specialized functions in their respective departments.

        (c)AAThe assignment pay is in an amount and is payable under

conditions set by ordinance and is in addition to the regular pay

received by members of the fire or police department.

        (d)AAIf the ordinance applies equally to each person who

meets the criteria established by the ordinance, the ordinance may

provide for payment to each fire fighter and police officer who

meets   training   or   education    criteria      for    an   assignment   or   the

ordinance may set criteria that provide for payment only to a fire

fighter or police officer in a special assignment.

        (e)AAThe   head   of   the   fire    or    police      department   is   not

eligible for the assignment pay authorized by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.043.AAFIELD TRAINING OFFICER ASSIGNMENT PAY.                    (a)

In this section, "field training officer" means a member of the

police department who is assigned to and performs the duties and

responsibilities of the field training officers program.

        (b)AAThe   governing    body   of    a    municipality      may   authorize

assignment pay for field training officers.               The assignment pay is

in an amount and is payable under conditions set by ordinance and is

in addition to the regular pay received by members of the police

department.

        (c)AAThe department head is not eligible for the assignment

pay authorized by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.   143.044.AACERTIFICATION,           EDUCATIONAL     INCENTIVE,     AND

FITNESS INCENTIVE PAY.         (a)     This section does not apply to a


                                       37
municipality with a population of 1.5 million or more.

       (b)AAIf each fire fighter or police officer in a municipality

is   afforded    an   opportunity    to    qualify      for    certification,       the

municipality ’s governing body may authorize certification pay to

those fire fighters who meet the requirements for certification set

by the Texas Commission on Fire Protection or for those police

officers who meet the requirements for certification set by the

Texas Commission on Law Enforcement.

       (c)AAIf      the   criteria   for       educational     incentive      pay   are

clearly established, are in writing, and are applied equally to

each fire fighter or police officer in a municipality who meets the

criteria,     the     municipality ’s      governing         body   may    authorize

educational incentive pay for each fire fighter or police officer

who has successfully completed courses at an accredited college or

university.

       (d)AAIf the criteria for fitness incentive pay are clearly

established, are in writing, and are applied equally to each fire

fighter or police officer in a municipality who meets the criteria,

the municipality ’s governing body may authorize fitness incentive

pay for each fire fighter or police officer who successfully meets

the criteria.

       (e)AAThe certification pay, educational incentive pay, and

fitness incentive pay are in addition to a fire fighter ’s or police

officer ’s regular pay.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

       Acts   2005, 79th     Leg., Ch.         552   (H.B.    1213),   Sec.   2,    eff.

September 1, 2005.

       Acts   2005, 79th     Leg., Ch.         552   (H.B.    1213),   Sec.   3,    eff.

September 1, 2005.

       Acts 2013, 83rd Leg., R.S., Ch. 93 (S.B. 686), Sec. 2.51, eff.

May 18, 2013.



       Sec.A143.045.AAACCUMULATION AND PAYMENT OF SICK LEAVE.                       (a)

A permanent or temporary fire fighter or police officer is allowed

sick leave with pay accumulated at the rate of 1-1/4 full working

days for each full month employed in a calendar year, so as to total


                                          38
15 working days to a person ’s credit each 12 months.

         (b)AAA fire fighter or police officer may accumulate sick

leave without limit and may use the leave if unable to work because

of a bona fide illness.         If an ill fire fighter or police officer

exhausts the sick leave and can conclusively prove that the illness

was incurred in the performance of duties, an extension of sick

leave shall be granted.

         (c)AAExcept as otherwise provided by Section 143.116, a fire

fighter or police officer who leaves the classified service for any

reason is entitled to receive in a lump-sum payment the full amount

of the person ’s salary for accumulated sick leave if the person has

accumulated not more than 90 days of sick leave.           If a fire fighter

or police officer has accumulated more than 90 working days of sick

leave, the person ’s employer may limit payment to the amount that

the person would have received if the person had been allowed to use

90 days of accumulated sick leave during the last six months of

employment.     The lump-sum payment is computed by compensating the

fire fighter or police officer for the accumulated time at the

highest    permanent    pay    classification    for   which   the   person   was

eligible during the last six months of employment.             The fire fighter

or police officer is paid for the same period for which the person

would have been paid if the person had taken the sick leave but does

not include additional holidays and any sick leave or vacation time

that the person might have accrued during the 90 days.

         (d)AATo facilitate the settlement of the accounts of deceased

fire   fighters   and    police    officers,     all   unpaid    compensation,

including all accumulated sick leave, due at the time of death to an

active fire fighter or police officer who dies as a result of a

line-of-duty injury or illness, shall be paid to the persons in the

first applicable category of the following prioritized list:

              (1)AAto    the    beneficiary     or   beneficiaries    the     fire

fighter or police officer designated in writing to receive the

compensation and filed with the commission before the person ’s

death;

              (2)AAto the fire fighter ’s or police officer ’s widow or

widower;

              (3)AAto the fire fighter ’s or police officer ’s child or


                                      39
children    and       to   the   descendants         of    a    deceased     child,      by

representation;

             (4)AAto the fire fighter ’s or police officer ’s parents

or to their survivors; or

             (5)AAto the properly appointed legal representative of

the fire fighter ’s or police officer ’s estate, or in the absence of

a representative, to the person determined to be entitled to the

payment under the state law of descent and distribution.

      (e)AAPayment of compensation to a person in accordance with

Subsection (d) is a bar to recovery by another person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



      Sec.A143.046.AAVACATIONS.                (a)   Each fire fighter or police

officer is entitled to earn a minimum of 15 working days ’ vacation

leave with pay in each year.

      (b)AAIn computing the length of time a fire fighter or police

officer    may   be   absent     from   work    on   vacation       leave,   only   those

calendar days during which the person would be required to work if

not on vacation may be counted as vacation days.

      (c)AAUnless approved by the municipality ’s governing body, a

fire fighter or police officer may not accumulate vacation leave

from year to year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



      Sec.A143.047.AASHIFT DIFFERENTIAL PAY.                        (a)   The governing

body of a municipality may authorize shift differential pay for

fire fighters and police officers who work a shift in which more

than 50 percent of the time worked is after 6 p.m. and before 6 a.m.

      (b)AAThe        shift   differential       pay      is   in   an    amount   and   is

payable under conditions set by ordinance and is in addition to the

regular pay received by members of the fire or police department.

Added by Acts 1989, 71st Leg., ch. 1172, Sec. 3, eff. Aug. 28, 1989.



                      SUBCHAPTER D. DISCIPLINARY ACTIONS



      Sec.A143.051.AACAUSE              FOR    REMOVAL         OR    SUSPENSION.          A

commission rule prescribing cause for removal or suspension of a


                                          40
fire fighter or police officer is not valid unless it involves one

or more of the following grounds:

              (1)AAconviction of a felony or other crime involving

moral turpitude;

              (2)AAviolations of a municipal charter provision;

              (3)AAacts of incompetency;

              (4)AAneglect of duty;

              (5)AAdiscourtesy to the public or to a fellow employee

while the fire fighter or police officer is in the line of duty;

              (6)AAacts showing lack of good moral character;

              (7)AAdrinking intoxicants while on duty or intoxication

while off duty;

              (8)AAconduct prejudicial to good order;

              (9)AArefusal or neglect to pay just debts;

              (10)AAabsence without leave;

              (11)AAshirking                duty       or     cowardice       at     fires,       if

applicable;      or

              (12)AAviolation               of     an       applicable      fire     or     police

department rule or special order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.052.AADISCIPLINARY SUSPENSIONS.                          (a)      This section

does not apply to a municipality with a population of 1.5 million or

more.

        (b)AAThe head of the fire or police department may suspend a

fire    fighter       or   police      officer          under     the    department         head ’s

supervision or jurisdiction for the violation of a civil service

rule.    The suspension may be for a reasonable period not to exceed

15    calendar    days     or    for   an     indefinite          period.       An   indefinite

suspension is equivalent to dismissal from the department.

        (c)AAIf the department head suspends a fire fighter or police

officer, the department head shall, within 120 hours after the hour

of suspension, file a written statement with the commission giving

the    reasons    for      the      suspension.             The   department         head    shall

immediately      deliver        a    copy    of    the      statement    in   person        to   the

suspended fire fighter or police officer.

        (d)AAThe      copy      of    the    written         statement      must     inform      the


                                                  41
suspended fire fighter or police officer that if the person wants to

appeal to the commission, the person must file a written appeal with

the commission within 10 days after the date the person receives the

copy of the statement.

         (e)AAThe written statement filed by the department head with

the commission must point out each civil service rule alleged to

have been violated by the suspended fire fighter or police officer

and must describe the alleged acts of the person that the department

head contends are in violation of the civil service rules.                                It is

not   sufficient        for    the    department         head    merely   to    refer to       the

provisions of the rules alleged to have been violated.

         (f)AAIf the department head does not specifically point out

in the written statement the act or acts of the fire fighter or

police officer that allegedly violated the civil service rules, the

commission shall promptly reinstate the person.

         (g)AAIf offered by the department head, the fire fighter or

police officer may agree in writing to voluntarily accept, with no

right of appeal, a suspension of 16 to 90 calendar days for the

violation of a civil service rule.                        The fire fighter or police

officer must accept the offer within five working days after the

date the offer is made.              If the person refuses the offer and wants to

appeal to the commission, the person must file a written appeal with

the commission within 15 days after the date the person receives the

copy of the written statement of suspension.

         (h)AAIn the original written statement and charges and in any

hearing conducted under this chapter, the department head may not

complain      of   an    act    that    occurred         earlier    than       the    180th    day

preceding the date the department head suspends the fire fighter or

police    officer.        If   the     act   is        allegedly    related      to    criminal

activity including the violation of a federal, state, or local law

for   which    the      fire   fighter       or    police       officer   is    subject       to   a

criminal penalty, the department head may not complain of an act

that is discovered earlier than the 180th day preceding the date the

department head suspends the fire fighter or police officer.                                   The

department head must allege that the act complained of is related to

criminal activity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                              Amended


                                                  42
by Acts 1989, 71st Leg., ch. 1, Sec. 26(g), eff. Aug. 28, 1989.



         Sec.A143.053.AAAPPEAL OF DISCIPLINARY SUSPENSION.                   (a)       This

section does not apply to a municipality with a population of 1.5

million or more.

         (b)AAIf a suspended fire fighter or police officer appeals

the   suspension     to    the   commission,     the   commission      shall      hold   a

hearing and render a decision in writing within 30 days after the

date it receives notice of appeal.               The suspended person and the

commission may agree to postpone the hearing for a definite period.

         (c)AAIn     a    hearing   conducted        under    this     section,        the

department head is restricted to the department head ’s original

written statement and charges, which may not be amended.

         (d)AAThe commission may deliberate the decision in closed

session but may not consider evidence that was not presented at the

hearing.    The commission shall vote in open session.

         (e)AAIn its decision, the commission shall state whether the

suspended fire fighter or police officer is:

               (1)AApermanently          dismissed     from   the    fire   or    police

department;

               (2)AAtemporarily suspended from the department;                    or

               (3)AArestored to the person ’s former position or status

in the department ’s classified service.

         (f)AAIf the commission finds that the period of disciplinary

suspension should be reduced, the commission may order a reduction

in the period of suspension.               If the suspended fire fighter or

police officer is restored to the position or class of service from

which the person was suspended, the fire fighter or police officer

is entitled to:

               (1)AAfull compensation for the actual time lost as a

result    of   the   suspension     at    the   rate   of   pay   provided       for   the

position or class of service from which the person was suspended;

and

               (2)AArestoration of or credit for any other benefits

lost as a result of the suspension, including sick leave, vacation

leave, and service credit in a retirement system.                   Standard payroll

deductions, if any, for retirement and other benefits restored


                                           43
shall be made from the compensation paid, and the municipality

shall make its standard corresponding contributions, if any, to the

retirement system or other applicable benefit systems.

       (g)AAThe commission may suspend or dismiss a fire fighter or

police officer only for violation of civil service rules and only

after a finding by the commission of the truth of specific charges

against the fire fighter or police officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                           Amended

by Acts 1999, 76th Leg., ch. 740, Sec. 1, eff. Sept. 1, 1999.



       Sec.A143.054.AADEMOTIONS.              (a)      If the head of the fire or

police department wants a fire fighter or police officer under his

supervision      or   jurisdiction       to     be    involuntarily             demoted,    the

department head may recommend in writing to the commission that the

commission demote the fire fighter or police officer.

       (b)AAThe department head must include in the recommendation

for   demotion     the   reasons     the      department       head        recommends       the

demotion and a request that the commission order the demotion.                              The

department       head    must   immediately            furnish        a     copy     of     the

recommendation in person to the affected fire fighter or police

officer.

       (c)AAThe       commission   may     refuse      to     grant       the    request    for

demotion.       If the commission believes that probable cause exists

for   ordering    the    demotion,   the      commission        shall       give    the    fire

fighter    or   police   officer     written         notice    to   appear        before    the

commission for a public hearing at a time and place specified in the

notice.    The commission shall give the notice before the 10th day

before the date the hearing will be held.

       (d)AAThe fire fighter or police officer is entitled to a full

and complete public hearing, and the commission may not demote a

fire fighter or police officer without that public hearing.

       (e)AAA voluntary demotion in which the fire fighter or police

officer has accepted the terms of the demotion in writing is not

subject to this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



       Sec.A143.055.AAUNCOMPENSATED DUTY OF POLICE OFFICERS.                                (a)


                                           44
This section does not apply to a municipality with a population of

1.5 million or more.

        (b)AAIn        this     section,       "uncompensated       duty" means       days      of

police work without pay that are in addition to regular or normal

work days.

        (c)AAThe head of the police department may assign a police

officer      under      his   jurisdiction        or    supervision        to   uncompensated

duty.   The department head may not impose uncompensated duty unless

the police officer agrees to accept the duty.                       If the police officer

agrees to accept uncompensated duty, the department head shall give

the person a written statement that specifies the date or dates on

which the person will perform uncompensated duty.

        (d)AAUncompensated duty may be in place of or in combination

with    a    period      of     disciplinary          suspension      without       pay.         If

uncompensated duty is combined with a disciplinary suspension, the

total number of uncompensated days may not exceed 15.

        (e)AAA         police    officer       may    not    earn   or    accrue    any    wage,

salary, or benefit arising from length of service while the person

is suspended or performing uncompensated duty.                           The days on which a

police officer performs assigned uncompensated duty may not be

taken       into   consideration           in     determining        eligibility          for    a

promotional        examination.            A    disciplinary        suspension       does       not

constitute a break in a continuous position or in service in the

department         in     determining           eligibility         for     a     promotional

examination.

        (f)AAExcept as provided by this section, a police officer who

performs      assigned          uncompensated         duty    retains      all     rights       and

privileges of the person ’s position in the police department and of

the person ’s employment by the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.056.AAPROCEDURES                     AFTER    FELONY       INDICTMENT           OR

MISDEMEANOR COMPLAINT.             (a)     If a fire fighter or police officer is

indicted for a felony or officially charged with the commission of a

Class   A    or    B   misdemeanor,        the    department        head   may   temporarily

suspend the person with or without pay for a period not to exceed 30

days after the date of final disposition of the specified felony


                                                 45
indictment or misdemeanor complaint.

         (b)AAThe      department           head         shall    notify   the      suspended        fire

fighter      or    police     officer           in   writing      that    the    person     is       being

temporarily suspended for a specific period with or without pay and

that the temporary suspension is not intended to reflect an opinion

on the merits of the indictment or complaint.

         (c)AAIf the action directly related to the felony indictment

or misdemeanor complaint occurred or was discovered on or after the

180th    day      before     the   date         of   the    indictment      or      complaint,        the

department        head     may,    within            30    days   after    the      date    of       final

disposition of the indictment or complaint, bring a charge against

the fire fighter or police officer for a violation of civil service

rules.

         (d)AAA fire fighter or police officer indicted for a felony

or    officially       charged       with        the       commission      of   a   Class       A    or   B

misdemeanor who has also been charged by the department head with

civil service violations directly related to the indictment or

complaint may delay the civil service hearing for not more than 30

days after the date of the final disposition of the indictment or

complaint.

         (e)AAIf       the   department              head    temporarily        suspends         a    fire

fighter or police officer under this section and the fire fighter or

police officer is not found guilty of the indictment or complaint in

a    court   of    competent       jurisdiction,              the   fire    fighter        or    police

officer may appeal to the commission or to a hearing examiner for

recovery of back pay.              The commission or hearing examiner may award

all or part of the back pay or reject the appeal.

         (f)AAAcquittal or dismissal of an indictment or a complaint

does not mean that a fire fighter or police officer has not violated

civil service rules and does not negate the charges that may have

been or may be brought against the fire fighter or police officer by

the department head.

         (g)AAConviction           of       a   felony       is   cause    for      dismissal,        and

conviction        of   a     Class      A       or   B     misdemeanor      may      be    cause      for

disciplinary action or indefinite suspension.

         (h)AAThe department head may order an indefinite suspension

based on an act classified as a felony or a Class A or B misdemeanor


                                                      46
after the 180-day period following the date of the discovery of the

act by the department if the department head considers delay to be

necessary       to    protect    a    criminal         investigation             of    the      person ’s

conduct.     If the department head intends to order an indefinite

suspension after the 180-day period, the department head must file

with   the   attorney        general       a    statement         describing           the      criminal

investigation and its objectives within 180 days after the date the

act complained of occurred.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



         Sec.A143.057.AAHEARING EXAMINERS.                        (a)    In addition to the

other notice requirements prescribed by this chapter, the written

notice    for    a    promotional      bypass         or    the    letter        of    disciplinary

action, as applicable, issued to a fire fighter or police officer

must   state     that    in     an   appeal       of       an   indefinite            suspension,      a

suspension, a promotional bypass, or a recommended demotion, the

appealing fire fighter or police officer may elect to appeal to an

independent          third   party     hearing          examiner        instead            of    to   the

commission.AAThe letter must also state that if the fire fighter or

police officer elects to appeal to a hearing examiner, the person

waives all rights to appeal to a district court except as provided

by Subsection (j).

         (b)AATo      exercise       the       choice      of     appealing           to   a     hearing

examiner, the appealing fire fighter or police officer must submit

to the director a written request as part of the original notice of

appeal required under this chapter stating the person ’s decision to

appeal to an independent third party hearing examiner.

         (c)AAThe hearing examiner ’s decision is final and binding on

all parties.          If the fire fighter or police officer decides to

appeal to an independent third party hearing examiner, the person

automatically         waives    all    rights         to    appeal      to   a    district         court

except as provided by Subsection (j).

         (d)AAIf the appealing fire fighter or police officer chooses

to appeal to a hearing examiner, the fire fighter or police officer

and the department head, or their designees, shall first attempt to

agree on the selection of an impartial hearing examiner.                                          If the

parties do not agree on the selection of a hearing examiner on or


                                                 47
within 10 days after the date the appeal is filed, the director

shall    immediately         request     a    list    of    seven     qualified       neutral

arbitrators       from    the    American      Arbitration          Association       or   the

Federal Mediation and Conciliation Service, or their successors in

function.       The fire fighter or police officer and the department

head, or their designees, may agree on one of the seven neutral

arbitrators on the list.            If they do not agree within five working

days after the date they received the list, each party or the

party ’s designee shall alternate striking a name from the list and

the name remaining is the hearing examiner.                         The parties or their

designees shall agree on a date for the hearing.

         (e)AAThe appeal hearing shall begin as soon as the hearing

examiner can be scheduled.             If the hearing examiner cannot begin the

hearing within 45 calendar days after the date of selection, the

fire fighter or police officer may, within two days after learning

of that fact, call for the selection of a new hearing examiner using

the procedure prescribed by Subsection (d).

         (f)AAIn      each     hearing   conducted          under    this   section,       the

hearing examiner has the same duties and powers as the commission,

including the right to issue subpoenas.

         (g)AAIn a hearing conducted under this section, the parties

may agree to an expedited hearing procedure.                           Unless otherwise

agreed     by   the   parties,     in    an    expedited       procedure       the    hearing

examiner shall render a decision on the appeal within 10 days after

the date the hearing ended.

         (h)AAIn an appeal that does not involve an expedited hearing

procedure, the hearing examiner shall make a reasonable effort to

render a decision on the appeal within 30 days after the date the

hearing    ends    or    the    briefs   are       filed.     The     hearing   examiner ’s

inability to meet the time requirements imposed by this section

does not affect the hearing examiner ’s jurisdiction, the validity

of   the   disciplinary         action,       or    the     hearing    examiner ’s      final

decision.

         (i)AAThe     hearing     examiner ’s        fees    and    expenses    are    shared

equally by the appealing fire fighter or police officer and by the

department.       The costs of a witness are paid by the party who calls

the witness.


                                              48
         (j)AAA   district     court   may     hear      an   appeal     of       a    hearing

examiner ’s award only on the grounds that the arbitration panel was

without jurisdiction or exceeded its jurisdiction or that the order

was procured by fraud, collusion, or other unlawful means.                                     An

appeal must be brought in the district court having jurisdiction in

the municipality in which the fire or police department is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

         Acts   2005, 79th     Leg., Ch.       869   (S.B.     1050),        Sec.      5,    eff.

September 1, 2005.



                              SUBCHAPTER E. LEAVES



         Sec.A143.071.AALEAVES OF ABSENCE;                 RESTRICTION PROHIBITED.

(a)   If a sufficient number of fire fighters or police officers are

available to carry out the normal functions of the fire or police

department, a fire fighter or police officer may not be refused a

reasonable leave of absence without pay to attend a fire or police

school,    convention,    or    meeting      if    the   purpose        of    the      school,

convention, or meeting is to secure a more efficient department and

better working conditions for department personnel.

         (b)AAA rule that affects a fire fighter ’s or police officer ’s

constitutional      right      to   appear        before      or   to    petition             the

legislature may not be adopted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



         Sec.A143.072.AAMILITARY LEAVE OF ABSENCE.                  (a)           On written

application of a fire fighter or police officer, the commission

shall grant the person a military leave of absence without pay,

subject to Section 143.075, to enable the person to enter a branch

of the United States military service.               The leave of absence may not

exceed    the   period   of   compulsory       military       service        or   the       basic

minimum    enlistment    period     for   the      branch     of   service            the    fire

fighter or police officer enters.

         (b)AAThe commission shall grant to a fire fighter or police

officer a leave of absence for initial training or annual duty in

the military reserves or the national guard.


                                          49
         (c)AAWhile a fire fighter or police officer who received a

military leave of absence serves in the military, the commission

shall fill the person ’s position in the department in accordance

with this chapter.

         (d)AAOn       termination       of    active       military      service,       a   fire

fighter or police officer who received a military leave of absence

under this section is entitled to be reinstated to the position that

the person held in the department at the time the leave of absence

was granted if the person:

                (1)AAreceives an honorable discharge;

                (2)AAremains physically and mentally fit to discharge

the duties of that position;                 and

                (3)AAmakes an application for reinstatement within 90

days after the date the person is discharged from military service.

         (e)AAOn reinstatement, the fire fighter or police officer

shall    receive       full     seniority      credit      for    the   time    spent in      the

military service.

         (f)AAIf the reinstatement of a fire fighter or police officer

who received a military leave of absence causes a surplus in the

rank to which the fire fighter or police officer was reinstated, the

fire fighter or police officer who has the least seniority in the

position shall be returned to the position immediately below the

position to which the returning fire fighter or police officer was

reinstated.AAIf a fire fighter or police officer is returned to a

lower    position          in   grade   or    compensation        under     this   subsection

without charges being filed against the person for violation of

civil service rules, the fire fighter or police officer shall be

placed     on      a        position     reinstatement             list      in    order          of

seniority.AAAppointments from the reinstatement list shall be made

in order of seniority. A person who is not on the reinstatement list

may not be appointed to a position to which the list applies until

the list is exhausted.

         (g)AAIf       a    fire   fighter     or       police    officer      employed      by   a

municipality is called to active military duty for any period, the

employing       municipality        must      continue       to    maintain       any    health,

dental,    or    life       insurance        coverage      and    any   health      or    dental

benefits coverage that the fire fighter or police officer received


                                                   50
through the municipality on the date the fire fighter or police

officer was called to active military duty until the municipality

receives     written   instructions       from   the    fire    fighter     or    police

officer to change or discontinue the coverage.

         (h)AAIn   addition    to    other    procedures       prescribed    by     this

section, a fire fighter or police officer may, without restriction

as to the amount of time, voluntarily substitute for a fire fighter

or police officer described by Sections 143.075(b)(1) and (2) who

has   been   called    to   active   federal     military      duty   for   a     period

expected to last 12 months or longer.                  A fire fighter or police

officer who voluntarily substitutes under this subsection must be

qualified to perform the duties of the absent fire fighter or police

officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                       Amended

by Acts 2003, 78th Leg., ch. 287, Sec. 1, eff. June 18, 2003.

Amended by:

         Acts 2009, 81st Leg., R.S., Ch. 704 (H.B. 2806), Sec. 1, eff.

September 1, 2009.



        This section was amended by the 84th Legislature. Pending

        publication of the current statutes, see H.B. 1790, 84th

      Legislature, Regular Session, for amendments affecting this

                                     section.

         Sec.A143.073.AALINE        OF   DUTY    ILLNESS   OR    INJURY     LEAVE     OF

ABSENCE.     (a)   A municipality shall provide to a fire fighter or

police officer a leave of absence for an illness or injury related

to the person ’s line of duty.            The leave is with full pay for a

period commensurate with the nature of the line of duty illness or

injury.      If necessary, the leave shall continue for at least one

year.

         (b)AAAt the end of the one-year period, the municipality ’s

governing body may extend the line of duty illness or injury leave

at full or reduced pay.        If the fire fighter ’s or police officer ’s

leave is not extended or the person ’s salary is reduced below 60

percent of the person ’s regular monthly salary, and the person is a

member of a pension fund, the person may retire on pension until

able to return to duty.


                                         51
         (c)AAIf pension benefits are not available to a fire fighter

or police officer who is temporarily disabled by a line of duty

injury or illness and if the year at full pay and any extensions

granted by the governing body have expired, the fire fighter or

police officer may use accumulated sick leave, vacation time, and

other accrued benefits before the person is placed on temporary

leave.

         (d)AAIf    a   fire    fighter    or     police   officer      is   temporarily

disabled by an injury or illness that is not related to the person ’s

line of duty, the person may use all sick leave, vacation time, and

other accumulated time before the person is placed on temporary

leave.

         (e)AAAfter      recovery     from    a   temporary       disability,      a   fire

fighter or police officer shall be reinstated at the same rank and

with the same seniority the person had before going on temporary

leave.    Another fire fighter or police officer may voluntarily do

the work of an injured fire fighter or police officer until the

person returns to duty.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                         Amended

by Acts 2001, 77th Leg., ch. 683, Sec. 1, eff. Sept. 1, 2001.



         Sec.A143.074.AAREAPPOINTMENT                   AFTER       RECOVERY           FROM

DISABILITY.         With   the    commission ’s         approval    and   if   otherwise

qualified, a fire fighter or police officer who has been certified

by a physician selected by a pension fund as having recovered from a

disability      for     which   the   person      has    been    receiving     a   monthly

disability pension is eligible for reappointment to the classified

position that the person held on the date the person qualified for

the monthly disability pension.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                         Amended

by Acts 2001, 77th Leg., ch. 683, Sec. 2, eff. Sept. 1, 2001.



         Sec.     143.075.AAMILITARY         LEAVE       TIME     ACCOUNTS.         (a)AAA

municipality shall maintain military leave time accounts for the

fire and police departments and must maintain a separate military

leave time account for each department.

         (b)AAA    military      leave    time    account       shall   benefit    a   fire


                                             52
fighter or police officer who:

              (1)AAis a member of the Texas National Guard or the

armed forces reserves of the United States;

              (2)AAwas called to active federal military duty while

serving as a fire fighter or police officer for the municipality;

and

              (3)AAhas    served     on   active   duty   for    a   period   of   3

continuous months or longer.

         (c)AAA fire fighter or police officer may donate any amount

of accumulated vacation, holiday, sick, or compensatory leave time

to the military leave time account in that fire fighter ’s or police

officer ’s department to help provide salary continuation for fire

fighters or police officers who qualify as eligible beneficiaries

of the account under Subsection (b).AAA fire fighter or police

officer who wishes to donate time to an account under this section

must authorize the donation in writing on a form provided by the

fire or police department and approved by the municipality.

         (d)AAA municipality shall equally distribute the leave time

donated to a military leave time account among all fire fighters or

police     officers      who   are    eligible     beneficiaries        of    that

account.AAThe municipality shall credit and debit the applicable

military leave time account on an hourly basis regardless of the

cash value of the time donated or used.

Added by Acts 2003, 78th Leg., ch. 287, Sec. 2, eff. June 18, 2003.

Amended by:

         Acts 2013, 83rd Leg., R.S., Ch. 1041 (H.B. 2924), Sec. 1, eff.

June 14, 2013.



                 SUBCHAPTER F. MISCELLANEOUS PROVISIONS



         Sec.A143.081.AADETERMINATION OF PHYSICAL AND MENTAL FITNESS.

(a)   This section does not apply to a municipality with a population

of 1.5 million or more.

         (b)AAIf a question arises as to whether a fire fighter or

police    officer   is   sufficiently      physically     or    mentally   fit     to

continue the person ’s duties, the fire fighter or police officer

shall submit to the commission a report from the person ’s personal


                                          53
physician, psychiatrist, or psychologist, as appropriate.

         (c)AAIf the commission, the department head, or the fire

fighter or police officer questions the report, the commission

shall    appoint    a    physician,         psychiatrist,       or    psychologist,        as

appropriate, to examine the fire fighter or police officer and to

submit a report to the commission, the department head, and the

person.

         (d)AAIf the report of the appointed physician, psychiatrist,

or psychologist, as appropriate, disagrees with the report of the

fire     fighter ’s       or       police      officer ’s      personal         physician,

psychiatrist,       or    psychologist,         as    appropriate,        the   commission

shall    appoint    a    three-member         board   composed       of   a   physician,    a

psychiatrist,       and        a   psychologist,        or     any    combination,         as

appropriate, to examine the fire fighter or police officer.                             The

board ’s findings as to the person ’s fitness for duty shall determine

the issue.

         (e)AAThe fire fighter or police officer shall pay the cost of

the services of the person ’s personal physician, psychiatrist, or

psychologist, as appropriate.               The municipality shall pay all other

costs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                         Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 26(h), eff. Aug. 28, 1989;                        Acts

1989, 71st Leg., ch. 890, Sec. 1, eff. Aug. 28, 1989.



         Sec.A143.082.AAEFFICIENCY REPORTS.                   (a)    The commission may

develop    proper       procedures      and    rules    for    semiannual       efficiency

reports and grades for each fire fighter or police officer.

         (b)AAIf the commission collects efficiency reports on fire

fighters or police officers, the commission shall provide each

person with a copy of that person ’s report.

         (c)AAWithin 10 calendar days after the date a fire fighter or

police officer receives the copy of the person ’s efficiency report,

the    person   may      make      a   statement      in   writing        concerning    the

efficiency report.         The statement shall be placed in the person ’s

personnel file with the efficiency report.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                         Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 26(i), eff. Aug. 28, 1989.


                                              54
        Sec.A143.083.AAEMERGENCY        APPOINTMENT     OF    TEMPORARY     FIRE

FIGHTERS AND POLICE OFFICERS.      (a)    If a municipality is unable to

recruit qualified fire fighters or police officers because of the

maximum    age   limit     prescribed    by   Section       143.023   and    the

municipality ’s governing body finds that this inability creates an

emergency, the commission shall recommend to the governing body

additional rules governing the temporary employment of persons who

are 36 years of age or older.

        (b)AAA person employed under this section:

              (1)AAis designated as a temporary employee;

              (2)AAis not eligible for pension benefits;

              (3)AAis not eligible for appointment or promotion if a

permanent applicant or employee is available;

              (4)AAis not eligible to become a full-fledged civil

service employee;    and

              (5)AAmust be dismissed before a permanent civil service

employee may be dismissed under Section 143.085.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.084.AACIVIL SERVICE STATUS AND PENSION BENEFITS FOR

CERTAIN FIRE FIGHTERS AND POLICE OFFICERS.          (a)      Each fire fighter

or   police   officer    who,   since    December     31,    1969,    has   been

continuously employed as a temporary employee under the provision

codified as Section 143.083 has the full status of a civil service

employee with all the rights and privileges granted by Section

143.005.

        (b)AAA fire fighter or police officer covered by Subsection

(a) is eligible to participate in earned pension benefits.                  The

person may buy back service credits in the pension fund in which the

permanent fire fighters or police officers in the department have

participated since that person ’s employment.             The credits may be

bought at a rate determined by the actuary of the affected pension

fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.085.AAFORCE REDUCTION AND REINSTATEMENT LIST.               (a)


                                    55
If a municipality ’s governing body adopts an ordinance that vacates

or abolishes a fire or police department position, the fire fighter

or police officer who holds that position shall be demoted to the

position immediately below the vacated or abolished position.                     If

one or more positions of equal rank are vacated or abolished, the

fire fighters or police officers who have the least seniority in a

position shall be demoted to the position immediately below the

vacated or abolished position.           If a fire fighter or police officer

is   demoted    under    this   subsection      without   charges      being   filed

against the person for violation of civil service rules, the fire

fighter    or   police     officer      shall    be    placed    on    a   position

reinstatement     list    in    order   of   seniority.     If   the    vacated   or

abolished position is filled or re-created within one year after

the date it was vacated or abolished, the position must be filled

from the reinstatement list.            Appointments from the reinstatement

list shall be made in order of seniority.             A person who is not on the

list may not be appointed to the position during the one-year period

until the reinstatement list is exhausted.

        (b)AAIf a position in the lowest classification is abolished

or vacated and a fire fighter or police officer must be dismissed

from the department, the fire fighter or police officer with the

least seniority shall be dismissed.              If a fire fighter or police

officer is dismissed under this subsection without charges being

filed against the person for violation of civil service rules, the

fire fighter or police officer shall be placed on a reinstatement

list in order of seniority.             Appointments from the reinstatement

list shall be made in order of seniority.              Until the reinstatement

list is exhausted, a person may not be appointed from an eligibility

list.     When a person has been on a reinstatement list for three

years, the person shall be dropped from the list but shall be

restored to the list at the request of the commission.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.086.AAPOLITICAL ACTIVITIES.              (a)    While in uniform

or on active duty, a fire fighter or police officer may not take an

active part in another person ’s political campaign for an elective

position of the municipality.


                                         56
      (b)AAFor the purposes of this section, a person takes an

active part in a political campaign if the person:

              (1)AAmakes a political speech;

              (2)AAdistributes a card or other political literature;

              (3)AAwrites a letter;

              (4)AAsigns a petition;

              (5)AAactively and openly solicits votes; or

              (6)AAmakes public derogatory remarks about a candidate

for an elective position of the municipality.

      (c)AAA fire fighter or police officer may not be required to

contribute to a political fund or to render a political service to a

person or party.        A fire fighter or police officer may not be

removed,    reduced    in     classification      or    salary,       or    otherwise

prejudiced for refusing to contribute to a political fund or to

render a political service.

      (d)AAA municipal official who attempts to violate Subsection

(c) violates this chapter.

      (e)AAExcept      as   expressly       provided    by     this   section,       the

commission or the municipality ’s governing body may not restrict a

fire fighter ’s or police officer ’s right to engage in a political

activity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



      Sec.A143.087.AASTRIKE PROHIBITION.                (a)     A fire fighter or

police officer may not engage in a strike against the governmental

agency that employs the fire fighter or police officer.

      (b)AAIn      addition    to    the    penalty     prescribed         by    Section

143.016, if a fire fighter or police officer is convicted of an

offense     for    violating    this       section,     the    person       shall     be

automatically      released    and   discharged       from    the   fire    or    police

department.       After the person is discharged from the department,

the person may not receive any pay or compensation from public funds

used to support the fire or police department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



      Sec.A143.088.AAUNLAWFUL          RESIGNATION       OR    RETIREMENT.           (a)

This section does not apply to a municipality with a population of


                                       57
1.5 million or more.

        (b)AAA person commits an offense if the person accepts money

or anything of value from another person in return for retiring or

resigning from the person ’s civil service position.

        (c)AAA person commits an offense if the person gives money or

anything of value to another person in return for the other person ’s

retirement or resignation from the person ’s civil service position.

        (d)AAAn offense under this section is a Class A misdemeanor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.089.AAPERSONNEL FILE.                (a)        The director or the

director ’s designee shall maintain a personnel file on each fire

fighter and police officer.             The personnel file must contain any

letter, memorandum, or document relating to:

                 (1)AAa commendation, congratulation, or honor bestowed

on the fire fighter or police officer by a member of the public or by

the employing department for an action, duty, or activity that

relates to the person ’s official duties;

                 (2)AAany   misconduct     by    the       fire   fighter      or   police

officer     if    the   letter,      memorandum,      or    document      is    from   the

employing department and if the misconduct resulted in disciplinary

action by the employing department in accordance with this chapter;

and

                 (3)AAthe periodic evaluation of the fire fighter or

police officer by a supervisor.

        (b)AAA letter, memorandum, or document relating to alleged

misconduct by the fire fighter or police officer may not be placed

in    the   person ’s    personnel      file    if    the    employing         department

determines       that   there   is   insufficient         evidence   to   sustain      the

charge of misconduct.

        (c)AAA      letter,     memorandum,          or    document       relating      to

disciplinary       action   taken     against    the       fire   fighter      or   police

officer or to alleged misconduct by the fire fighter or police

officer that is placed in the person ’s personnel file as provided by

Subsection (a)(2) shall be removed from the employee ’s file if the

commission finds that:

                 (1)AAthe   disciplinary       action      was    taken   without      just


                                          58
cause; or

                (2)AAthe      charge         of    misconduct        was    not    supported       by

sufficient evidence.

         (d)AAIf a negative letter, memorandum, document, or other

notation of negative impact is included in a fire fighter ’s or

police officer ’s personnel file, the director or the director ’s

designee shall, within 30 days after the date of the inclusion,

notify    the   affected      fire      fighter         or   police    officer.          The    fire

fighter or police officer may, on or before the 15th day after the

date of receipt of the notification, file a written response to the

negative letter, memorandum, document, or other notation.

         (e)AAThe      fire   fighter         or    police      officer      is    entitled,      on

request, to a copy of any letter, memorandum, or document placed in

the person ’s personnel file.                The municipality may charge the fire

fighter or police officer a reasonable fee not to exceed actual cost

for any copies provided under this subsection.

         (f)AAThe director or the director ’s designee may not release

any information contained in a fire fighter ’s or police officer ’s

personnel       file    without         first       obtaining        the    person ’s      written

permission, unless the release of the information is required by

law.

         (g)AAA fire or police department may maintain a personnel

file on a fire fighter or police officer employed by the department

for the department ’s use, but the department may not release any

information      contained         in   the       department     file       to    any   agency    or

person requesting information relating to a fire fighter or police

officer.        The    department         shall         refer   to   the     director      or     the

director ’s designee a person or agency that requests information

that    is   maintained       in    the      fire       fighter ’s    or    police       officer ’s

personnel file.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 25(c), eff. Aug. 28,

1989.     Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 84, eff.

Sept. 1, 1989.



         Sec. 143.090.AARELEASE OF PHOTOGRAPHS OF POLICE OFFICERS.AAA

department,       commission,           or        municipality        may        not    release    a

photograph that depicts a police officer unless:


                                                   59
              (1)AAthe officer has been charged with an offense by

indictment or by information;

              (2)AAthe officer is a party in a civil service hearing

or a case before a hearing examiner or in arbitration;

              (3)AAthe   photograph       is    introduced   as    evidence     in   a

judicial proceeding; or

              (4)AAthe officer gives written consent to the release

of the photograph.

Added by Acts 2011, 82nd Leg., R.S., Ch. 300 (H.B. 2006), Sec. 1,

eff. September 1, 2011.



     SUBCHAPTER G. PROVISIONS APPLICABLE TO MUNICIPALITY WITH

POPULATION OF 1.5 MILLION OR MORE AND CERTAIN OTHER MUNICIPALITIES



      Sec.A143.101.AASUBCHAPTER                APPLICABLE         PRIMARILY          TO

MUNICIPALITY WITH POPULATION OF 1.5 MILLION OR MORE;                  APPLICATION

OF OTHER SUBCHAPTERS.         (a)    Except as otherwise provided, this

subchapter applies only to a municipality with a population of 1.5

million or more.

      (b)AAExcept       as    otherwise        provided,    the    provisions        of

Subchapters    A-F    apply   to   each   municipality      covered   under     this

subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



      Sec.A143.1014.AANOTICE REQUIREMENT FOR CERTAIN MEETINGS OR

HEARINGS.   (a)      The department shall provide to a fire fighter or

police officer notice of the time and location of a meeting or

hearing not later than the 48th hour before the hour on which the

meeting or hearing is held if the meeting or hearing is:

              (1)AArelated     to   an     internal   departmental         or   other

municipal investigation of the fire fighter or police officer at

which the fire fighter or police officer is required or entitled to

be present, including an interrogation;

              (2)AArelated to a grievance filed by the fire fighter or

police officer under Sections 143.127 through 143.134;                or

              (3)AAan opportunity to respond to charges against the

fire fighter or police officer before the department terminates the


                                          60
fire fighter ’s or police officer ’s employment.

         (b)AAA fire fighter or police officer may waive the notice

prescribed by this section.

Added by Acts 1989, 71st Leg., ch. 140, Sec. 1, eff. May 25, 1989.

Renumbered from 143.1016 by Acts 1990, 71st Leg., 6th C.S., ch. 12,

Sec. 2(19), eff. Sept. 6, 1990.



         Sec.A143.1015.AACOMMISSION              APPEAL      PROCEDURE;           SUBPOENA

REQUEST.     (a)    An appeal by a fire fighter or police officer to the

commission from an action for which an appeal or review is provided

by this chapter is sufficient if the fire fighter or police officer

files it with the commission within 15 days after the date the

action    occurred.        In    an   appeal     provided     by    this    chapter       the

commission shall render a decision in writing within 60 days after

it received the notice of appeal, unless the provisions of Section

143.1017(d)     have      been   invoked     by    the     fire    fighter      or   police

officer.     If the commission does not render a decision in writing

within 60 days after the date it receives notice of the appeal, the

commission shall sustain the fire fighter ’s or police officer ’s

appeal.

         (b)AAOn or before the 15th day before the date the appeal

hearing will be held, the commission shall notify the fire fighter

or police officer of the date on which the commission will hold the

hearing.

         (c)AAThe commission may not restrict the fire fighter ’s or

police officer ’s ability to subpoena relevant witnesses.

         (d)AAWithin three days after the date the fire fighter or

police    officer      receives       the   commission ’s         written      refusal      to

subpoena materials, the fire fighter or police officer may request

in   writing   that    the   commission        hold    a   hearing      relating     to   the

reasons for that person ’s subpoena request.

         (e)AAThe     hearing     relating       to    the   reasons      for    the      fire

fighter ’s or police officer ’s subpoena request shall be held on the

date   set   for    the   original     appeal      hearing.        If    the    commission

overrules the subpoena request at the hearing:

               (1)AAthe      commission      may      hear   the   fire     fighter ’s      or

police officer ’s appeal on that date; or


                                            61
            (2)AAif the commission finds that justice is served by a

continuance, the commission shall:

                 (A)AAreschedule the hearing to the commission ’s

next regularly scheduled meeting; and

                 (B)AAgive the fire fighter or police officer 15

days notice of that date.

      (f)AAIf the commission sustains the fire fighter ’s or police

officer ’s subpoena request at the hearing, the commission shall:

            (1)AAreschedule    the      appeal   hearing   date    to   the

commission ’s next regularly scheduled meeting; and

            (2)AAgive the fire fighter or police officer 15 days

notice of that date.

      (g)AAIf   the   commission   reschedules    a   hearing   under   this

section in an appeal relating to an indefinite suspension, the

commission shall render a decision in writing within 60 days after

the date it receives notice of appeal.

      (h)AAIf the commission does not hold a hearing on the fire

fighter ’s or police officer ’s subpoena request as prescribed by

this section, the commission shall sustain the fire fighter ’s or

police officer ’s appeal.

      (i)AAA municipal employee who is subpoenaed to appear in any

appeal of a disciplinary decision is entitled to applicable pay for

the time the employee is required to be present at the hearing.

Witnesses whose testimony relates primarily to the character or

reputation of the employee shall be limited by the hearing examiner

or commission if the testimony is repetitious or unduly prolongs

the hearing.    If the hearing examiner or commission limits the

number of character or reputation witnesses, additional witness

statements may be presented by affidavit.        The character witnesses

are not entitled to applicable pay for the time they are required to

be present at the hearing.

      (j)AAIn any hearing relating to the appeal or review of an

action of the department head that affects a fire fighter or police

officer, the department head shall have the burden of proof.            The

department head is required to prove the allegations contained in

the written statement, and the department head is restricted to the

written statement and charges, which may not be amended.


                                   62
          (k)AAIn an appeal to a hearing examiner, the director may,

within five working days after the date the hearing examiner is

chosen, send to the hearing examiner the following:

               (1)AAthe name of the fire fighter or police officer who

is appealing;

               (2)AAthe written reasons filed by the department head

with the commission in the case of a promotional passover or a

recommended demotion;

               (3)AAthe specific provisions of the rules alleged to

have been violated in the case of a suspension;             and

               (4)AAthe date and place of the alleged civil service

violation.

          The director may not send the hearing examiner the department

head ’s    original   written   statement.      The   department       head   shall

submit the written statement and charges to the hearing examiner at

the hearing.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 25(d), eff. Aug. 28,

1989.     Amended by Acts 1989, 71st Leg., ch. 854, Sec. 3, eff. June

14, 1989; Acts 1989, 71st Leg., ch. 906, Sec. 1, eff. Aug. 28, 1989.



          Sec.A143.1016.AAHEARING EXAMINERS.          (a)   In addition to the

other notice requirements prescribed by this chapter, the letter of

disciplinary action issued to a fire fighter or police officer must

state that in an appeal of an indefinite suspension, a suspension, a

promotional pass over, or a recommended demotion, the appealing

fire fighter or police officer may elect to appeal to an independent

third party hearing examiner instead of to the commission.                     The

letter must also state that if the fire fighter or police officer

elects to appeal to a hearing examiner, the person waives all rights

to appeal to a district court except as provided by Subsection (j).

          (b)AATo   exercise    the   choice   of   appealing     to   a   hearing

examiner, the appealing fire fighter or police officer must submit

to the director a written request as part of the original notice of

appeal required under this chapter stating the person ’s decision to

appeal to an independent third party hearing examiner.

          (c)AAThe hearing examiner ’s decision is final and binding on

all parties.        If the fire fighter or police officer decides to


                                        63
appeal to an independent third party hearing examiner, the person

automatically       waives   all    rights        to    appeal   to   a    district      court

except as provided by Subsection (j).

        (d)AAIf the appealing fire fighter or police officer chooses

to appeal to a hearing examiner, the fire fighter or police officer

and the department head or their designees shall first attempt to

agree on the selection of an impartial hearing examiner.                                If the

parties do not agree on the selection of a hearing examiner on or

within 10 days after the date the appeal is filed and no motion to

consolidate is filed under Subsection (k) of this section, the

director    shall    on   the   next    work      day    following        notice   that    the

parties have failed to agree on a selection of a hearing examiner

request a list of seven qualified neutral arbitrators from the

American    Arbitration      Association          or     the   Federal      Mediation      and

Conciliation Service or their successors in function.                              The fire

fighter    or    police    officer      and       the    department        head    or    their

designees may agree on one of the seven neutral arbitrators on the

list.   If they do not agree within 25 days after the date the appeal

was filed, each party or the party ’s designee shall on the 25th day

after the appeal was filed alternate striking a name from the list

and the name remaining is the hearing examiner.                       In the event that

the 25th day falls on a Saturday, Sunday, or a legal holiday, then

the parties shall strike the list the next work day.                        The parties or

their designees shall agree on a date for the hearing that is within

the time period prescribed by Subsection (e).                    In the event that the

director    does    not   request      the    list      of   seven    qualified     neutral

arbitrators within the time prescribed by this subsection or the

department head or his designee fails to strike the list within the

time prescribed by this subsection, the fire fighter or police

officer or his designee shall select the arbitrator from the list

provided.       In the event that the fire fighter or police officer or

his designee fails to strike the list within the time prescribed by

this subsection, the department head or his designee shall select

the arbitrator from the list provided.

        (e)AAThe appeal hearing must begin within 60 days after the

date the appeal is filed and shall begin as soon as the hearing

examiner can be scheduled.          If the hearing examiner cannot begin the


                                             64
hearing within 45 calendar days after the date of selection, the

fire fighter or police officer may, within two days after learning

of that fact, call for the selection of a new hearing examiner using

the procedure prescribed by Subsection (d).                    If the appeal hearing

is not begun within 60 days after the date the appeal is filed, the

indefinite      suspension,       suspension,         promotional       pass    over,   or

recommended demotion is upheld and the appeal is withdrawn if the

fire fighter or police officer is not ready to proceed, and the

appeal is sustained if the department head is not ready to proceed.

In computing the 60-day period, a period of delay not to exceed 30

calendar days because of a continuance granted at the request of the

department head or his representative or the fire fighter or police

officer or his representative on good cause being shown, or because

of the unavoidable unavailability of the hearing examiner on the

date of the hearing, or because of the pendency of a motion to

consolidate with another hearing as provided in Subsection (k) of

this section is excluded.          In no event may a hearing examiner grant

a continuance beyond 30 days in an indefinite suspension.                       A hearing

examiner may grant a continuance beyond the 30-day period upon good

cause being shown in a disciplinary suspension unless the fire

fighter or police officer has another disciplinary action pending.

         (f)AAIn      each    hearing   conducted          under   this   section,      the

hearing examiner has the same duties and powers as the commission,

including the right to issue subpoenas.

         (g)AAIn a hearing conducted under this section, the parties

may agree to an expedited hearing procedure.                          Unless otherwise

agreed     by   the   parties,    in    an    expedited       procedure    the    hearing

examiner shall render a decision on the appeal within 10 days after

the date the hearing closed.

         (h)AAIn an appeal that does not involve an expedited hearing

procedure, the hearing examiner shall make a reasonable effort to

render a decision on the appeal within 30 days after the date the

hearing    ends    or   the    briefs   are       filed.     The     hearing   examiner ’s

inability to meet the time requirements imposed by this section

does not affect the hearing examiner ’s jurisdiction, the validity

of   the   disciplinary        action,       or    the     hearing    examiner ’s   final

decision.


                                             65
      (i)AAThe    hearing   examiner ’s   fees   and    expenses     are    shared

equally by the appealing fire fighter or police officer and by the

department.    The costs of a witness are paid by the party who calls

the witness.

      (j)AAA    district    court   may   hear   an    appeal   of   a     hearing

examiner ’s award only on the grounds that the arbitration panel was

without jurisdiction or exceeded its jurisdiction or that the order

was procured by fraud, collusion, or other unlawful means.                  If the

basis for the appeal of the hearing examiner ’s award is based on the

grounds that the arbitration panel was without jurisdiction or

exceeded its jurisdiction, the petition must be filed in district

court within 10 days of the hearing examiner ’s decision.             An appeal

must be brought in the district court having jurisdiction in the

municipality in which the fire or police department is located.                 In

the event the municipality is located in more than one county then

the suit must be brought in the county having the majority of the

population of the municipality.

      (k)AAIn an appeal of an indefinite suspension, a suspension,

a promotional pass over, or a recommended demotion, each appealing

fire fighter or police officer or the appealing fire fighter ’s or

police officer ’s representative shall be entitled to the selection

of a hearing examiner pursuant to Subsection (d) of this section to

hear the case.    The fire fighter, police officer, department head,

or a representative of any of those may, within 10 days of the date

they received notice of the appeal, file a motion with a copy to the

opposing side to consolidate the case with that of one or more other

fire fighters or police officers where the charges arise out of the

same incident.      The motion to consolidate may be agreed to in

writing and filed with the director.       If a motion to consolidate the

cases is filed and not agreed to, a hearing examiner shall be chosen

pursuant to the provisions of Subsection (d) of this section to hear

the motion.    The decision of the hearing examiner shall be final and

binding as to the issue of consolidation.              The hearing examiner

chosen to hear the motion to consolidate shall not hear the case,

and the provisions of Subsection (d) of this section shall be used

to choose the hearing examiner with the day the decision is rendered

being the equivalent of the date the appeal was filed.


                                     66
Added by Acts 1989, 71st Leg., ch. 854, Sec. 4, eff. June 14, 1989.



         Sec.A143.1017.AAPROCEDURES AFTER FELONY INDICTMENT OR OTHER

CRIME OF MORAL TURPITUDE.             (a)      If a fire fighter or police officer

is indicted for a felony or officially charged with the commission

of any other crime involving moral turpitude, the department head

may temporarily suspend the person with or without pay for a period

not to exceed 30 days after the date the fire fighter or police

officer gives notice of final disposition of the specified felony

indictment or any other crime involving moral turpitude.

         (b)AAThe     department         head    shall      notify     the    suspended        fire

fighter      or    police    officer     in    writing       that    the    person     is     being

temporarily suspended for a specific period with or without pay and

that the temporary suspension is not intended to reflect an opinion

on the merits of the indictment or complaint.

         (c)AAIf the action directly related to the felony indictment

or misdemeanor complaint occurred or was discovered on or after the

180th    day      before    the   date    of    the   indictment       or     complaint,       the

department        head     may,   within       60    days    after     the    date   of       final

disposition of the indictment or complaint, bring a charge against

the fire fighter or police officer for a violation of civil service

rules.

         (d)AAA fire fighter or police officer indicted for a felony

or    officially      charged      with    the       commission      of    any   other        crime

involving         moral    turpitude      who       has    also     been     charged      by   the

department head with civil service violations directly related to

the indictment or complaint may delay the civil service hearing for

not more than 30 days after the date of the final disposition of the

indictment or complaint.

         (e)AAIf     the    department         head       temporarily      suspends       a    fire

fighter or police officer under this section and the fire fighter or

police officer is not found guilty of the indictment or complaint in

a    court   of    competent      jurisdiction,           the   fire   fighter       or     police

officer may appeal to the commission or to a hearing examiner for

recovery of back pay.             The commission or hearing examiner may award

all or part of the back pay or reject the appeal.

         (f)AAAcquittal or dismissal of an indictment or a complaint


                                                67
does not mean that a fire fighter or police officer has not violated

civil service rules and does not negate the charges that may have

been or may be brought against the fire fighter or police officer by

the department head.

         (g)AAFinal conviction of a felony shall be the basis for

dismissal without notice or further proceedings under this Act, and

conviction of any other crime involving moral turpitude may be

cause for disciplinary action or indefinite suspension.

         (h)AAThe department head may order an indefinite suspension

based on an act classified as a felony or any other crime involving

moral turpitude after the 180-day period following the date of the

discovery    of    the   act     by    the   department      if   the   department         head

considers delay to be necessary to protect a criminal investigation

of the person ’s conduct.             If the department head intends to order an

indefinite suspension after the 180-day period, the department head

must file with the attorney general a statement describing the

criminal investigation and its objectives within 180 days after the

date the act complained of occurred.

Added by Acts 1989, 71st Leg., ch. 854, Sec. 2, eff. June 14, 1989.



         Sec.A143.1018.AAEX            PARTE   COMMUNICATIONS.           (a)       While    any

matter subject to a hearing under this chapter is pending, a person

may not, except in giving sworn testimony at the hearing or as

otherwise    provided       by   law,     communicate        with   the      commission,      a

hearing examiner, or a grievance examiner regarding the facts of

the matter under consideration unless the other party or their

representative is present.              Notwithstanding the provisions of this

subsection, it shall not be a violation for either party to file

written briefs or written motions in the case if copies were served

on the opposing party.

         (b)AAIf     the     commission,            hearing       examiner,        grievance

examiner, or a court of competent jurisdiction determines that a

person    has   violated       Subsection       (a)   on   behalf       of   and   with     the

knowledge    of    the   fire     fighter      or   police    officer        who   filed    the

appeal,    request    for    a    review,      or   grievance,      a   ruling      shall    be

entered that dismisses the appeal, review, or grievance.                              If the

commission, hearing examiner, grievance examiner, or a court of


                                               68
competent       jurisdiction          determines         that       a     person       violated

Subsection (a) on behalf of or in favor of the department head or

the department head ’s representative or on behalf of and with the

knowledge of a person against whom a grievance was filed, a ruling

shall be entered that upholds the position of the fire fighter or

police officer that filed the appeal, request for a review, or

grievance.

         (c)AAWhile   any       matter      subject       to    a       hearing    under     the

grievance procedure of Section 143.130 is pending, the director

shall only send the name of the parties to the grievance, the

original grievance, the written responses to the grievance, and any

documents filed in the case by either party if copies were served

upon the opposing party.

Added by Acts 1989, 71st Leg., ch. 906, Sec. 2, eff. Aug. 28, 1989.



         Sec.A143.102.AAAPPOINTMENT OF ASSISTANT CHIEF.                         (a)    The head

of the fire or police department may appoint a person to a command

staff position at the rank of assistant chief as prescribed by this

section.

         (b)AAThe   heads       of   the    fire   and    police         departments      shall

establish required qualifying criteria for persons appointed to

command staff positions at the rank of assistant chief in their

respective departments.              The required qualifying criteria used to

select    an   assistant     chief     of    the   fire       department        must   include

criteria       relating    to    management         experience,           educational        and

training       background,       special      experience,           and     a     performance

evaluation. The required qualifying criteria must be approved by a

vote of two-thirds of the municipality ’s governing body present and

voting.    The head of the police or fire department may not make an

appointment until the required qualifying criteria are established

and approved as prescribed by this subsection.

         (c)AATo be eligible for appointment to a position at the rank

of assistant chief of a police department, a person must:

                (1)AAbe a member of the classified service;

                (2)AAhave       served      for    at    least      five     years      in   the

department as a sworn police officer;                   and

                (3)AAmeet        the        additional          qualifying             criteria


                                             69
established and approved as prescribed by Subsection (b).

      (d)AATo be eligible for appointment to a position at the rank

of assistant chief of a fire department, a person must:

              (1)AAbe a member of the classified service;

              (2)AAhave    served      for    at   least   five     years    in    the

department as a certified fire fighter;            and

              (3)AAmeet     the        additional         qualifying        criteria

established and approved as prescribed by Subsection (b).

      (e)AAThe department head may remove without cause a person

appointed under this section.          If a person is removed without cause,

the person shall be restored to that person ’s highest rank earned by

competitive examination.

      (f)AAIf a person appointed under this section is temporarily

or indefinitely suspended for cause from the appointed position,

the suspension is subject to the procedures for disciplinary action

prescribed by this chapter.           If a person is indefinitely suspended

for cause, the person does not have a right to reinstatement to the

highest rank earned by competitive examination except to the extent

that the indefinite suspension is reversed or modified by order of

the commission or a hearing examiner.

      (g)AAA person occupying a position in the rank of assistant

chief of the fire or police department on September 1, 1985, may not

be removed except for cause in accordance with the procedures for

disciplinary action or demotion prescribed by this chapter.

      (h)AAA person occupying a position in the rank of assistant

chief of a fire or police department may voluntarily demote himself

to the highest rank the person earned by competitive examination.

      (i)AAA    person    may   remove       himself   from     consideration      for

appointment under this section.

      (j)AAA    person    appointed      under     this   section   may     take   any

promotional    examination      for    which    the    person    would    have     been

eligible under this chapter.

      (k)AAA person appointed under this section is subject to

confirmation by the municipality ’s governing body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                   Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 27(a), eff. Aug. 28, 1989.




                                         70
           Sec.A143.103.AASPECIALIZED POLICE DIVISIONS.                       (a)       A peace

officer      employed     by   a    municipal        department     in    which    the    peace

officer performs duties in a specialized police division, including

a person employed as a park police officer, airport police officer,

or municipal marshal, is entitled to civil service status under

this chapter.         The governing body of the municipality employing a

peace officer in a specialized police division shall classify the

officer in accordance with Section 143.021 and the duties performed

by the peace officer.

           (b)AAExcept for positions classified in the communication or

technical class, the governing body of the municipality employing a

peace officer in a specialized police division shall classify a

position in the division in the same class as a police officer

position that is not in a specialized police division. A member of a

particular division is eligible for promotion or lateral crossover

to    a    position    outside      that     division.     The      head     of   the    police

department,        assistant       chiefs      of    police,    and      deputy   chiefs     of

police,      or   their    equivalent,         regardless      of   name     or   title,    may

exercise the full sanctions, powers, and duties of their respective

offices in the supervision, management, and control of the members

of those classes and divisions, subject to the decisions of the

department head regarding the chain of command in the department.

           (c)AAIn     departments        in    which     a    collective         bargaining

agreement or a meet-and-confer agreement exists, Subsection (b)

must       be     approved         by    the        collective       bargaining          agent,

meet-and-confer agent, or entity representing the sworn officers of

the department.         This subsection does not apply to the transfer of

police officers.

           (d)AAEach applicable provision of this chapter, including

the       provisions      relating      to     eligibility       lists,       examinations,

promotions, appointments, educational incentive pay, longevity or

seniority pay, certification pay, assignment pay, salary, vacation

leave,      and   disciplinary          appeals,      applies       to   a   peace      officer

employed by the municipality in a specialized police division as

provided by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                              Amended

by Acts 1997, 75th Leg., ch. 1195, Sec. 1, eff. Sept. 1, 1997.


                                               71
        Sec.A143.104.AAEXAMINATION PROCEDURE.                      The commission shall

adopt    rules    to    standardize       the      procedures          for     entrance     and

promotional examinations.          The rules must provide:

               (1)AAthat each applicant have adequate space in which

to take the examination;

               (2)AAthat each applicant be provided with a desk;

               (3)AAthat the room in which the examination is held have

a public address system;          and

               (4)AAthe maximum number of times an applicant may leave

the room during the examination and the procedure each applicant

must    follow     when      leaving     or    entering          the    room      during   the

examination.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.   143.1041.AAENTRANCE            EXAMINATION         FOR    BEGINNING        PEACE

OFFICER    POSITION     IN    POLICE    DEPARTMENT.          (a)        In   this    section,

"police officer training academy" means a police officer training

academy    operated     or    sponsored       by   a   municipality          to   which    this

section applies.

        (b)AAThe commission shall provide for open, competitive, and

free    entrance    examinations         to    provide       eligibility           lists    for

beginning peace officer positions in the police department.AAThe

examinations are open to each person who:

               (1)AAmakes a proper application;

               (2)AAhas been admitted to or is enrolled in a police

officer training academy as an academy trainee; and

               (3)AAmeets the requirements prescribed by this chapter.

        (c)AAThe       entrance    examination             may    be     administered        to

examinees only after the examinees are admitted to a police officer

training    academy       and   before    the      examinees           graduate     from   the

academy.

        (d)AAAn    eligibility         list    for     a   beginning         peace   officer

position in the police department may be created only as a result of

the    examination.AAExcept         as    provided         by     Subsection        (f),    the

examination must be held in the presence of each examinee.AAThe

examination must be based on the examinee ’s general knowledge and


                                              72
aptitude and must inquire into the examinee ’s general education and

mental     ability.AAA         person      may     not    be    appointed      to     the    police

department except as a result of the examination.

          (e)AAAn examinee may not take an examination unless at least

one other examinee taking the examination is present.

          (f)AAAn      entrance   examination             for   beginning       peace       officer

positions in the police department must be held at one or more

locations in the municipality in which the police department is

located     and     may   be    held       at    additional       locations          outside      the

municipality.AAAn examination held at multiple locations must be

administered on the same day and at the same time at each location

at which it is given.AATo create one eligibility list, each member

of    a   police       officer    training          academy       class    shall       take       the

examination       at    the    same    time       and    each   examinee       who    takes      that

examination shall:

               (1)AAtake the same examination; and

               (2)AAbe examined in the presence of other examinees.

          (g)AAAn      additional          five    points       shall     be    added       to    the

examination grade of an examinee who:

               (1)AAserved in the United States armed forces;

               (2)AAreceived an honorable discharge from that service;

and

               (3)AAmade a passing grade on the examination.

          (h)AAThe grade to be placed on the eligibility list for each

examinee shall be computed by adding an examinee ’s points under

Subsection (g), if any, to the examinee ’s grade on the written

examination.AAEach examinee ’s grade on the written examination is

based on a maximum grade of 100 percent and is determined entirely

by the correctness of the examinee ’s answers to the questions.AAThe

minimum     passing       grade       on    the    examination       is    70       percent.AAAn

examinee must pass the examination to be placed on an eligibility

list.

Added by Acts 2007, 80th Leg., R.S., Ch. 27 (S.B. 339), Sec. 2, eff.

September 1, 2007.



          Sec. 143.105.AAELIGIBILITY FOR BEGINNING POSITION IN POLICE

DEPARTMENT.AAIn addition to meeting the eligibility requirements


                                                  73
prescribed by Section 143.023, to be certified as eligible for a

beginning position with a police department, a person must be at

least 21 years of age at the end of the probationary period and

have:

               (1)AAserved     in   the   United     States    armed    forces   and

received an honorable discharge;

               (2)AAearned at least 60 hours ’ credit in any area of

study at an accredited college or university, of which not more than

12 hours ’ credit may be earned for training at the police officer

training academy operated or sponsored by the municipality; or

               (3)AAbeen employed full-time for at least five years as

a peace officer licensed by:

                     (A)AAthe Texas Commission on Law Enforcement; or

                     (B)AAan   acceptable        licensing     entity   in   another

state   that   has   law   enforcement         officer   licensing     requirements

substantially     equivalent    to   those      of   Chapter   1701,    Occupations

Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

        Acts 2007, 80th Leg., R.S., Ch. 84 (S.B. 342), Sec. 1, eff.

September 1, 2007.

        Acts 2009, 81st Leg., R.S., Ch. 611 (H.B. 780), Sec. 1, eff.

September 1, 2009.

        Acts 2013, 83rd Leg., R.S., Ch. 93 (S.B. 686), Sec. 2.52, eff.

May 18, 2013.



        Sec.A143.1051.AAELIGIBILITY FOR BEGINNING POSITION IN FIRE

DEPARTMENT.     In addition to meeting the eligibility requirements

prescribed by Section 143.023, to be certified as eligible for a

beginning position with a fire department a person must:

               (1)AAhave served in the United States Armed Forces and

received an honorable discharge;           or

               (2)AAhave earned at least 15 hours of credit in any area

of study at an accredited college or university.

Added by Acts 1991, 72nd Leg., ch. 841, Sec. 1, eff. Sept. 1, 1991.



        Sec. 143.1055.AAAPPLICANT FOR BEGINNING POSITION IN POLICE


                                          74
DEPARTMENT WITH PREVIOUS EXPERIENCE.                    Notwithstanding any other

requirement of this chapter, for any applicant for a beginning

position in the police department who has previous experience as a

police     officer     with    another      police       department,       the    police

department may:

              (1)AAmodify          the   police        officer   training         academy

requirements for the applicant; and

              (2)AAallow       the       applicant       to   take     the       entrance

examination before completing the academy training.

Added by Acts 2005, 79th Leg., Ch. 629 (H.B. 2457), Sec. 1, eff.

June 17, 2005.



         Sec.A143.106.AAELIGIBILITY FOR FIRE DEPARTMENT PROMOTIONAL

EXAMINATION.     (a)   Each promotional examination is open to each fire

fighter who at any time has continuously held for at least two years

a position in the classification that is immediately below, in

salary, the classification for which the examination is to be held.

         (b)AAIf the department has adopted a classification plan that

classifies    positions       on   the   basis    of    similarity    in   duties     and

responsibilities, each promotional examination is open to each fire

fighter who has continuously held for at least two years a position

at the next lower pay grade, if it exists, in the class for which the

examination is to be held.

         (c)AAIf there are not enough fire fighters in the next lower

position with two years ’ service in that position to provide an

adequate number of persons to take the examination, the commission

may open the examination to persons in that position with less than

two years ’ service.      If there is still an insufficient number, the

commission may open the examination to persons with at least two

years ’ experience in the second lower position, in salary, to the

position for which the examination is to be held.

         (d)AARepealed by Acts 1993, 73rd Leg., ch. 676, Sec. 4, eff.

Sept. 1, 1993.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                       Amended

by Acts 1993, 73rd Leg., ch. 676, Sec. 4, eff. Sept. 1, 1993.



         Sec.A143.107.AAPROMOTIONAL              EXAMINATION         NOTICE.          (a)


                                           75
Notwithstanding Subsection (b), Section 143.029, before the 90th

day before the date a promotional examination in a fire department

is held, the commission shall post a notice of the examination in

plain view on a bulletin board located in the main lobby of the city

hall and in the commission ’s office.              The notice must show the

position to be filled or for which the examination is to be held and

the date, time, and place of the examination.             The commission shall

also furnish sufficient copies of the notice for posting in the

stations or subdepartments in which the position will be filled.

      (b)AABefore     the   30th   day    before    the   date   a   promotional

examination is held, the municipality shall post a notice of the

number of newly created positions.           The notice must be posted in

plain view on a bulletin board located in the main lobby of the city

hall and in the commission ’s office.         The municipality shall also

distribute the notice to all stations and subdepartments.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.              Amended

by Acts 1991, 72nd Leg., ch. 263, Sec. 1, eff. Aug. 26, 1991.



      Sec.A143.108.AAPROMOTIONAL EXAMINATION GRADES;                 PROMOTIONAL

APPOINTMENTS.   (a)    Each eligible promotional candidate from the

fire or police department who receives a grade of at least 70 points

on a promotional examination is considered to have passed that

examination.

      (b)AAIf an eligibility list exists on the date a vacancy

occurs, the vacancy shall be filled by permanent appointment from

the eligibility list furnished by the commission within 60 days

after the date the vacancy occurs.         If an eligibility list does not

exist, the vacancy shall be filled within 95 days after the date the

vacancy occurs from an eligibility list that the commission shall

provide within 90 days after the date the vacancy occurs.

      (c)AAIf a fire or police department fails to fill a vacancy by

an appointment within the time required by Subsection (b), the fire

fighter or police officer who is appointed to fill the vacancy is

entitled to receive in a lump-sum payment the difference between

the pay that the fire fighter or police officer received during the

time that the position was unlawfully vacant and the pay that the

fire fighter or police officer would have received if the fire


                                     76
fighter or police officer had been appointed to the position on the

latest day provided for the appointment by Subsection (b).                       The fire

fighter ’s or police officer ’s seniority rights in the new position

also    date   to    the   latest    day     provided   for     the    appointment    by

Subsection (b).

        (d)AAIf the municipality refuses to pay a fire fighter or to

grant a fire fighter seniority rights as provided by Subsection

(c), a fire fighter may bring an action to recover the pay and

seniority rights in a court of competent jurisdiction.                            A fire

fighter who prevails in a suit brought under this subsection is

entitled to recover three times the amount to which the fire fighter

is entitled under Subsection (c), seniority rights, costs of court,

and reasonable attorney fees.

        (e)AAIf the municipality refuses to pay a police officer or

to    grant    a    police    officer      seniority    rights        as   provided   by

Subsection (c), the police officer may bring an action to recover

the pay and seniority rights in a court of competent jurisdiction.

        (f)AANotwithstanding Subsection (h), Section 143.036, each

promotional eligibility list in the fire department remains in

existence      for   two     years   after    the   date   on    which     the   written

examination is given, unless exhausted.                 At the expiration of the

two-year period, the eligibility list expires and a new examination

may be held.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                       Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 26(j), eff. Aug. 28, 1989;                     Acts

1991, 72nd Leg., ch. 263, Sec. 2, eff. Aug. 26, 1991;                       Acts 1991,

72nd Leg., ch. 870, Sec. 1, eff. Sept. 1, 1991;                       Acts 1991, 72nd

Leg., 1st C.S., ch. 14, Sec. 8.01(18), eff. Nov. 12, 1991;                          Acts

1993, 73rd Leg., ch. 676, Sec. 1, eff. Sept. 1, 1993;                       Acts 1997,

75th Leg., ch. 150, Sec. 1, eff. Sept. 1, 1997.



        Sec.A143.109.AACROSSOVER             PROMOTIONS    IN   POLICE     DEPARTMENT.

(a)    In this section:

               (1)AA"Communications class" includes each person who

performs the technical operation of police radio communications.

               (2)AA"Technical          class"      includes     each      person     who

performs criminal laboratory analysis and interpretations or the


                                             77
technical aspects of criminal identification and photography.

       (b)AAEach person employed by the police department who is a

member of the technical or communications class is eligible for a

promotion within that class.

       (c)AAA member of the technical, communications, or uniformed

and detective class is not eligible for promotion to a position

outside    that    class,       and   lateral       crossover         by   promotion       is

prohibited.      A person may change classes only by qualifying for and

entering the new class at the lowest entry level of that class.

       (d)AAThe        department     head,       assistant      chiefs,        and   deputy

chiefs,    or   their    equivalent,       regardless       of    name     or    title,   may

exercise the full sanctions, powers, and duties of their respective

offices in the supervision, management, and control of the members

of   the   technical,        communications,       and    uniformed        and    detective

classes.

       (e)AAEach provision of this chapter relating to eligibility

lists, examinations, appointments, and promotions applies to the

appointment       or     promotion         of     members        of    the       technical,

communications,        and    uniformed     and    detective      classes        within   the

members ’ respective class.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



       Sec.A143.1095.AATRANSFERS IN POSITION IN SAME CLASSIFICATION

IN FIRE DEPARTMENT.            (a)    The head of the fire department may

transfer a fire fighter from one position to another position in the

same classification in the fire department if the transfer is:

                (1)AAa promotion or demotion of the fire fighter;

                (2)AArequired to balance the work force;

                (3)AAfor disciplinary reasons;

                (4)AAbased on the seniority of the fire fighter;

                (5)AAa    result      of   a     mutual     agreement        between      the

department head and the fire fighter; or

                (6)AAfor any other specified reason the department head

considers necessary.

       (b)AAIf the department head transfers a fire fighter under

this section, the department head shall designate in a written

statement the basis for the transfer.


                                            78
Added by Acts 1989, 71st Leg., ch. 1, Sec. 28(a), eff. Aug. 28,

1989.



        Sec.A143.110.AASALARY.         (a)       Except as provided by Subsection

(c) and Section 143.111, all fire fighters or police officers in the

same classification are entitled to the same base salary.

        (b)AAIn addition to the base salary, each fire fighter or

police officer is entitled to each of the following types of pay, if

applicable:

              (1)AAlongevity pay;

              (2)AAseniority pay;

              (3)AAeducational incentive pay as authorized by Section

143.112;

              (4)AAassignment pay as authorized by Section 143.113;

and

              (5)AAshift differential pay as authorized by Section

143.047.

        (c)AAIn   computing       longevity       pay       and   base   pay    under   this

section for a police officer who has completed the department ’s

academy training requirements, the police department may include

the number of years, not to exceed five, that the police officer

served in another police department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                           Amended

by Acts 1989, 71st Leg., ch. 1172, Sec. 2, eff. Aug. 28, 1989.

Amended by:

        Acts 2005, 79th Leg., Ch. 629 (H.B. 2457), Sec. 2, eff. June

17, 2005.



        Sec.A143.111.AATEMPORARY            DUTIES      IN    HIGHER     CLASSIFICATION.

(a)   The department head may designate a person from the next lower

classification         to    temporarily     fill       a    position      in    a    higher

classification.         The designated person is entitled to the base

salary of the higher position plus the person ’s own longevity pay

during the time the person performs the duties.                       Any person who is

required    to   act    in   a   position    of    higher         classification      in   an

emergency situation shall be paid the base salary of the higher

position plus the person ’s own longevity pay for the entire shift


                                            79
without respect to whether an emergency occurs on any particular

shift of duty.

         (b)AAThe temporary performance of the duties of a higher

position by a person who has not been promoted as prescribed by this

chapter may not be construed as a promotion of the person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                          Amended

by Acts 1989, 71st Leg., ch. 854, Sec. 12, eff. June 14, 1989.



         Sec.A143.1115.AADETERMINATION                OF     PHYSICAL       AND      MENTAL

FITNESS.       (a)    This section provides the exclusive procedure for

determining          whether    a      fire    fighter      or    police        officer    is

sufficiently physically or mentally fit to continue the person ’s

duties or assignment.

         (b)AAOn receiving a written order by the department head, a

fire fighter or police officer shall submit to the commission a

report    from   the       person ’s    personal     physician,        psychiatrist,       or

psychologist, as appropriate.

         (c)AAIf the commission, the department head, or the fire

fighter or police officer questions the report, the commission

shall    appoint       a   physician,      psychiatrist,          or   psychologist,       as

appropriate, to examine the fire fighter or police officer and to

submit a report to the commission, the department head, and the

person.

         (d)AAIf the report of the appointed physician, psychiatrist,

or psychologist, as appropriate, disagrees with the report of the

fire     fighter ’s        or    police        officer ’s        personal        physician,

psychiatrist,         or   psychologist,        as   appropriate,         the    commission

shall    appoint      an   independent        three-member        board   composed    of    a

physician, a psychiatrist, and a psychologist or any combination,

as appropriate, to examine the fire fighter or police officer.                            The

board shall submit to the commission a written report of its finding

regarding       whether        the     fire    fighter      or    police        officer    is

sufficiently physically or mentally fit to continue the person ’s

duties    or   assignment.           The   commission,       at    its    next    regularly

scheduled meeting after the date it receives the report of the

board, shall determine whether the fire fighter or police officer

is sufficiently physically or mentally fit to continue the person ’s


                                              80
duties or assignment.         The commission shall base its determination

exclusively on the report of the board.

         (e)AAThe fire fighter or police officer shall pay the cost of

the services of the person ’s personal physician, psychiatrist, or

psychologist, as appropriate.         The municipality shall pay all other

costs.

         (f)AAThe commission may not appoint a person to serve on a

board appointed under Subsection (d) if the person receives any

compensation from the municipality, other than compensation for the

person ’s services as a board member.

Added by Acts 1989, 71st Leg., ch. 890, Sec. 2, eff. Aug. 28, 1989.



         Sec.A143.112.AAEDUCATIONAL          INCENTIVE       PAY.      (a)AAIn         this

section:

              (1)AA"Accredited college or university" means a college

or university that is:

                     (A)AAaccredited         by    a    nationally          recognized

accrediting agency and by the state board of education in the state

in which the college or university is located; and

                     (B)AAapproved or certified by:

                          (i)AAthe Texas Commission on Law Enforcement

as   teaching     the   core    curriculum        or   its    equivalent          in   law

enforcement; or

                          (ii)AAthe          Texas      Commission           on        Fire

Protection.

              (2)AA"Core curriculum in law enforcement" means those

courses in law enforcement education approved by the Coordinating

Board,    Texas     College    and   University        System,      and     the    Texas

Commission on Law Enforcement.

         (b)AAThe   governing    body   of    a   municipality        may    authorize

educational incentive pay for:

              (1)AAeach fire fighter within each classification who

has successfully completed courses at an accredited college or

university that are applicable toward a degree in fire science;                        or

              (2)AAeach police officer within each classification who

has successfully completed courses at an accredited college or

university      that    are     applicable        toward     a      degree    in       law


                                        81
enforcement--police science and include the core curriculum in law

enforcement.

        (c)AAThe educational incentive pay is in addition to the

regular pay received by a fire fighter or police officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

        Acts 2013, 83rd Leg., R.S., Ch. 93 (S.B. 686), Sec. 2.53, eff.

May 18, 2013.



        Sec.A143.113.AAASSIGNMENT PAY.           (a)   In this section:

              (1)AA"Bilingual personnel" means a member of the fire

or police department who in the performance of the member ’s duties

is capable of effectively translating orally a language other than

English into English, and when necessary, effectively translating

the language into written English.

              (2)AA"Emergency ambulance attendant" means a member of

the    fire   department    who     provides   emergency       medical     care   and

emergency transportation for members of the public.

              (3)AA"Field training officer" means a member of the

fire department who is assigned to and performs the duties and

responsibilities of the field training officers program.

              (4)AA"Hazardous        materials    response         team   personnel"

means a member of the fire department who is assigned to a hazardous

materials     response   team     and   stabilizes     or   participates     in   the

stabilization of hazardous materials in an emergency.

        (b)AAThe    municipality ’s       governing         body    may   authorize

assignment pay for emergency ambulance attendants, field training

officers, and hazardous materials response team personnel.                        The

municipality ’s governing body may authorize assignment pay for fire

fighters or police officers who perform specialized functions in

their respective departments, including but not limited to career

patrol officers. The assignment pay is in an amount and is payable

under conditions set by ordinance and is in addition to the regular

pay received by members of the fire department.                    The head of the

fire   department   or     police    department    is   not    eligible     for   the

assignment pay authorized by this subsection.

        (c)AAThe    municipality ’s       governing         body    may   authorize


                                         82
assignment        pay    for   bilingual         personnel         performing        specialized

functions     as    interpreters            or    translators        in    their      respective

departments.        The assignment pay is in an amount and is payable

under conditions set by ordinance and is in addition to the regular

pay received by members of the fire or police department.                                  If the

ordinance applies equally to each person who meets the criteria

established by the ordinance, the ordinance may provide for payment

to each fire fighter or police officer who meets testing or other

certification criteria for an assignment, or the ordinance may set

criteria     that       will   determine         the   foreign      languages        in   which   a

person     must    be    fluent      or   other    criteria         for   eligibility.          The

ordinance may provide for different rates of pay according to a

person ’s capability and may allow more pay to those persons who are

capable of translating orally and into written English.                                The heads

of   the   fire     and    police         departments        are    not   eligible        for   the

assignment pay authorized by this subsection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                                Amended

by Acts 1989, 71st Leg., ch. 854, Sec. 5, eff. June 14, 1989.



         Sec.A143.114.AAASSIGNMENT                     PAY     IN     MUNICIPALITY              WITH

POPULATION OF 1.2 MILLION OR MORE. (a)                       In this section:

              (1)AA"Bomb          squad      personnel"         means     a    member     of    the

police     department          who    is     assigned         to    the       bomb   squad      and

participates in the detection, handling, or disarming of explosive

devices or materials.

              (2)AA"Helicopter               personnel"        means      a    member     of    the

police department who pilots a helicopter or rides as an observer in

a helicopter.

              (3)AA"Special weapons and tactics personnel" means a

member of the police department who is assigned to and performs the

duties and responsibilities of the special weapons and tactics

squad.

              (4)AA"Motorcycle               personnel"        means      a    member     of    the

police department who is assigned to and performs the duties of the

motorcycle patrol detail.

              (5)AA"Dive team personnel" means a member of the police

department who is assigned to and performs underwater search and


                                                 83
rescue work.

       (b)AAIn a municipality with a population of 1.5 million or

more, the municipality ’s governing body may authorize assignment

pay for:

              (1)AAhelicopter personnel;

              (2)AAbomb squad personnel;

              (3)AAspecial weapons and tactics personnel;

              (4)AAmotorcycle personnel;

              (5)AAdive team personnel;          and

              (6)AApolice officers who perform specialized functions

in   their   respective   departments,         including    but    not   limited       to

career patrol officers.

       (c)AAThe assignment pay is in an amount and is payable under

conditions set by ordinance and is in addition to the regular pay

received by members of the police department.                     The head of the

police department is not eligible for the assignment pay authorized

by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                  Amended

by Acts 1989, 71st Leg., ch. 35, Sec. 1, eff. Aug. 28, 1989;                      Acts

1995, 74th Leg., ch. 289, Sec. 1, eff. Aug. 28, 1995;                    Acts 2001,

77th Leg., ch. 669, Sec. 61, eff. Sept. 1, 2001.



       Sec.A143.115.AAPAYMENT        OF       ACCUMULATED    VACATION      LEAVE       IN

POPULOUS     MUNICIPALITY.     (a)        This   section    applies      only     to   a

municipality with a population of 1.1 million or more.

       (b)AAA    fire   fighter     or    police       officer    who    leaves    the

classified    service   for   any   reason      is   entitled     to   receive    in   a

lump-sum payment the full amount of the person ’s salary for the

period of the person ’s accumulated vacation leave up to a maximum of

60 working days.

       (c)AAA    fire   fighter     or    police       officer    who    leaves    the

classified service or dies as the result of a line of duty injury or

illness or the beneficiaries of that fire fighter or police officer

are entitled to the full amount of the fire fighter ’s or police

officer ’s salary for the total accumulated vacation leave.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                  Amended

by Acts 2001, 77th Leg., ch. 669, Sec. 62, 63, eff. Sept. 1, 2001.


                                         84
      Sec.A143.1155.AAACCUMULATED VACATION AND HOLIDAY LEAVE.                      A

fire fighter or police officer who leaves the classified service

due to disability or the beneficiary of a fire fighter or police

officer who dies is entitled to receive a lump-sum payment of the

full amount of the fire fighter ’s or police officer ’s accumulated

vacation and holiday leave.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 2, eff. Sept. 1, 1993.



      Sec.A143.116.AAPAYMENT          OF    SICK   LEAVE   ON   TERMINATION       OF

SERVICE.    (a)    A fire fighter or police officer who leaves the

classified service for any reason or the beneficiaries of a fire

fighter or police officer who dies as a result of a line of duty

injury or illness are entitled to receive in a lump-sum payment the

full amount of the fire fighter ’s or police officer ’s accumulated

sick leave as provided by Subsections (b)-(e).

      (b)AAA fire fighter or police officer hired before September

1, 1985, is entitled to have sick leave accumulated without limit.

Sick leave accumulated before September 1, 1985, is valued at the

amount of the fire fighter ’s or police officer ’s salary on August

31, 1985.   Sick leave accumulated after September 1, 1985, is valued

at the fire fighter ’s or police officer ’s average salary in the

fiscal year in which the sick leave was accumulated.

      (c)AAEach day or part of a day of sick leave used by a fire

fighter or police officer is charged to that person ’s earliest

acquired unused accumulated day of sick leave, in the same manner as

is used in the "first in, first out" accounting principle.

      (d)AAEach     fire    fighter    or    police    officer    hired    before

September   1,    1985,    may    select    coverage   under     the     municipal

ordinance   governing      sick    leave    benefits    and     policy    for    the

municipal employees who are not subject to this chapter.                        This

option is a onetime only option that expires on December 31 of the

year in which this section takes effect in that municipality.

      (e)AAThe sick leave of a fire fighter or police officer who

becomes a member of the fire or police department on or after

September 1, 1985, is covered by the municipal ordinance governing

sick leave benefits and policy for the municipal employees who are


                                       85
not subject to this chapter.

        (f)AAThe municipality shall provide in its annual budget a

sum    reasonably   calculated    to    provide      funding   for     sick   leave

benefits for the fiscal year covered by that budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.117.AADISCIPLINARY SUSPENSIONS.               (a)   The head of

the fire or police department may suspend a fire fighter or police

officer under the department head ’s supervision or jurisdiction for

disciplinary reasons for a reasonable period not to exceed 15 days.

        (b)AAThe department head may suspend a fire fighter or police

officer under this section only if the person violates a civil

service rule.    However, the department head may not suspend a fire

fighter or police officer later than the 180th day after the date

the department discovers or becomes aware of the civil service rule

violation.   If, during an investigation of an alleged civil service

rule   violation,   it   is   alleged   that   the    fire   fighter    or    police

officer under investigation committed another violation of a civil

service   rule   connected     with    the   first   alleged    violation,      the

180-day period prescribed by this subsection does not begin again

for purposes of a suspension of the fire fighter or police officer

if the second violation in question does not involve untruthfulness

or refusal to obey a valid order to make a statement, and therefore

the department head may not suspend a fire fighter or police officer

for the second violation later than the 180th day after the date the

department discovers or becomes aware of the original violation.

        (c)AAIf the department head suspends a fire fighter or police

officer, the department head shall, within 120 hours after the fire

fighter or police officer is notified of the suspension, file a

written statement of action with the commission.

        (d)AAThe suspension is void and the fire fighter or police

officer is entitled to the person ’s full pay if:

             (1)AAthe department head fails to file the statement

during the required time; or

             (2)AAthe suspension is imposed later than the 180th day

after the date the department discovers or becomes aware of the

violation that resulted in the suspension.


                                        86
        (e)AAA       fire    fighter        or        police    officer        may    appeal        a

disciplinary      suspension         as   prescribed           by    Sections       143.010       and

143.1015.

        (f)AAThe provisions of Subsections (d) and (e) of Section

143.119 of this chapter apply to this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                               Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 25(e), eff. Aug. 28, 1989;                                  Acts

1989, 71st Leg., ch. 409, Sec. 1, eff. Aug. 28, 1989;                                Acts 1989,

71st Leg., ch. 854, Sec. 6, eff. June 14, 1989.



        Sec.A143.118.AAAPPEAL OF DISCIPLINARY SUSPENSION.                              (a)       If a

suspended fire fighter or police officer appeals a disciplinary

suspension to the commission, the commission shall determine if

just cause exists for the suspension.

        (b)AAIf the commission finds that the period of disciplinary

suspension should be reduced, the commission may order a reduction

in    the   period    of    suspension.           The    commission           may   reverse      the

department head ’s decision and instruct the department head to

immediately      restore      the    fire    fighter       or       police     officer      to    the

person ’s prior position and to repay the person for any lost wages.

        (c)AAIf the department head refuses to obey a commission

order, the provisions of Section 143.120 relating to the department

head ’s refusal apply.

        (d)AAThe provisions of Subsections (b) and (e) of Section

143.120 of this chapter apply to this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                               Amended

by Acts 1989, 71st Leg., ch. 854, Sec. 7, eff. June 14, 1989.



        Sec.A143.119.AAINDEFINITE SUSPENSIONS.                         (a)     The head of the

fire or police department may indefinitely suspend a fire fighter

or    police   officer       under    the      department           head ’s    supervision         or

jurisdiction for the violation of a civil service rule.

        (b)AAIf the department head suspends a fire fighter or police

officer, the department head shall, within 120 hours after the hour

of suspension, file a written statement with the commission giving

the    reasons    for       the   suspension.             The       department       head    shall

immediately      deliver      a   copy    of     the     statement       in     person      to    the


                                                 87
suspended fire fighter or police officer.

       (c)AAThe    copy    of   the   written     statement      must   inform   the

suspended fire fighter or police officer that if the person wants to

appeal to the commission, the person must file a written appeal with

the commission within 10 days after the date the person receives the

copy of the statement.

       (d)AAThe written statement filed by the department head with

the commission must point out the civil service rule alleged to have

been violated by the suspended fire fighter or police officer and

must describe the alleged acts of the person that the department

head contends are in violation of the civil service rules.                      It is

not   sufficient   for    the   department      head    merely   to   refer to   the

provisions of the rules alleged to have been violated.

       (e)AAIf the department head does not specifically point out

in the written statement the act or acts of the fire fighter or

police officer that allegedly violated civil service rules, the

commission shall promptly reinstate the person.

       (f)AAIf the department head offers a suspension of 16 to 90

calendar    days   for   violation    of      civil    service   rules,   the    fire

fighter    or   police   officer   may   agree    in    writing   to    voluntarily

accept the suspension, with no right of appeal.              The fire fighter or

police officer must accept the offer within five working days after

the date the offer is made.           If the person refuses the offer and

wants to appeal to the commission, the person must file a written

appeal with the commission within 15 days after the date the person

receives the copy of the written statement of suspension.

       (g)AAIn the original written statement and charges and in any

hearing conducted under this chapter, the department head may not

complain of an act that did not occur within the six-month period

preceding the date on which the department head suspends the fire

fighter or police officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



       Sec.A143.120.AAAPPEAL OF INDEFINITE SUSPENSION.                  (a)   Except

as provided by Section 143.1015(g), if a suspended fire fighter or

police officer appeals an indefinite suspension to the commission,

the commission shall hold a hearing and render a decision in writing


                                         88
within 30 days after the date it receives notice of appeal.

      (b)AAIn     a     hearing    conducted     under       this     section,        the

department head is restricted to the department head ’s original

written statement and charges, which may not be amended.

      (c)AAIn its decision, the commission shall state whether the

suspended fire fighter or police officer is:

              (1)AApermanently       dismissed    from       the    fire   or     police

department;

              (2)AAtemporarily suspended from the department;                    or

              (3)AArestored to the person ’s former position or status

in the department ’s classified service.

      (c-1)AAA        temporary    suspension    of      a    firefighter          under

Subsection (c)(2) may not exceed 90 calendar days.

      (d)AAIf    the    suspended    fire   fighter    or     police       officer    is

restored to the position or class of service from which the person

was suspended, the department head shall immediately reinstate the

person as ordered, and the person is entitled to full compensation

at the rate of pay provided for the position or class of service

from which the person was suspended for the actual time lost as a

result of the suspension, as provided by Section 143.1215.                        If the

department    head    fails   to   reinstate   the    fire    fighter       or    police

officer, the person is entitled to the person ’s salary as if the

person had been regularly reinstated.

      (e)AAThe commission may suspend or dismiss a fire fighter or

police officer only for violation of civil service rules and only

after a finding by the commission of the truth of specific charges

against the fire fighter or police officer.

      (f)AAIf the department head intentionally refuses, for at

least 10 days, to obey an order to reinstate a fire fighter or

police officer, the municipality ’s chief executive or governing

body shall discharge the department head from employment with the

municipality.

      (g)AAIf a department head intentionally refuses to obey a

lawful commission order of reinstatement, the commission may punish

the department head for contempt.              The commission has the same

authority to punish for contempt as has a justice of the peace.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                       Amended


                                       89
by Acts 1989, 71st Leg., ch. 1, Sec. 25(f), 29(b), eff. Aug. 28,

1989.

Amended by:

         Acts 2011, 82nd Leg., R.S., Ch. 1161 (H.B. 2516), Sec. 1, eff.

June 17, 2011.



         Sec.A143.121.AAAPPEAL TO DISTRICT COURT.             Each appeal of an

indefinite suspension to a district court shall be advanced on the

district court docket and given a preference setting over all other

cases.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



         Sec.A143.1214.AARECORDS RELATED TO DISCIPLINARY ACTIONS OR

CHARGES OF MISCONDUCT.       (a)AAThe human resources director for the

department promptly shall order that the records of a disciplinary

action that was taken against a fire fighter or police officer be

expunged from each file maintained on the fire fighter or police

officer by the department if the disciplinary action was entirely

overturned on appeal by the commission, an independent third-party

hearing examiner, or a court of competent jurisdiction.AADocuments

that must be expunged under this subsection include all documents

that indicate disciplinary action was recommended or taken against

the fire fighter or police officer, such as the recommendations of a

disciplinary committee or a letter of suspension.AAThis subsection

does not apply if the fire fighter or police officer is charged with

using excessive force that results in a death or injury and the

charge    is   being   investigated    by    a   law   enforcement   or   criminal

justice agency other than the department.AAThis subsection does not

require    that   records   of   an   internal     affairs   division     or   other

similar internal investigative division be expunged.

         (b)AAThe   department    shall      maintain   an   investigatory     file

that relates to a disciplinary action against a fire fighter or

police officer that was overturned on appeal, or any document in the

possession of the department that relates to a charge of misconduct

against a fire fighter or police officer, regardless of whether the

charge is sustained, only in a file created by the department for

the department ’s use.      The department may only release information


                                        90
in those investigatory files or documents relating to a charge of

misconduct:

              (1)AAto    another     law      enforcement      agency       or    fire

department;

              (2)AAto   the     office   of    a   district   or   United        States

attorney;   or

              (3)AAin accordance with Subsection (c).

        (c)AAThe department head or the department head ’s designee

may forward a document that relates to disciplinary action against

a fire fighter or police officer to the director or the director ’s

designee for inclusion in the fire fighter ’s or police officer ’s

personnel file maintained under Sections 143.089(a)-(f) only if:

              (1)AAdisciplinary action was actually taken against the

fire fighter or police officer;

              (2)AAthe document shows the disciplinary action taken;

and

              (3)AAthe document includes at least a brief summary of

the facts on which the disciplinary action was based.

        (d)AAThe legal division of the municipality, or its designee,

shall provide legal representation in any action related to the

release of a file or part of a file.

        (e)AAThe requirements of this section are in addition to the

requirements of Section 143.089.AAThis section does not prevent a

fire    fighter   or   police    officer      from    obtaining    access    to    any

personnel file maintained by the director or the department, other

than a file maintained by an internal affairs division or other

similar internal investigative division, on the fire fighter or

police officer under Section 143.089.

Added by Acts 1993, 73rd Leg., ch. 220, Sec. 1, eff. Aug. 30, 1993.

Amended by Acts 2001, 77th Leg., ch. 748, Sec. 1, eff. Sept. 1,

2001.

Amended by:

        Acts 2011, 82nd Leg., R.S., Ch. 300 (H.B. 2006), Sec. 2, eff.

September 1, 2011.



        Sec.A143.1215.AAREINSTATEMENT.               (a)   If the commission, a

hearing examiner, or a district court orders that a fire fighter or


                                         91
police     officer     suspended     without     pay   be     reinstated,      the

municipality shall, before the end of the second full pay period

after the date the person is reinstated, repay to the person all

wages lost as a result of the suspension.

         (b)AAIf the municipality does not fully repay all lost wages

to the fire fighter or police officer as provided by this section,

the municipality shall pay the person an amount equal to the lost

wages plus accrued interest.

         (c)AAInterest under Subsection (b) accrues beginning on the

date of the fire fighter ’s or police officer ’s reinstatement at a

rate equal to three percent plus the rate for court judgments under

Chapter 304, Finance Code, that is in effect on the date of the

person ’s reinstatement.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 29(c), eff. Aug. 28,

1989.     Amended by Acts 1997, 75th Leg., ch. 1396, Sec. 36, eff.

Sept. 1, 1997;    Acts 1999, 76th Leg., ch. 62, Sec. 7.80, eff. Sept.

1, 1999.



         Sec.A143.1216.AACERTAIN NONDISCIPLINARY ACTIONS.                (a)   The

department may use a supervisory intervention procedure or a policy

and   procedure      inquiry   to   modify   a   police     officer ’s   behavior

through:

              (1)AApositive encouragement;

              (2)AAcounseling;

              (3)AAjob skills training;

              (4)AArepeat task performances, classes, or exercises;

or

              (5)AAreeducation efforts, including a review of:

                      (A)AAgeneral department orders;

                      (B)AAstandard operating procedures;         or

                      (C)AAlesson plans from a police officer training

academy.

         (b)AAA supervisory intervention procedure or a policy and

procedure inquiry regarding a police officer is not considered a

disciplinary action for any purpose.

         (c)AAA police officer who is the subject of a supervisory

intervention procedure or a policy and procedure inquiry may not


                                       92
file   an    appeal   or    grievance        regarding         the      action       taken by      the

department.

        (d)AAThe department may not include a record of a supervisory

intervention procedure or a policy and procedure inquiry regarding

a police officer in the police officer ’s personnel file maintained

under Section 143.089 or in the department file maintained under

Section 143.089(g).

        (e)AAThe department may include a record of a supervisory

intervention procedure or a policy and procedure inquiry regarding

a   police    officer      in    a   file    maintained           by    the    division      of    the

department in which the police officer is employed.                                  The record in

the    division   file      may      be    considered        in    a    periodic       performance

evaluation      of    the       police      officer ’s       performance             only    if    the

supervisory intervention procedure or policy and procedure inquiry

occurred during the performance period that is the subject of the

performance evaluation.

        (f)AAThe      department           may   maintain         an    electronic      record      of

supervisory       intervention             procedures        or        policy    and     procedure

inquiries that may be used only by the department for tracking and

statistical purposes.

Added by Acts 2001, 77th Leg., ch. 748, Sec. 2, eff. Sept. 1, 2001.



        Sec.A143.122.AAUNCOMPENSATED DUTY.                             (a)     In this section,

"uncompensated duty" means days of work without pay in a fire or

police department and does not include a regular or normal work day.

        (b)AAThe head of the fire or police department may assign a

fire    fighter      or    police         officer       under      the       department       head ’s

jurisdiction or supervision to uncompensated duty.                                  The department

head may not impose uncompensated duty unless the fire fighter or

police officer agrees to the duty.

        (c)AAIf the fire fighter or police officer agrees in writing

to accept uncompensated duty, the department head shall give the

person a written statement that specifies the date or dates on which

the person will perform the duty.                     A fire fighter or police officer

who    agrees   to    accept         the    duty      does     not      have    a    right    to    an

administrative or judicial review.

        (d)AAThe      uncompensated              duty    may      be    in     place    of    or    in


                                                 93
combination with a period of disciplinary suspension without pay.

If uncompensated duty is combined with a disciplinary suspension,

the total number of uncompensated duty days may not exceed 15.

       (e)AAA fire fighter or police officer may not earn or accrue a

benefit arising from length of service or any wage or salary while

the person is suspended or performing uncompensated duty.

       (f)AAA disciplinary suspension does not constitute a break in

a   continuous     position    or   in    service      in     the     department    in

determining eligibility for a promotional examination.

       (g)AAExcept as provided by this section, a fire fighter or

police officer performing assigned uncompensated duty retains all

rights and privileges of the person ’s position in the department

and of the person ’s employment by the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



       Sec.A143.123.AAINVESTIGATION            OF    FIRE    FIGHTERS    AND    POLICE

OFFICERS.    (a)   In this section:

              (1)AA"Complainant" means a person claiming to be the

victim of misconduct by a fire fighter or police officer.

              (2)AA"Investigation"             means         an       administrative

investigation,       conducted      by   the        municipality,       of     alleged

misconduct by a fire fighter or police officer that could result in

punitive action against that person.

              (3)AA"Investigator" means an agent or employee of the

municipality who is assigned to conduct an investigation.

              (4)AA"Punitive        action"          means        a     disciplinary

suspension, indefinite suspension, demotion in rank, reprimand, or

any combination of those actions.

              (5)AA"Normally assigned working hours" includes those

hours during which a fire fighter or police officer is actually at

work or at the person ’s assigned place of work, but does not include

any time when the person is off duty on authorized leave, including

sick leave.

       (b)AAAn investigator may interrogate a fire fighter or police

officer who is the subject of an investigation only during the fire

fighter ’s   or    police   officer ’s   normally      assigned       working    hours

unless:


                                         94
                  (1)AAthe    seriousness          of    the        investigation,      as

determined by the fire fighter ’s or police officer ’s department

head or the department head ’s designee, requires interrogation at

another time; and

                  (2)AAthe fire fighter or police officer is compensated

for the interrogation time on an overtime basis.

         (c)AAThe department head may not consider work time missed

from regular duties by a fire fighter or police officer due to

participation in the conduct of an investigation in determining

whether to impose a punitive action or in determining the severity

of a punitive action.

         (d)AAAn investigator may not interrogate a fire fighter or

police officer who is the subject of an investigation or conduct any

part   of    the    investigation        at   that   person ’s      home   without     that

person ’s permission.

         (e)AAA person may not be assigned to conduct an investigation

if   the    person    is   the    complainant,       the      ultimate     decisionmaker

regarding disciplinary action, or a person who has any personal

involvement regarding the alleged misconduct.AAA fire fighter or

police officer who is the subject of an investigation has the right

to inquire and, on inquiry, to be informed of the identities of each

investigator participating in an interrogation of the fire fighter

or police officer.AANot later than the 30th day after the date that

a complaint is received by an investigator, the investigator must

inform      the    fire    fighter    in      writing        of    the   nature   of   the

investigation and the name of each person who complained about the

fire fighter, if known, concerning the matters under investigation

unless:

                  (1)AAa criminal investigation has been initiated as a

result of the complaint; or

                  (2)AAthe disclosure of information concerning the name

of the complainant or the matters under investigation would hinder

a criminal investigation.

         (f)AABefore an investigator may interrogate a fire fighter or

police      officer    who   is    the    subject       of    an    investigation,     the

investigator must inform the fire fighter or police officer in

writing of the nature of the investigation and the name of each


                                              95
person who complained about the fire fighter or police officer

concerning the matters under investigation.                        An investigator may

not conduct an interrogation of a fire fighter or police officer

based on a complaint by a complainant who is not a peace officer

unless the complainant verifies the complaint in writing before a

public officer who is authorized by law to take statements under

oath.     In an investigation authorized under this subsection, an

investigator may interrogate a fire fighter or police officer about

events or conduct reported by a witness who is not a complainant

without disclosing the name of the witness.                     Not later than the 48th

hour before the hour on which an investigator begins to interrogate

a fire fighter or police officer regarding an allegation based on a

complaint, affidavit, or statement, the investigator shall give the

fire fighter or police officer a copy of the affidavit, complaint,

or statement. An interrogation may be based on a complaint from an

anonymous complainant if the departmental employee receiving the

anonymous complaint certifies in writing, under oath, that the

complaint was anonymous.              This subsection does not apply to an

on-the-scene       investigation          that    occurs        immediately         after      an

incident being investigated if the limitations of this subsection

would     unreasonably           hinder    the        essential           purpose       of     the

investigation or interrogation.               If the limitation would hinder the

investigation or interrogation, the fire fighter or police officer

under investigation must be furnished, as soon as practicable, a

written statement of the nature of the investigation, the name of

each complaining party, and the complaint, affidavit, or statement.

         (g)AAAn interrogation session of a fire fighter or police

officer    who     is      the   subject   of     an     investigation            may    not   be

unreasonably long.            In determining reasonableness, the gravity and

complexity       of     the      investigation         must   be      considered.              The

investigators shall allow reasonable interruptions to permit the

fire    fighter    or      police   officer      to    attend    to     personal        physical

necessities.

         (h)AAAn      investigator     may    not      threaten       a    fire    fighter     or

police officer who is the subject of an investigation with punitive

action    during      an    interrogation.            However,     an     investigator         may

inform a fire fighter or police officer that failure to truthfully


                                             96
answer reasonable questions directly related to the investigation

or to fully cooperate in the conduct of the investigation may result

in punitive action.

         (i)AAIf      prior       notification            of     intent        to    record       an

interrogation is given to the other party, either the investigator

or the fire fighter or police officer who is the subject of an

interrogation may record the interrogation.

         (j)AAIf an investigation does not result in punitive action

against a fire fighter or police officer but does result in a

reprimand         recorded    in        writing       or       an    adverse        finding       or

determination regarding that person, the reprimand, finding, or

determination may not be placed in that person ’s personnel file

unless      the   fire     fighter      or    police       officer       is    first    given     an

opportunity to read and sign the document.                          If the fire fighter or

police      officer      refuses        to    sign    the       reprimand,          finding,      or

determination,        it    may    be    placed      in    the      personnel       file   with   a

notation that the person refused to sign it.                               A fire fighter or

police officer may respond in writing to a reprimand, finding, or

determination that is placed in the person ’s personnel file under

this subsection by submitting a written response to the department

head within 10 days after the date the fire fighter or police

officer is asked to sign the document.                     The response shall be placed

in   the    personnel      file.        A    fire    fighter        or   police     officer     who

receives a punitive action and who elects not to appeal the action

may file a written response as prescribed by this subsection within

10 days after the date the person is given written notice of the

punitive action from the department head.

         (k)AAIf the department head or any investigator violates any

of    the     provisions          of     this       section         while      conducting         an

investigation, the municipality shall reverse any punitive action

taken pursuant to the investigation including a reprimand, and any

information         obtained           during       the     investigation              shall      be

specifically        excluded       from      introduction           into      evidence     in   any

proceeding against the fire fighter or police officer.

         (l)AADeleted by Acts 1989, 71st Leg., ch. 1, Sec. 25(h), eff.

Aug. 28, 1989.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                                 Amended


                                                97
by Acts 1989, 71st Leg., ch. 1, Sec. 25(g), (h), 30(a), eff. Aug.

28, 1989;      Acts 1989, 71st Leg., ch. 140, Sec. 2 to 4, eff. May 25,

1989; Acts 1989, 71st Leg., ch. 854, Sec. 8, eff. June 14, 1989.

Amended by:

         Acts 2007, 80th Leg., R.S., Ch. 678 (H.B. 1561), Sec. 1, eff.

June 15, 2007.



         Sec.A143.124.AAPOLYGRAPH EXAMINATIONS.                        (a)    A fire fighter

employed by the municipality may not be required to submit to a

polygraph      examination      as   part       of    an     internal          investigation

regarding the conduct of the fire fighter unless:

               (1)AAthe complainant submits to and passes a polygraph

examination and, if applicable, the fire department has complied

with Subsection (c);      or

               (2)AAthe fire fighter is ordered to take an examination

under Subsection (f).

         (b)AASubsection (a)(1) does not apply if the complainant is

physically or mentally incapable of being polygraphed.

         (c)AAThe fire department shall, on the written request of a

fire   fighter,      provide    to   the     fire         fighter       the    complainant ’s

polygraph examination results within 48 hours after the request.

         (d)AAFor the purposes of this section, a fire fighter passes

a   polygraph      examination    if,   in      the       opinion       of    the    polygraph

examiner, no deception is indicated regarding matters critical to

the subject matter under investigation.

         (e)AAThe results of a polygraph examination that relate to

the    complaint     under     investigation          are        not    admissible         in   a

proceeding before the commission or a hearing examiner.

         (f)AAThe fire department head may order a fire fighter to

submit    to   a   polygraph   examination           if    the    fire       department    head

considers      the   circumstances      to   be      extraordinary             and   the   fire

department head believes that the integrity of a fire fighter or the

fire department is in question.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                            Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 31(a), eff. Aug. 28, 1989;                            Acts

1997, 75th Leg., ch. 1303, Sec. 2, eff. June 20, 1997.




                                           98
         Sec.A143.125.AAPOLICE DEPARTMENT PROBATIONARY PERIOD AFTER

REAPPOINTMENT IN POPULOUS MUNICIPALITY.                  (a)    This section applies

only to a municipality with a population of 1.5 million or more.

         (b)AAA person who ends service with the police department for

any reason and is later reappointed to the department must serve a

probationary period of six months from the date of reappointment.

         (c)AAThe reappointed officer is not entitled to full civil

service     protection        until   the       officer    has    served      the     full

probationary period.

         (d)AAIn      determining       classification,          pay     status,       and

eligibility for promotion, the probationary period is counted as if

the reappointed officer were not on probation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                      Amended

by Acts 2001, 77th Leg., ch. 669, Sec. 64, 65, eff. Sept. 1, 2001.



         Sec.A143.1251.AAREAPPOINTMENT              AFTER       RESIGNATION.           The

commission      may    adopt    rules    to      allow    a     police      officer    who

voluntarily resigns from the department to be reappointed to the

department      without        taking       another       departmental         entrance

examination.

Added by Acts 1995, 74th Leg., ch. 64, Sec. 3, eff. Sept. 1, 1995.



         Sec.A143.126.AALEGISLATIVE LEAVE.                (a)     A fire fighter or

police officer is entitled to legislative leave without pay to

appear before or to petition a governmental body during a regular or

special session of that body as prescribed by this section.

         (b)AATo be eligible for legislative leave, a fire fighter or

police     officer     must     submit      a    written       application      to     the

municipality on or before the 30th day before the date the fire

fighter or police officer intends to begin the legislative leave.

The application must indicate the length of the requested leave and

state    that   the    fire    fighter   or      police   officer      is    willing    to

reimburse the municipality for any wages, pension, or other costs

the municipality will incur as a result of the leave.                    The length of

the requested leave may not exceed the length of the session.

         (c)AAWithin 30 days after the date the municipality receives

the application, the municipality shall notify the fire fighter or


                                            99
police officer in writing of the actual amount of money required to

offset the costs the municipality will incur.              The municipality may

require the fire fighter or police officer to post the money before

granting the leave.

          (d)AAThe municipality shall grant legislative leave to a fire

fighter or police officer who submits an application as prescribed

by this section and who complies with any requirement relating to

payment of costs unless an emergency exists or unless granting the

leave will result in an insufficient number of employees to carry

out the normal functions of the fire or police department.

          (e)AAIf the head of the fire or police department determines

that granting a legislative leave will result in an insufficient

number     of   employees   to   carry   out    the    normal   functions     of   the

department, another fire fighter or police officer may volunteer to

work in the applicant ’s place on an exchange of time basis as long

as   no   overtime   results.      If    a   fire   fighter     or   police   officer

volunteers to work in the applicant ’s place and no overtime will

result, the department head shall allow the volunteer to work for

the applicant.       If the volunteer work will solve the problem of

having an insufficient number of employees, the municipality shall

grant the legislative leave.

          (f)AALegislative leave may not be construed as a break in

service for any purpose, including the determination of seniority,

promotions, sick leave, vacations, or retirement.

          (g)AALegislative leave granted under this section to a fire

fighter or police officer to attend a session of the Congress of the

United States shall be granted for a period not to exceed 30 percent

of the applicant ’s total annual working days during each year in

which leave is requested.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                    Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 32(a), eff. Aug. 28, 1989.



          Sec.A143.1261.AALEGISLATIVE          LEAVE   ACCOUNT.       (a)     A    fire

fighter or police officer may donate not more than one hour for each

month of accumulated vacation or compensatory time to an employee

organization.        The municipality shall establish and maintain a

legislative leave time account for each employee organization.


                                         100
        (b)AAThe fire fighter or police officer must authorize the

donation in writing on a form provided by the employee organization

and    approved   by   the   municipality.      After   receiving     the   signed

authorization on an approved form, the municipality shall transfer

donated time to the account monthly until the municipality receives

the fire fighter ’s or police officer ’s written revocation of the

authorization.

        (c)AAOnly a fire fighter or police officer who is a member of

an employee organization may use for legislative leave purposes the

time donated to that employee organization.                 A fire fighter or

police officer may use for legislative leave purposes the time

donated under this section in lieu of reimbursing the municipality

under Section 143.126.

        (d)AAA request to use for legislative leave purposes the time

in an employee organization ’s time account must be in writing and

submitted to the municipality by the president or the equivalent

officer of the employee organization or by that officer ’s designee.

        (e)AAThe municipality shall account for the time donated to

the account and used from the account.          The municipality may:

             (1)AAdetermine and credit the actual cash value of the

donated time in the account and determine and deduct the actual cash

value of time used from the account for legislative leave purposes;

or

             (2)AAcredit and debit an account on an hour-for-hour

basis regardless of the cash value of the time donated or used.

        (f)AAAn employee organization may not use for legislative

leave purposes more than 4,000 hours from its time account under

this    section   in   a   calendar   year.     If   more   than   one    employee

organization      requests    to   use   legislative    leave,     each   employee

organization may use a proportional share of the 4,000 hours based

on the total amount of hours donated to the employee organization

for its exclusive use before January 2 of the calendar year in which

the legislative leave is requested.            This section does not prevent

an employee organization from accumulating more than 4,000 hours.

This subsection only limits the total number of donated hours that

one or more employee organizations may use in any calendar year.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 2, eff. Sept. 1, 1997.


                                         101
      Sec.A143.127.AAGRIEVANCE          PROCEDURE.           (a)     Except    as

otherwise provided by this subsection, a fire fighter or police

officer may file a grievance as provided by this subchapter that

relates to any aspect of the fire fighter ’s or police officer ’s

employment covered by this chapter.AAThe fire fighter or police

officer may not file a grievance relating to:

              (1)AAa disciplinary suspension, indefinite suspension,

promotional pass over, or demotion or other action or decision for

which a hearing, review, or appeal is otherwise provided by this

chapter; or

              (2)AAan allegation of discrimination based, in whole or

in part, on race, color, religion, sex, or national origin.

      (b)AAThe director shall monitor and assist the operation of

the grievance procedure.      The director ’s duties include:

              (1)AAaiding the departments and departmental grievance

counselors;

              (2)AAnotifying the parties of meetings;

              (3)AAdocketing    cases   before   the    grievance     examiner;

and

              (4)AAensuring    that   the   grievance    procedure     operates

timely and effectively.

      (c)AAThe department head shall appoint from among the members

of the department a grievance counselor whose duties include:

              (1)AAproviding appropriate grievance forms to a fire

fighter or police officer;

              (2)AAaccepting, on behalf of the department head, a

step I or II grievance;

              (3)AAassisting the fire fighter or police officer in

handling the grievance;

              (4)AAforwarding a copy of a step I or II grievance form

to the director and notifying the department head;

              (5)AAarranging a meeting between the fire fighter or

police officer and that person ’s immediate supervisor as prescribed

by Section 143.128(b);

              (6)AAarranging    the   meeting    of    the    fire   fighter   or

police officer and that person ’s department head or the department


                                      102
head ’s     designated    representative         as    prescribed        by    Section

143.129(b);     and

               (7)AAperforming        duties   that    the   department       head    may

assign.

          (d)AAThe grievance procedure consists of four steps.                   In any

step of the grievance process in which the aggrieved fire fighter ’s

or   police     officer ’s   immediate         supervisor     is     included,        the

department head or the departmental grievance counselor may add an

appropriate supervisor who is not the fire fighter ’s or police

officer ’s immediate supervisor or may designate that supervisor to

replace the person ’s immediate supervisor, if the department head

or grievance counselor determines that the other supervisor has the

authority to resolve the person ’s grievance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                     Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 33(b), eff. Aug. 28, 1989;                      Acts

1989, 71st Leg., ch. 854, Sec. 9, eff. June 14, 1989.

Amended by:

          Acts 2009, 81st Leg., R.S., Ch. 1415 (S.B. 1896), Sec. 2, eff.

September 1, 2009.



          Sec.A143.128.AASTEP I GRIEVANCE PROCEDURE.               (a)    To begin a

grievance action, a fire fighter or police officer must file a

completed      written    step   I     grievance      form    with    the      person ’s

department head or departmental grievance counselor within 30 days

after the date the fire fighter or police officer knew or should

have known of the action or inaction for which the person feels

aggrieved occurred.AAA step I grievance form may be obtained from

the departmental grievance counselor.AAIf the form is not timely

filed, the grievance is waived.

          (b)AAIf   the   form   is    filed,    the    departmental          grievance

counselor shall arrange a meeting of the fire fighter or police

officer, that person ’s immediate supervisor or other appropriate

supervisor or both, and the person or persons against whom the

grievance is lodged.         The departmental grievance counselor shall

schedule the step I meeting within 30 calendar days after the date

the grievance is filed. If the grievance is lodged against the

department head, the department head may send a representative.


                                         103
      (c)AAThe        fire    fighter ’s    or    police    officer ’s      immediate

supervisor or other appropriate supervisor, or both, shall fully,

candidly, and openly discuss the grievance with the fire fighter or

police officer in a sincere attempt to resolve it.

      (d)AARegardless         of    the   outcome   of    the    meeting,   the    fire

fighter ’s   or   police      officer ’s    immediate      supervisor       or    other

appropriate supervisor, or both, shall provide a written response

to the fire fighter or police officer, with a copy to the grievance

counselor,    within     15   calendar     days   after    the    date    the   meeting

occurs.    The response must include the supervisor ’s evaluation and

proposed     solution.        The   response      shall    either    be    personally

delivered to the fire fighter or police officer or be mailed by

certified mail, return receipt requested, to the last home address

provided by that person.

      (e)AAIf the proposed solution is not acceptable, the fire

fighter or police officer may file a step II grievance form with the

department     head    or     the   departmental      grievance       counselor      in

accordance with Section 143.129.            If the aggrieved fire fighter or

police officer fails to timely file a step II grievance form, the

solution is considered accepted.

      (f)AAIf the supervisor does not provide the response required

by Subsection (d) before the 16th day after the date the meeting

occurs, the department head shall sustain the fire fighter ’s or

police officer ’s grievance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                      Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 33(c), eff. Aug. 28, 1989;                    Acts

1995, 74th Leg., ch. 353, Sec. 1, eff. Sept. 1, 1995.

Amended by:

      Acts 2009, 81st Leg., R.S., Ch. 1415 (S.B. 1896), Sec. 3, eff.

September 1, 2009.



      Sec.A143.129.AASTEP II GRIEVANCE PROCEDURE.                   (a)   To continue

the grievance procedure, the fire fighter or police officer must

complete a step II grievance form and file it with the department

head or the departmental grievance counselor within 15 calendar

days after the date the fire fighter or police officer receives the

supervisor ’s response under Section 143.128.


                                          104
         (b)AAThe departmental grievance counselor shall arrange a

meeting      of    the    fire   fighter     or    police      officer,     that       person ’s

immediate supervisor or other appropriate supervisor or both, and

the department head or the department head ’s representative who

must have a rank of at least assistant chief or the equivalent.                             The

meeting shall be held within 15 calendar days after the date the

step II grievance form is filed under Subsection (a).

         (c)AARegardless of the outcome of the meeting, the department

head    or   the     department     head ’s       representative          shall   provide     a

written response to the fire fighter or police officer within 15

calendar days after the date the meeting occurs.                      The response shall

either    be      personally     delivered        to    the    fire   fighter      or    police

officer or be mailed by certified mail, return receipt requested,

to the last home address provided by that person.

         (d)AAIf the proposed solution is not acceptable, the fire

fighter      or    police    officer   may    either      submit      a   written       request

stating the person ’s decision to appeal to an independent third

party    hearing         examiner   pursuant       to    the    provisions        of    Section

143.057 or file a step III grievance form with the director in

accordance with Section 143.130.                    If the fire fighter or police

officer fails to timely file a step III grievance form or a written

request to appeal to a hearing examiner, the solution is considered

accepted.         Notwithstanding Section 143.057(i), if the fire fighter

or police officer prevails and the hearing examiner upholds the

grievance in its entirety, the department shall bear the cost of the

appeal to the hearing examiner.                    If the fire fighter or police

officer      fails    to    prevail    and    the      hearing    examiner        denies    the

grievance in its entirety, the fire fighter or police officer shall

bear the cost of the appeal to the hearing examiner.                              If neither

party entirely prevails and the hearing examiner upholds part of

the grievance and denies part of it, the hearing examiner ’s fees and

expenses shall be shared equally by the fire fighter or police

officer and the department.

         (e)AAIf      the    department       head       or    the    department         head ’s

representative does not provide the response required by Subsection

(c) before the 16th day after the date the meeting occurs, the

department         head    shall    sustain       the    fire     fighter ’s      or     police


                                             105
officer ’s grievance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                        Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 33(d), eff. Aug. 28, 1989;                        Acts

1989, 71st Leg., ch. 855, Sec. 1, eff. June 14, 1989;                        Acts 1995,

74th Leg., ch. 353, Sec. 2, eff. Sept. 1, 1995.

Amended by:

         Acts 2009, 81st Leg., R.S., Ch. 1415 (S.B. 1896), Sec. 4, eff.

September 1, 2009.



         Sec.A143.130.AASTEP          III   GRIEVANCE     PROCEDURE.          (a)        To

continue    the    grievance       procedure,      the   fire   fighter      or    police

officer must complete a step III grievance form and file it with the

director within 15 calendar days after the date the fire fighter or

police    officer       receives    the     department    head ’s     response         under

Section 143.129.

         (b)AAThe director shall arrange a hearing of the fire fighter

or police officer and a grievance examiner to be appointed by the

commission under Section 143.132.                The hearing shall be held within

15 of the aggrieved fire fighter ’s or police officer ’s working days

after the date the step III grievance form is filed under Subsection

(a).

         (c)AAA    hearing      shall       be     conducted     as     an    informal

administrative procedure. Grievances arising out of the same or

similar fact situations may be heard at the same hearing. A court

reporter shall record the hearing.                All witnesses shall be examined

under oath.       The fire fighter or police officer, that person ’s

immediate supervisor or other appropriate supervisor or both, the

department head or the department head ’s designated representative

or both, and each person specifically named in the grievance are

parties to the hearing.            The burden of proof is on the aggrieved

fire fighter or police officer.

         (d)AAThe grievance examiner shall make written findings and a

recommendation for solution of the grievance within 15 calendar

days   after      the    date   the    hearing       ends.      The    findings         and

recommendation shall be given to the commission and copies mailed

to the fire fighter or police officer by certified mail, return

receipt    requested,      at   the    last   home    address    provided         by   that


                                            106
person, and to the department head.

      (e)AAIf the proposed solution is not acceptable to either the

fire fighter or police officer or the department head, either party

may file a step IV grievance form with the director in accordance

with Section 143.131.   If the fire fighter or police officer or the

department head fails to timely file a step IV grievance form, the

solution is considered accepted by that person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.    Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 33(e), eff. Aug. 28, 1989;   Acts

1995, 74th Leg., ch. 353, Sec. 3, eff. Sept. 1, 1995.



      Sec.A143.131.AASTEP IV GRIEVANCE PROCEDURE.       (a)    If the

department head or the fire fighter or police officer rejects the

proposed solution under Section 143.130, the department head, the

department head ’s designated representative, or the fire fighter or

police officer must complete a step IV grievance form and file it

with the director within 15 calendar days after the date the person

receives the grievance examiner ’s recommendation.

      (b)AAThe commission shall review the grievance examiner ’s

findings and recommendation and consider the transcript of the step

III hearing at the commission ’s next regularly scheduled meeting or

as soon as practicable.    The transcript shall be filed within 30

days of the step IV grievance being filed.    The commission may for

good cause shown grant a reasonable delay not to exceed 30 days to

file the transcript.      In no event may the commission render a

decision later than 30 days after the transcript is filed.     If the

commission does not render a decision within 30 days after the date

the transcript is filed, the commission shall sustain the fire

fighter ’s or police officer ’s grievance.

      (c)AAThe commission shall base its decision solely on the

transcript and demonstrative evidence offered and accepted at the

step III hearing.    The commission shall furnish a written copy of

the order containing its decision to the fire fighter or police

officer, the department head, and the grievance examiner.     The copy

to the fire fighter or police officer shall be mailed by certified

mail, return receipt requested, to the last home address provided

by that person.   The commission decision is final.


                                 107
Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                              Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 33(f), eff. Aug. 28, 1989;                               Acts

1989, 71st Leg., ch. 854, Sec. 11, eff. June 14, 1989;                              Acts 1995,

74th Leg., ch. 353, Sec. 4, eff. Sept. 1, 1995.



        Sec.A143.132.AAGRIEVANCE             EXAMINER.                (a)   The     commission

shall       appoint    a    grievance    examiner       by    a       majority    vote.        The

commission       may       appoint    more   than       one    grievance         examiner       if

necessary.        The       commission     may     appoint        a    different    grievance

examiner for each grievance.              An examiner may not be affiliated with

any    other    municipal      department        and    is    responsible        only   to     the

commission.       The commission shall pay an examiner from a special

budget established for this purpose, and the director shall provide

an examiner sufficient office space and clerical support.

        (b)AAThe grievance examiner may:

                (1)AAimpose a reasonable limit on the time allowed each

party and the number of witnesses to be heard;

                (2)AAadminister oaths;

                (3)AAexamine a witness under oath;

                (4)AAsubpoena and require the attendance or production

of witnesses, documents, books, or other pertinent material; and

                (5)AAaccept affidavits instead of or in addition to

live testimony.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.133.AASPECIAL PROVISIONS FOR STEPS I AND II.                                  (a)

If    the    aggrieved      fire     fighter ’s    or   police         officer ’s    immediate

supervisor is the department head, the steps prescribed by Sections

143.128 and 143.129 are combined.                  The department head shall meet

with    the    aggrieved      fire    fighter     or    police        officer    and    may    not

appoint a representative.

        (b)AAA department head, with the approval of the commission,

may change the procedure prescribed by Sections 143.128 and 143.129

to reflect a change in a department ’s chain of command.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



        Sec.A143.134.AAMISCELLANEOUS GRIEVANCE PROVISIONS.                               (a)     A


                                             108
fire fighter or police officer may represent himself or obtain a

representative at any time during the grievance procedure.                             The

municipality     is   not   obligated       to    provide    or    pay   the   costs   of

providing representation.         The representative:

             (1)AAis not required to be an attorney;

             (2)AAis    entitled       to    be    present    to    advise     the   fire

fighter or police officer;

             (3)AAis entitled to present any evidence or information

for the fire fighter or police officer; and

             (4)AAmay not be prevented from fully participating in

any of the grievance proceedings.

       (b)AAA fire fighter or police officer may take reasonable

time off from a job assignment to file a grievance and attend a

meeting or hearing.         Time taken to pursue a grievance may not be

charged against that person. The fire fighter or police officer

shall be compensated on an overtime basis for the time that person

spends at a grievance meeting or hearing if:

             (1)AAthe meeting or hearing is scheduled at a time other

than that person ’s normally assigned working hours; and

             (2)AAthat person prevails in the grievance.

       (c)AAIf notice that a grievance meeting or hearing is to be

recorded    is   provided   to   all   persons      present       at   the   meeting    or

hearing, the fire fighter or police officer, the department head,

or   the   department   head ’s    designee        may   record        the   meeting    or

hearing.

       (d)AAThe director shall provide a suitable notice explaining

the grievance procedure prescribed by this subchapter and furnish

copies to each department.          Each department head shall cause the

notices to be posted in a prominent place or places within the

department work areas to give reasonable notice of the grievance

procedure to each member of the department.

       (e)AAAt the request of the department head of a fire fighter

or police officer who has filed a grievance under this subchapter,

the municipality ’s legal department or the director shall assist in

resolving the grievance.

       (f)AAThe director is the official final custodian of all

records    involving    grievances.          A    depository       for   closed      files


                                        109
regarding       grievances       shall       be   maintained         in    the    civil      service

department.

         (g)AAA fire fighter or police officer who files a grievance

pursuant to Sections 143.127 through and including Section 143.134

is entitled to 48 hours notice of any meeting or hearing scheduled

under Section 143.128(b), 143.129(b), 143.130(b), or 143.131(b).

In the event that the fire fighter or police officer is not given 48

hours    advance     notice,         the     fire       fighter ’s    or       police      officer ’s

grievance shall be automatically sustained and no further action

may be had on the grievance.

         (h)AAIf the decision of the commission under Section 143.131

or the decision of a hearing examiner under Section 143.129 that has

become final is favorable to a fire fighter, the department head

shall implement the relief granted to the fire fighter not later

than the 10th day after the date on which the decision was issued.

If the department head intentionally fails to implement the relief

within    the    10-day        period,     the     municipality           shall      pay   the    fire

fighter    $1,000        for    each    day    after      the   10-day         period      that   the

decision is not yet implemented.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                                   Amended

by Acts 1989, 71st Leg., ch. 1, Sec. 25(i), eff. Aug. 28, 1989;                                   Acts

1989, 71st Leg., ch. 854, Sec. 10, eff. June 14, 1989;                                  Acts 1993,

73rd Leg., ch. 676, Sec. 3, eff. Sept. 1, 1993.



         Sec.A143.135.AAMEDIATION.                  (a)    In this section, "mediation"

has the meaning assigned by Section 154.023, Civil Practice and

Remedies Code.

         (b)AAThe     head      of     the    police       department          may    develop      and

implement       an   alternative           dispute       resolution        program         to    refer

certain disputes regarding police officers to mediation.

         (c)AAIf     a    dispute       is     referred       to     mediation         under      this

section,    the      time       limitations          and     deadlines          under      Sections

143.1015,       143.1016,        143.117,         143.118,         143.119,          143.120,      and

143.127-143.134 are tolled until the earliest of:

                (1)AAthe        date     the      parties       reach      a     settlement        and

execute a written agreement disposing of the dispute;

                (2)AAthe        date     the      mediator       refers        the     dispute      to


                                                  110
another appeals or grievance procedure under this subchapter;                                or

             (3)AAthe       60th    day       after       the   date     the       dispute     was

referred to mediation.

       (d)AAThe conduct and demeanor of the mediator and the parties

to the dispute during the course of the mediation are confidential.

A letter, memorandum, document, note, or other oral or written

communication that is relevant to the dispute and made between the

mediator and the parties to the dispute or between the parties to

the dispute during the course of the mediation procedure:

             (1)AAis confidential and may not be disclosed unless

all of the parties to the mediation agree to the disclosure in

writing;    and

             (2)AAis        admissible         and    discoverable            in   a     separate

proceeding only if the letter, memorandum, document, note, or other

communication is admissible and discoverable independent of the

mediation.

       (e)AAA     mediator        may    not    be    required          to    testify       in    a

proceeding concerning information relating to or arising out of the

mediation.

       (f)AASubsection        (d)       does    not       apply    to    a    final      written

agreement    to   which     the    police      department         or    municipality         is   a

signatory that is reached as a result of a mediation procedure

conducted under this section.                  Information in the final written

agreement    is   subject     to    required         disclosure,         is   excepted       from

required disclosure, or is confidential in accordance with Chapter

552, Government Code, and other law.

       (g)AAIf this section conflicts with other legal requirements

for   disclosure       of   communications           or    materials,          the     issue      of

confidentiality may be presented to a district court for a judicial

district in which the majority of the territory of the municipality

is    located     to    determine,        in        camera,       whether          the     facts,

circumstances,     and      context      of    the    communications            or     materials

sought to be disclosed warrant a protective order of the court or

whether the communications or materials are subject to disclosure.

       (h)AAExcept to the extent of any conflict with this section,

Chapter    154,    Civil     Practice          and    Remedies          Code,      and     police

department rules apply to a mediation conducted under this section.


                                              111
        (i)AAExcept to the extent of any conflict with this section,

Section 2009.054, Government Code, applies to the communications,

records, conduct, and demeanor of the mediator and the parties.

        (j)AASection 143.1014 does not apply to a meeting or hearing

conducted under this section.

Added by Acts 2003, 78th Leg., ch. 517, Sec. 1, eff. Sept. 1, 2003.



 SUBCHAPTER H. LOCAL CONTROL OF FIRE FIGHTER EMPLOYMENT MATTERS IN

        MUNICIPALITIES WITH POPULATION OF 1.5 MILLION OR MORE



        Sec.A143.201.AAPOPULATION.               This subchapter applies only to

a municipality with a population of 1.5 million or more, but does

not apply to a municipality that has adopted The Fire and Police

Employee     Relations      Act   (Article       5154c-1,    Vernon ’s       Texas   Civil

Statutes).

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1, 1993.



        Sec.A143.202.AADEFINITIONS.              In this subchapter:

              (1)AA"Fire fighters association" means an organization

in   which   fire      fighters     participate      and    which      exists   for    the

purpose, in whole or in part, of dealing with one or more employers,

whether public or private, concerning grievances, labor disputes,

wages, rates of pay, hours of employment, or conditions of work

affecting public employees.

              (2)AA"Public          employer"      means    any      municipality       or

agency, board, commission, or political subdivision controlled by a

municipality which is required to establish the wages, salaries,

rates   of   pay,      hours,   working     conditions,      and     other     terms   and

conditions        of   employment    of    public    employees.          The    term   may

include,     under      appropriate       circumstances,         a   mayor,     manager,

administrator          of   a   municipality,       municipal        governing       body,

director     of    personnel,     personnel       board,    or   one    or    more   other

officials, regardless of the name by which they are designated.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1, 1993.



        Sec.A143.203.AAGENERAL            PROVISIONS   RELATING        TO    AGREEMENTS,

RECOGNITION, AND STRIKES.            (a)    A municipality may not be denied


                                           112
local control over the wages, salaries, rates of pay, hours of work,

and   other      terms     and      conditions           of     employment,         or     other

state-mandated personnel issues, if the public employer and the

fire fighters association recognized as the sole and exclusive

bargaining agent for all officers covered by this subchapter come

to a mutual agreement on any of the terms listed above.                                    If no

agreement is reached, the existing state laws, local ordinances,

and civil service rules remain unaffected.                         All agreements shall be

reduced    to   writing.      Nothing           in    this    subchapter       shall     require

either party to meet and confer on any issue or reach an agreement.

       (b)AAA public employer may only meet and confer if the fire

fighters association recognized under this subchapter as the sole

and exclusive bargaining agent does not advocate the illegal right

to strike by public employees.

       (c)AAFire       fighters       of    a    municipality           may   not   engage       in

strikes    or    organized    work         stoppages         against       this   state     or   a

political       subdivision      of    this           state.        A   fire      fighter    who

participates      in   a    strike     forfeits          all       civil    service      rights,

reemployment rights, and any other rights, benefits, or privileges

the   fire   fighter       enjoys     as    a     result       of    employment       or   prior

employment, except that the right of an individual to cease work may

not be abridged if the individual is not acting in concert with

others in an organized work stoppage.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1, 1993.



       Sec.A143.204.AARECOGNITION OF FIRE FIGHTER ASSOCIATION.                               (a)

A   fire   fighters    association          submitting         a    petition      signed    by   a

majority of the paid fire fighters in the municipality, excluding

the head of the department and assistant department heads in the

rank or classification immediately below that of the department

head, may be recognized by the public employer as the sole and

exclusive bargaining agent for all of the covered fire fighters

unless and until recognition of the association is withdrawn by a

majority of those fire fighters.

       (b)AAIn the event of a question about whether a fire fighters

association represents a majority of the covered fire fighters, the

question shall be resolved by a fair election conducted according


                                                113
to procedures agreeable to the parties.                  If the parties are unable

to agree on such procedures, either party may request the American

Arbitration Association to conduct the election and to certify the

results.    Certification of the results of an election resolves the

question concerning representation.                The fire fighters association

is liable for the expenses of the election, except that if two or

more    associations      seeking     recognition        as   the    bargaining          agent

submit petitions signed by a majority of the covered fire fighters,

the associations shall share equally the costs of the election.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1, 1993.



        Sec.A143.205.AAOPEN           RECORDS      REQUIRED.           All        documents

relating to an agreement between a fire fighters association and a

public employer shall be available to the public pursuant to state

statutes.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1, 1993.



        Sec.A143.206.AAENFORCEABILITY OF AGREEMENT.                        (a)    A written

agreement made under this subchapter between a public employer and

a fire fighters association recognized as the sole and exclusive

bargaining      agent   is    enforceable        and    binding      upon        the   public

employer, the fire fighters association recognized as the sole and

exclusive      bargaining     agent,     and     fire   fighters      covered          by    the

agreement if:

               (1)AAthe      municipality ’s      governing         body    ratified         the

agreement by a majority vote; and

               (2)AAthe      fire     fighters         association         ratified          the

agreement by a majority of the votes received in a referendum of its

members by secret ballot.

        (b)AAThe state district court of the judicial district in

which    the    municipality        is    located       has   full     authority             and

jurisdiction on the application of either party aggrieved by an

action or omission of the other party when the action or omission is

related to a right, duty, or obligation provided by any written

agreement      ratified    by   both     the     public   employer         and     the      fire

fighters    association.        The      court    may   issue   proper       restraining

orders, temporary and permanent injunctions, and any other writ,


                                           114
order, or process, including contempt orders, that are appropriate

to enforcing any written agreement ratified by both the public

employer and the fire fighters association.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 373, Sec. 1, eff. May 28, 1997.



        Sec.A143.207.AAAGREEMENT SUPERSEDES CONFLICTING PROVISIONS.

(a)    A written agreement under this subchapter between a public

employer and the fire fighters association recognized as the sole

and    exclusive     bargaining   agent     supersedes       a    previous      statute

concerning wages, salaries, rates of pay, hours of work, and other

terms and conditions of employment to the extent of any conflict

with the previous statute.

        (b)AAA written agreement under this subchapter preempts all

contrary local ordinances, executive orders, legislation, or rules

adopted by the state or a political subdivision or agent of the

state, such as a personnel board, a civil service commission, or a

home-rule municipality.

        (c)AAAn agreement under this subchapter may not diminish or

qualify any right, benefit, or privilege of an employee under this

chapter or other law unless approved by a majority of the votes

received in a secret ballot referendum of the members of the fire

fighters     association    recognized        as   the   sole          and   exclusive

bargaining agent.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 373, Sec. 2, eff. May 28, 1997.



        Sec.A143.208.AAREPEAL OF AGREEMENT BY ELECTORATE.                    Within 45

days    after   an   agreement    is    ratified   and   signed         by   both    the

municipality and the fire fighters association recognized as the

sole and exclusive bargaining agent, a petition signed by a number

of registered voters equal to 10 percent of the votes cast at the

most   recent   mayoral    general     election    may   be       presented     to   the

municipal    secretary    calling      an   election   for       the   repeal   of   the

agreement.      Thereupon, the governing body shall reconsider the

agreement and, if it does not repeal the agreement, shall call an

election of the qualified voters to determine if they desire to


                                        115
repeal the agreement.             The election shall be called for the next

municipal election or a special election called by the governing

body for that purpose.             If at the election a majority of the votes

are cast in favor of the repeal of the adoption of the agreement,

then the agreement shall become null and void.                     The ballot shall be

printed to provide for voting FOR or AGAINST the proposition:

        "Repeal of the adoption of the agreement ratified by the

municipality and the fire fighters association concerning wages,

salaries,      rates    of   pay,      hours     of   work,      and    other   terms     and

conditions of employment."

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.15, eff. Sept. 1,

1999.



        Sec.A143.209.AAPROTECTED               RIGHTS      OF   INDIVIDUAL      EMPLOYEES.

(a)   For the purpose of any disciplinary appeal to either the civil

service    commission        or    a   hearing    examiner,       all    members    of    the

bargaining unit shall have the right to choose to be represented by

any person of their choice or the fire fighters association.

        (b)AANo agreement shall interfere in the right of members of

the     fire    fighters          association         to    pursue      allegations        of

discrimination      based         on   race,   creed,      color,      national    origin,

religion, age, sex, or disability with the Commission on Human

Rights or the Equal Employment Opportunity Commission or to pursue

affirmative action litigation.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1, 1993.



SUBCHAPTER I. FIRE FIGHTER AND POLICE OFFICER EMPLOYMENT MATTERS IN

                              CERTAIN MUNICIPALITIES



        Sec.A143.301.AAMUNICIPALITIES COVERED BY SUBCHAPTER.                             This

subchapter applies only to a municipality with a population of

460,000    or    more   that       operates      under     a    city    manager    form    of

government.      This subchapter does not apply to a municipality:

                (1)AAthat has adopted Chapter 174 (The Fire and Police

Employee Relations Act); or

                (2)AAto which Subchapter H applies.


                                           116
Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



       Sec.A143.3015.AALIMITATION                ON    MUNICIPALITIES                COVERED      BY

SUBCHAPTER:        VOTER     APPROVAL.          (a)         The      governing       body    of   a

municipality      with   a   population         less       than      560,000    that    has    not

recognized an association as the sole and exclusive bargaining

agent as provided by Section 143.304 before September 1, 2001, must

receive voter approval under this section before operating under

the other provisions of this subchapter.

       (b)AAThe governing body shall call an election if:

              (1)AAa majority of the members of the governing body

vote to hold the election;        or

              (2)AAthe       voters       submit       a    petition         requesting        the

election as required by this section.

       (c)AAA petition for election must:

              (1)AAbe signed by a number of qualified voters of the

municipality equal to at least 10 percent of the number of voters

who voted in the most recent municipal election for mayor; and

              (2)AAcomply with Chapter 277, Election Code.

       (d)AANot later than the 40th working day after the date a

petition    is     presented    to     the      governing            body,     the    municipal

secretary    shall    certify    to       the   governing            body    the     number    and

percentage of registered voters signing the petition.

       (e)AAUpon      receiving       a   petition          in       compliance       with    this

subchapter, the governing body shall order an election submitting

to the voters the question of whether this subchapter should be

adopted for firefighters, police officers, or both.                                The election

must   be   held    on   the   first       authorized             uniform      election       date

prescribed by Chapter 41, Election Code, that occurs after the

petition is filed and that allows sufficient time to comply with

other requirements of law.

       (f)AAThe ballot for an election called under this section

shall be printed to permit voting for or against the proposition:

"Authorizing (name of the governing body of the municipality) to

recognize    an     employee     association           as        a    sole     and    exclusive

bargaining agent for the municipal (insert firefighters, police

officers, or both, as applicable,) and authorizing the (name of the


                                           117
governing body of the municipality) to make agreements with the

employee association as provided by state law."

      (g)AAAn election authorized by this section shall be held and

the returns shall be prepared and canvassed in conformity with the

Election Code.

      (h)AAThe municipality may operate under the other provisions

of this subchapter only if a majority of the votes cast at the

election favor the proposition.

      (i)AANotwithstanding Subsections (a) and (h), a municipality

with a population of less than 560,000 that has not recognized an

association as the sole and exclusive bargaining agent as provided

by Section 143.304 before September 1, 2005, may adopt rules for

police officers converting vacation and sick leave days to hours

that supersede the provisions of Section 142.0013, Section 143.045,

and Section 143.046 provided that:

           (1)AAA police officer is entitled to earn 120 hours of

vacation leave each year with pay, as a minimum, if the officer has

been regularly employed in the department or departments for at

least one year.

           (2)AAIn computing the length of time a police officer

may be absent from work on vacation leave, only those hours that the

person would have been required to work if not on vacation may be

counted as vacation leave.

           (3)AAA police officer shall be granted the same number

of vacation hours and holiday hours, or hours in lieu of vacation

hours or holiday hours, granted to other municipal employees who

work the same number of hours in a regular work day and have worked

for the municipality for the same number of years.

           (4)AAA police officer shall be granted sick leave with

pay accumulated at the rate of 10 hours for each full month employed

in a calendar year, so as to total 120 hours to the person ’s credit

each 12 months.

           (5)AAA police officer who leaves the classified service

for any reason is entitled to receive in a lump-sum payment the full

amount of the person ’s salary for accumulated sick leave if the

person has accumulated not more than 720 hours of sick leave, the

person ’s employer may limit payment to the amount that the person


                                  118
would have received if the person had been allowed to use 720 hours

of   accumulated          sick   leave     during       the   last   six     months    of

employment.AAThe lump-sum payment is computed by compensating the

police officer for the accumulated time at the highest permanent

pay classification for which the person was eligible during the

last six months of employment.AAThe police officer is paid for the

same period for which the person had taken the sick leave but does

not include additional holidays and any sick leave or vacation time

that the person might have accrued during the 720 hours.

Added by Acts 2001, 77th Leg., ch. 425, Sec. 1, eff. May 28, 2001.

Amended by:

        Acts   2005, 79th        Leg., Ch.       1193    (H.B.   304), Sec.     3,    eff.

September 1, 2005.

        Acts 2007, 80th Leg., R.S., Ch. 145 (S.B. 189), Sec. 1, eff.

May 21, 2007.



        Sec.A143.302.AADEFINITIONS.              In this subchapter:

               (1)AA"Association" means an organization in which fire

fighters or police officers participate and that exists for the

purpose, in whole or in part, of dealing with one or more employers,

whether public or private, concerning grievances, labor disputes,

wages, rates of pay, hours of employment, or conditions of work

affecting public employees.

               (2)AA"Public         employer"       means     any    municipality      or

agency, board, commission, or political subdivision controlled by a

municipality that is required to establish the wages, salaries,

rates   of   pay,    hours,      working    conditions,       and    other    terms   and

conditions     of    employment      of    public       employees.     The    term    may

include,     under    appropriate         circumstances,         a   mayor,    manager,

administrator        of     a    municipality,      municipal        governing       body,

director of personnel, or personnel board or one or more other

officials, regardless of the name by which they are designated.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



        Sec.A143.303.AAGENERAL            PROVISIONS      RELATING    TO   AGREEMENTS,

RECOGNITION, AND STRIKES.            (a)     A municipality may not be denied

local control over wages, salaries, rates of pay, hours of work,


                                           119
other terms and conditions of employment, or other personnel issues

on which the public employer and an association that is recognized

as the sole and exclusive bargaining agent for all fire fighters or

police officers in the municipality agree.                 A term or condition on

which    the   public   employer   and   the    association     do   not    agree   is

governed by the applicable statutes, local ordinances, and civil

service rules.        An agreement must be reduced to writing.                    This

subchapter does not require the public employer and the association

to meet and confer or reach an agreement on any issue.

        (b)AAA public employer and an association recognized under

this subchapter as a sole and exclusive bargaining agent may meet

and confer only if the association does not advocate the illegal

right to strike by public employees.

        (c)AAA fire fighter or police officer of a municipality may

not engage in a strike or organized work stoppage against this state

or a political subdivision of this state.               A fire fighter or police

officer who participates in a strike forfeits all civil service

rights,    reemployment     rights,      and    other      rights,   benefits,       or

privileges the fire fighter or police officer enjoys as a result of

the     person ’s    employment    or     previous         employment      with     the

municipality.       This subsection does not affect the right of a person

to cease employment if the person is not acting in concert with

other fire fighters or police officers.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



        Sec.A143.304.AARECOGNITION             OF   FIRE    FIGHTERS    OR    POLICE

OFFICERS ASSOCIATION.        (a)   The public employer may recognize an

association that submits a petition signed by a majority of the paid

fire fighters or police officers in the municipality, excluding the

head of the department and assistant department heads in the rank or

classification immediately below that of the department head, as

the sole and exclusive bargaining agent for all of the covered fire

fighters or police officers unless recognition of the association

is withdrawn by a majority of the covered fire fighters or police

officers.

        (b)AAA question of whether an association is the majority

representative of the covered fire fighters or police officers


                                         120
shall    be    resolved     by     a   fair   election      conducted      according        to

procedures agreed on by the parties.                  If the parties are unable to

agree on election procedures, either party may request the American

Arbitration Association to conduct the election and to certify the

results.       Certification of the results of an election under this

subsection resolves the question concerning representation.                                The

association shall pay the costs of the election, except that if two

or more associations seeking recognition as the bargaining agent

submit petitions signed by a majority of the covered fire fighters

or police officers, the associations shall share equally the costs

of the election.

        (c)AAThe public employer ’s manager or chief executive and the

police chief or fire chief, as appropriate, shall designate a team

to   represent       the    public     employer       as    its   sole    and    exclusive

bargaining agent for issues related to the fire department and a

separate team to represent the public employer as its sole and

exclusive      bargaining         agent     for    issues    related     to     the   police

department.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



        Sec.A143.305.AAOPEN            RECORDS      REQUIRED.      An    agreement         made

under this subchapter is a public record for purposes of Chapter

552, Government Code.             The agreement and any document prepared and

used    by    the   municipality       in   connection      with   the    agreement        are

available to the public under the open records law, Chapter 552,

Government      Code,      only    after    the     agreement     is   ratified       by   the

municipality ’s governing body.                   This section does not affect the

application of Subchapter C, Chapter 552, Government Code, to a

document prepared and used by the municipality in connection with

the agreement.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



        Sec.A143.306.AAENFORCEABILITY OF AGREEMENT.                       (a)    A written

agreement made under this subchapter between a public employer and

an association is binding on the public employer, the association,

and fire fighters or police officers covered by the agreement if:

                (1)AAthe     municipality ’s         governing     body    ratifies         the


                                              121
agreement by a majority vote; and

               (2)AAthe applicable association ratifies the agreement

by a majority vote of its members by secret ballot.

        (b)AAAn agreement ratified as described by Subsection (a) may

establish     a   procedure   by     which      the    parties   agree    to    resolve

disputes related to a right, duty, or obligation provided by the

agreement, including binding arbitration on interpretation of the

agreement.

        (c)AAThe district court of the judicial district in which the

municipality is located has full authority and jurisdiction on the

application of either party aggrieved by an act or omission of the

other party related to a right, duty, or obligation provided by a

written agreement ratified as described by Subsection (a).                           The

court may issue proper restraining orders, temporary and permanent

injunctions, or any other writ, order, or process, including a

contempt order, that is appropriate to enforce the agreement.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



        Sec.A143.307.AAAGREEMENT SUPERSEDES CONFLICTING PROVISIONS.

(a)     An   agreement    under    this    subchapter      supersedes     a    previous

statute concerning wages, salaries, rates of pay, hours of work, or

other   terms     and   conditions   of       employment   to    the   extent   of   any

conflict with the statute.

        (b)AAAn     agreement      under       this    subchapter      preempts      any

contrary statute, executive order, local ordinance, or rule adopted

by the state or a political subdivision or agent of the state,

including     a   personnel   board,      a    civil   service    commission,     or   a

home-rule municipality.

        (c)AAAn agreement under this subchapter may not diminish or

qualify any right, benefit, or privilege of an employee under this

chapter or other law unless approved by a majority vote by secret

ballot of the members of the association recognized as a sole and

exclusive bargaining agent.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



        Sec.A143.308.AAREPEAL OF AGREEMENT BY ELECTORATE.                     Not later

than the 45th day after the date an agreement is ratified by both


                                          122
the municipality and the association, a petition signed by at least

10    percent    of   the     qualified     voters      of     the      municipality      may       be

presented to the municipal secretary calling an election for the

repeal    of    the    agreement.          On    receipt       of      the    petition    by    the

municipal       secretary,        the    governing       body       shall      reconsider       the

agreement and either repeal the agreement or call an election of the

qualified       voters      to    determine       if    they      desire       to     repeal    the

agreement.       The election shall be called for the next municipal

election or a special election called by the governing body for that

purpose.       If at the election a majority of the votes are cast in

favor of the repeal of the adoption of the agreement, the agreement

is void.        The ballot shall be printed to permit voting for or

against the proposition:                "Repeal of the adoption of the agreement

ratified by the municipality and the __________ (fire fighters or

police    officers,      as      appropriate)         association            concerning   wages,

salaries,       rates    of      pay,    hours    of    work,          and    other    terms    and

conditions of employment."

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



         Sec.A143.309.AAPROTECTED                RIGHTS      OF     INDIVIDUAL        EMPLOYEES.

(a)    For the purpose of any disciplinary appeal to the civil service

commission or to a hearing examiner, a member of the bargaining unit

may choose to be represented by any person of the member ’s choice or

by the association.

         (b)AAAn      agreement     may    not    interfere            with    the    right    of    a

member of a bargaining unit to pursue allegations of discrimination

based on race, creed, color, national origin, religion, age, sex,

or disability with the Commission on Human Rights or the Equal

Employment Opportunity Commission or to pursue affirmative action

litigation.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



         Sec.A143.310.AABINDING INTEREST ARBITRATION.                           A municipality

may be required to submit to binding interest arbitration only if

approved    by    a   majority      of    those       voting      in    a    public   referendum

conducted in accordance with the municipality ’s charter.                                      This

subsection       does    not      affect        any    disciplinary            arbitration          or


                                                123
arbitration provision in a ratified agreement.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



      Sec.A143.311.AAAPPOINTMENTS              TO    CLASSIFICATION        IMMEDIATELY

BELOW DEPARTMENT HEAD.          Section 143.014(c) does not apply to a

municipality to which this subchapter applies.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



      Sec.A143.312.AAINVESTIGATION              OF    FIRE    FIGHTERS     AND    POLICE

OFFICERS.     (a)    This section does not apply to a municipality to

which Section 143.123 applies.

      (b)AAIn this section:

              (1)AA"Complainant" means a person claiming to be the

victim of misconduct by a fire fighter or police officer.

              (2)AA"Investigation"              means         an        administrative

investigation,       conducted     by     the        municipality,        of     alleged

misconduct by a fire fighter or police officer that could result in

punitive action against that person.

              (3)AA"Investigator" means an agent or employee of the

municipality who is assigned to conduct an investigation.

              (4)AA"Normally assigned working hours" includes those

hours during which a fire fighter or police officer is actually at

work or at the person ’s assigned place of work, but does not include

any time when the person is off duty on authorized leave, including

sick leave.

              (5)AA"Punitive        action"           means        a      disciplinary

suspension,       indefinite   suspension,          demotion       in   rank,    written

reprimand, or any combination of those actions.

      (c)AAAn investigator may interrogate a fire fighter or police

officer who is the subject of an investigation only during the fire

fighter ’s   or    police   officer ’s    normally      assigned        working    hours

unless:

              (1)AAthe      seriousness         of     the     investigation,         as

determined by the fire fighter ’s or police officer ’s department

head or the department head ’s designee, requires interrogation at

another time; and

              (2)AAthe fire fighter or police officer is compensated


                                         124
for the interrogation time on an overtime basis.

       (d)AAThe department head may not consider work time missed

from regular duties by a fire fighter or police officer due to

participation in the conduct of an investigation in determining

whether to impose a punitive action or in determining the severity

of a punitive action.

       (e)AAAn investigator may not interrogate a fire fighter or

police officer who is the subject of an investigation or conduct any

part   of    the    investigation            at    that    person ’s    home      without    that

person ’s permission.

       (f)AAA person may not be assigned to conduct an investigation

if   the    person      is     the   complainant,         the    ultimate      decision-maker

regarding disciplinary action, or a person who has any personal

involvement regarding the alleged misconduct.                               A fire fighter or

police officer who is the subject of an investigation has the right

to inquire and, on inquiry, to be informed of the identities of each

investigator participating in an interrogation of the fire fighter

or police officer.

       (g)AANot less than 48 hours before an investigator begins the

initial interrogation of a fire fighter or police officer who is the

subject of an investigation, the investigator must inform the fire

fighter or police officer in writing of the allegations in the

complaint.      An investigator may not interrogate a fire fighter or

police officer based on a complaint by a complainant who is not a

fire fighter or police officer unless the complainant verifies the

complaint in writing before a public officer who is authorized by

law to take statements under oath.                      In an investigation under this

subsection,        an    investigator         may    interrogate        a    fire      fighter   or

police officer about events or conduct reported by a witness who is

not a complainant without disclosing the name of the witness.                                    An

interrogation           may    be    based    on    a     complaint     from      an    anonymous

complainant if the departmental employee receiving the anonymous

complaint certifies in writing, under oath, that the complaint was

anonymous.         This       subsection      does      not   apply     to   an   on-the-scene

investigation           that    occurs   immediately            after   an    incident      being

investigated, except that the fire fighter or police officer under

investigation must be furnished, as soon as practicable, a written


                                                  125
statement of the allegations in the complaint.

       (h)AAAn interrogation session of a fire fighter or police

officer    who    is    the    subject    of     an    investigation                may    not    be

unreasonably long.           In determining reasonableness, the gravity and

complexity       of    the     investigation        must        be    considered.                The

investigators shall allow reasonable interruptions to permit the

fire   fighter    or    police     officer     to   attend       to   personal            physical

necessities.

       (i)AAAn        investigator     may   not      threaten        a    fire      fighter      or

police officer who is the subject of an investigation with punitive

action during an interrogation.              An investigator may inform a fire

fighter    or    police      officer    that     failure        to    answer         truthfully

reasonable questions directly related to the investigation or to

cooperate fully in the conduct of the investigation may result in

punitive action.

       (j)AAIf        prior     notification          of    intent             to    record       an

interrogation is given to the other party, either the investigator

or the fire fighter or police officer who is the subject of an

interrogation may record the interrogation.

       (k)AAIf an investigation does not result in punitive action

against a fire fighter or police officer but does result in a

written reprimand or an adverse finding or determination regarding

that person, the reprimand, finding, or determination may not be

placed in that person ’s personnel file unless the fire fighter or

police officer is first given an opportunity to read and sign the

document.    If the fire fighter or police officer refuses to sign the

reprimand,      finding,      or   determination,          it   may       be   placed      in    the

personnel file with a notation that the person refused to sign it.

A   fire   fighter     or    police    officer      may    respond        in    writing      to    a

reprimand, finding, or determination that is placed in the person ’s

personnel    file      under    this    subsection         by    submitting          a     written

response to the department head not later than the 10th day after

the date the fire fighter or police officer is asked to sign the

document.       The response shall be placed in the personnel file.                                A

fire fighter or police officer who receives a punitive action and

who elects not to appeal the action may file a written response as

prescribed by this subsection not later than the 10th day after the


                                          126
date the person is given written notice of the punitive action from

the department head.

         (l)AAA violation of this section may be considered by the

commission or hearing examiner during a disciplinary appeal hearing

if    the   violation    substantially        impaired      the    fire    fighter ’s    or

police      officer ’s   ability   to    defend       against     the    allegations     of

misconduct.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.



         Sec.A143.313.AAPOLYGRAPH EXAMINATIONS.                    (a)     This section

does not apply to a municipality to which Section 143.124 applies.

         (b)AAA fire fighter employed by the municipality may not be

required to submit to a polygraph examination as part of an internal

investigation regarding the conduct of the fire fighter unless:

                (1)AAthe complainant submits to and passes a polygraph

examination;      or

                (2)AAthe fire fighter is ordered to take an examination

under Subsection (f).

         (c)AASubsection (b) does not apply if the complainant is

physically or mentally incapable of being polygraphed.

         (d)AAFor the purposes of this section, a fire fighter passes

a    polygraph    examination      if,   in     the    opinion     of     the   polygraph

examiner, no deception is indicated in the examination regarding

matters critical to the subject matter under investigation.

         (e)AAThe results of a polygraph examination that relate to

the    complaint       under   investigation          are   not     admissible      in   a

proceeding before the commission or a hearing examiner.

         (f)AAThe head of the fire department may order a fire fighter

to submit to a polygraph examination if the fire department head:

                (1)AAconsiders the circumstances to be extraordinary;

or

                (2)AAbelieves that the integrity of a fire fighter or

the fire department is in question.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28, 1995.

Amended by Acts 1997, 75th Leg., ch. 1303, Sec. 3, eff. June 20,

1997.




                                          127
SUBCHAPTER J. LOCAL CONTROL OF POLICE OFFICER EMPLOYMENT MATTERS IN

        MUNICIPALITIES WITH POPULATION OF 1.5 MILLION OR MORE



        Sec.A143.351.AAAPPLICABILITY.          This subchapter applies only

to a municipality with a population of 1.5 million or more but does

not apply to a municipality that has adopted Chapter 174.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.



        Sec.A143.352.AADEFINITIONS.          In this subchapter:

              (1)AA"Bargaining agent" means the police employee group

selected under Section 143.354 to represent all police officers

employed by the municipality, excluding the department head and

assistant department heads, during negotiations with the public

employer.

              (2)AA"Police employee group" means an organization:

                    (A)AAin which at least three percent of the police

officers of the municipality participate and pay dues via automatic

payroll deduction;     and

                    (B)AAwhich exists for the purpose, in whole or

part, of dealing with the municipality concerning grievances, labor

disputes,    wages,    rates   of   pay,     benefits    other    than   pension

benefits, hours of employment, or conditions of work affecting

police officers.

              (3)AA"Public     employer"       means    any   municipality      or

agency, board, commission, or political subdivision controlled by a

municipality that is required to establish the wages, salaries,

rates   of   pay,   hours,   working   conditions,      and   other    terms   and

conditions of employment of police officers.              The term includes,

under appropriate circumstances, a mayor, manager, administrator

of a municipality, municipal governing body, director of personnel,

personnel board, or one or more other officials, regardless of the

name by which they are designated.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 1, eff. Sept. 1,

2001.



        Sec.A143.353.AAGENERAL      PROVISIONS     RELATING      TO   AGREEMENTS,


                                       128
RECOGNITION, AND STRIKES.            (a)    A municipality may not be denied

local control over the wages, salaries, rates of pay, hours of work,

and other terms of employment, or other state-mandated personnel

issues, if the public employer and the bargaining agent come to a

mutual agreement on any of the terms of employment.                         If an agreement

is not reached, the state laws, local ordinances, and civil service

rules remain unaffected.           All agreements shall be written.                  Nothing

in this subchapter requires either party to meet and confer on any

issue or reach an agreement.

        (b)AAA    public    employer       may    only    meet       and    confer     if   the

bargaining agent does not advocate the illegal right to strike by

public employees.

        (c)AAPolice officers of a municipality may not engage in

strikes   or     organized    work    stoppages          against       this    state    or   a

political      subdivision    of     this       state.      A    police       officer       who

participates      in   a   strike    or    work    stoppage          forfeits    all    civil

service   rights,      reemployment         rights,       and        any    other    rights,

benefits, or privileges the police officer enjoys as a result of

employment or prior employment.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 2, eff. Sept. 1,

2001.



        Sec.A143.354.AARECOGNITION OF POLICE EMPLOYEE GROUP.                                (a)

The public employer in accordance with this section may recognize a

police employee group as the sole and exclusive bargaining agent

for all of the police officers in the municipality, excluding the

department head and assistant department heads, unless recognition

of the police employee group is withdrawn by a majority of those

police officers, if the employee group submits a petition signed by

40 percent of:

               (1)AAthe number of police officers in the municipality

who voted in the last election held under Section 143.360 before the

petition is submitted, excluding the head of the department and

assistant      department     heads        in     the    rank        or     classification

immediately below that of the department head; or

               (2)AAthe     paid    police       officers       in    the    municipality,


                                           129
excluding the head of the department and assistant department heads

in    the    rank   or     classification              immediately     below       that    of   the

department head, if an election under Section 143.360 has not been

held in the municipality.

           (b)AAA petition submitted under Subsection (a) must clearly

show on each page the name of the police employee group circulating

the petition.           A police officer who signs a petition submitted under

Subsection         (a)    may        not    be     counted       towards    the     40    percent

requirement under that subsection unless that officer ’s printed

name and payroll number and the date of the signature are included

on the petition.           The petition must be submitted to the municipal

secretary not later than the 60th day after the first date on which

a police officer signs the petition.

           (c)AAWithin         the    30    days    after    the    date    the    petition      is

submitted, the municipal secretary shall verify the signatures on

the petition and, if the petition complies with this section, call

for the election.              The election shall be conducted within 45 days

after      the   date     on   which       the    municipal      secretary     calls      for   the

election.

           (d)AAAn election required by this section shall be conducted

according to procedures agreed on by the parties.                             If the parties

are    unable      to    agree       on    election      procedures,       either       party   may

request      the    American          Arbitration         Association       to     conduct      the

election and to certify the results.                       Certification of the results

of    an    election       under          this   subsection        resolves       the     question

concerning representation.                  The police employee group shall pay the

costs of the election, except that if two or more police employee

groups seeking recognition as the bargaining agent submit petitions

signed by a majority of the police officers eligible to sign the

petition, the police employee groups shall share equally the costs

of    the   election.           A    police      employee     group   must       make     payments

required by this subsection not later than the 10th day before the

date of the election.

           (e)AAThe      public       employer ’s        chief   executive       officer     shall

designate a team to represent the public employer as its sole and

exclusive        bargaining          agent       for   issues     related     to    the     police

department.


                                                   130
Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 3, eff. Sept. 1,

2001.



         Sec.A143.358.AAOPEN         RECORDS           REQUIRED.         All        documents

relating to an agreement between a bargaining agent and a public

employer shall be available to the public in accordance with state

statutes.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 5, eff. Sept. 1,

2001.



         Sec.A143.359.AAENFORCEABILITY OF AGREEMENT.                         (a)    A written

agreement made under this subchapter between a public employer and

a   bargaining       agent   is    enforceable         and   binding     on        the    public

employer, the bargaining agent, police employee groups, and the

police officers covered by the agreement if:

                (1)AAthe     municipality ’s        governing         body    ratified          the

agreement by a majority vote; and

                (2)AAthe agreement is ratified under Section 143.360.

         (b)AAA state district court of the judicial district in which

a majority of the population of the municipality is located has full

authority      and   jurisdiction     on     the       application      of    either          party

aggrieved by an action or omission of the other party when the

action    or   omission      is   related    to    a    right,   duty, or          obligation

provided by any written agreement ratified as required by this

subchapter.          The   court    may     issue      proper    restraining             orders,

temporary and permanent injunctions, and any other writ, order, or

process,       including     contempt      orders,       that     are    appropriate            to

enforcing      any   written      agreement       ratified       as   required           by   this

subchapter.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 6, eff. Sept. 1,

2001.



         Sec.A143.360.AAELECTION            TO    RATIFY     AGREEMENT.             (a)        The

bargaining agent shall call an election to ratify any agreement


                                            131
reached with the public employer.

        (b)AAAll police officers of the municipality, other than the

department head and assistant department heads, are eligible to

vote in the election.

        (c)AAThe bargaining agent shall establish procedures for the

election.

        (d)AA A majority of all votes cast is required to ratify an

agreement.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 7, eff. Sept. 1,

2001.



        Sec.A143.361.AAAGREEMENT SUPERSEDES CONFLICTING PROVISIONS.

(a)   A written agreement ratified under this subchapter between a

public employer and the bargaining agent supersedes a previous

statute concerning wages, salaries, rates of pay, hours of work,

and other terms of employment other than pension benefits to the

extent of any conflict with the previous statute.

        (b)AAA     written     agreement    ratified       under   this     subchapter

preempts     all     contrary     local     ordinances,        executive      orders,

legislation,       or    rules   adopted    by   the       state   or   a   political

subdivision or agent of the state, such as a personnel board, a

civil service commission, or a home-rule municipality.

        (c)AAAn agreement under this subchapter may not diminish or

qualify any right, benefit, or privilege of an employee under this

chapter or other law unless approved by a majority of the votes cast

at the secret ballot election held by the bargaining agent to ratify

the agreement.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 8, eff. Sept. 1,

2001.



        Sec.A143.362.AAREPEAL OF AGREEMENT BY ELECTORATE.                    Within 45

days after the date an agreement is ratified and signed by the

municipality       and   the   bargaining   agent,     a    petition    signed   by   a

number of registered voters equal to 10 percent of the votes cast at

the most recent mayoral general election in the municipality may be


                                          132
presented to the municipal secretary calling an election for the

repeal of the agreement, in which event the governing body shall

reconsider the agreement, and, if it does not repeal the agreement,

it shall call an election of the qualified voters to determine if

they desire to repeal the agreement.            The election shall be held as

part of the next regularly scheduled municipal election or at a

special election called by the governing body for that purpose.                        If

at the election a majority of the votes are cast in favor of the

repeal of the adoption of the agreement, the agreement becomes

void.     The ballot shall be printed to provide for voting for or

against the proposition:

         "Repeal of the adoption of the agreement ratified by the

municipality and the police officers of the municipality concerning

wages, salaries, rates of pay, certain benefits, hours of work, and

other terms of employment."

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 9, eff. Sept. 1,

2001.



         Sec.A143.363.AAPROTECTED         RIGHTS      OF   INDIVIDUAL     EMPLOYEES.

(a)   For the purpose of any disciplinary appeal to either the civil

service commission or a hearing examiner, all police officers have

the right to choose to be represented by any person of their choice

or by the police employee group selected as the bargaining agent.

         (b)AAAn   agreement     may   not    interfere     with    the   right   of   a

member    of   a   police   employee      group    to      pursue   allegations        of

discrimination      based   on    race,      creed,   color,    national     origin,

religion, age, sex, or disability with the Commission on Human

Rights or the Equal Employment Opportunity Commission or to pursue

affirmative action litigation.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 10, eff. Sept. 1,

2001.



 SUBCHAPTER K.      CIVIL SERVICE STATUS OF EMERGENCY MEDICAL SERVICES

                    PERSONNEL IN CERTAIN MUNICIPALITIES




                                        133
         Sec. 143.401.AAAPPLICABILITY.             (a) This subchapter applies

only to a municipality:

                (1)AAwith a population of 460,000 or more that operates

under a city manager form of government; and

                (2)AAthat employs emergency medical services personnel

in a municipal department other than the fire department.

         (b)AAIn     this   subchapter,          "emergency       medical          services

personnel" has the meaning assigned by Section 773.003, Health and

Safety Code. The term applies only to an individual certified under

Chapter 773, Health and Safety Code.

Added by Acts 2011, 82nd Leg., R.S., Ch. 708 (H.B. 554), Sec. 1,

eff. June 17, 2011.



         Sec.     143.402.AAELECTION       TO     ADOPT    OR    REPEAL      SUBCHAPTER.

(a)AAA municipality may hold an election to adopt or repeal this

subchapter as provided by this section.

         (b)AAIf the governing body of the municipality receives a

petition    requesting      an    election     that   is   signed      by    a    number   of

registered voters who reside in the municipality equal to at least

10 percent of the number of voters who voted in the most recent

municipal       general   election,      the    governing       body   shall      order    an

election submitting to the voters the question of whether this

subchapter should be adopted. The election must be held on the first

authorized uniform election date prescribed by Chapter 41, Election

Code,    that    occurs   after    the    petition    is   filed       and   that    allows

sufficient time to comply with other requirements of law.

         (c)AAThe ballot shall be printed to provide for voting for or

against     the    proposition:      "Adoption        of   the    emergency         medical

services personnel civil service law." If a majority of the votes

received in the election favor adoption of this subchapter, the

governing body shall implement this subchapter.

         (d)AAA petition for a subsequent election to be held under

Subsection (b) may not be filed for at least one year after the date

of   a   previous    election     under    that    subsection.AATo           be   valid,    a

petition for a subsequent election must contain the signatures of a

number of registered voters who reside in the municipality equal to

at least 20 percent of the number of voters who voted in the most


                                           134
recent municipal general election. Any subsequent election must be

held at the next municipal general election that occurs after the

petition is filed.

         (e)AAIf    the    governing         body    of    a    municipality          that     has

operated under this subchapter for at least one year receives a

petition requesting an election to repeal this subchapter that is

signed by at least 10 percent of the registered voters who reside in

the   municipality,        the    governing         body   shall       order     an    election

submitting to the voters the question of whether this subchapter

should be repealed. If a majority of the votes received favor repeal

of this subchapter, this subchapter is void in that municipality.

Added by Acts 2011, 82nd Leg., R.S., Ch. 708 (H.B. 554), Sec. 1,

eff. June 17, 2011.



         Sec. 143.403.AASTATUS OF EMPLOYEES IF SUBCHAPTER ADOPTED.

(a)AAEach    person       who    is   employed      for    more       than   six      months   as

emergency medical services personnel serving in a municipality at

the time this subchapter is adopted in the municipality and who is

entitled to civil service classification has the status of a civil

service    employee       and    is    not    required         to     take   a   competitive

examination to remain in the position the person occupies at the

time of the adoption.

         (b)AAOn adoption of this subchapter, the governing body of

the municipality employing emergency medical services personnel

shall classify the personnel in accordance with Section 143.021 and

the duties performed by the personnel.

         (c)AATo the extent it can be made applicable, each provision

of this chapter, including the provisions relating to eligibility

lists,     examinations,          promotions,             appointments,          educational

incentive    pay,    longevity        or     seniority         pay,   certification          pay,

assignment pay, salary, vacation leave, and disciplinary appeals,

applies to emergency medical services personnel covered by this

subchapter.

Added by Acts 2011, 82nd Leg., R.S., Ch. 708 (H.B. 554), Sec. 1,

eff. June 17, 2011.




                                             135
APPENDIX 3
                                AGREEMENT

                                  BETWEEN

                            THE CITY OF AUSTIN

                                     AND

                   THE AUSTIN POLICE ASSOCIATION


                            EFFECTIVE October 1, 2008




Meet & Confer Agreement Between COA and AP A
Effective October I, 2008
                                              TABLE OF CONTENTS

Article 1 - Preamble .................................................................................................... 1

Article 2 - Definitions .................................................................................................. 1

Article 3 - Recognition ................................................................................................ 2

Article 4 - Management Rights .................................................................................. 3

Article 5- Non-Discrimination ................................................................................... 4

Article 6- Union Dues, Check Off and Indemnification ......................................... 5

Article 7- Wages and Benefits ................................................................................... 6

Article 8 - Overtime, On-Call, Court Time, and Call Back .................................. 11

Article 9- Special Leave Provisions ......................................................................... 12

Article 10- Holidays, Vacation and Sick Leave ..................................................... 13

Article 11 - Association Business Leave ................................................................. .14

Article 12 -Association Communication ................................................................. 16

Article 13 -Promotions ............................................................................................. 17

Article 14- Initial hiring Process ............................................................................. 30

Article 15- Drug Testing .......................................................................................... 35

Article 16- Citizen Oversight of the Austin Police Department ........................... 38

Article 17- Protected Rights of Officers ................................................................. 51

Article 18- Disciplinary Actions, Demotions and Appeals .................................... 54

Article 19- Assignment Changes ............................................................................. 62

Article 20- Agreement Grievance Procedure ......................................................... 63

Article 21- Term of Agreement .............................................................................. 66

Article 22 -Notices .................................................................................................... 68
Article 23- Entire Agreement .................................................................................. 69

Article 24 - Savings Clauses ...................................................................................... 70

Article 25- Consolidation of Public Safety Officers into APD ............................. 71




                                                           ii
 I                                          ARTICLE 1
 2
 3                                          PREAMBLE
 4
 5   Section 1. Date of Agreement
 6
 7      This Agreement made, entered into, and first effective this I st day of October, 2008
 8   (unless specific provisions or Exhibit terms set forth a later effective date) by and
 9   between the City of Austin, Texas, hereinafter referred to as the "CITY," and the Austin
10   Police ASSOCIATION, hereinafter referred to as the "ASSOCIATION," and its terms
II   shall be effective only until the expiration date of the Agreement, or as stipulated in this
I2   Agreement.
I3
I4   Section 2. Purpose of Agreement
I5
I6      WHEREAS, the CITY has voluntarily endorsed the practices and procedures of the
I7   statutory meet and confer process as an orderly way of conducting its relations with its
I8   police officers, insofar as such practices and procedures are appropriate to the functions
I9   and obligations of the CITY to retain the rights to operate the CITY government
20   effectively in a responsible and efficient manner; and
2I
22      WHEREAS, the ASSOCIATION has pledged to support the service and mission of
23   the Austin Police Department and to abide by the statutorily imposed no strike or work
24   slow down obligations placed upon it; and
25
26     WHEREAS, it is the intent and purpose of the parties to set forth herein their entire
27   Agreement;
28
29      NOW, THEREFORE, IN CONSIDERATION OF THE mutual covenants and
30   agreements herein contained, the parties mutually agree as follows:
3I
32
33                                           ARTICLE 2
34
35                                         DEFINITIONS
36
37      The following definitions apply to terms used in this Agreement, unless a different
38   definition is required by the context in which the term is used.
39
40      I.   "ASSOCIATION" means the Austin Police Association, and its officers and
4I           agents authorized to act on its behalf
42
43      2.   "Chief' means the Chief of Police of the Austin Police Department or his
44           designee.
45




     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008
 I       3.   "Employer" or "CITY" means the City of Austin, Texas, the Austin Police
 2            Department and its officers, agents, managers, and others authorized to act on the
 3            CITY's behalf.
 4
 5      4.    "HRD" means the City of Austin's Human Resources Department.
 6
 7       5.   "Officer" means, all police officers, as the term is currently defined in Texas
 8            Local Government Code, Section 143.003 (5), and those hired under the
 9            provisions ofthis Agreement in the Austin Police Department, except the Head of
Io            the Department and, unless otherwise specified, Assistant Department Heads in
II            the rank or classification immediately below that of the Department Head. The
I2            term also excludes cadets, civilian employees, retirees, and any other employees
I3            specifically exempted by the terms of this Agreement. Probationary officers are
I4            excluded from the coverage of Article 18 and cannot file grievances pursuant to
I5            Article 20 regarding disciplinary actions.
I6
I7      6.    "Meet and Confer Statute" means Subchapter I of Chapter 143 of the Texas Local
I8            Government Code, Sections 143.301-143.313.
I9
20      7.    "Chapter 143" means Chapter 143 of the Texas Local Government Code.
2I
22      8.    "Authorized ASSOCIATION Representative" means a representative of the
23            ASSOCIATION authorized by the ASSOCIATION's executive board to conduct
24            business on behalfofthe ASSOCIATION.
25
26      9.    "Police Civil Service Commission" means the three (3) member Civil Service
27            Commission appointed by the City Manager, pursuant to Section 143.006 of the
28            Texas Local Government Code.
29
30      10. "Preemption" means to the extent that any provision of this article conflicts with
3I          or changes Chapter 143 or any other statute, executive order, local ordinance, or
32          rule, this Agreement shall supersede such provision, as authorized by Section
33          143.307 of the Texas Local Government Code.
34
35      11    "Business day" means a day on which the City conducts normal business. In
36            addition, the day of the act, event or default after which a period of time begins to
37            run is not included. The last day of the period is included unless it is a weekend
38            or City observed holiday.
39
40
4I                                           ARTICLE 3
42
43                                         RECOGNITION
44
45       The CITY recognizes the ASSOCIATION as the sole and exclusive bargaining agent
46   for all covered police officers, pursuant to Section 143.301 et seq. of Chapter 143,


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                   2
 I    excluding the Police Chief, the Assistant Police Chiefs, and all civilian employees of the
 2    Police Department.
 3
 4
 5                                            ARTICLE 4
 6
 7                                    MANAGEMENT RIGHTS
 8
 9   Section 1. Retained Rights - General
10
II      The CITY retains all inherent rights to manage the Police Department and its work
12   force which it presently enjoys, subject to applicable federal and state statutes and local
13   ordinances, resolutions, and rules, except as specifically provided in this Agreement.
14   These rights include, but are not limited to: direction of the work force, including but not
15   limited to, the right to hire; the right to discipline or discharge; the right to decide job
16   qualifications for hiring; the right to lay-off or abolish positions; the right to make rules
17   and regulations governing conduct and safety; the right to determine schedules of work
18   together with the right to determine the methods, processes and manner of performing
19   work; the determination of the size of the work force, and the assignment of work to
20   officers within the department, including the right to transfer officers; the determination
21   of policy affecting the selection of new officers; the right to establish the services and
22   programs provided by the department, including the nature and level of such services and
23   programs, as well as the type and quantity of resources allocated; the right to establish
24   work performance measurement and standards; and the right to implement programs to
25   increase the cost effectiveness of departmental operations.
26
27   Section 2. Retained Right of Independent Investigation
28
29       The Chief of Police and the City Manager fully retain their rights to independently
30   investigate police conduct.
31
32   Section 3. Public Report by Volunteer Citizen Panel or Independent Investigator
33
34       a) The provisions of Section 143.089(g) of the Texas Local Government Code are
35   expressly modified to the extent necessary to permit public release of a final report
36   prepared by an investigator who conducts an Independent Investigation authorized by the
37   Chief of Police or City Manager concerning police conduct. An "Independent
38   Investigation" does not include attorney-client work product or privileged material
39   related to the defense of claims or suits against the City of Austin. The release of a
40   Volunteer Citizen Panel (hereinafter "Panel") report is also authorized, subject to the
41   limitations in this agreement.
42
43       b) The public release of information authorized by this Section shall not contain or
44   reveal evidentiary facts, or other substantive investigative information from the file,
45   except to the extent that such information is at the time of such release no longer
46   protected from public disclosure by law, or is already public as a matter of fact by lawful
47   or authorized means or by the officer's own release. For example, the names of officers

     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                 3
     in an investigation may not be released; but could be released if those officers have
 2   elected to enter the public debate and discuss their involvement, or if the public has been
 3   informed of identities by lawful or authorized means in the course of grand jury or other
 4   legal proceedings. Likewise, the name, identifying characteristics, or contact information
 5   for any involved party or complainant shall not be released, except to the extent that such
 6   information is at the time of such release no longer protected from public disclosure by
 7   law, or is already public as a matter of fact by lawful or authorized means or by the
 8   officer's own release. The public statements authorized in this agreement are subject to
 9   review by the City of Austin Department of Law to insure compliance with this
1o   agreement and to determine whether the release of such information may be prohibited
II   by any other law.
12
13      c) This Section shall apply to any Independent Investigation or citizen panel report
I4   whether completed prior to or after the effective date of this Agreement, and applies to
15   every position and rank within the Austin Police Department.
16
17
18                                         ARTICLE 5
19
20                                  NON-DISCRIMINATION
21
22   Section 1. Discrimination Prohibited
23
24      Neither the CITY nor the ASSOCIATION shall discriminate with regard to the
25   implementation of any term or condition of this contract, against any officer covered by
26   this Agreement in a manner which discrimination would violate any applicable federal or
27   state law or any CITY ordinances on the basis of race, creed, color, national origin, age,
28   sex, sexual orientation, or disability.
29
30   Section 2. Association Membership or Activity
31
32     Neither the CITY nor the ASSOCIATION shall interfere with the right of officers
33   covered by this Agreement to become or not become members of the ASSOCIATION,
34   and there shall be no discrimination against such officers because of lawful
35   ASSOCIATION membership or non-membership activity or status.
36
37   Section 3. Association Fair Representation.
38
39      The ASSOCIATION recognizes its responsibility as the exclusive representative under
40   the meet and confer statute and agrees to fairly represent all officers in the Department
41   covered by this Agreement.
42
43
44
45
46


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                4
                                              ARTICLE 6
 2
  3                    UNION DUES, CHECK OFF AND INDEMNIFICATION
 4
 5    Section 1. Payroll Deductions and Union Dues
 6
 7        Upon receipt of a signed authorization from an officer on a form supplied by the
 8    CITY, the dues and assessments that existed on the date of this Agreement, including but
 9    not necessarily limited to: APA dues, pagers, telephones, PAC, dues for Austin Police
IO    Women's Association, Amigos en Azul and Texas Peace Officers Association, and
II    contributions by officers to the Association's charitable organization, Austin Cops for
I2    Charities, shall be deducted from such officer's pay. Officers who are already having
I3    dues deducted as of the execution date of this Agreement are not required to submit a
I4    new dues deduction form. The dues deductions shall be remitted promptly to the treasurer
I5    of the ASSOCIATION. The ASSOCIATION agrees to defray the actual cost of making
I6    such deductions, except deductions for Austin Cops for Charities, not to exceed the per
I7    deduction amount paid by other employee associations. The City agrees to provide a list
I8    of those members for whom deductions are made each month. The ASSOCIATION may
I9    change the amount of the deduction for those employees who have authorized payroll
20    deductions by providing the City with a letter, at least thirty (30) calendar days in
2I    advance of the change, from the ASSOCIATION President advising the City that the
22    amount has changed pursuant to the requirements of the ASSOCIATION's Constitution
23    and Bylaws. The ASSOCIATION will promptly refund to the CITY any amount paid to
24    the ASSOCIATION in error on account of this dues deduction provision. Additional
25    assessments may be deducted by mutual agreement of the parties.
26
27    Section 2. Other Payroll Deductions
28
29        The CITY agrees that it will not authorize payroll deduction of dues or fees for any
30    organization that purports to represent Austin police officers in employment matters, that
3I    is not currently authorized to have payroll deduction of dues. This requirement shall not
32    apply to organizations specifically listed in this Article or organizations that enjoyed dues
33    check off as of the date the Austin City Council recognized the APA as the sole and
34    exclusive bargaining representative of officers in the Department, including the Austin
35    Police Association and the Combined Law Enforcement Association of Texas
36
37    Section 3. Indemnification
38
39        The ASSOCIATION shall jointly defend the provisions of this article on behalf
40    of both parties, and shall indemnify the CITY and any departments of the CITY
4I    and hold it harmless against any and all claims, demands, suits or other forms of
42    liability that may arise out of, or by reason of, any actions taken by the CITY or any
43    department of the CITY for any purpose of complying with provisions of this
44    article. The Association shall be entitled to select and direct counsel for such
45    defense, but shall reasonably cooperate with counsel designated by the City
46    Attorney to participate.
47

      Meet & Confer Agreement Between COA and AP A
      Effective October I, 2008                                                                  5
 1   Section 4. Effect of Contract Expiration
 2
 3
 4       The provisions of this Article shall remain in full force and effect after expiration of
 5   this Agreement until a successor Agreement has been reached, or twelve (12) months
 6   after expiration of this Agreement.
 7
 8
 9                                          ARTICLE 7
10
II                                  WAGES AND BENEFITS
12
13   Section 1. Base Wages
14
15        a) For Fiscal Year 2008-2009
16
17           Effective with the pay period beginning December 7, 2008, the pay scale attached
18   hereto as Appendix A-1 shall apply to all police officers covered by this Agreement. The
19   pay scale reflects a 2.5% increase to base wages.
20
21       b) For Fiscal Year 2009-2010
22
23            Effective with the first pay period of Fiscal Year 2009-2010, the pay scale
24   attached hereto as Appendix A-2 shall apply to all police officers covered by this
25   Agreement. The pay scale reflects a 3.0% increase to base wages. Provided, however,
26   that if the majority of non-public safety employees, through any City-wide compensation
27   program, receive a base wage increase of less than two and one-half percent (2.5%) for
28   Fiscal Year 2009-2010, the three percent (3.0%) base wage increase provided for in this
29   Section shall be reduced to a base wage increase of two and three-quarters percent
30   (2.75%). If the base wage increase is adjusted as provided in this section, a new pay
31   scale will be substituted for Appendix A-2.
32
33       c) For Fiscal Year 2010-2011
34
35          Effective with the first pay period of Fiscal Year 2010-2011, the pay scale
36   attached hereto as Appendix A-3 shall apply to all police officer~ covered by this
37   Agreement. The pay scale reflects a 3.0% increase in base wages.
38
39       d) For Option Year of Agreement Fiscal Year 2011-2012
40
41           If the City exercises its option to extend this Agreement for a fourth year, as
42   provided in Article 21, the pay scale attached hereto as Appendix A-4 shall apply to all
43   police officers covered by this Agreement. The pay scale reflects a 3.0% increase to base
44   wages. Provided, however, that if the majority of non-public safety employees, through
45   any City-wide compensation program, receive a base wage increase of more than 3.0%
46   for Fiscal Year 2011-2012, the 3.0% base wage increase provided for in this Section shall
47   be increased to the base wage increase received by the majority of non-public safety

     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                6
       employees. If the base wage increase is adjusted as provided in this section, a new pay
 2     scale will be substituted for Appendix A-4.
 3
 4     Section 2. Longevity Pay
  5
  6       a) Longevity pay in the amount of ninety-six dollars ($96.00) per year of service, up
  7   to a maximum of 25 years, shall continue to be paid in a lump sum in the first regularly
 8    scheduled pay period after the officer's anniversary date, which is the annual anniversary
 9    of the officer's most recent commission date. Beginning with Fiscal Year 2010-2011,
10    longevity pay will be increased to one hundred dollars ($1 00.00) per year of service, up
II    to a maximum of 25 years. This change in payment of longevity does not affect the
12    treatment of longevity for retirement and overtime purposes, and the CITY and the
13    officers shall continue making contributions for longevity payments.
14
15       b) It is expressly understood and agreed that this section shall be entitled to
16    preemption including but not limited to the provision of § 141.032 of the Texas Local
17    Government Code.
18
19    Section 3. Retirement Contributions
20                                                                 .
21        a) Beginning with Fiscal Year 2010-2011, the City shall increase its contribution
22    rate to the Austin Police Retirement System by one percent (1.0%).
23
24        b) If the City exercises its option to extend this Agreement for a fourth year (Fiscal
25    Year 2011-20 12), as provided in Article 21, the City shall increase its contribution rate to
26    the Austin Police Retirement System by an additional one percent (1.0%).
27
28       c) The City agrees that the statute governing the Austin Police Retirement System
29    should be amended to incorporate the increased City contribution rate provided in this
30    Agreement.
31
32    Section 4. Field Training Officer Pay
33
34        a) Field training officer (FTO) pay shall be paid at the effective rate of one hundred
35    and seventy five ($175.00) per month to each officer assigned in the FTO program, as
36    selected according to criteria established by the Chief. This payment shall not be made to
37    officers assigned to the Training Division, to the FTO Program Coordinator. Officers
38    authorized to train probationary patrol officers during their probationary period, and not a
39    part of the FTO program, will be compensated for the actual hours spent training.
40
4I        b) It is expressly understood and agreed that this section shall be entitled to
42    preemption including but not limited to the provision of § 143.043 of the Texas Local
43    Government Code.
44
45
46


      Meet & Confer Agreement Between COA and APA
      Effective October I, 2008                                                                  7
 I   Section 5. Mental Health Certification Pay
 2
 3       a) Mental Health Certification Pay shall be paid at the effective rate of one hundred
 4   and seventy five dollars ($175.00) per month to each officer assigned to a Patrol Shift,
 5   and serving as a Mental Health Officer as selected and approved according to criteria
 6   established by the Chief. This payment shall not be made to the officers assigned to the
 7   Crisis Intervention Team.
 8
 9       b) It is expressly understood and agreed that this section shall be entitled to
IO   preemption including but not limited to the provision of Sections 143.041 and 143.042 of
II   the Texas Local Government Code.
I2
I3   Section 6. Bilingual Pay
I4
I5       a) Bilingual pay will be paid at the rate of one hundred and seventy five ($175.00)
I6   per month for officers certified under standards established by the Chief and assigned to
I7   the bilingual program. The bilingual program shall include German, Spanish,
I8   French/Haitian, Asian (Vietnamese, Cantonese, Thai, Korean, Japanese, and Malaysian),
I9   Russian, Ukrainian, and sign language for the deaf. Officers will not be paid
20   cumulatively if they are certified in more than one language.
2I
22       b) It is expressly understood and agreed that this section shall be entitled to
23   preemption including but not limited to the provision of Sections 143.041 and 143.042 of
24   the Texas Local Government Code.
25
26   Section 7. Compensation for Lieutenants and Commanders
27
28       a) Lieutenants and Commanders shall be compensated on a salary basis and are
29   exempt employees for purposes of overtime compensation under applicable federal law.
30   The parties further agree that the Lieutenants and Commanders accept their salaries as
3I   inclusive of any and all overtime compensation.
32
33       b) Lieutenants permanently assigned to an evening or night shift in Patrol shall be
34   paid an additional stipend of three hundred dollars ($300.00) per month. Lieutenants
35   assigned to a Patrol Area Command who are assigned to an evening or night shift for a
36   twenty eight (28) calendar day cycle, when the shift begins at or after 2:00 p.m., shall be
37   entitled to three hundred dollars ($300.00) per month.
38
39      c) It is expressly understood and agreed that this section shall be entitled to
40   preemption including but not limited to the provision of §143.047 and §142.0Ql5 of the
4I   Texas Local Government Code.
42
43   Section 8. Assistant Chiefs
44
45      a) The Chief of Police has the right to set wages and benefits for the Assistant
46   Chiefs, subject to the approval of the City Council as a part of the budget. The Chief may


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                8
     designate one Assistant Chief as the Executive Assistant or Chief of Staff, whose pay and
 2   benefits may be different than the other Assistant Chiefs. Additional performance pay
 3   may be awarded in the Chiefs discretion.
 4
 5      b) It is expressly understood and agreed that this section shall be entitled to
 6   preemption including but not limited to the provision of §142.0Q15 and §143.041 of the
 7   Texas Local Government Code.
 8
 9   Section 9. Clothing Allowance
IO
II       During the term of this contract, the clothing allowance shall be five hundred dollars
I2   ($500.00) per year for all officers deemed eligible by the Chief, with a payment schedule
I3   to be determined by the Chief.
I4
I5   Section 10. Education and Certificate Pay
I6
I7       An officer shall be entitled to either Certificate pay or Education pay, at the highest
I8   qualifying rate, but shall not be entitled to both. Education pay shall only be payable for
I9   degrees or college credit from an accredited college or university. An accredited college
20   or university is an institution of higher education that is accredited or authorized by the
2I   Southern Association of Colleges and Schools, the Middle States Association of Colleges
22   and Schools, the New England Association of Schools and Colleges, the North Central
23   Association of Colleges and Schools, the Northwest Association of Schools and Colleges,
24   or the Western Association of Schools and Colleges (Reference: TCLEOSE Rule
25   211.1(a)(3), as modified by the Commission from time to time).
26
27       a) Certificate Pay
28
29           (1) Each officer holding an Intermediate TCLEOSE Certificate shall be paid
30   fifty dollars ($50.00) per month. Each officer holding an Advanced TCLEOSE
3I   Certificate shall be paid one hundred dollars ($1 00) per month. Each officer holding a
32   Master TCLEOSE Certificate shall be paid one hundred fifty dollars ($150.00) per
33   month.
34
35           (2) No officer hired after March 25, 2001, will be eligible for Intermediate or
36   Advanced Certificate pay. Certificate pay amounts at or above those set forth in this
37   agreement remain in effect, and this agreement continues the right of all officers to
38   qualify for or achieve Master Certification pay.
39
40       b) Education Incentive Pay
4I
42           (1)     Each officer holding an Associate's degree or sixty (60) hours of college
43   credit shall be paid one hundred dollars ($100.00) per month.
44
45          (2)     Each officer holding a Bachelor's degree shall be paid two hundred and
46   twenty dollars ($220.00) per month.


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                9
 2          (3)    Each officer holding a Master's degree shall be paid three hundred dollars
 3   ($300.00) per month.
 4
 5        c) Preemption
 6
 7          It is expressly understood and agreed that this section shall be entitled to
 8   preemption including but not limited to the provision of Sections 143.041 and 143.044 of
 9   the Texas Local Government Code.
10
II   Section 11. Shift Differential
12
13       a) The CITY shall pay an additional three hundred dollars ($300.00) per month to an
14   officer normally assigned to an evening or night shift for a twenty eight (28) calendar day
15   cycle, when the shift begins at or after 2:00p.m. Only officers working 50% or more of
16   their shifts beginning at or after 2:00p.m., in a 28 calendar day cycle, shall be eligible.
17   Shift differential pay shall apply to all ranks up to and including Sergeant. This provision
18   shall apply in lieu of the City policy applicable to shift differential for any other
19   employees
20
21       b) It is expressly understood and agreed that this section shall be entitled to
22   preemption including but not limited to the provision of §143.047 of the Texas Local
23   Government Code.
24
25   Section 12. Monthly Paid Compensation
26
27      It is expressly understood and agreed that the CITY reserves the right to pro-rate and
28   pay all monthly payments in bi-weekly equivalents.
29
30   Section 13. Preemption
31
32       It is expressly understood and agreed that all provisions of this Article shall preempt
33   any statute, Executive Order, local ordinance, City policy or rule, which is in conflict
34   with this Agreement and the procedures developed hereunder, including for example and
35   not by way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the
36   Texas Local Government Code, including but not limited to Sections 141.032 and
37   142.0015 and Sections 143.041 through 143.047.
38
39
40
41
42
43
44
45
46
47
48

     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                10
                                             ARTICLE 8
 2
 3                  OVERTIME,    ON~CALL,     COURT TIME AND CALL BACK
 4
 5   Section 1. Overtime
 6
 7       For purposes of computing overtime, all approved paid leave time, other than sick
 8   leave, shall be calculated as hours worked.
 9
I0   Section 2. On-call status
II
12        The City will allow eight (8) hours of comp time per week for any non-exempt officer
13    on call, as defined by Department policy implemented by the Chief. Officers placed on
14    "court call" while under subpoena to court for two or more consecutive calendar days,
15    shall not be eligible under the prior sentence, but shall receive one (1) hour of additional
16   ·comp time per day for each regularly scheduled day off or pre-approved leave day.
17
18   Section 3. Court time
19
20       a) An officer who attends court more than one hour before the start of his/her
21   regularly scheduled shift shall receive a minimum of four (4) hours compensation at time
22   and one half. (e.g. If the officer is assigned to work from 9:00 a.m. till 7:00 p.m., and
23   he/she must attend municipal court at 7:00 a.m. the same day, the officer is entitled to
24   four (4) hours of overtime).
25
26      b) If the officer attends court one hour or less before the start of his/her regularly
27   scheduled shift, the officer shall receive one (1) full hour of compensation at time and
28   one half. (e.g. if the officer's shift starts at 9:00 a.m., but he/she must attend municipal
29   court at 8:00a.m. or later, the officer shall receive one full hour of overtime).
30
31        c) An officer who attends court after his/her regularly scheduled shift has ended
32   shall receive a minimum of four (4) hours compensation at time and one half (e.g. If the
33   officer is assigned to work from 10:00 p.m. till 8:00 a.m., and he/she must attend
34   municipal court at 8:00 a.m. the same date, the officer is entitled to four (4) hours of
35   overtime).
36
37       d) If the officer's court assignment begins during his/her regularly scheduled shift
38   but continues beyond his/her normal duty hours, the officer will only be entitled to the
39   actual amount of overtime hours worked. (e.g. If the officer is assigned to work from
40   10:00 p.m. till 8:00a.m., and if the officer's court assignment begins at 7:30a.m. and the
41   officer is not dismissed from court until 9:00 a.m., the officer shall receive only one (1)
42   hour of overtime).
43
44
45
46


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                 II
     Section 4. Call back
 2
 3        a) Non-exempt officers who are off-duty and receive notification to return to duty
 4   status one hour or less before the start of their regularly scheduled shift shall receive one
 5   ( 1) full hour of compensation at time and one half.
 6
 7       b) Non-exempt officers who are off-duty and receive notification to return to duty
 8   status shall receive a minimum of three (3) hours of compensation at time and one half
 9   when notified to return to duty status:
10
II            I. After the conclusion of their regularly scheduled shift, or
12            2. More than one (1) hour before their regularly scheduled shift.
I3
14       c) Non-exempt officers who are off-duty and receive notification to return to duty
I5   status shall receive only fifteen (15) minutes of compensation at time and a half should
I6   the callback be cancelled within fifteen ( 15) minutes of the notification, or the actual time
17   spent completing the assignment lasted no more than fifteen (15) minutes.
18
19   Section 5.     Preemption
20
2I       It is expressly understood and agreed that all provisions of this Article shall preempt
22   any statute, Executive Order, local ordinance, City policy or rule, which is in conflict
23   with this Agreement and the procedures developed hereunder, including for example and
24   not by way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the
25   Texas Local Government Code, including but not limited to Sections 142.0015 and
26   142.009.
27
28
29                                            ARTICLE 9
30
31                                SPECIAL LEAVE PROVISIONS
32
33   Section 1. Emergency Leave
34
35       Each officer may utilize up to forty (40) hours ofpaid emergency leave for a death in
36   the immediate family as defined in the City of Austin personnel policies.
37
38   Section 2. Sick Leave Donation
39
40       If an officer is in danger of having used all accrued time (vacation, sick, etc.) due to a
4I   serious illness or injury, as defined by the FMLA, other officers may voluntarily donate
42   up to forty (40) hours of vacation or sick leave to the ill or injured employee to avoid loss
43   of pay. No officer shall be permitted to bank more than four hundred (400) hours of such
44   donated leave within any twelve (12) month period of time. Donated leave may only be
45   used for the officer to whom donated. In the event that all of the donated leave time is
46   not used, the City shall not be obligated to make any redistribution of banked hours to the
47   donors. The remaining unused donated amount shall not be paid on separation.

     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                  12
 2   Section 3. Payment of Sick Leave on Separation
 3
 4       Separation pay for accrued sick leave will be paid only to officers with at least ten
 5   (10) years of actual service who separate in good standing. An officer shall not be
 6   considered to have separated in good standing if he/she is indefinitely suspended or
 7   leaves the Department in lieu of termination. The maximum accrued sick leave payable
 8   will be I ,400 hours.
 9
Io   Section 4. Administrative Leave
II
I2      Officers may be granted Administrative Leave based on participation in a City or
13   departmental program that awards Administrative Leave to program participants or for
I4   any purpose or event authorized by the Chief.
I5
I6   Section 5.     Preemption
I7
I8       It is expressly understood and agreed that all provisions of this Article shall preempt
I9   any statute, Executive Order, local ordinance, City policy or rule, which is in conflict
20   with this Agreement and the procedures developed hereunder, including for example and
2I   not by way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the
22   Texas Local Government Code, including but not limited to Sections 143.041, 143.045,
23   143.046.
24
25
26                                         ARTICLE 10
27
28                          HOLIDAYS, VA CATION AND SICK LEAVE
29
30   Section 1. Christmas Holiday
3I
32       All non-exempt hourly employees whose shift begins on December 25 shall continue
33   to be paid time and one half their regular hourly rate for all hours actually worked for the
34   entire shift. Exempt employees who are required by their immediate supervisor to work
35   on Christmas shall be paid a holiday stipend pursuant to City policy.
36
37   Section 2. Seniority Standards
38
39      The City shall provide by policy for the application of seniority standards on use of
40   Holidays and Vacation, but agrees that any policy will apply equal standards, either
41   department-wide or division-wide.
42
43   Section 3. Vacation Accrual Rate
44
45      All sworn officers shall accrue regular vacation leave at the rate of 6.25 hours for
46   each pay period in which benefits accrue.
47

     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                I3
     Section 4. Accrual Caps for Vacation and Exception Vacation
 2
 3      All sworn officers may accrue up to four hundred (400) hours of vacation and up to
 4   one hundred sixty (160) hours of exception vacation. The maximum hours of vacation
 5   payable upon separation shall continue to be two hundred forty (240) hours of vacation
 6   and one hundred sixty (160) hours of exception vacation, in accordance with City policy.
 7
 8   Section 5. Sick Leave Accrual Rate
 9
10       All sworn officers shall accrue sick leave at the rate of 6.08 hours for each pay period
II   in which benefits accrue.
I2
I3   Section 6. Preemption
I4
I5       It is expressly understood and agreed that all provisions of this Article shall preempt
I6   any statute, Executive Order, local ordinance, City policy or rule, which is in conflict
I7   with this Agreement and the procedures developed hereunder, including for example and
I8   not by way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the
I9   Texas Local Government Code, including but not limited to Sections 142.0013;
20   142.0015; 142.0016; and Sections 143.045 and 143.046.
2I
22
23                                           ARTICLE 11
24
25                               ASSOCIATION BUSINESS LEAVE
26
27   Section 1. Time Off For Association Business
28
29       a) An ASSOCIATION business leave time pool (the Pool) shall be created for the
30   purpose of conducting ASSOCIATION business. Association business is defined as time
3I   spent in Meet and Confer negotiations, adjusting grievances or in dispute resolution
32   process, attending the annual State CLEAT conference, the Association's Executive
33   Board meetings, and regular Association business meetings. It is specifically understood
34   and agreed that Association pool time shall not be utilized for legislative and/or political
35   activities at the State or National level, unless they relate to the wages, rates of pay, hours
36   of employment, or conditions of work affecting the members of the ASSOCIATION. At
37   the local level, the use of Association pool time for legislative and/or political activities
38   shall be limited to raising concerns regarding officer safety. Association pool time shall
39   not be utilized for legislative and/or political activities related to any election of public
40   officials or City Charter amendments. Association pool time shall not be utilized for
41   legislative and/or political activities that are sponsored or supported by the Association's
42   Political Action Committee(s).
43
44        b) It is specifically understood and agreed that no Association pool time shall be
45   utilized for legislative and/or political activities at the local, state, or national level that
46   are contrary to the City's adopted legislative program. No Association pool time shall be


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                    14
     utilized for activities prohibited by Section 143.086 of Chapter 143 or by the Texas
 2   Ethics Commission. Nothing contained in this Subsection is intended to limit the use of
 3   the individual officer's remaining vacation time by the officer for legislative and/or
 4   political activities.
 5
 6   Section 2. Establishment of Association Leave Time Pool
 7
 8       a) Each year during the term of this Agreement, during the first ten (1 0) days of the
 9   calendar year, the City will contribute 7,000 hours of Association Business Leave to a
Io   pool of leave time which may be used in accordance with this Article. The City will
11   track deductions from the pool as Association Business Leave is used.
12
13       b) Any pool hours remaining at the end of a calendar year will remain in the pool to
14   be utilized in the following year. Hours of leave in the pool shall never have any cash or
15   surrender value.
16
17   Section 3. Use of Association Business Leave Time Pool
18
19       a) All Association business leave will be requested in writing to the ASSOCIATION
20   President, and submitted in advance for approval by the Chief, including a determination
21   that the occurrence for which Pool time is requested meets the requirements established
22   in Section 1. The Chief may waive the requirement that the request and approval be in
23   writing. Requests for use of Pool time shall be made as far in advance as is practicable.
24   The ASSOCIATION President may be permitted up to 2080 hours of such leave, under
25   criteria set by the Chiefs office in a written policy. The ASSOCIATION President shall
26   account for all leave time taken under such status through the Chiefs office, and such
27   time shall be subtracted from the Association leave pool. There shall be no entitlement
28   for overtime pay for any hours worked on ASSOCIATION business. Such employee
29   may at any time be required to return to duty if any emergency situation or the best
30   interests of the Department require; and such employee may additionally be assigned to
31   special projects, in the discretion of the Chief.
32
33       b)     ASSOCIATION Board Members and each of the standing Committee
34   Chairpersons may each be authorized to utilize up to three hundred (300) hours from the
35   Pool during the year. Subject to the Chiefs operational control and approval, two Board
36   Members or Committee Chairpersons may be authorized to utilize more than three
37   hundred (300) hours of leave from the Pool during the year .. No more than one-half (112)
38   of the hours specified in this Subsection may be used for legislative and/or political
39   activities as limited in Subsection I above. The ASSOCIATION may request approval
40   for the use of additional Pool hours for ASSOCIATION members. Any use of additional
41   Pool time will be solely at the Chiefs discretion. The practice of addressing cadet classes
42   twice during cadet training, with approval of the time and content by the Chief, shall
43   continue through the duration of this Agreement. Such time spent addressing cadet
44   classes shall be deducted from the Pool. This provision does not exclude the Chief from
45   approving other individuals or groups to address cadet classes at his discretion, including
46   employee representative groups with current dues check off.


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                               15
 2   Section 4. Indemnification
 3
 4       The ASSOCIATION shall jointly defend the provisions of this article on behalf
 5   of both parties, and shall indemnify the CITY and any Department of the CITY and
 6   hold it harmless against any and all claims, demands, suits or other forms of liability
 7   that may arise out of, or by reason of, any actions taken by the CITY or any
 8   Department of the CITY for any purpose of complying with provisions of this
 9   article. The Association shall be entitled to select and direct counsel for such
Io   defense, but shall reasonably cooperate with counsel designated by the City
II   Attorney to participate.
12
13   Section 5. Effect of Contract Expiration
14
15       The provisioqs of this Article shall remain in full force and effect after expiration of
16   this Agreement until a successor Agreement has been reached, or twelve (12) months
17   after expiration of this Agreement.
18
19
20                                            ARTICLE 12
21
22                               ASSOCIATION COMMUNICATION
23
24       The ASSOCIATION'S access to City facilities and equipment to communicate with
25   its membership shall include the use of one (I) bulletin board installed at each substation
26   and satellite office, one ( 1) in the central Criminal Investigations Bureau report writing
27   room, and one (1) in one other location agreed to by the ASSOCIATION and the Chief,
28   and Departmental pagers. Use of pagers shall be in accordance with written Departmental
29   policy, or shall otherwise be approved in advance by the Chiefs office. Use of
30   department equipment to create or send email on ASSOCIATION business is not
31   allowed. The design and placement of the bulletin boards shall be approved in advance
32   by the Chief or his designee.
33
34   Section 1. Guidelines for Association Bulletin Boards
35
36       The following guidelines shall apply to materials posted on the bulletin boards:
37
38             a)   There shall be no personal attacks or inflammatory statements.
39
40             b)   All materials shall be directed toward dissemination of ASSOCIATION
41                  information.
42
43            c)    Any concerns about the content of posted material shall be brought to the
44                  attention of the ASSOCIATION'S executive board for review and
45                  adjustment as soon as the concerns are noticed. The Chief shall direct the



     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                16
     I                   objectionable material to be removed from the bulletin board until final
     2                   determination.
     3
 4                 d)    In any case, the Police Chief retains the final decision as to whether
 5                       ASSOCIATION material may be posted on bulletin boards. At no time
 6                       shall the bulletin boards contain any political endorsement, whether at the
 7                       local, state or federal level.
 8
 9
IO
II                                              ARTICLE 13
I2
13                                             PROMOTIONS
I4
I5       Section 1. Corporal/Detective
I6
I7           This Section becomes effective when the City Council adopts a classification
I8       ordinance that combines the current ranks of Corporal and Detective.
I9
20           Vacancies that occur in the current ranks of Corporal and/or Detective before the
21       ranks are combined will be filled from existing eligibility lists until those lists are
22       exhausted or expire. Vacancies created after expiration of the current lists will be filled
23       from a list resulting from a Corporal/Detective exam that will be administered on or
24       before March 31, 2009.
25
26           a) Eligibility
27
28                (1) A Police Officer shall be eligible to sit for the Corporal/Detective
29       promotional examination after completing four (4) continuous years of service in the rank
30       of Police Officer immediately before the date of the written examination from the date of
31       initial commission with APD.
32
33               (2) The job description for the Corporal/Detective rank shall include the duties
34       previously applicable to the separate ranks of Corporal and Detective and shall include
35       acting as a supervisor when a Sergeant is not available, conducting assigned investigation
36       and other duties as determined by the Chief and set out in the job description and general
37       orders.
38
39               (3) A Corporal/Detective becomes eligible for promotion to Sergeant after two
40       (2) continuous years in rank. Any Corporal/Detective designated to perform duties as an
41       acting Sergeant, shall be entitled to higher classification pay under the same criteria set
42       forth in Department policy then applicable to any other supervisor temporarily working in
43       the next higher rank.
44
45             (4) The first examination for the rank of Corporal/Detective will occur no later
46       than March 31, 2009. Positions in the rank of Corporal/Detective shall be filled from an


         Meet & Confer Agreement Between COA and APA
         Effective October I, 2008                                                               I7
     eligibility list created by a promotional procedure consisting of a written examination
 2   conducted in accordance with this Article.
 3
 4        b) Scoring
 5
 6           For the rank of Corporal/Detective the eligibility list shall be calculated as
 7   follows:
 8
 9                Written examination points:
Io                (See Section 5)
II
12                Maximum Exam Points                   100
13
14                Maximum Education Points                2
15
16                Maximum Seniority Points
17
18                Total Maximum Points:                 117**
19
20   *Seniority points calculated at 1 point per year of service, and shall be prorated for partial
21   years.
22
23   **Formula shall be carried to 3 decimal points and rounded up from .0005. Police Civil
24   Service tie-breaking rules will be applied if necessary.
25
26       c) Seniority
27
28          Each officer shall be entitled to up to a maximum of fifteen (15) seniority points
29   to be added to the written exam score, equivalent to one (1) point per year of service,
30   which shall be prorated for partial years.
31
32       d) Education
33
34           (1) The following education points shall be added to each candidates score, and
35   shall only apply to college degrees from an accredited college or university, meeting the
36   accreditation standard referenced in Article 7 Section 10 for education incentive pay. No
37   cumulative points shall be allowed for more than one degree or Certification.
38
39                (i) Add .5 point for 60 college credits
40                (ii) Add 1.0 point for Bachelor Degree or Master Police Officer Certificate
41                (iii)Add 2.0 points for Masters Degree
42
43          It is the responsibility of the officer seeking education points to ensure that the
44   Training Academy has the necessary supporting documentation for education points. The
45   documentation must be received by the Training Academy no later than 5:00p.m. on the
46   seventh (7th) business day before the written examination is administered. No education


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                  18
     points will be counted unless proper documentation is timely received by the Training
 2   Academy.
 3
 4        e) Preemption
 5
 6           It is expressly understood and agreed that all provisions of this Article shall
 7   preempt any statute, Executive Order, local ordinance, City policy or rule, which is in
 8   conflict with this Agreement and the procedures developed hereunder, including for
 9   example and not by way of limitation, any contrary provisions of Chapters 141, 142, and
1o   143 of the Texas Local Government Code, including but not limited to the provisions of
II   Subchapter B of Chapter 143 of the Texas Local Government Code.
12
13   Section 2. Sergeant
14
15       a) Promotional Procedure for Rank of Sergeant
16
17           (1) Positions in the rank of Sergeant shall be filled from an eligibility list created
18   by a promotional procedure consisting of a written examination and either a Technical
19   Skills Evaluation or an Assessment Center conducted in accordance with this Article.
20
21           (2) For each promotional cycle, the Chief of Police will determine whether the
22   process will include a Technical Skills Evaluation or an Assessment Center. The notice
23   for the Written Examination shall indicate whether the process will include a Technical
24   Skills Evaluation or an Assessment Center.
25
26       b) Optional Technical Skills Evaluation
27
28          (1) The Technical Skills Evaluation will be developed by a consultant chosen by
29   the Chief of Police from a list generated by the Human Resources Department. The
30   Evaluation will consist of a written scenario to which the candidate shall submit a written
31   response.
32
33           (2) The Evaluation will be administered by the Civil Service Commission
34   immediately following the Written Examination and before the grading of the Written
35   Examination. The candidate's written responses to the Evaluation will be sealed and held
36   for scoring by assessors selected by the consultant based on the same criteria used for
37   selecting Assessment Center assessors in Section 6 below. The candidate's written
38   responses to the Evaluation will not be graded unless the candidate scored at least seventy
39   percent (70%) on the Written Examination.
40
41           (3) Scoring of the written responses will be based on a key provided to the
42   assessors by the consultant. The scoring key will award points based on whether the
43   response includes applicable topics or concepts and shall not allow partial credit for
44   topics or concepts, to ensure that the scoring is objective in nature and does not reflect the
45   assessor's subjective judgment.
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                  19
 I
 2        c) Scoring
 3
 4         After the Assessment Center or Technical Skills Evaluation scoring has been
 5   completed for the rank of Sergeant the eligibility list shall be calculated as follows:
 6
 7
 8       Written examination points:                        Assessment Center or
 9                                                          Technical Skills Evaluation
10
II       Maximum exam points             100                Maximum points            100
12
13       Maximum seniority points        + 15 *             Maximum education points + 2
14
15       Total maximum points:           115                Total maximum points:    102
16
17       *Seniority points calculated at 1 point per year of service, and shall be prorated for
18       partial years.
19
20
21                               PROMOTION ELIGIBILITY LIST FORMULA:
22
23   (Written examination points+ seniority points) I 115 x 100 x .70 adjustment factor
~                                                  +
25          (Assessment Center or Technical Skills Evaluation Points+ Education Points)
26                              I 102 x 100 x .30 adjustment factor
27
28                                  Total points for promotion list**
29
30   **Formula shall be carried to 3 decimal points and rounded up from .0005. Police Civil
31   Service tie-breaking rules will be applied if necessary.
32
33       d) Seniority
34
35          Each officer shall be entitled to up to a maximum of fifteen (15) seniority points
36   to be added to the written exam score, equivalent to one ( 1) point per year of service,
37   which shall be prorated for partial years.
38
39       e) Education
40
41           (1) The following education points shall be added to each candidate's score.
42   These points shall only be added to the Assessment Center or Technical Skills Evaluation
43   score in accordance with the formula below, and shall only apply to college degrees from
44   an accredited college or university, meeting the accreditation standard referenced in
45   Article 7 Section 10 for education incentive pay. No cumulative points shall be allowed
46   for more than one degree or Certification.


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                              20
 I
 2            (i) Add .5 point for 60 college credits
 3            (ii) Add 1.0 point for Bachelor Degree or Master Police Officer Certificate
 4            (iii)Add 2.0 points for Masters Degree
 5
 6          (2) It is the responsibility of the officer seeking education points to ensure that the
 7   Training Academy has the necessary supporting documentation for education points. The
 8   documentation must be received by the Training Academy no later than 5:00p.m. on the
 9   seventh (7th) business day before the written examination is administered. No education
I0   points will be counted unless proper documentation is timely received by the Training
II   Academy.
I2
I3       t) Preemption
I4
I5       It is expressly understood and agreed that all provisions of this Article shall preempt
I6   any statute, Executive Order, local ordinance, City policy or rule, which is in conflict
I7   with this Agreement and the procedures developed hereunder, including for example and
18   not by way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the
I9   Texas Local Government Code, including but not limited to the provisions of Subchapter
20   B of Chapter 143 ofthe Texas Local Government Code.
2I
22   Section 3. Lieutenant
23
24       a) Promotional Procedure for Rank of Lieutenant
25
26         Positions in the rank of Lieutenant shall be filled from an eligibility list created by
27   a promotional procedure consisting of a written examination and an Assessment Center
28   conducted in accordance with this Article.
29
30       b) Scoring
3I
32          After the Assessment Center scoring has been completed, for the rank of
33   Lieutenant the eligibility list shall be calculated as follows:
34
35                Written examination points:               Assessment Center:
36                (See Section 5)
37
38                Maximum exam points         100          Assessment Center points       I 00
39
40                Maximum seniority points    +15*         Maximum education points       +2
4I
42                Total maximum points:       115          Total maximum points:        102
43
44   *Seniority points calculated at 1 point per year of service, and shall be prorated for partial
45   years.
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                   2I
 I
 2                                PROMOTION ELIGIBILITY LIST FORMULA:
 3
 4    (Written examination points+ seniority points) I 115 x 100 x .50 adjustment factor
 5                                                  +
 6        (Assessment Center Points+ Education Points) I 102 x 100 x .50 adjustment factor
 7
  8
 9                                   Total points for promotion list**
10
II    **Formula shall be carried to 3 decimal points and rounded up from .0005. Police Civil
I2    Service tie-breaking rules will be applied if necessary.
I3
14         c) Seniority
15
I6           Each officer shall be entitled to up to a maximum of fifteen (15) seniority points
I7    to be added to the written exam score, equivalent to one (1) point per year of service,
18    which shall be prorated for partial years.
I9
20        d) Education
21
22            (1) The following education points shall be added to each candidate's score.
23    These points shall only be added to the assessment score in accordance with the formula
24    below, and shall only apply to college degrees from an accredited college or university,
25    meeting the accreditation standard referenced in Article 7 Section 10 for education
26    incentive pay. No cumulative points shall be allowed for more than one degree.
27
28                 (i) Add 1.0 point for Bachelor Degree
29                 (ii) Add 2.0 points for Masters Degree
30
3I           (2) It is the responsibility of the officer seeking education points to ensure that the
32    Training Academy has the necessary supporting documentation for education points. The
33    documentation must be received by the Training Academy no later than 5:00 p.m. on the
34    seventh (7 1h) business day before the written examination is administered. No education
35    points will be counted unless proper documentation is timely received by the Training
36    Academy.
37
38        c) Preemption
39
40            It is expressly understood and agreed that all provisions of this Article shall
4I    preempt any statute, Executive Order, local ordinance, City policy or rule, which is in
42    conflict with this Agreement and the procedures developed hereunder, including for
43    example and not by way of limitation, any contrary provisions of Chapters 141, 142, and
44    143 of the Texas Local Government Code, including but not limited to the provisions of
45    Subchapter B of Chapter 143 of the Texas Local Government Code.
46


      Meet & Confer Agreement Between COA and APA
      Effective October I, 2008                                                                  22
     I
 2       Section 4. Commanders
 3
 4            a) Promotional Procedure for Rank of Commander
 5
 6              Positions in the rank of Commander shall be filled from an eligibility list created
 7       by a promotional procedure consisting of a written examination and an Assessment
 8       Center conducted in accordance with this Article.
 9
10            b) Scoring
II
12            After the Assessment Center scoring has been completed for the rank of
13       Commander, the eligibility list shall be calculated as follows:
14
15                    Written examination points:               Assessment Center:
16                    (See Section 5)
17
18                    Maximum exam points          100          Assessment Center points      I 00
19
20                    Maximum seniority points + 15*            Maximum education points + 2
21
22                    Total maximum points:        115          Total maximum points:       102
23
24       *Seniority points calculated at 1 point per year of service, and shall be prorated for partial
25       years.
26
27
28                                   PROMOTION ELIGIBILITY LIST FORMULA:
29
30       (Written examination points+ seniority points) I 115 x 100 x .50 adjustment factor
31                                                       +
32           (Assessment Center Points+ Education Points) I 102 x 100 x .50 adjustment factor
33
34
35                                      Total points for promotion list**
36
37       **Formula shall be carried to 3 decimal points and rounded up from .0005. Police Civil
38       Service tie-breaking rules will be applied if necessary.
39
40           c) Seniority
41
42              Each officer shall be entitled to up to a maximum of fifteen (15) seniority points
43       to be added to the written exam score, equivalent to one (1) point per year of service,
44       which shall be prorated for partial years.
45
46



         Meet & Confer Agreement Between COA and AP A
         Effective October 1, 2008                                                                   23
 I
 2       d) Education
 3
 4           (1) The following education points shall be added to each candidate's score.
 5   These points shall only be added to the assessment score in accordance with the formula
 6   below, and shall only apply to college degrees from an accredited college or university,
 7   meeting the accreditation standard referenced in Article 7 Section 10 for education
 8   incentive pay. No cumulative points shall be allowed for more than one degree.
 9
10                (i) Add 1.0 point for Bachelor Degree
II                (ii) Add 2.0 points for Masters Degree
I2
I3          (2) It is the responsibility of the officer seeking education points to ensure that the
14   Training Academy has the necessary supporting documentation for education points. The
15   documentation must be received by the Training Academy no later than 5:00p.m. on the
16   seventh (7 1h) business day before the written examination is administered. No education
I7   points will be counted unless proper documentation is timely received by the Training
18   Academy.
I9
20       e) Preemption
21
22           It is expressly understood and agreed that all provisions of this Article shall
23   preempt any statute, Executive Order, local ordinance, City policy or rule, which is in
24   conflict with this Agreement and the procedures developed hereunder, including for
25   example and not by way of limitation, any contrary provisions of Chapters 141, 142, and
26   143 of the Texas Local Government Code, including but not limited to the provisions of
27   Subchapter B of Chapter 143 of the Texas Local Government Code.
28
29   Section 5. Written Examination for Promotion to the Ranks of Corporal/ Detective,
30              Sergeant, Lieutenant, and Commander.
31
32       All candidates for the ranks of Corporal/Detective, Sergeant, Lieutenant, and
33   Commander shall first take a written examination. The maximum score for the written
34   examination shall be one hundred (100) points. The written examination shall consist of
35   questions relating to the duties of the rank to be filled, as contained in reading material
36   selected by the Chief of Police. The CITY may engage an independent consultant to
37   professionally develop the written examination questions after consultations with the
38   Human Resources Department (HRD). The CITY will make a reasonable effort to have
39   the written examination validated. The examination may be validated before or after the
40   examination is given. Prior to being administered, the finalized examination shall be kept
4I   in a safe and secure manner.
42
43      The CITY shall make reasonable efforts to provide a six (6) month study time
44   window prior to promotional examinations, but it is recognized that expiration or
45   exhaustion of a list may necessitate an earlier examination.
46
47

     Meet & Confer Agreement Between COA and APA
     Effective October 1, 2008                                                                  24
     Section 6.        Assessment Center Process for Promotion to the Ranks of Sergeant,
 2                     Lieutenant or Commander.
 3
 4       a) Officers who pass the Sergeant's, Lieutenant's or Commander's written
 5   promotional examination with a score of seventy percent (70%) or higher will proceed to
 6   the next step of the examination process, which is an Assessment Center (unless a
 7   Technical Skills Evaluation is used for the rank of Sergeant).
 8
 9       b) Prior to the written test being administered, the Chief shall establish assessment
10   criteria based on job content and responsibility. The Human Resources Department will
11   generate a list of consultants, and will review that list with the Chief, who will approve
12   the list. The Chief shall also appoint three (3) members to serve on an Assessment
13   Center Review Committee (ACRC), plus one (1) alternate. The ASSOCIATION shall
14   also select three (3) individuals to serve on the ACRC and one (I) alternate. All ACRC
15   members shall be selected from the tested rank or above. The ACRC shall meet and
16   consider the list of consultants approved by the Chief and select the Assessment Center
17   Consultant from the list which may be subject to Council approval, pursuant to City
18   purchasing policies and procedures.
19
20       c) After the Assessment Center Consultant has been selected, the Consultant will
21   orient the ACRC. The Consultant will confer with both the Chief and the ACRC on the
22   needs or issues affecting the design of the Assessment Center. Any input from the
23   ASSOCIATION will be summarized by the ACRC and made available to anyone who
24   requests it. The Consultant shall make all final decisions concerning the design and
25   implementation of the Assessment Center.
26
27      d) The consultant will design the Assessment Center from among the following
28   exercises:
29
30                  In-Basket
31                  Problem Solving/Analysis
32                  Written and Oral Resumes/Structured Interviews
33                  Role-Playing
34                  Memo/Report Writing
35                  Oral Presentation/Plan Preparation
36                  StaffMeeting
37                  Special Event/Operations.
38
39         The consultant is not required to utilize all of the exercises, but may select the
40   exercises or combine the listed exercises into one or more exercises that are best suited
41   for the particular rank.
42
43       e) The Consultant also selects the assessors, who shall meet the following criteria:
44
45           (1) Active duty, sworn officers of similar rank to the promotion, or above, from
46               cities with a population of200,000 or greater;


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                  25
 2            (2) Shall not reside in Austin;
 3
 4            (3) Shall not be related to any candidates for promotion;
 5
 6            (4) Shall not be known to, beyond mere acquaintance, any candidates for
 7                promotion;
 8
 9            (5) Shall have two (2) years of experience in the promoted or equivalent rank; and
10
II            (6) Shall not be a current or former employee of the City of Austin.
12
13       f) The Consultant shall conduct an orientation for candidates prior to administering
14   the Assessment Center. The Consultant may deem the orientation mandatory, and all
15   candidates must attend in order to participate, if it is declared mandatory. If the
16   consultant deems orientation to be mandatory, then at least two (2) orientations shall be
17   scheduled with one in the morning and one in the afternoon. If a mandatory orientation is
18   scheduled during an officer's work time, he/she will be permitted to attend.
19
20       g) The assessors selected by the Consultant will assess the candidates for the rank.
21   The assessors shall award up to one hundred (100) points to each candidate participating
22   in the assessment center. The assessment sessions will be videotaped, and candidates
23   may review their own session pursuant to procedures established by Human Resources
24   provided that candidates are given up to four (4) hours, which may be provided in smaller
25   increments of time, to review their assessment session. The Human Resources
26   Department shall make available blocks of time for officers to review examination results
27   from 8:00a.m. to 5:00p.m., and at least two (2) evening options until10:00 p.m. shall be
28   provided. However, these time periods need not be kept available or staffed unless the
29   times are reserved in advance. Examination reviews will be conducted on the officer's
30   off-duty time. Copies of the videotapes will not be given to the candidate. Nothing in
31   the assessment center process may be appealed either to the Police Civil Service
32   Commission, hearing examiner, or the District Court.
33
34       h) Preemption
35
36           It is expressly understood and agreed that all provisions of this Article shall
37   preempt any statute, Executive Order, local ordinance, City policy or rule, which is in
38   conflict with this Agreement and the procedures developed hereunder, including for
39   example and not by way of limitation, any contrary provisions of Chapters 141, 142, and
40   143 of the Texas Local Government Code, including but not limited to the provisions of
41   Subchapter B of Chapter 143 of the Texas Local Government Code.
42
43    Section 7.      Eligibility Lists for the Ranks of Corporal/Detective, Sergeant,
44                    Lieutenant, and Commander.
45
46      a) All promotional eligibility lists created under this Article shall be constructed,
47   with the highest total score being ranked number one and descending in numerical order.

     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                               26
 2       b) All promotional eligibility lists shall be valid for twenty-four (24) months from
 3   the date that the eligibility list is finalized, even after termination of this Agreement.
 4
 5        c) If a written promotional examination for a rank has been given prior to the
 6   expiration of this Agreement, the promotional process for that rank may continue to
 7   completion, the expiration of this Agreement notwithstanding, and the resulting eligibility
 8   list shall have a life of twenty-four (24) months.
 9
1o        d) Preemption
11
12           It is expressly understood and agreed that all provisions of this Article shall
13   preempt any statute, Executive Order, local ordinance, City policy or rule, which is in
14   conflict with this Agreement and the procedures developed hereunder, including for
15   example and not by way of limitation, any contrary provisions of Chapters 141, 142, and
16   143 of the Texas Local Government Code, including but not limited to the provisions of
17   Subchapter B of Chapter 143 ofthe Texas Local Government Code.
18
19   Section 8. Appeals Criteria Committee
20
21       An Appeals Criteria Committee (ACC) shall continue to determine the criteria for
22   what may be appealed to the Police Civil Service Commission following all written
23   promotional examinations. The ACC shall establish appeal criteria which will be used
24   for all written examinations held during the term of this Agreement. The ACC, com-
25   posed of seven (7) individuals, shall be appointed as follows:
26
27           a)     Three (3) members appointed by ASSOCIATION, each having taken at
28                  least one (1) promotional exam;
29
30          b)      Two (2) members appointed by the Chief of Police, each having taken at
31                  least one (1) promotional exam;
32
33          c)      One (1) member appointed by the Director of the Human Resources
34                  Department; and
35
36          d)      One (1) member appointed by the Chair of the Police Civil Service
37                  Commission.
38
39       A simple majority of the ACC shall approve the criteria. The Chief may reconvene
40   the ACC if, after an eligibility list has been established, it appears that clarification or
41   modification of the criteria is warranted. The criteria approved by the ACC shall not be
42   appealable to either the Police Civil Service Commission, a hearing examiner, or to the
43   District Court.
44
45
46


     Meet & Confer Agreement Between COA and APA
     Effective October 1, 2008                                                                27
     Section 9. Appeal Process After Written Examination
 2
 3       Any officer who has taken a written promotional examination may, within seven (7)
 4   City of Austin business days of the posting of the written promotional exam results,
 5   review his/her examination results. The process shall be established by the Human
 6   Resources Department; provided, however, that each officer who has taken a promotional
 7   examination may have up to four (4) hours to review his/her examination, write, and
 8   submit the appeal, if any, which must be based on the appeal criteria approved by the
 9   ACC. Once an appeal is filed, it shall be assigned a number and processed anonymously.
10   The officer may obtain a copy of his or her appeal. The Human Resources Division shall
II   make available blocks of time for officers to review examination results from 8:00a.m. to
12   5:00 p.m., and at least two (2) evening options until 10:00 p.m. shall be provided.
13   However, these time periods need not be kept available or staffed unless the times are
14   reserved in advance. Examination reviews will be conducted on the officer's off-duty
15   time. There will be no appeal to the Police Civil Service Commission, a hearing
16   examiner, or to the District Court of any facet of the examination review process.
17
18   Section 10. Review by Employee Review Committee
19
20       An Employee Review Committee (ERC) will be appointed to screen                    written
21   examination appeals to the Police Civil Service Commission, applying the              criteria
22   established by the ACC to determine which appeals should be rejected because         they do
23   not meet the criteria. Assuring for diversity as is practical and possible the ERC   shall be
24   comprised of five (5) members as follows:
25
26            Four (4) officers of the rank of the promotional exam or higher, two (2) each
27            appointed by the ASSOCIATION and the Chief of Police; and
28
29            One (1) member appointed by HRD.
30
31       Appeals may advance from the ERC to the Police Civil Service Commission by a
32   vote of a simple majority of the ERC. The ERC will not make any statement, assertion, or
33   recommendation regarding the validity of an appeal or subsequent Police Civil Service
34   Commission action. There will be no State District Court appeal of the ERC's
35   examination appeal determinations or from the Police Civil Service Commission's written
36   examination appeal decisions, except an appeal alleging the CITY's failure to validate the
37   written examination.
38
39   Section 11. Time Limit to Fill Vacant Positions
40
41       It is expressly understood and agreed that the provisions in Chapter 143.036(d) and
42   (e) and 143.014(f) of the Local Government Code prescribing time limits for filling
43   vacancies at the rank of Sergeant or above shall be expanded to one hundred and twenty
44   (120) calendar days from the date the vacancy occurs during the term of this Agreement.
45
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                 28
     I   Section 12. Committee on the Assessment Center Process
 2
 3           The CITY and the ASSOCIATION shall each appoint two (2) persons to a committee
 4       that shall schedule a meeting with the participants in each Assessment Center process to
 5       discuss the strengths and weaknesses perceived by the participants, after completion of
 6       the process. The Committee may recommend changes in the procedures set out in this
 7       Agreement.
 8
 9       Section 13. Military Promotions/Demotions
10
11          The following changes are made to Sections 143.036 and 143.072 of the Texas Local
I2       Government Code:
13
I4           a) When an officer is promoted as the result of a vacancy created by a military
15       leave of absence, when the officer on military leave returns to active duty in the
16       Department, the person who filled the most recent vacancy at that rank shall be the one
I7       who is demoted to the next lowest classification and placed on a reinstatement list, with
I8       such rights as prescribed in this Article.
I9
20          b) The same result applies to all other promotions in lower ranks which resulted
2I       from the first promotion and subsequent demotion.
22
23           c) This Section shall be retroactive in all respects to September 1, 2001.
24
25           d) All other provisions of Sections 143.036 and 143.072 not specifically changed by
26       this Agreement shall remain in effect.
27
28       Section 14. Vacancy Created by Indefinite Suspension
29
30           a) Notwithstanding any provision in this Article or any provision in Local
31       Government Code Chapter 143, an indefinite suspension of a police officer (despite any
32       pending appeal) shall create a vacancy, but shall not expand the size of the classified
33       service. In the event that an indefinite suspension is overturned on appeal and the officer
34       is reinstated to active duty in the Department, the person who filled the most recent
35       vacancy at that rank shall be the one who is demoted to the next lowest classification and
36       placed on a reinstatement list, with such rights as prescribed in this Article.
37
38           b) The same result applies to all other promotions in lower ranks which resulted
39       from the first promotion and subsequent demotion.
40
4I       Section 15. Reinstatement List
42
43           a) There shall be only one reinstatement list for each rank for persons demoted by
44       virtue of Sections 13 and 14 of this Article.
45
46           b) Any person placed on the reinstatement list shall remain on the list indefinitely.
47

         Meet & Confer Agreement Between COA and AP A
         Effective October I, 2008                                                                   29
         c) Persons on the list shall be entitled to reinstatement to the rank from which they
 2   were demoted in the same order as the demotion occurred. This results in the first
 3   demoted at that rank being the first reinstated. Reinstatements must occur off of the
 4   reinstatement list for that rank before any promotions from a promotional eligibility list.
 5   Until such reinstatements occur and the reinstatement list is exhausted, there shall be no
 6   "vacancy" created at that rank for the purpose of any promotional eligibility list.
 7
 8       d) Time spent on a reinstatement list shall not be considered a break in service for
 9   civil service purposes, including, but not limited to eligibility for future promotional
I0   examinations.
II
12   Section 16. Effect of Contract Expiration
13
14       The provisions of this Article shall remain in full force and effect after expiration of
15   this Agreement as to:
16
17       a) All promotional eligibility lists created during this agreement; and
18
19       b) All reinstatement lists created pursuant to this Article.
20
21   Section 17. Preemption
22
23       It is expressly understood and agreed that all provisions of this Article shall preempt
24   any statute, Executive Order, local ordinance, City policy or rule, which is in conflict
25   with this Agreement and the procedures developed hereunder, including for example and
26   not by way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the
27   Texas Local Government Code, including but not limited to Sections 143.010;
28   143.014(f); 143.036; 143.072, and all provisions of Subchapter B of Chapter 143 of the
29   Texas Local Government Code.
30
31
32                                          ARTICLE 14
33
34                                    HIRING PROCESSES
35
36   Part A.       Application of Chapter 143 Processes
37
38       The Association, recognizing the City's need for flexibility in the hiring of both
39   experienced police officers and Cadets for the Department's regular Training Academy
40   program, hereby agrees to the deviations from Chapter 143 hiring procedures specifically
41   authorized by this Article. Except as allowed by this Article, the City will comply with
42   the hiring procedures specified in Chapter 143, and retains all prerogatives granted to it
43   by the statutory procedures.
44
45
46
47

     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                               30
     Part B. Initial Hiring Process
 2
 3   Section 1. Submission of Proper Application
 4
 5        a) In order to be considered for the position of cadet, each applicant must first
 6   submit a proper application as defined by the Department. A proper application shall
 7   include, but not be limited to, information on personal history, criminal history, driving
 8   record and age. The information submitted shall be used by the Police Department to
 9   determine whether the applicant meets the minimum qualifications to proceed to the
I0   testing phase of the process.
II
12      b) The Police Chief shall establish the eligibility requirements for applicants for the
13   position of police cadet, consistent with Chapter 143 and this Agreement.
14
15   Section 2. Maximum Age of Applicants.
16
17       For all applicants, the maximum age for application to the cadet position shall be
I8   forty-five (45) years old.
19
20   Section 3. Screening and Testing of Applicants
21
22       a) The Police Chief will develop and implement the screening and testing
23   procedures used to determine whether an applicant will be offered a position as a police
24   cadet in a Police Academy class. The screening and testing procedures will include, at a
25   minimum, a structured Oral Interview Board and a background investigation. Nothing in
26   this Agreement or in Chapter 143 will restrict the nature of the tests administered to
27   applicants or the procedures used to administer those tests.
28
29       b) Applicants who successfully complete all of the screening and testing procedures
30   will be placed on an eligibility list in the order in which their applications were received.
31   Applicants on the eligibility list may be offered a position as police cadet in any
32   upcoming Police Academy class.
33
34      c) Each eligibility list created as a result of the process described in this Section shall
35   remain effective for twenty-four (24) months after certification by the Civil Service
36   Commission.
37
38   Section 4. Police Internship Program
39
40       The Department may create and implement a Police Internship Program for
41   individuals who are interested in becoming Austin Police officers. Anyone hired into the
42   Internship Program must pass the same screening and testing procedures as applicants for
43   the position of Police Cadet, either at the beginning or at the end of their participation in
44   the Program. The duration of the Police Internship Program will be at least the
45   equivalent of a college semester. Any intern who successfully completes the Police
46   Internship Program shall be placed at the top of the current or next eligibility list for hire


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                  31
 1   as a Police Cadet. Up to twenty-five percent (25%) of each Police Academy class may
 2   consist of interns who successfully completed the Police Internship Program.
 3
 4   Section 5. Effect on Present Cadet Classes
 5
 6      It is specifically understood and agreed that the hiring process set out in this
 7   Agreement shall not apply to persons hired before the effective date of this Agreement.
 8
 9   Section 6. Probationary Period
10
II       The "at will" probationary period of individuals filling beginning positions in the
12   police department shall begin, under this agreement, on the date the cadet receives his/her
13   commission and shall end at the expiration of fifteen (15) months. The probationary
14   period of any cadet that already holds a commission prior to entering the police academy
15   shall begin on the date the officer receives their first assignment after successful
16   completion of the academy, and shall end at the expiration of fifteen (15) months.
17   However, any leave taken by a probationary police officer during this probationary time
18   period, including but not limited to injury leave, FMLA leave, sick leave, shall extend
19   this probationary period by the length of the leave taken. (Approved vacation leave other
20   than FMLA will not so extend the probationary period.)
21
22   Part C. Modified Hiring Process
23
24   Section 1. Applicability
25
26       The Modified Hiring Process applies only to the hiring of experienced police officers
27   who may not need to attend the Department's regular Training Academy program.
28   Nothing in this Article applies to any PSEM law enforcement officer employed by the
29   City's Public Safety and Emergency Management Department who enter the Austin
30   Police Department under the provisions of Article 25 of this Agreement.
31
32   Section 2. Eligibility Requirements
33
34       a) The Chief of Police shall establish the eligibility requirements for applicants for
35   the Modified Hiring Process. The requirements need not be the same as those established
36   by Chapter 143 or those applicable to applicants for the position of Cadet in the
37   Department's regular Training Academy. The requirements may be modified by the
38   Chief of Police, but shall include at least the following:
39
40           (1)    At the time of application, each applicant must be actively employed as a
41                  police officer for a municipal, county, or state law enforcement agency that
42                  handles a full array of urban police work. Each applicant must have a total
43                  of at least three years of active service as a police officer for one or more
44                  municipal, county, or state law enforcement agency. Employment by or
45                  experience with a school or university law enforcement agency is not
46                  acceptable.
47

     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                32
              2)     Each applicant shall hold a current peace officer license from the Texas
 2                   Commission on Law Enforcement Officer Standards and Education
 3                   (TCLEOSE) or shall meet criteria established by the Chief for obtaining the
 4                   TCLEOSE license.
 5
 6            3)     Each applicant will be subject to a background investigation.
 7
 8       b) The Chief of Police or his designee may, at his or her sole discretion, deny the
 9   application of any applicant for the Modified Hiring Process and may determine whether
1o   a particular applicant meets the eligibility requirements.
II
12   Section 3. Selection and Placement
13
14       a) The Chief of Police shall establish the selection criteria and procedures for the
15   Modified Hiring Process, which need not be the same as those established by Chapter
16   143 or those applicable to applicants for the position of Cadet in the Department's regular
17   Training Academy. Applicants who meet the selection criteria and procedures may be
18   hired without being placed on an eligibility list.
19
20       b) Upon hire, the applicant will be placed in the position of "Cadet Senior,"
21   regardless of any rank or position the officer previously held in another law enforcement
22   agency, to the same extent as if they had been hired under the processes prescribed by
23   Chapter 143. Each Cadet Senior must complete a Modified Training Academy and
24   probationary period.
25
26   Section 4. Training and Probation
27
28      a) The Chief of Police shall establish the training requirements for a Modified
29   Training Academy. All Cadet Seniors hired through the Modified Hiring Process must
30   successfully complete the Modified Training Academy.
31
32       b) Each Cadet Senior shall successfully complete a probationary period of at least
33   three months following completion of the Modified Training Academy, but not to exceed
34   the probationary period for officers hired through the Department's regular hiring
35   process.
36
37   Section 5. Civil Service Status
38
39       a) A Cadet Senior who successfully completes the Modified Training Academy will
40   be placed in the Civil Service classification of Police Officer and automatically becomes
41   a full-fledged Civil Service employee and has full Civil Service protection, subject to
42   successfully completing probation. Until completion of probation, each officer hired
43   through this Modified Hiring Process is an at-will employee who may be discharged by
44   the Chief of Police at any time, without right of appeal.
45




     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                               33
     I      b) Until completion of probation, an officer hired through the Modified Hiring
 2       Process is excluded from the coverage of Articles 17 and 18 and cannot file grievances
 3       pursuant to Article 20 regarding disciplinary actions.
 4
 5       Section 6. Pay and Seniority
 6
 7           a) The Chief of Police may determine the pay rate for each Cadet Senior during the
 8       Modified Training Academy. Upon completion of the Academy, the Chief of Police may
 9       determine the pay rate for each Police Officer hired through this Modified Hiring
10       Process. Any pay rate established by the Chief shall not exceed that of an officer with
II       two years' experience in the Austin Police Department.
12
13          b) Regardless of the pay rate established for each Cadet Senior, seniority for
14       purposes of longevity pay shall begin when the officer successfully completes the
15       Modified Training Academy.
16
17       Section 7. Promotional Eligibility
18
19           Officers hired through the Modified Hiring Process must meet the same promotional
20       eligibility requirements as Austin Police Department officers hired through the
21       Department's regular initial hiring process.
22
23       Section 8. Implementation
24
25          The Modified Hiring Process described by this Article may be used at any time, for
26       any number of applicants, as authorized by the Chief of Police.
27
28       Part D.       Additional Provisions
29
30       Section 1. Benefit of the Bargain
31
32           The Association and the City share the goal of recruiting and hiring the most qualified
33       applicants to become Austin Police Officers. The Association acknowledges the
34       significant effort and skill of the Department's Recruiting Unit in trying to meet this goal,
35       but recognize that the Department needs to be able to adjust hiring procedures as
36       necessary, without having to wait until the next Meet & Confer negotiation process. The
37       parties agree that the degree of flexibility incorporated into this Article is of benefit to
38       both parties and that this Agreement would not have been reached without the flexibility
39       provided by this Article.
40
41       Section 2. Defense of Actions
42
43           In the event an applicant files an action against the CITY and the
44       ASSOCIATION on account of the operation of Article 14, the City agrees to jointly
45       defend on behalf of both parties the validity of this provision adopted by both
46       parties, with counsel of the CITY's choice. This provision does not preclude the


         Meet & Confer Agreement Between COA and APA
         Effective October I, 2008                                                                 34
      ASSOCIATION from retaining its own defense counsel, at its expense and the CITY
 2    shall reasonably cooperate with counsel designated by the ASSOCIATION to
 3    participate.
 4
 5   Section 3. Effect of Contract Expiration
 6
 7       The provisions of this Article shall remain in full force and effect after expiration of
 8   this Agreement as to:
 9
Io          a) Any hiring process which has been commenced in substantial reliance upon
II   the provisions of this Article;
I2
I3           b) The length of the "at will" probationary period for individuals in that status
I4   prior to the expirations of this Agreement;
I5
I6          c) Any eligibility list created under the terms of this Article will remain in effect
I7   for 24 months, notwithstanding the expiration of this Agreement;
18
I9           d) Any interns who are participating in the Police Internship Program at the
20   expiration of this Agreement may be placed at the top of the first eligibility list created
2I   after expiration of this Agreement.
22
23   Section 4. Preemption
24
25       It is expressly understood and agreed that all provisions of this Article and any
26   procedures developed under the authority granted in this Article shall preempt any
27   statute, Executive Order, local ordinance, City policy or rule which is in conflict with this
28   Agreement and the procedures developed hereunder, including for example and not by
29   way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the Texas
30   Local Government Code, including but not limited to the provisions of Sections 143.021
3I   through 143.027.
32
33
34                                         ARTICLE 15
35
36                                       DRUG TESTING
37
38   Section 1. Commitment to an Effective Drug Interdiction Program
39
40       The CITY and the ASSOCIATION agree that officers may be called upon in
4I   hazardous situations without warning, and that it is imperative to the interest of the
42   officers and the public to ensure that officers are not substance impaired. In order to
43   further their joint interest in protecting officers and the public, the CITY and the
44   ASSOCIATION agree to mandatory drug testing as described in this section. The CITY
45   and the ASSOCIATION have a mutual interest in ensuring that drug impaired officers do
46   not perform law enforcement duties. The CITY and the ASSOCIATION are committed


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                 35
 I   to the principle that the mandatory drug testing policy for officers is designed and shall
 2   be administered to result in disciplinary action only against those officers who have
 3   violated the Police Department's rules, regulations, policies and procedures.
 4
 5   Section 2. Random Testing
 6
 7       One hundred percent (100%) of officers at all ranks, including the Chief, shall be
 8   susceptible to mandatory testing for illegal drugs and controlled substances during each
 9   calendar year on a fair and impartial statistical basis at the CITY's expense. The fair and
10   impartial statistical basis (in which each officer has an equal chance of being selected
II   during a calendar year) shall be by a non-discriminatory computerized program operated
12   and certified as non-discriminatory by an independent firm hired by the CITY, and the
13   officer shall be tested upon being selected by the computer.
14
15       Upon notice of selection for random testing, any officer shall provide a urine sample
16   in accordance with the policy or protocol established by the testing laboratory. Failure to
17   provide a sample shall be equivalent to insubordination and may be the basis for
18   suspension or indefinite suspension.
19
20   Section 3. Assurance of Accurate Results
21
22       Officers shall have the right to request that their urine sample be stored in case of
23   legal disputes. The urine sample will be submitted to the designated testing facility where
24   a sample will be maintained for the period of one year. Officers may, at their own
25   expense, request to have a test administered at an approved physician's office
26   accompanied by the testing personnel provided such testing is administered within eight
27   (8) hours after notification by the Chief. Drug testing shall consist of a two-step
28   procedure:
29
30            1. Initial screening test.
31            2. Confirmation test.
32
33       Should a confirmation test be required, the test procedure will be technologically
34   different and more sensitive than the initial screening test. Officers shall be provided
35   with a notice of the result and may obtain a copy of the actual laboratory result upon
36   request to the Lieutenant assigned responsibility as Drug Testing Coordinator.
37
38       The CITY and the ASSOCIATION agree that only an appropriately certified
39   laboratory should conduct drug testing. The laboratory selected shall be experienced and
40   capable of quality control documentation, chain of custody and have a demonstrated
41   technical expertise and proficiency in urine analysis and shall comply with all
42   requirements of an appropriately certified laboratory. The CITY shall require any
43   laboratory selected for collecting samples to conduct a background investigation on those
44   laboratory personnel involved in the collecting or handling of an unsealed sample. In
45   addition, the CITY shall require any laboratory involved in collecting samples to use only
46   employees who have not been arrested by officers of the Austin Police Department or


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                               36
     convicted of a felony or misdemeanor crime involving dishonest conduct or possession of
 2   illegal drugs to be involved in collecting or handling of an unsealed sample collected
 3   from an officer. In the event that the laboratory that collects the initial samples is not the
 4   same laboratory that conducts the actual testing of those samples, only the laboratory that
 5   collects the initial samples must comply with the background and criminal history
 6   provision of this Agreement. Test results shall be inadmissible in any administrative
 7   disciplinary hearing if it is determined that the laboratory collecting samples failed to
 8   conduct a background investigation on the laboratory personnel involved in collecting or
 9   handling the unsealed sample which resulted in a positive test result.
10
II        All records pertaining to the Department-required drug tests shall remain confidential
12   except to the extent used in a disciplinary appeal. Drug test results and records shall be
13   stored in a locked file under the control of the Drug Coordinator, under the supervision of
14   the Chief, will maintain original copies submitted by the laboratory. No access to these
15   files shall be allowed without written approval of the Chief.
16
17   Section 4. Testing on Reasonable Suspicion
18
19       Nothing in this Article shall be construed to prohibit the Chief from conducting a
20   drug test on an officer, or a search of any areas in which the officer does not have a
21   personal privacy expectation, based upon reasonable suspicion in accordance with the
22   guidelines as set forth in Department policy for such by actions. Such actions may be
23   taken upon the agreement of any two supervisors that there is a reasonable basis for a
24   suspicion that:
25
26          a) An officer is presently using or under the influence of illegal drugs or inhalants
27
28          b) An officer has possession of illegal drugs or inhalants
29
30          c) An officer has been associated with or involved with others who were using or
31             under the influence of illegal drugs or inhalants, or who were in possession of
32             same, which association or involvement was not authorized or required in
33             connection with any law enforcement duty, under circumstances which
34             reasonably indicate participation or complicity with, or protection of such other
35             individuals
36
37          d) Any conduct or situation described in a-c immediately above involving
38             alcohol, while on duty, or which results in on-duty impairment.
39
40   Section 5. Definitions
41
42       For the purposes of this Article:
43
44       "Drug testing" shall be defined as the compulsory production and submission of a
45   urine sample by an officer for chemical analysis to detect the presence of prohibited drug
46   usage, in connection with the random testing process set forth herein; and production or


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                 37
     submission of urine, blood, or hair sample for a required test based on the reasonable
 2   suspicion standards set forth herein.
 3
 4
 5                                            ARTICLE 16
 6
 7                                    CITIZEN OVERSIGHT OF
 8                               THE AUSTIN POLICE DEPARTMENT
 9
1o   Section 1. Citizen Oversight
II
12       a) Citizen Oversight means the process which incorporates citizen input into the
13   administrative review of conduct of APD officers and the review of the Austin Police
14   Department's policies and procedures. The City of Austin may provide for Citizen
15   Oversight of the Austin Police Department. Citizen Oversight may include an Office of
16   the Police Monitor and a Citizen Review Panel. The City agrees that there will be no
17   parallel process created in addition to the one contemplated by these provisions.
18
19       b) The purpose of Citizen Oversight is:
20
21                 1. To assure timely, fair, impartial, and objective administrative review of
22                      complaints against police officers, while protecting the individual rights
23                      of officers and citizens;
24
25                 2. To provide an independent and objective review of the policies and
26                    procedures of the Austin Police Department; and
27
28                 3. To provide a primary, but not exclusive, location for accepting
29                    administrative complaints of officer misconduct.
30
31       c) Except as otherwise provided by this Agreement, the Chief of Police retains all
32   management rights and authority over the process of administrative investigation of
33   alleged misconduct by APD officers that could result in disciplinary action.
34
35        d) Except as specifically permitted in this Article the Citizen Oversight process,
36   regardless of its name or structure, shall not be used or permitted to gather evidence,
37   contact or interview witnesses, or otherwise independently investigate a complaint of
38   misconduct by an officer. There shall be no legal or administrative requirement, including
39   but not limited to subpoena power or an order from the City Manager or the Department,
40   that an officer appear before or present evidence to any individual, panel, committee,
41   group, or forum of any type involved in Citizen Oversight. This provision has no
42   application to any Independent Investigation authorized by the Chief of Police or the City
43   Manager, regardless of whether the Independent Investigation was recommended by a
44   Panel or Police Monitor, or to any hearing of an appeal of disciplinary action pursuant to
45   this Agreement and/or Chapter 143 of the Texas Local Government Code. Police officers



     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                 38
          remain subject to orders or subpoenas to appear and provide testimony or evidence in
     2    such investigations or hearings.
 3
 4        Section 2. The Office of the Police Monitor {"OPM")
 5
 6           a) The Police Monitor will have unfettered access to the Internal Affairs
 7       investigation process, except as provided herein. The Police Monitor may inquire of the
 8       Commander of the Internal Affairs Division or the Chief of Police, or the Chiefs
 9       designee, as to the status of any pending lAD investigation.
10
II           b) The OPM shall not gather evidence, contact or interview witnesses (except the
I2       complainant as provided herein), or otherwise independently investigate a complaint.
13       The OPM shall not have the authority to subpoena witnesses. There shall be no
I4       administrative requirement, including but not limited to an order from the City Manager
15       or the Department, that a police officer appear or present evidence to the Police Monitor.
16       The OPM may obtain the following information in connection with the filing of a
I7       complaint of officer misconduct:
18
19                      1. The complainant's personal information;
20
2I                     2. The nature of the complaint;
22
23                     3. Witness information;
24
25                     4. The incident location, date, and time; and
26
27                     5. The APD officer(s) involved.
28
29           c) The OPM shall digitally audio record the taking of the information provided in
30       subsection (b). The OPM will promptly forward the completed complaint and audio
31       recording to lAD. A complaint by a complainant who is not a police officer shall not be
32       accepted unless the complainant verifies the complaint in writing before a public officer
33       who is authorized by law to take statements under oath. A complainant may be
34       subsequently interviewed by the lAD investigator for purposes of clarification or to
35       obtain additional information relevant to the investigation.
36
37            d) Personnel from the OPM shall assist an individual in understanding the complaint
38       process and the requirements for filing a complaint but shall not solicit or insist upon the
39       filing of a complaint by any individual.
40
41          e) A representative from the OPM may attend an interview of the officer who is the
42       subject of the investigation or administrative inquiry, as well as all witness interviews.
43       The OPM representative may not directly question the subject of the interview. At the
44       conclusion of any interview, the OPM representative may take the lAD investigator aside
45       and request that the investigator ask additional questions. Whether such information is
46       sought in any witness interview is within the discretion of the lAD investigator.


         Meet & Confer Agreement Between COA and APA
         Effective October I, 2008                                                                39
 2       f) Neither the Police Monitor nor the Internal Affairs Representative(s) may remain
 3   in the Dismissal Review Hearing (or any other administrative hearing conducted for the
 4   purpose of determining whether the Department shall take disciplinary action against an
 5   officer for alleged misconduct) while the chain of command discusses the final
 6   classification and/or appropriate discipline, if any, to be imposed. The final classification
 7   of an allegation of misconduct is within the sole discretion of the Chief of Police, subject
 8   to the officer's right of appeal of any discipline imposed as provided by Chapter 143 of
 9   the Texas Local Government Code and this agreement.
10
II       g) On a quarterly basis, the Police Monitor, the Chief of Police, the Commander of
12   the Internal Affairs Division, and the Association President shall meet to discuss issues
13   related to the citizen oversight process, and shall endeavor to answer questions, and
14   provide relevant information.
15
16   Section 3. Citizen Review Panel ("Panel")
17
18       a) Function
19
20           (1) The Panel shall serve to make recommendations to the Chief of Police as
21   provided in this Article, and in addition to review individual cases of officer conduct as
22   authorized in this Article. Panel members shall perform their duties in a fair and
23   objective manner.
24
25          (2) The Panel shall provide a public report setting forth the basis and concerns of
26   the Panel supporting any recommendation for an Independent Investigation. In addition,
27   the Panel shall provide a public report setting forth the Panel's conclusions and
28   recommendations after its review of any Independent Investigation.
29
30       b) Qualifications
31
32           To be eligible for appointment to the Panel, applicants must not have a felony
33   criminal conviction, received deferred adjudication for a felony, or be under felony
34   indictment. Prior to appointment, Panel members must submit to a criminal background
35   investigation to determine their eligibility to serve on the Panel. A felony conviction,
36   felony indictment, or felony deferred adjudication, after appointment, shall result in the
37   immediate removal of the member from the Panel by the City Manager.
38
39       c) Training
40
41           To serve on the Panel, each member must complete the training prescribed herein
42   prior to commencing their service on the Panel. The required training shall include: :
43
44           (1) Attend a three to four (3-4) day training by APD tailored specifically for Panel
45               members including, at a minimum, the following:
46
47                 a. Special Investigations Unit;

     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                40
     I                  b.   Officer Involved Shootings;
     2                  c.   Response to resistance;
     3                  d.   The Police Training Academy;
 4                      e.   Crisis Intervention Team;
 5                      f.   Firearms, including FATS training;
 6                      g.   Bomb and SWAT;
 7                      h.   Ride-outs on at least two shifts in different parts of the City; and
 8                      i.   A presentation by the Association.
 9
10                (2) Attend six (6) hours of training provided by the Internal Affairs Division.
II
I2              The training requirements of Section c) shall apply only to Panel members who
I3       are appointed to the Panel after the effective date of this Agreement.
14
15            d) Resign to Run
16
17          Any person involved in the citizen oversight process as a Panel member, who files for
18       public elective office shall immediately resign from their position in the citizen oversight
19       process, and failing such resignation shall be immediately removed by the City Manager.
20
21            e) Panel Review Process
22
23                (1) Not later than thirty (30) calendar days after the mailing of the notice of the
24                    outcome of the investigation to the complainant, the complainant may request
25                    that the Police Monitor refer the complaint to the Panel.
26
27                (2) Without a complainant's request, only the following cases may be referred to
28                    the Panel:
29
30                     a.    A "Critical Incident" as defined this Article;
31
32                     b.    The appearance of a pattern of serious misconduct by the officer
33                           involved;
34
35                     c.    The appearance of a pattern of department-wide misconduct;
36
37                     d.    The appearance of serious official misconduct by one or more members
38                           of the Department;
39
40                     e.    The appearance ofbias based misconduct; or
41
42                     f.    The appearance of issue(s) to be addressed by policy, procedure, or
43                           training recommendations.
44
45
46



         Meet & Confer Agreement Between COA and AP A
         Effective October I, 2008                                                                  41
           f) Nature of Proceedings
 2
 3            (1) The review of any case by the Panel shall not be conducted as a hearing or
 4    trial. Except for the receipt of public input/communications as provided by this Section
 5    or an Independent Investigation authorized by this Article, the Panel shall not gather
 6    evidence, contact or interview witnesses, or otherwise independently investigate a
 7    complaint. The Panel shall not have the authority to subpoena witnesses. There shall be
 8    no administrative requirement, including but not limited to an order from the City
 9    Manager or the Department, that a police officer appear or present evidence to the Panel.
Io    The Panel shall immediately forward any information or evidence of which it becomes
11    aware to the Chief of Police through the Police Monitor.
12
13             (2) A quorum shall be established prior to beginning the review of any case by the
14    Panel.
15
 16           (3) Not less than five (5) business days prior to a Panel meeting, the OPM shall
17    provide the Internal Affairs Division and the individual designated by the president of the
18    Association as the Panel liaison, with a copy of the Panel meeting agenda. The Panel
 19   shall not take action upon or receive public input/communications concerning any case or
20    issue not listed as an agenda item. The Internal Affairs Division shall promptly notify
21    any officer who is the subject of a complaint listed as an agenda item as to the scheduled
22    Panel meeting. Notice of special meetings shall be handled in a similar manner, unless
23    circumstances require a shorter notice, in which case the notice shall be issued as soon as
24    the special meeting is scheduled.
25
26            (3) By virtue of its purely advisory role, the Panel is not a governmental body and
27    is not subject to the Open Meetings Act. Those portions of the meeting during which
28    public input/communication is accepted shall be open to the public and recorded by video
29    and audio cassette tape.
30
31        g) Private Session
32
33            (1) Prior to receiving any communication from the complainant or any other
34    public input/communications, the Panel may meet in private session to be briefed
35    concerning the facts of the particular case to be reviewed. Either the Police Monitor or
36    the lAD representative shall present to the Panel the information obtained from the lAD
37    investigation. Members of the Panel may be provided with READ ONLY electronic
38    access to all or part of the lAD files during these presentations.
39
40            (2) An APD officer designated by the president of the Association and one
41    individual from the Internal Affairs Division shall be present during the Panel private
42    session case briefing, including the portion of the private session described in subsection
43    "e" below, subject to the following provisions:
44
45                 a. The Association's representative will not participate in the briefing and is
46                    present only as an observer, with the following exceptions:


      Meet & Confer Agreement Between COA and APA
      Effective October I, 2008                                                                42
 1
 2                           (i) The Association representative may request that the Police
 3                           Monitor allow the representative to present information relevant to a
 4                           case before the Panel.
 5
 6                           (ii) A Panel member may request that the Association representative
 7                           present information relevant to a case before the Panel.
 8
 9                           (iii) Any information provided by the Association representative
10                           shall be presented in a neutral manner.
11
12                b. The Association representative may not be involved in the case as a
13                   witness, investigator, relative, or officer in the chain of command.
14
15                c. Information in the possession of the Association representative as a result
16                    of participation in such briefing shall not be disclosed or revealed other
17                    than as necessary as a part of official Association business in monitoring
18                    and enforcing this agreement, or in the normal course of dispute resolution
19                    processes under this agreement.
20
21           (3) Panel members shall have full access to all administrative investigative and
22   disciplinary files necessary to perform their functions under this agreement. Panel
23   members may ask questions and obtain specific facts, details and information from the
24   Police Monitor, lAD, or the Chiefs office. As part of such access, the Police Monitor
25   may permit individual Panel members to review an lAD case file for up to five (5) hours,
26   at the Police Monitor's office and in the presence of a member of the Monitor's staff.
27   This review opportunity may occur before the Panel's private session and/or after the
28   Panel's public session regarding such case. The prohibitions and restrictions in Section 8
29   of this Article apply to any confidential information viewed by Panel members during
30   this review opportunity. Panel members shall not copy or remove any portion of the file.
31   The Police Monitor shall be responsible for security of the file.
32
33           ( 4) During any private Panel briefing, the presenter should exercise discretion and
34   omit information from the briefing that the Police Monitor deems to be irrelevant to the
35   citizen's complaint, as well as information of a highly personal nature that would
36   constitute an unwarranted invasion of an individual's personal privacy interests.
37
38          (5) Upon completion of the Panel case briefing, the complainant shall be allowed
39   to address the Panel. The police officer who is the subject of the complaint may, but is
40   not required to attend and listen to the address by the complainant. If the complainant is
41   anxious or intimidated by the presence of the officer, the Panel shall videotape the
42   complainant's address to the Panel, and allow the officer to view and respond to the taped
43   statement outside the complainant's presence.         Other than the complainant and the
44   responding police officer, only those persons authorized to attend the Panel case briefing
45   may be present during this portion of the Panel meeting.
46


     Meet & Confer Agreement Between COA and APA
     Effective October 1, 2008                                                                43
          h) Public Session and Comments
 2
 3           (1) After any address by the complainant and/or responding police officer, the
 4   Panel shall meet in public session to receive any additional public input/communications
 5   concerning the case under review. During the public session, the Police Monitor shall
 6   take precautions to prevent discussion of the facts of the particular case and to prevent the
 7   public session from being used as a forum to gather evidence, interview witnesses, or
 8   otherwise independently investigate a complaint. Any individual who indicates that he
 9   has new or additional evidence concerning the particular case shall be referred to the
I0   Chief of Police or his designee. The rules that apply to citizen communications with the
II   City Council shall apply to the public session of the Panel meetings.
I2
I3          (2) The Police Monitor, in consultation with the Panel, shall set the time limits for
I4   such proceedings.
I5
I6       i) Deliberations
I7
I8           After receiving public input, if any, the Panel shall discuss the particular case
I9   under review in private session. The Police Monitor and/or the Assistant Police Monitor
20   may be present during such discussion. No other individual may be present unless, the
2I   panel requests further information.
22
23       j) Action and Recommendations
24
25            ( 1) At the conclusion of the review process set forth above, the Panel, upon a
26   majority vote of its total members, may make the following recommendations to Chief of
27   Police:
28
29                 a. Further investigation by the Department is warranted;
30
3I                 b. Department policies warrant review and/or change;
32
33                 c. An "Independent Investigation" is warranted; or
34
35                 d. A written, non-binding recommendation on discipline.
36
37           A recommendation on discipline is limited to cases involving a "critical incident"
38   as defined in this Article. The Panel shall not take action or make recommendations not
39   authorized by this Article.
40
4I           (2) After the Citizen Oversight process has been completed for a "critical
42   incident," as that phrase is defined herein, the individuals involved in the Citizen
43   Oversight process may make non-binding disciplinary recommendations to the Chief of
44   Police. The final decision as to appropriate discipline is within the sole discretion of the
45   Chief of Police, subject to the officer's right of appeal of any discipline imposed as
46   provided by Chapter 143 of the Texas Local Government Code and this agreement. The


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                44
     I   objectives of the process being served by a written recommendation as to discipline,
 2       neither the OPM employees nor individual members of the Panel shall publicly express
 3       agreement or disagreement with the final disciplinary decision of the Chief, other than as
 4       set forth in the written recommendation. Any such recommendation shall not be publicly
 5       disclosed prior to the Chiefs final decision. After the Chief of Police has made his final
 6       decision, any such citizen or internal monitor recommendations shall be subject to public
 7       disclosure to the extent permitted by law. Violation of this provision shall be subject to
 8       the dispute resolution process set forth in Section 7 of this Article, but a Panel member
 9       shall not be subject to permanent removal from the Panel except upon a second violation
Io       of this standard.
II
12                (3) For purposes of this Section, the term "Critical Incident" shall mean:
13
14                      a.   An alleged use of force or other action by an Austin Police Officer that
15                           directly results in serious bodily injury or death (The definition of
16                           "serious bodily injury" found in the Texas Penal Code, Section
17                           1.07(a)(46) will apply.);
18
19                     b. A death in custody; or
20
21                     c. An officer involved shooting.
22
23             (4) Members must attend the meeting and hear the merits of the case in order to
24       vote. The Panel's recommendations shall be reduced to writing. The Panel's written
25       recommendations shall explain the Panel's issues(s) or concern(s).
26
27              (5) The Police Monitor shall consult with the Panel in formulating any
28       recommendations to the Chief of Police. All recommendations to the Chief of Police by
29       the Panel shall be made available to the public to the extent permitted by law and this
30       Agreement.
31
32       Section 4. Independent Investigation
33
34           a) In this Article, "Independent Investigation" means an administrative investigation
35       or inquiry of alleged or potential misconduct by an officer, authorized by the Chief of
36       Police or City Manager and conducted by a person(s) who is not:
37
38                 (1) An employee of the City of Austin;
39
40                 (2) An employee of the Office of the Police Monitor; or
41
42                 (3) A volunteer member of the Panel.
43
44           b) An "Independent Investigation" does not include attorney-client work product or
45       privileged material related to the defense of claims or suits against the City of Austin.
46


         Meet & Confer Agreement Between COA and APA
         Effective October 1, 2008                                                               45
         c) The Chief of Police and the City Manager retain all management rights to
 2   authorize an Independent Investigation concerning police conduct.
 3
 4   Section 5. Public Report of Independent Investigation
 5
 6       a) The provisions of Section 143.089(g) of the Texas Local Government Code are
 7   expressly modified to the extent necessary to permit public release of a final report
 8   prepared by an investigator who conducts an Independent Investigation authorized by the
 9   Chief of Police or City Manager concerning police conduct.
10
11       b) The public release of information authorized by this Section shall not contain or
12   reveal evidentiary facts, or other substantive investigative information from the file,
13   except to the extent that such information is at the time of such release no longer
14   protected from public disclosure by law, or is already public as a matter of fact by lawful
15   or authorized means or by the officer's own release. For example, the names of officers
16   in an investigation may not be released, but could be released if those officers have
17   elected to enter the public debate and discuss their involvement, or if the public has been
18   informed of identities by lawful or authorized means in the course of grand jury or other
19   legal proceedings. The public statements authorized in this agreement are subject to
20   review by the City of Austin Law Department to insure compliance with this Agreement
21   and to determine whether the release of such information may be prohibited by any other
22   law.
23
24       c) This Section shall apply to any Independent Investigation whether completed
25   prior to or after the effective date of this Agreement and applies to every position and
26   rank within the Austin Police Department.
27
28       d) Section 143.089(g) of the Texas Local Government Code is modified and
29   superseded to the extent necessary to permit the public release of the following
30   information only:
31
32             1. A report setting forth the basis and concerns of the Panel supporting any
33                recommendation for an Independent Investigation.
34
35            2. A report setting forth the Panel's conclusions and recommendations after its
36               review of any Independent Investigation.
37
38             3. A report setting forth any policy recommendations made by the Panel.
39
40            4. A final report from an Independent Investigator, whether or not
41               recommended by the Panel. This Section shall also apply to any Independent
42               Investigation completed prior to ratification of this agreement.
43
44
45
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                               46
      Section 6. Public Communication
  2
  3       a) Except as pennitted by this Agreement, employees of the OPM and members of
  4   the Panel shall not publicly comment on the specifics of pending complaints and
  5   investigations prior to a panel decision. All public comments and communications by the
  6   OPM shall be factual and demonstrate impartiality to individual police officers, the
  7   Austin Police Department, the Austin Police Association, employees of the City of
  8   Austin, residents of the City of Austin, and community groups.
  9
 IO       b) Should a person participating on a Panel make public statements which, to a
 II   reasonable observer, would be perceived to express or demonstrate a position, bias, or
 I2   prejudgment on the merits of a particular case that is under investigation or subject to
 13   review, prior to the completion of the citizen panel process for that case, such person will
 I4   not be allowed to participate in the review, deliberation, or drafting of recommendations
 I5   concerning that case. This provision does not prohibit the Panel or an individual Panel
 I6   member from making generic, non-case related public statements about the Austin Police
 I7   Department, or from providing infonnation about the process, which does not appear to
 I8   prejudge the merits, or demonstrate a bias on the case. In the event of a violation of this
I9    standard, the Panel member shall be subject to pennanent removal from the panel as set
20    forth below.
21
22        c) No public comment or communication (including but not limited to oral or written
23    statements, reports, newsletters, or other materials made, released, published or
24    distributed) by the OPM or Panel members will make reference to or identify an officer
25    by name, unless such release is then pennitted by law, or the officer's name has become
26    public as a matter of fact by lawful or authorized means, or by the officer's own release.
27    Public comments or communications by the OPM and the Panel shall confonn to state
28    and federal law, and this Agreement regarding confidentiality, and shall not contain
29    infonnation that is confidential or privileged under this Agreement or state, federal or
30    common law.
3I
32       d) All OPM written publications shall be provided to the APD and the APA
33    simultaneously with distribution to the public.
·34
35    Section 7. Dispute Resolution
36
37        a) Complaints concerning the conduct of OPM employees shall be filed with the
38    Police Monitor, or if the complaint concerns the personal conduct of the Police Monitor,
39    shall be filed with the City Manager. If not resolved at the first level, a fact finder shall
40    be appointed to review relevant materials and take evidence to reach written findings of
4I    fact, which shall be expedited for final resolution within two weeks after appointment.
42    The fact finder shall be appointed by striking an AAA list, if the parties do not otherwise
43    agree on a fact finder. Upon conclusion of the fact finding, and after review and
44    evaluation of the fact finder's report, the Police Monitor (or City Manager if the
45    complaint concerns the personal conduct of the Police Monitor) shall make a decision.
46    The final decision shall be made by the City Manager.


      Meet & Confer Agreement Between COA and APA
      Effective October I, 2008                                                                 47
 2       b) Complaints concerning the conduct of Panel members shall be filed with the City
 3   Manager. If a signed complaint is filed alleging specific comments by a Panel member
 4   that violate the standards in subparagraph 6 (b) above, the Panel's consideration shall be
 5   postponed or the particular Panel member shall not participate, until the matter is finally
 6   resolved. A complaint may not be based on statements or conduct previously raised and
 7   found insufficient for disqualification. Only one of such Panel members may be
 8   temporarily disqualified under this provision on a particular case. The City Manager
 9   shall promptly determine the complaint. The Association may appeal from the decision
Io   of the City Manager through the expedited arbitration process in this agreement. If two
II   (2) consecutive complaints are found insufficient on a particular Panel member,
12   subsequent complaints on that Panel member shall not result in temporary removal, but
13   upon final determination that there has been a violation, such member shall be subject to
14   permanent removal. Nothing shall prevent the Chief from taking disciplinary action
15   within the statutory time frame, under the provisions of Chapter 143, as modified by this
16   agreement.
17
18   Section 8. Access to Section 143.089(g) Files
19
20       a) Information concerning the administrative review of complaints against officers,
21   including but not limited to Internal Affairs Division files and all contents thereof, are
22   intended solely for the Department's use pursuant to Section 143.089(g) of the Texas
23   Local Government Code (the 143.089(g) file.). All records of the Police Monitor's
24   Office that relate to individual case investigations and the APD 143.089(g) file, although
25   same are not APD files or records, shall have the same statutory character in the hands of
26   the Police Monitor, and shall not be disclosed by any person, unless otherwise authorized
27   by law. Public access to such information is strictly governed by this agreement and
28   Texas law. To the extent necessary to perform their duties, individuals involved in the
29   Citizen Oversight process are granted a right of access to the information contained
30   within the 143.089(g) files of police officers.
31
32       b) Individuals involved in the Citizen Oversight process shall not be provided with
33   information contained within a personnel file, including the 143.089(g) file of a police
34   officer, that is made confidential by a law other than Chapter 143 of the Texas Local
35   Government Code, such as records concerning juveniles, sexual assault victims, and
36   individuals who have tested positive for HIV. All persons who have access to lAD files
37   or investigative information by virtue of this agreement shall not be provided with access
38   to any records of criminal investigations by the APD unless those materials are a part of
39   the lAD administrative investigation file.
40
41       c) All individuals who have access by virtue of this agreement to lAD files or
42   investigative information, including the information contained within the 143.089(g) files
43   of police officers, shall be bound to the same extent as the Austin Police Department and
44   the City of Austin to comply with the confidentiality provisions of this Agreement,
45   Chapter 143 of the Texas Local Government Code, and the Texas Public Information
46   Act. All such individuals shall further be bound to the same extent as the Austin Police


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                              48
     Department and the City of Austin to respect the rights of individual police officers under
 2   the Texas Constitution and the Fourth, Fifth, and Fourteenth Amendments to the U.S.
 3   Constitution, including not revealing information contained in a compelled statement
 4   protected by the doctrine set forth in Garrity v. New Jersey, 385 U.S. 493 (1967), and
 5   Spevack v. Klein, 385 U.S. 511 (1967).
 6
 7       d) A breach of the confidentiality provisions of this Agreement and/or Chapter 143
 8   of the Texas Local Government Code by any individual involved in Citizen Oversight:
 9
10             1. Shall be a basis for removal from office;
II
12             2. May subject the individual to criminal prosecution for offenses including, but
13                not limited to Abuse of Official Capacity, Official Oppression, Misuse of
14                Official Information, or the Texas Public Information Act; and/or
15
16             3. May subject the individual to civil liability under applicable State and
17                Federallaw.
18
19       e) The confidentiality provisions of this agreement, Chapter 143 of the Texas Local
20   Government Code, and the Texas Public Information Act, are continuous in nature. All
21   individuals involved in Citizen Oversight are subject to these confidentiality provisions
22   even after their association with the Oversight process has terminated.
23
24       f) Following any review of an alleged violation of the confidentiality provisions of
25   this Agreement, the City Manager's office will provide information about the outcome of
26   that review to any officer(s) directly affected by the alleged violation.
27
28   Section 9.     Use of Evidence from the Citizen Oversight Process in Disciplinary
29                  Appeals
30
31       Opinions or recommendations from individuals involved in Citizen Oversight in a
32   particular case may not be used by a party in connection with an appeal of any
33   disciplinary action under the provisions of Chapter 143 of the Texas Local Government
34   Code and this Agreement. No party to an arbitration or Civil Service proceeding may use
35   or subpoena any member of the Citizen Review Panel or the Police Monitor (unless the
36   Police Monitor took the complaint in the relevant case) as a witness at an arbitration or
37   Civil Service proceeding including, but not limited to live or deposition testimony which
38   concerns their duties or responsibilities in the oversight process or their opinions or
39   recommendations in a particular case. This provision shall not prevent any testimony for
40   evidentiary predicate.
41
42   Section 10. Partial Invalidation and Severance
43
44       In the event that a Court Order, Judgment, Texas Attorney General Opinion, or
45   arbitration decision, which is final and non-appealable, or which is otherwise allowed to
46   take effect, which order, judgment, opinion, or decision holds that the right of access to


     Meet & Confer Agreement Between COA and APA
     Effective October 1, 2008                                                              49
 I   the information contained within the 143.089(g) files of police officers granted by this
 2   Article or the public dissemination of information pursuant to this Article, results in
 3   "public information" status under the Texas Public Information Act of the information
 4   contained within the 143.089(g) files of a police officer, the provision or provisions
 5   resulting in such a change in the status of the 143.089(g) file shall be invalidated and
 6   severed from the balance of this Agreement.
 7
 8   Section 11. Remedies
 9
Io       a) Benefit of the Bargain
II
I2       The CITY expressly retains its right and ability to proceed with the determination of
I3   whether or not police misconduct occurred and the authority of the Chief to impose
I4   disciplinary action. The ASSOCIATION recognizes the fact that such reservations are
IS   essential to this Agreement. No dispute concerning the operation and function of the
I6   Police Monitor's Office or the Panel shall impair or delay the process of the Chiefs
I7   investigation and determination of whether or not police misconduct occurred and the
I8   degree of discipline, if any, to impose. This includes internal dispute resolution
I9   procedures in this Agreement, any grievance process or arbitration, and any litigation
20   over such issues. In other words, any such dispute resolution processes may proceed, as
2I   set forth in this contract or by law, but the disciplinary process may likewise and
22   simultaneously proceed to its conclusion without delay. The statutory time period for the
23   Chief of Police to take disciplinary action against an officer shall be tolled to the extent of
24   any period in which a court order, injunction, or TRO, obtained by the officer involved or
25   the Association on behalf of the officer, halts the Department's investigative or
26   disciplinary process. In no event will the actual time exceed 180 calendar days. The
27   parties agree that the processes in this Agreement, together with the remedies set forth
28   and the procedural protections and rights extended to officers in this Agreement are
29   adequate remedies at law for all disputes arising under this Article.
30
3I       b) Expedited Arbitration
32
33        The parties have agreed to expedited arbitration for all unresolved grievances related
34   to the application or interpretation of this Article in order to achieve immediate resolution
35   and to avoid the need for court intervention in equity. Such arbitrations shall be
36   conducted pursuant to the Expedited Labor Arbitration Procedures established by the
37   American Arbitration Association ("AAA"), as amended and effective December 1,
38   2002. To be appointed, the arbitrator must be available to hear the arbitration within
39   thirty (30) calendar days of selection and a decision shall be made within one (l) week of
40   the hearing. The parties agree to create a list of pre-approved arbitrators. Failing same,
4I   or in the absence of an available arbitrator from such pre-approved list, the arbitrator
42   designated by the AAA shall be required to be licensed as an attorney in the State of
43   Texas. The parties both agree that the arbitrator has the discretion to receive and hear
44   issues and testimony by written submission or phone conference, but may also require
45   live testimony where appropriate.
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                  50
      Section 12. Preemption
 2
 3       It is expressly understood and agreed that all provisions of this Article shall preempt
 4   any statute, Executive Order, local ordinance, City policy or rule, which is in conflict
 5   with this Agreement and the procedures developed hereunder, including for example and
 6   not by way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the
 7   Texas Local Government Code, including but not limited to Section 143.089(g).
 8
 9
10                                           ARTICLE 17
II
12                               PROTECTED RIGHTS OF OFFICERS
13
14   Section 1. Effect of Article
15
16       The following provisions shall apply to the administrative investigation of alleged
17   misconduct by APD police officers and the process of administrative discipline. To the
18   extent of any conflict between this Agreement and the provisions of Chapter 143 of the
19   Texas Local Government Code, the provisions of this Agreement shall control. To the
20   extent of any conflict between this Article and any other provision of this agreement, this
21   Article shall control.
22
23   Section 2. Definitions
24
25       In this Article:
26
27             a) "Complaint" means any affidavit, administrative referral, or other document
28                setting forth allegations or facts that may form the basis of future allegations
29                of misconduct against an officer and which serves as the basis for initiating
30                an investigation.
31
32             b) "Disciplinary Action" means suspension, indefinite suspension, demotion in
33                rank, reprimand, or any combination of those actions.
34
35            c)   "Investigation" means an administrative investigation of alleged misconduct
36                 by a police officer that could result in disciplinary action.
37
38             d) "Investigator" means an agent or employee of the Department or an
39                Independent Investigator who participates in conducting an investigation.
40
41             e) "Statement" means any communication (oral or written) setting forth
42                particulars or facts regarding the alleged misconduct under investigation.
43
44             f) "Evidence" means statements, reports, records, recordings, documents,
45                 computer data, text, graphics, videotape, photographs, or other tangible forms
46                 of information, including a "complaint".
47

     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                 51
 I   Section 3. Compelled Testimony
 2
 3       There shall be no legal or administrative requirement, including but not limited to
 4   subpoena power or an order from the City Manager or the Department, that an officer
 5   appear before or present evidence to any individual, panel, committee, group, or forum of
 6   any type involved in Citizen Oversight. This provision has no application to any
 7   Independent Investigation authorized by the Chief of Police or the City Manager,
 8   regardless of whether the Independent Investigation was recommended by the Citizen's
 9   Review Panel or the Police Monitor, or to any hearing of an appeal of disciplinary action
IO   pursuant to this Agreement and/or Chapter 143 of the Texas Local Government Code.
II   Police officers remain subject to orders or subpoenas to appear and provide testimony or
I2   evidence in such investigations or hearings.
I3
I4   Section 4. Access to Records by Officers
I5
I6       a) Not less than forty eight (48) hours before the officer who is the subject of an
I7   investigation provides a statement to an investigator, the officer shall be provided a copy
I8   of the complaint(s). The Department may omit the name and/or identity of the person
I9   making the complaint. In the event that the complaint(s) does not contain all allegations
20   of misconduct under investigation, not less than forty eight (48) hours before the
2I   investigator begins the initial oral or written interrogation of the officer, the investigator
22   must inform the officer in writing of the additional allegations being investigated.
23
24       b) Before the officer who is the subject of an investigation provides a statement to an
25   investigator, the officer and his representative shall be provided an opportunity to review
26   any videotape, photograph, or other recording of the operative conduct or alleged
27   injuries, if any, which is the subject of the allegations if such recording is within the
28   possession or control of the Department.
29
30       c) An officer is entitled to a copy of his or her statement to the Internal Affairs
3I   Division at the time when the statement is finalized and signed by the officer, but the
32   statement remains confidential in the hands of the officer pursuant to 143.089(g), APD
33   policy, and orders of non-communication about internal investigations, except for
34   consultations with counsel.
35
36       d) Before the officer who is the subject of an investigation provides a statement to an
37   investigator, the officer and his representative shall be allowed to review the portions of
38   any document(s) in which it is alleged that the officer provided false, incomplete,
39   inconsistent, or conflicting information, or in which it is alleged that the officer omitted
40   information in violation of any law or Department policy.
4I
42        e) Before the officer who is the subject of an investigation provides a statement to an
43   investigator, the officer and his representative shall be allowed to review any report,
44   supplement, use of force report, or other statement recorded or written by the officer,
45   setting forth particulars or facts regarding the operative conduct which is the subject of
46   the allegation(s).


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                  52
 2        f) Not less than forty eight (48) hours before a Dismissal Review Hearing (or any
 3   other administrative hearing conducted for the purpose of determining whether the
 4   Department shall take disciplinary action against an officer for alleged misconduct), the
 5   officer and his representative shall be allowed to review for five (5) hours all evidence
 6   gathered or obtained during the investigation, and not previously reviewed by the officer
 7   pursuant to this Section. The evidence available for review shall not include any
 8   investigator's summary.
 9
I0       g) When the Chief of Police is notified that the Panel plans to review a case
II   involving a "critical incident" or an allegation of a civil rights violation, the officer and
I2   his representative shall be given an opportunity to meet with the Internal Affairs
I3   investigator and review witness statements and photographic or videotape evidence
I4   contained in the lA file, for a period ofup to five (5) hours.
I5
I6       h) Neither the officer nor his representative will be permitted to make copies of any
I7   witness statements, audio tapes, photographic or videotape evidence reviewed; however,
I8   they may take written notes only, provided that they comply with the confidentiality and
I9   use provisions in Section 6.
20
2I       i) Nothing in this Article shall be construed as requiring the Department to provide
22   or make available for review by the officer or his representative any evidence from
23   criminal investigations by the Austin Police Department unless that evidence is a part of
24   the Internal Affairs Division administrative file. No criminal investigation material that
25   is part of the Internal Affairs Department case file can be released if there is a pending
26   criminal investigation or judicial proceeding.
27
28   Section 5. Audio Taping of Dismissal Review Hearings
29
30       When a Dismissal Review Hearing (or any other administrative hearing conducted for
3I   the purpose of determining whether the Department shall take disciplinary action against
32   an officer for alleged misconduct), is held, the officer who is the subject of the
33   investigation may audio tape the portion of the hearing in which the chain-of-command
34   discusses the lAD investigation and the disciplinary decision with the officer.
35
36   Section 6. Confidentiality of Records and Misuse of Information
37
38       The access to records provided in Section 4 of this Article has been granted in
39   exchange for the following agreements intended to insure confidentiality and to prevent
40   retaliation or the threat of retaliation against any witness in an investigation:
41
42       a) Retaliation or the threat of retaliation by an officer, or by an individual at the
43   direction of the officer, against the author of an Internal Affairs statement is strictly
44   prohibited. A sustained violation of this subsection shall result in either a temporary or
45   indefinite suspension.
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                53
         b) If an officer is suspended pursuant to this Section, the officer shall have the right
 2   to appeal the suspension to the Civil Service Commission or to an Independent Third
 3   Party Hearing Examiner pursuant to the provisions of this Agreement and Chapter 143 of
 4   the Texas Local Government Code. The Commission or the Hearing Examiner shall
 5   decide whether the specific charge related to this Section is true. If the charge is found to
 6   be true, the Commission or Hearing Examiner must affirm the disciplinary action and
 7   cannot amend, modify, or reduce the period of disciplinary suspension.
 8
 9      c) Sections 143.053(e) & (f) of the Texas Local Government Code are hereby
Io   superseded to the extent of any conflict with this Section.
II
12   Section 7. Right to Representation
13
14       An officer who is the subject of an investigation or administrative inquiry shall have
15   the right to be represented by an attorney of the officer's choice during an interview
16   provided the attorney complies with the Internal Affairs interview protocol. An officer
17   shall have the right to be represented by an attorney of the officer's choice during a
18   Dismissal Review Hearing (or other administrative hearing conducted for the purpose of
19   determining whether the Department shall take disciplinary action against an officer for
20   alleged misconduct.)
21
22   Section 8. Violation of Officer's Rights
23
24       If the Department or any investigator violates any of the provisions of this Article or
25   of Section 143.312 of the Texas Local Government Code while conducting an
26   investigation, the Department shall reverse any punitive action which depends upon
27   evidence resulting from a violation of this agreement; including a reprimand, and in any
28   appeal, evidence resulting from a violation of this agreement shall be specifically
29   excluded from introduction into evidence in any proceeding against the officer, including
30   any disciplinary appeal hearing. The hearing examiner or arbitrator may make such other
31   evidentiary rulings as are just and fair, after consideration of the circumstances of the
32   violation.
33
34
35                                         ARTICLE 18
36
37                 DISCIPLINARY ACTIONS, DEMOTIONS AND APPEALS
38
39   Section 1. Suspensions of Three (3) Days or Less
40
41       a) Appealable and Non-Appealable Suspensions
42
43           It is understood that most officers will make some errors during their career
44   involving rule violations, including those who are good, professional police officers. The
45   parties agree that short disciplinary suspensions are for the purpose of reinforcing the
46   need for compliance with departmental standards and not necessarily as punishment.


     Meet & Confer Agreement Between COA and APA
     Effective October 1, 2008                                                                54
  2          The parties agree that when an officer is suspended for 1, 2, or 3 days the officer
  3    may choose one of two methods of dealing with the suspensions as listed below.
  4
  5            (1) Suspensions that may not be appealed. The officer may choose to use
  6                vacation or holiday time to serve the suspension with no loss of paid salary
  7                and no break in service for purposes of seniority, retirement, promotion, or
  8                any other purpose. The officer must agree that there is no right to appeal if
  9                this method of suspension is chosen.
10
11             (2) Suspensions that may be appealed. The officer may appeal the suspension to
12                 arbitration or the Civil Service Commission. If the officer chooses to appeal
13                 the suspension, the arbitrator or Civil Service Commission's authority is
 14                limited to ruling on whether or not the charges against the officer are true or
 15                not true. If the arbitrator or Civil Service Commission finds the charges to be
 16                true, there is no authority to mitigate the punishment. If the arbitrator or Civil
 17                Service Commission finds the charges to be not true, the officer shall be fully
 18                reinstated with no loss of pay or benefit.
 19
20        b) Arbitration Costs on Appealable Suspensions
21
22            In the event that an officer appeals a 1, 2 or 3 day suspension to arbitration, it is
23    agreed that the party that loses the arbitration shall be responsible for all costs of the
24    arbitrator, including travel and lodging if necessary.
25
26            To facilitate such payment on the part of the officer he shall submit, at the time of
27    appeal, a signed payroll deduction agreement that if the arbitrator rules in favor of the
28    City he authorizes up to one hundred dollars ($100.00) per month to be deducted from his
29    regular pay until such time as what would usually be the City's portion of the arbitrator's
30    costs have been satisfied.
31
32
33        c) Reductions of Suspensions of Three (3) Days or Less to a Written Reprimand
34
35            The parties agree that temporary suspensions of 1, 2, or 3 days that were imposed
36    on or after March 25, 2001, will be automatically reduced to a written reprimand under
37    the following conditions:
38
39            (1) Suspensions of 1, 2, or 3 days, which are/were not appealed, shall be reduced
40                to a written reprimand two (2) years after the date the suspension was served
41                on the officer if:
42
43                          i.    The officer does/did not have a sustained complaint for
44                                substantially similar conduct within two (2) years from the date the
45                                suspension was served on the officer.
46


      Meet & Confer Agreement Between COA and APA
      Effective October 1, 2008                                                                    55
               (2) Suspensions of 1, 2, or 3 days, which are/were not appealed, shall be reduced
 2                 to a written reprimand three (3) years after the date the suspension was served
  3                on the officer if:
 4
 5                          i.    The officer has been previously disciplined for substantially
 6                                similar conduct, and;
 7
 8                          ii. The officer does/did not have a sustained complaint for
 9                              substantially similar conduct within the next three (3) years from
10                              the date the suspension was served on the officer.
II
12             (3) Any controversy over whether or not the prior conduct was substantially
13                 similar may be presented to an arbitrator under the other provisions of this
14                 Article.
15
16             (4) Suspensions of 1, 2, or 3 days that are/were appealed to the Civil Service
17                 Commission or a Hearing Examiner are not eligible for reduction to a written
18                 reprimand under this Agreement.
19
20             (5) Suspensions of 1, 2, or 3 days that are/were reduced to a written reprimand
21                 shall not be introduced, cited, or used in any manner in subsequent
22                 disciplinary suspensions or appeals as to that officer, but the original
23                 disciplinary decision is not covered by this Section as to contentions of
24                 disparate discipline by other officers.
25
26             (6) If the conditions set forth in subparts (a) or (b) are met, the Department shall
27                 notify the Civil Service Commission in writing that the temporary suspension
28                 has been reduced to a written reprimand. A copy of this document shall be
29                 included in the lAD investigative file, and the Department shall enter a
30                 notation in all disciplinary databases or records reflecting this change. The
31                 parties agree that the Department and the Civil Service Commission will not
32                 alter, destroy, conceal, or remove, any documents related to the temporary
33                 suspension, including but not limited to the letter of temporary suspension that
34                 was filed with the Commission as required by LGC 143.052(c), or the lAD
35                 investigative file itself.
36
37    Section 2. Suspensions of Fifteen (15) Days or Less
38
39        If the Chief determines to suspend an officer for fifteen (15) days or less, the Chief
40    may, at his sole discretion in hardship cases, authorize use of the officer's accumulated
41    vacation leave to cover all or part of the suspension. It is also understood and agreed that
42    if the Chief permits the use of vacation days for suspension, such days off shall be
43    considered as equal punishment to traditional unpaid days of suspension. In no case will
44    sick leave be substituted for unpaid days of suspension.
45




      Meet & Confer Agreement Between COA and APA
      Effective October I, 2008                                                                 56
      Section 3. Mutually Agreed Temporary Suspensions of Sixteen (16) to Ninety (90)
 2               Days
 3
 4       Either the Police Chief or the officer facing discipline may offer to impose or accept a
 5   suspension without pay for a period from sixteen (16) to ninety (90) days. If the officer
 6   accepts the mutually agreed suspension, there shall be no appeal either to the Police Civil
 7   Service Commission, to the District Court or to a Hearing Examiner. It is also
 8   understood and agreed that if the Chief permits the use of vacation days for suspension,
 9   such days off shall be considered as equal punishment to traditional unpaid days of
Io   suspension. In no case will sick leave be substituted for unpaid days of suspension.
II
12   Section 4. Payment for Accrued Leave Upon Indefinite Suspension.
13
14      a) An officer who has been indefinitely suspended may, upon request, be paid in a
15   lump sum for up to two hundred forty (240) hours of accrued vacation and up to one
16   hundred sixty ( 160) hours of accrued exception vacation.
17
18       b) If the indefinite suspension is overturned as a result of the appeal, the Civil
19   Service Commission or a Hearing Examiner may restore such leave, but a total award of
20   leave and backpay, if any, shall be offset by the amount paid to the officer under Section
21   a) above.
22
23   Section 5. Alternative Discipline by the Police Chief
24
25       In considering appropriate disciplinary action the Police Chief may require that an
26   officer be evaluated by a qualified professional designated by the Police Chief. If that
27   professional recommends a program of counseling and/or rehabilitation for the officer,
28   the Police Chief may, as an alternative to temporary or indefinite suspension, or in
29   combination with a temporary suspension, require that the officer successfully complete
30   the recommended program. The program of counseling and/or rehabilitation will be
31   completed on the officer's off-duty time, unless the Police Chief approves the use of
32   accrued vacation leave or sick leave. The officer shall be responsible for paying all costs
33   of the program of counseling and/or rehabilitation which are not covered by the officer's
34   health insurance plan. If the officer's misconduct involves alcohol-related behavior, the
35   Police Chief may require that the officer submit to mandatory alcohol testing, when
36   ordered by the Police Chief, for a specified period of time. If, after entering the program
37   of counseling and/or rehabilitation, the officer fails or refuses to complete the program,
38   the officer may be indefinitely suspended. The officer has the right to appeal to the
39   Police Civil Service Commission or to a third party Hearing Examiner any discipline
40   imposed under this section by filing an appeal notice in accordance with the provisions of
41   Chapter 143. On appeal, the Police Civil Service Commission or Hearing Examiner shall
42   have the same duties and powers set forth in Chapter 143, but shall not have the power to
43   substitute a program of counseling and/or rehabilitation different from the program
44   imposed by the Police Chief or to substitute any period of suspension for the required
45   program of counseling and/or rehabilitation.
46



     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                               57
     Section 6. Alternative Discipline by Agreement
 2
 3       In considering appropriate disciplinary action, the Police Chief may require that an
 4   officer be evaluated by a qualified professional designated by the Police Chief If that
 5   professional recommends a program of counseling and/or rehabilitation for the officer,
 6   the Police Chief may offer the officer the opportunity to enter into an alternative
 7   disciplinary agreement under which the officer would accept a temporary suspension of
 8   up to ninety (90) days and agree to successfully complete the program of counseling
 9   and/or rehabilitation recommended by the qualified professional designated by the Police
IO   Chief. The program of counseling and/or rehabilitation will be completed on the officer's
II   off duty time, unless the Police Chief approves the use of accrued vacation leave or sick
I2   leave. The officer shall be responsible for paying all costs of the program of counseling
I3   and/or rehabilitation, which are not covered by the officer's health insurance plan. If the
I4   officer's misconduct involved alcohol related behavior, the Police Chief may require that
IS   the officer submit to mandatory alcohol testing, when ordered by the Police Chief, for a
I6   specified period of time. If the officer accepts the opportunity for agreed alternative
I7   discipline, the officer may not appeal any terms of the Agreement. If the officer fails to
I8   successfully complete the program of counseling and/or rehabilitation, the officer may be
I9   indefinitely suspended without right of appeal.
20
2I   Section 7. Last Chance Agreement
22
23       a) In considering appropriate disciplinary action, the Police Chief may require that
24   an officer be evaluated by a qualified professional designated by the Police Chief If that
25   professional recommends a program of counseling and/or rehabilitation for the officer,
26   the Police Chief may offer the officer, as an alternative to indefinite suspension, the
27   opportunity to enter into a last chance agreement. The agreement may include the
28   following provisions in addition to any other provisions agreed upon by the officer and
29   the Police Chief
30
3I            (l) The officer will successfully complete the program of counseling and/or
32                rehabilitation recommended by the qualified professional designated by the
33                Police Chief.
34
35            (2) The program of counseling and/or rehabilitation will be completed on the
36                officer's off-duty time, unless the Police Chief approves the use of accrued
37                vacation leave or sick leave. The officer shall be responsible for paying all
38                costs of the program of counseling and/or rehabilitation, which are not
39                covered by the officer's health insurance plan.
40
4I           (3) The officer will agree to a probationary period not to exceed one (1) year,
42               with the additional requirement that if, during the probationary period, the
43               officer commits the same or a similar act of misconduct, the officer will be
44               indefinitely suspended without right of appeal.
45




     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                              58
          b) If the officer's misconduct involves alcohol-related behavior, the Police Chief
 2   may require that the officer submit to mandatory alcohol testing, upon order by the Police
 3   Chief, for a specified period of time. If the officer accepts the opportunity for a last
 4   chance agreement, the officer may not appeal any terms of the agreement. If the officer
 5   fails to successfully complete the agreed upon program, the officer may be indefinitely
 6   suspended without right of appeal.
 7
 8   Section 8. Extending Disciplinary Deadline by Agreement
 9
1o       a) An officer and the Chief, or designee, may agree to extend any statutory deadline
II   for imposing discipline for a period not to exceed thirty (30) days. Either the officer or
12   the Chief may offer or request the extension. The agreement to extend the statutory
13   deadline shall be in writing and shall be signed by both the officer and the Chief, or
14   designee.
15
16       b) Any disciplinary action taken by the Chief before the extended deadline shall be
17   considered timely. An agreement to extend the deadline does not affect an officer's right
18   of appeal from the disciplinary action.
19
20   Section 9. Hearing Examiner Retained
21
22       The CITY recognizes that during the term of this Agreement officers have the right to
23   an appeal of an indefinite suspension or suspension for a definite number of days (subject
24   to the provisions herein on non-appealable suspensions of 1 to 3 days) before a Hearing
25   Examiner as provided in Section 143.057 of the Texas Local Government Code. During
26   the term of this Agreement, the parties specifically agree to retain this right of appeal, as
27   modified herein, notwithstanding any change to Section 143.057 which may occur as a
28   result of court or legislative action.
29
30   Section 10. Hearing Examiner Provisions
31
32       In order to be mutually accepted on the hearing examiners list, an individual must be
33   impartial to the ASSOCIATION and the CITY, shall be a member of the American
34   Arbitration Association (AAA), have formal training in presentation and evaluation of
35   evidence, and have experience in deciding municipal employment issues.
36
37   Section 11. Procedures for Hearings Before Police Civil Service Commission and
38               Independent Hearing Examiners
39
40       It is expressly agreed that Police Civil Service Commission hearings and hearings
41   before Hearing Examiners under 143.057 are informal administrative hearings and are
42   not subject to discovery or evidentiary processes. Specifically it is understood that
43   neither the Texas Rules of Evidence (TRE) or the Texas Rules of Court (TRC) apply to
44   such hearings. If the Department calls a witness to testify during a hearing and that
45   witness has given a statement to Internal Affairs regarding the pending case, then the



     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                 59
     Department will provide a copy of that statement to the officer's counsel at the time the
 2   witness is called to testify.
 3
 4   Section 12. Procedures Before Hearing Examiners
 5
 6       In any proceeding before a hearing examiner, the following procedures shall be
 7   followed:
 8
 9            a) The Department shall furnish the charge letter to the hearing examiner by
10               delivering a copy to the AAA far enough in advance, so that the hearing
II               examiner receives the copy at least five (5) days before the start of the
12               hearing.
13
14            b) The officer may furnish a position statement to the hearing examiner by
15               delivering copies to the AAA and to the Department far enough in advance, so
16               that the hearing examiner and the Department receives the copies at least five
17               (5) days before the start of the hearing.
18
19            c) At the close of the presentation of evidence, the hearing examiner shall
20               conduct a post-hearing conference with counsel for the Department and the
21               officer and advise counsel what issue(s) the hearing officer warits covered in
22               post-hearing briefs. This does not preclude either party from briefing
23               anything not requested by the hearing examiner.
24
25            d) Failure of the AAA to meet its obligations as set out in this Subsection does
26               not jeopardize the hearing rights of either the City or the officer.
27
28   Section 13. Special Appeal Process for Demotions
29
30       a) This Section applies only to involuntary demotions based on misconduct or
31   performance issues. It does not apply the following:
32
33            (1) Demotions related to the return from military service of another officer;
34            (2) Demotions caused by a reduction in force;
35            (3) Demotions related to the reinstatement of another officer after recovery from a
36                 disability;
37            ( 4) Demotions from the rank of Assistant Chief of Police; or
38            (5) Demotions related to the reinstatement of another officer after indefinite
39                 suspension.
40
41       b) If the Chief chooses to demote an officer, the Chief shall file with the Civil
42   Service Commission a written statement giving the reasons for the demotion. A copy of
43   the written statement shall be furnished immediately to the affected officer.
44
45      c) The officer may appeal the demotion by filing a written appeal notice with the
46   Director of Civil Service within ten (1 0) days after the date of the demotion. The officer


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                60
     may elect to appeal to an independent third-party Hearing Examiner selected in
 2   accordance with the provisions of Section 143.057 of the Local Government Code, as
 3   amended by this Agreement. The officer's election to appeal to a Hearing Examiner
 4   must be contained in the officer's initial notice of appeal.
 5
 6       d) During the pendency of the appeal, the officer's rank and pay shall not be
 7   changed but the Chief may reassign the officer to perform duties appropriate to the rank
 8   held by the officer immediately prior to the promotion. The officer's absence from his
 9   promoted position shall not create a vacancy, but the Chief may pay higher classification
10   pay to another officer to perform the duties of the promoted position.
II
12       e) If the officer appeals to the Civil Service Commission, the decision of the
13   Commission is final and may not be appealed further. If the officer appeals to a Hearing
14   Examiner, the decision may be appealed only on the grounds that the Hearing Examiner
15   was without jurisdiction or exceeded its jurisdiction or that the order was procured by
16   fraud, collusion, or other unlawful means.
17
18       f) If the Commission or Hearing Examiner upholds the Chiefs demotion, the officer
19   shall be returned to the rank held immediately prior to the promotion, the officer's pay
20   shall be adjusted accordingly, and the officer's name shall be permanently removed from
21   the promotional eligibility list if the list is still in effect. The officer's time in grade in the
22   promoted position shall not count toward eligibility for future promotion.
23
24       g) If the Commission or Hearing Examiner overturns the Chiefs demotion, the
25   officer shall be returned to the promoted rank in an assignment to be determined by the
26   Chief.
27
28       h) In addition to the provisions listed in Section 18 Preemption, below, this Section
29   shall be entitled to preemption including but not limited to Sections 143.010, 143.015,
30   143.054, 143.057 and all provisions of Subchapter B of the Texas Local Government
31   Code Chapter 143.
32
33   Section 14. Substitution of Demotion for Indefinite Suspension
34
35      In the appeal of an indefinite suspension, the Civil Service Commission or a Hearing
36   Examiner may substitute a demotion for the indefinite suspension imposed by the Chief.
37
38   Section 15. Mediation
39
40      The City shall implement a voluntary mediation process concerning citizen
41   complaints. The Association may appoint two persons to work with the City in
42   developing the specific operating procedure. The process shall include and be based
43   upon the following concepts:
44
45           a) Mediation shall be an option offered to the complainant at the time the initial
46              complaint is filed for minor nature complaints, such as rudeness.
47

     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                      61
              b) For a complaint to proceed to mediation, both the officer and the complaining
 2               citizen must voluntarily agree.
 3
 4            c) Once mediation has been agreed to, the matter cannot be returned to the
 5               Department to be handled as a disciplinary matter.
 6
 7
 8   Section 16. Effect of Contract Expiration
 9
Io       The provisions of this Agreement shall remain in full force and effect after expiration
II   of this Agreement as to:
12
13            a) Any investigation assigned a Control Number by the Internal Affairs Division
14               prior to the expiration of this Agreement;
15
16            b) Any disciplinary decision by the Chief prior to the expiration of this
17               Agreement; or
18
19            c) Any appeals of such disciplinary action.
20
21   Section 17. Preemption
22
23       It is expressly understood and agreed that all provisions of this Article shall preempt
24   any statute, Executive Order, local ordinance, City policy or rule, which is in conflict
25   with this Agreement and the procedures developed hereunder, including for example and
26   not by way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the
27   Texas Local Government Code, including but not limited to the provisions of Section
28   143.072, the provisions of Subchapter D of Chapter 143 and all specific provisions
29   referred to in this Article.
30
31
32                                              ARTICLE 19
33
34                                      ASSIGNMENT CHANGES
35
36   Section 1. Advance Notice of Assignment Changes.
37
38       Except for normal shift rotations, for assignment changes that are determined far
39   enough in advance, the Department will provide a twenty-eight (28) calendar-day notice
40   to the affected officer. Advance notice of the assignment change may be waived by the
41   Chief or his designee, if prior notice is not in the best interest of the Department or in any
42   emergency situations. Advance notice of the assignment change may be waived by the
43   officer. In the event of special hardship, an affected officer may appeal to the Assistant
44   Chief of their Bureau for consideration of temporary scheduling or other adjustments to
45   reduce or address personal hardships. The Chief shall create a joint committee with
46   representatives appointed by the ASSOCIATION to evaluate hardship claims and to
47   recommend action to the Assistant Chief.

     Meet & Confer Agreement Between COA and APA
     Effective October 1, 2008                                                                  62
 I
 2   Section 2. Requested Job Assignment Transfers.
 3
 4       A reasonable, good faith effort shall be made to post initial assignment vacancies. It
 5   is recognized and understood that notice cannot be sent for all backfill transfers resulting
 6   from the initial vacancies. The usual process shall be to post notice and reference to the
 7   APD bulletin board and City email. This notice may be sent out to all employees on
 8   alpha pager, as near as possible to ten (I 0) days before closing the application process
 9   whether or not you get it. It shall be satisfactory to send an "all page" notice whether or
10   not each individual officer receives it. Oral or written reprimands shall not affect an
II   employee's ability to apply for a transfer to a sought after position, but may be
12   considered along with all other factors in making a selection among applicants. Applying
13   for a posted position shall neither jeopardize nor insure an officer's current assignment.
14   The Chief shall establish a committee with representatives appointed by the
15   ASSOCIATION to recommend changes or improvements in the process of posting notice
16   of job assignment opportunities or openings.
17
18
19                                            ARTICLE 20
20
21                               AGREEMENT GRIEVANCE PROCEDURE
22
23   Section 1. Goals and Objectives
24
25       The parties agree that they share the interest of resolving disputes with minimum
26   confrontation. To this end, the parties will attempt to insure that disputes are identified
27   and resolved through a process committed to mutual respect, open communication, and
28   joint problem solving.
29
30
31   Section 2. Nature of Grievances
32
33       As used in this Article, a "grievance" is defined as any dispute, claim, or complaint
34   involving the interpretation, application, or alleged violation of any provision of this
35   Agreement. A grievance may be filed under this procedure by the ASSOCIATION or by
36   any individual officer to whom this AGREEMENT applies. A grievance which does not
37   relate to the application and/or interpretation of any provision of this Agreement shall be
38   processed in accordance with a procedure to be established in writing by the Chief of
39   Police. Grievances pending as of the effective date of this Agreement shall be processed
40   under procedures in effect prior to the Agreement. Pending shall mean that the written
41   grievance has been filed.
42
43   Section 3. Timelines
44
45      Any timeline or deadline provided in this Article may be extended by mutual written
46   agreement of the parties involved at the particular step of the process where the timeline


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                               63
     applies. If any timeline or deadline for a decision is missed by the City, the grievance
 2   automatically proceeds to the next step in the process. If any timeline or deadline for a
 3   decision is missed by the Association, the grievance is considered to be resolved and
 4   dismissed.
 5
 6   Section 4. Steps of Grievance Procedure
 7
 8        The steps of this grievance procedure are as follows:
 9
IO   Step 1
II
12        a) Filing of Grievance
13
I4          The Association President or an aggrieved officer who desires to file a grievance
15   under this procedure must file his/her grievance with the Association Grievance
16   Committee within thirty (30) business days after the Association President or the officer
I7   knew of or should have known of the facts or event(s) giving rise to the grievance. A
I8   copy of the grievance shall be forwarded to the Chief of Police, or designee, by the
19   Association Grievance Committee within three (3) business days after receipt of the
20   grievance.
2I
22       b) Response by Association Grievance Committee
23
24           Within fifteen (15) business days after its receipt of a grievance filed by an
25   individual officer or filed on behalf of the Association under this procedure, the
26   Association Grievance Committee shall determine, in its sole discretion, if a valid
27   grievance exists. If the Association Grievance Committee determines that the grievance
28   is valid, the grievance shall proceed to Step 2 of this procedure. If the Association
29   determines that the grievance is not valid, the Association President will notify the Chief
30   that no further proceedings are necessary.
31
32   Step 2
33
34      Any grievance found to be valid by the Association Grievance Committee shall be
35   submitted to the Chief of Police within fifteen ( 15) business days of the Step 1 ruling.
36   Each grievance shall be submitted on a form agreed to by the parties and must include:
37
38       (1) A brief statement of the grievance and the facts or events upon which it is based;
39
40       (2) The section(s) of the Agreement alleged to have been violated;
41
42       (3) The steps taken, if any, by the grievant to resolve the issue; and
43
44       (4) A proposed resolution ofthe grievance.
45




     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                64
 1       A grievance submitted in substantial compliance with this section shall not be denied
 2   on the basis of form. Within fifteen ( 15) business days after receipt of the Step 2
 3   grievance, the Chief of Police shall submit a written response to the Association
 4   Grievance Committee.
 5
 6
 7   Step 3
 8
 9       If a grievance is not resolved at Step 2 , the Association may within fifteen (15)
10   business days after receipt of the Chiefs Step 2 response, submit the grievance to
II   arbitration in accordance with the provisions of this Agreement. The grievance
12   arbitration procedure shall be implemented by the Association notifying the Chief of
13   Police in writing of its intent to submit the grievance to arbitration.
14
15   Step 4
16
17       The arbitration hearing will be scheduled by agreement at the earliest date possible,
18   preferably within thirty (30) business days after submitting the grievance to arbitration.
19   The arbitrator will be selected as agreed or under the AAA process.
20
21       The hearing shall be held at a location which is convenient for all parties and the
22   arbitrator and shall be conducted informally, without strict evidentiary or procedural
23   rules. Unless otherwise mutually agreed, the submission to the arbitrator shall be based
24   on the written grievance statement submitted by the Association Grievance Committee at
25   Step 2. The arbitrator shall consider and decide only the issue(s) in the grievance
26   statement or submitted in writing by agreement of the parties. The hearing shall be
27   concluded as expeditiously as possible and the arbitrator's written decision shall be
28   provided to both parties within thirty (30) calendar days after close of the hearing, unless
29   the parties mutually agree otherwise
30
31       The parties specifically agree that the arbitrator's authority shall be strictly limited to
32   interpreting and applying the explicit provisions of this Agreement. The arbitrator shall
33   not have authority to modify the agreement or create additional provisions not included in
34   the Agreement. The parties agree that neither the City nor the Association shall have ex
35   parte communications with the arbitrator concerning any matter involved in the
36   grievance submitted to the arbitrator.
37
38       Each party shall be responsible for its own expenses in preparing for and representing
39   itself at arbitration. The fees of the arbitrator shall be borne by the losing party. In the
40   event of a composite decision, the arbitrator shall determine the portion of such cost to be
41   borne by each party. The written decision of the arbitrator may be appealed only on the
42   grounds that the arbitrator was without jurisdiction or exceeded his jurisdiction; that the
43   decision was procured by fraud, collusion, or other unlawful means; or that the
44   arbitrator's decision is based upon a clear and manifest error of law.
45
46


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                   65
     Section 5. Election of Remedies
 2
 3      It is specifically and expressly understood that filing a grievance under this Article,
 4   which has as its last step final and binding arbitration, constitutes an election of remedies.
 5
 6   Section 6. Statutory Appeals and Hearings
 7
 8      Except as specifically provided in this Agreement, all statutory rights of appeal to the
 9   Civil Service Commission or Hearing Examiner, including disciplinary matters,
Io   promotional bypasses, and demotions will be governed by Chapter 143 and are not
II   subject to this contract grievance procedure.
12
13
14                                          ARTICLE 21
15
16                                  TERM OF AGREEMENT
17
18   Section 1. Term of Agreement
19
20       a) This Agreement shall be effective as of the date it is ratified by the City Council,
21   except as to any provisions herein specifically made effective on any other date. It shall
22   remain in full force and effect, subject to the provisions of this Article, until September
23   30, 2011.
24
25       b) The provisions of this Agreement do not apply to any officer who separates from
26   City employment before the effective date of this Agreement or before the effective date
27   of any specific provisions hereof.
28
29   Section 2. Additional Option Year
30
31       The City may, at its option, extend this Agreement for one additional year, by
32   notifying the Association on or before March 1, 2011, that it chooses to so extend this
33   Agreement. All provisions of this Agreement will remain in full force and effect, subject
34   to the provisions of this Article, during the additional year of this Agreement, which shall
35   end on September 30, 2012.
36
37   Section 3. Continuing Relationship
38
39       a) The parties acknowledge their longstanding history of successful Meet & Confer
40   negotiations and their joint efforts to continue to build on the framework of each previous
41   agreement. This Agreement is the product of that relationship and negotiation history.
42   Rather than including in this agreement many of the details or the processes which were
43   in former agreements, the parties have limited the provisions in this agreement to those
44   that are necessary. This includes agreements on the issues which may require a
45   contractual modification of existing civil service law (access to the 143.089(g) file, and
46   release of defined reports from Independent Investigations), agreements to outline the


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                 66
     broad concepts of citizen oversight, and agreements which clarify rights which exist with
 2   or without the agreement. Other aspects of the City's implementation of citizen oversight
 3   are its prerogatives under Texas law and the City Charter, and do not require contractual
 4   provisions. Both parties recognize that the City may proceed with citizen oversight under
 5   this new agreement substantially as it has done under the prior agreement, and the City is
 6   entitled to the maintenance of those prior rights and prerogatives, although this agreement
 7   does not require the City to operate citizen oversight under the prior provisions, except to
 8   the extent now specified in this agreement. Both parties recognize that without the
 9   continued ability of the City to carry out citizen oversight, this agreement would not have
Io   been reached, either as to the economic issues or the additional provisions for the
II   procedural protections of officer's rights.
12
13       b) In the event of any court order, judgment, Texas Attorney General's opinion or
14   arbitration decision brought or caused by officers or the APA which substantially impairs
15   oversight access to the 143 .089(g) file, prevents release of the defined portions of reports
16   of independent investigation, invalidates the 180 tolling provision in Article 16, or
17   impairs the City's right to expedited arbitration as contemplated herein, the City may
18   reopen negotiations to resolve and correct the issue or an alternate resolution. If a
19   negotiated resolution of the issue is not achieved, the City may terminate this agreement
20   after ninety (90) days written notice, and the parties may resume negotiations toward a
21   successor agreement under the provisions Section 143.301 et.seq., of the Texas Local
22   Government Code.
23
24       c) In the event of any court order, judgment, Texas Attorney General's opinion or
25   arbitration decision brought or caused by the City of Austin or other party with standing
26   under this agreement substantially impairs the provisions of Article 17 pertaining to
27   officer's rights, or which would allow full access to investigative evidence of officer
28   misconduct in the absence of a disciplinary decision imposed by the Chief, the AP A may
29   reopen negotiations to resolve and correct the issue or an alternate resolution. If a
30   negotiated resolution of the issue is not achieved, the City may terminate this agreement
31   after ninety (90) days written notice, and the parties may resume negotiations toward a
32   successor agreement under the provisions Section 143.301 et.seq., of the Texas Local
33   Government Code.
34
35   Section 4. Notice and Renegotiation
36
37       If either the City or the Association desires to engage in negotiation for a successor
38   Agreement, then either or both shall give the other party written notice of its desire to
39   negotiate for a new Agreement no less than 120 days before the expiration of the present
40   Agreement. In the event that notice of intent to renegotiate is given by either party, the
41   parties will begin negotiations for a new Agreement not later than sixty (60) days after
42   notice is given, unless the parties agree otherwise.:.
43
44
45
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                 67
 1    Section 5. Continuation During Negotiations
 2
 3       If the parties are engaged in negotiations for a successor Agreement at the time this
 4   Agreement expires, the Association's and the City's negotiating teams shall have the
 5   authority to extend this Agreement in thirty (30) calendar day increments by mutual
 6   written agreement, during any period of good faith negotiations after such termination
 7   date, not to exceed a total of six (6) months.
 8
 9   Section 6. Effect of Termination
10
11       a) In the event that a successor Agreement has not been ratified before the expiration
12   date of this Agreement (the expiration date of September 30, 2011, the extended
13   expiration date of September 30, 2012, or any extended expiration date under Section 5
14   above), all provisions of this Agreement, both economic and non-economic, shall expire
15   and no longer be in full force and effect, except as to specific Articles or Sections hereof
16   which provide that some or all of their terms will continue beyond expiration of this
17   Agreement.
18
19       b) In the event of any temporary expiration of the prior agreement before the legally
20   effective approval of this Agreement, this Agreement shall nevertheless control all
21   matters and rights defined hereunder, in spite of any such interim lapse or gap, as if this
22   Agreement had become immediately effective upon the expiration of the prior
23   Agreement. This provision of the Agreement shall not require exhaustion of
24   administrative remedies by any person claiming rights relating to it or asserting its
25   validity.
26
27       c) After expiration/termination of this Agreement, it is expressly understood that the
28   wages and compensation specified in this Agreement may then be placed at a level
29   determined by the City Manager, as funds are authorized by the City Council, and this
30   does not preclude wages and compensation being rolled back to pre-contract levels, as
31   they existed on the day prior to the effective date of this Agreement.
32
33   Section 7. Funding Obligations
34
35       The CITY presently intends to continue this Agreement each fiscal year through its
36   term, to pay all payments due, and to fully and promptly perform all of the obligations of
37   the CITY under this Agreement. All obligations of the CITY shall be paid only out of
38   current revenues or any other funds lawfully available therefore and appropriated for such
39   purpose by the City Council, in compliance with the Texas Constitution, Article XI,
40   Sections 5 and 7. In the event that the City of Austin cannot meet its funding obligations,
41   as provided in the State Constitution, this entire Agreement becomes null and void.
42
43
44
45
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                               68
                                            Article 22
 2
 3                                            Notices
 4
 5   Section 1. Association Notices
 6
 7      Notices the Association is required to provide to the City under this Agreement or
 8   Chapter 143, unless specifically noted otherwise, will be provided in writing to the office
 9   ofthe Chief of Police and the designated representative ofthe City Attorney's Office.
IO
II   Section 2. City Notices
I2
13      Notices the City is required to provide to the Association under this Agreement or
I4   Chapter 143, unless specifically noted otherwise, will be provided in writing to the
I5   Association President's office and the Association's designated attorney.
I6
I7   Section 3. Designation of Notice Recipients
I8
19       Within I 0 calendar days after the effective date of this Agreement, both parties will
20   provide the other written notice of the correct mailing and e-mail addresses of its
21   designated recipients.
22
23   Section 4. Timeliness of Mail Notice
24
25      A notice provided by mail will be deemed timely if addressed to the two correct
26   mailing addresses for the City or the Association and postmarked no later than the date
27   such notice is due.
28
29   Section 5. Adequacy of Email Notice
30
31       Use of email communications under this paragraph shall be preceded by confirmed
32   exchanges at the outset of the agreement, from the sending to receiving servers, prior to
33   using the email option for notices under this section. Each party agrees to provide notice
34   of any change in email addresses of any designated recipient following the initial
35   exchange of emails. In recognition of the fact that email systems are dependent on a
36   number of technical factors, the parties agree to confirm the receipt of email notices by
37   sending a "read receipt" to the other party or sending a brief acknowledgment of receipt.
38   A notice sent by e-mail will be deemed timely if addressed to the two correct e-mail
39   addresses for the City or the Association and sent by 4:59p.m. on the due date.
40
4I   Section 6. Notice of Address Changes
42
43      Notice of any changes of address or e-mail address must be provided in writing to the
44   other party within 7 calendar days of the change.
45
46

     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                              69
 I                                             ARTICLE 23
 2
 3                                       ENTIRE AGREEMENT
 4
 5   Section 1. Subjects and Issues
 6
 7       The parties acknowledge that during the negotiations which resulted in this
 8   Agreement, each had the unlimited right and opportunity to raise issues and make
 9   proposals with respect to any subject or matter not removed by law from the meet and
Io   confer process, and that the understandings and agreements arrived at by the parties after
II   the exercise of that right and opportunity are set forth in this Agreement. Therefore, the
I2   CITY and the ASSOCIATION, for the duration of this Agreement, each voluntarily and
13   unqualifiedly waive the right, and each agrees that the other shall not be obligated, to
I4   meet and confer with respect to any subject or matter referred to, or covered in this
15   Agreement, or with respect to any subject or matter not specifically referred to or covered
16   in this Agreement, even though such subjects or matters may not have been within the
17   knowledge or contemplation of either or both of the parties at the time they negotiated or
18   signed this Agreement, except as provided for single issue negotiation above.
19
20   Section 2. Amendment of the Agreement
21
22       a) Except as provided in Subsection b) below, this Agreement may be amended
23   during its term by the parties only by written mutual agreement ratified in accordance
24   with the provisions of Chapter 143.
25
26       b) The Association's Executive Board and the City Manager are expressly delegated
27   the power to enter into Memoranda of Amendment as necessary to implement the
28   intentions of the parties with regard to Article 25, Consolidation of Public Safety Officers
29   intoAPD.
30
31   Section 3. Benefit of the Bargain
32
33       a) In the event that the Texas Legislature amends any provision of Texas Local
34   Government Code Chapters 141, 142 and 143 that changes wages or benefits for City of
35   Austin Police Officers during the term of this Agreement, any such amendment shall not
36   be applicable to the officers covered by this Agreement, unless the City Council adopts
37   such amendment by Ordinance. Examples of wages and benefits include, but are not
38   limited to, base salary, longevity, assignment pay, sick leave, vacation, health insurance,
39   and weapon provision mandates.
40
41       b) During the negotiation of this Agreement, the City and the Association have
42   agreed on the stated enhancements to employee compensation and benefits, in reliance on
43   the cost of those enhancements. Both parties acknowledge that this Agreement would not
44   have been reached, as reflected in this document, if the cost to the City had been higher.
45   In the event of any proceeding in which the Association asserts the right to additional
46   compensation or pay enhancements based on the provisions of this Agreement, the


     Meet & Confer Agreement Between COA and APA
     Effective October 1, 2008                                                                70
     decision-maker shall consider the cost of the contractual pay and benefits enhancements
 2   as part of the mutual agreement and meeting of the minds that resulted in approval of this
 3   Agreement by both parties.
 4
 5
 6                                             ARTICLE 24
 7
 8                                        SAVINGS CLAUSES
 9
I0   Section 1. Effect of Illegal Provision
II
12       If any provision of this Agreement is subsequently declared by legislative or judicial
13   authority to be unlawful, unenforceable, or not in accordance with applicable statutes, all
14   other provisions of this Agreement shall remain in full force and effect for the duration of
15   this Agreement, and the parties shall meet as soon as possible to agree on a substitute
16   provision.
17
18   Section 2. Preemption of Local Government Code and Other Provisions
19
20       The provisions of this Agreement shall supersede and preempt the provisions of any
21   statute, Executive Order, local ordinance, City policy or rule, which is in conflict with
22   any provision of this Agreement and the procedures developed hereunder, including for
23   example. and not by way of limitation, any contrary provisions of Chapters 141, 142, and
24   143 of the Texas Local Government Code; Ordinances of the City of Austin, Texas;
25   Personnel Policies of the City of Austin, and Rules and Regulations of the Police
26   Officers' Civil Service Commission for the City of Austin, Texas. This preemption
27   provision is authorized by Section 143.307 of the Texas Local Government Code, and the
28   parties have expressly agreed that each and every provision involving or creating such a
29   conflict shall have the effect of superseding the statutory standard or result which would
30   otherwise obtain, in the absence of this agreement. This provision is of the essence to the
31   bargain and agreement which has been reached.
32
33   Section 3. Change in Authorized Representative
34
35      During the term of this Agreement, if there is a withdrawal of recognition of the APA
36   pursuant to Section 143.304 of the Texas Local Government Code, then it will be the
37   CITY's option to continue the terms of this Agreement or to cancel the contract and
38   engage in negotiations with the successor organization, if any.
39
40
41
42
43
44
45
46
47

     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                               71
                                            ARTICLE 25
 2
 3              CONSOLIDATION OF PUBLIC SAFETY OFFICERS INTO APD
 4
 5   Section 1. Definitions
 6
 7       The following definitions apply to terms used in this Article and this Agreement,
 8   unless a different definition is required by the context in which the term is used:
 9
Io      a) "PSEM" refers to the City of Austin Public Safety and Emergency Management
11   Department.
12
13      b) "PSEM law enforcement officer(s)" refers to PSEM employees who are
14   commissioned by TCLEOSE as peace officers.
15
16      c) "Transition Completion Date" refers to the date that the last PSEM law
17   enforcement officer successfully completes the modified cadet training program designed
18   by APD specifically for the transition process.
19
20   Section 2. Statement of Intent
21
22       a) The intent of this Article is to provide for the consolidation of the law
23   enforcement functions of the City's Public Safety and Emergency Management
24   Department into the Austin Police Department. The paramount purpose in consolidating
25   the two law enforcement agencies is to provide unity of command and improve safety in
26   meeting the law enforcement needs of the community.
27
28       b) The parties acknowledge that a transition period is necessary to achieve
29   consolidation and agree that this Article is intended to provide the flexibility necessary to
30   structure the transition and accomplish consolidation in an orderly and cost-effective
31   manner. The parties further intend that all PSEM law enforcement officers will be under
32   the command of the Chief of Police at the earliest possible date and that the law
33   enforcement functions of PSEM will cease to exist when the PSEM officers become APD
34   employees.
35
36       c) A further intent of this Article is to achieve an integration of the PSEM law
37   enforcement officers into the APD Civil Service classifications and compensation
38   structure and to extend to them the benefits enjoyed by APD officers under Chapter 143
39   of the Texas Local Government Code and the terms of this Agreement, except as
40   otherwise provided for in this Article.
41
42      d) The parties also intend that, when the transition period is complete, the
43   consolidation of the former PSEM law enforcement officers into APD will be fully
44   accomplished.
45
46
47

     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                 72
      Section 3. Basic Consolidation Provisions
 2
 3        a) The City will commence the consolidation transition in a timely manner after the
 4   effective date of this Article and will complete the transition within a period of eighteen
 5   (18) months after commencement. The transition will be completed on the date that the
 6   last PSEM law enforcement officer successfully completes the modified cadet training
 7   program designed by APD specifically for the transition process. That date is referred to
 8   in this Article as the "Transition Completion Date."
 9
I0       b) The Chief of Police will determine the methods, strategies, and processes for the
II   transition and shall have full discretion to direct the transition, subject only to any
I2   limitations specified in this Article. Nothing in this Article shall be construed to abrogate
I3   any of the City's management rights, unless specifically provided otherwise in this
I4   Article. During the transition, the Chief of Police retains full authority to determine the
I5   assignment and duties of both APD officers and the PSEM law enforcement officers.
I6
I7       c) Notwithstanding any provisions of Chapter 143, the Chief of Police shall assume
I8   command of all law enforcement officers employed by PSEM on the effective date of this
I9   Article. All PSEM law enforcement officers will become APD employees on the
20   effective date of this Article, to the same extent as if they had been hired under the
2I   processes prescribed by Chapter 143. If the effective date of this Article is delayed
22   beyond the effective date of this Agreement, the provisions of Section 11 below shall
23   apply during any period between the effective date of the Agreement and the effective
24   date of this Article.
25
26   Section 4. Selection and Training
27
28        a) The Chief of Police shall establish the selection criteria and requirements for
29   PSEM law enforcement officers who will be included in the transition, which shall
30   include a background investigation. The Chief of Police shall not select any PSEM
3I   officer previously employed by APD whose employment was terminated or who resigned
32   in lieu of termination, as determined by the Chief of Police.
33
34       b) PSEM law enforcement officers selected for the transition must attend and
35   successfully complete a modified cadet training program designed by APD specifically
36   for the transition process. Any officer who does not successfully complete the
37   requirements of the program, as determined by the Chief of Police, will be dismissed
38   from APD without right of appeal or grievance under Civil Service law, the grievance
39   process in this Agreement, or the City's grievance process applicable to non-Civil
40   Service employees.
4I
42       c) PSEM law enforcement officers who successfully complete the modified cadet
43   training program will also complete an orientation period, as determined by the Chief of
44   Police, but shall not be on probation for any period of time after completion of the
45   program.
46


     Meet & Confer Agreement Between COA and AP A
     Effective October I, 2008                                                                73
     Section 5. Civil Service Status
 2
 3       a) All PSEM law enforcement officers who successfully complete the modified
 4   cadet training program, as determined by the Chief, will be placed in the APD Civil
 5   Service rank of Police Officer, regardless of their previous position or rank in PSEM, and
 6   will thereafter be Civil Service employees, subject to the provisions of this Agreement.
 7
 8       b) Any change in rank resulting from the consolidation transition shall not be
 9   construed as a demotion under either Civil Service law or the City's Personnel Policies.
I0   A PSEM law enforcement officer whose rank changes as a result of the consolidation
II   transition may not file a grievance regarding that change in rank under the grievance
I2   process set out in this Agreement or under the City's Personnel Policies.
I3
14   Section 6. Wages and Benefits
I5
16      a) On the effective date of this Article, the compensation of all PSEM law
I7   enforcement officers will be determined as follows:
18
19           (1) Base Salary: Each officer will be placed into the APD Base Salary Schedule
20   at the pay step which matches the officer's base salary from PSEM for the pay period
2I   immediately prior to the effective date of this Article. If the Base Salary Schedule does
22   not include a pay step that matches the officer's PSEM base salary, the officer will be
23   placed at the next higher pay step on the Schedule. All placements will result in the
24   officer receiving a step pay increase in the second year of this Agreement, except that no
25   PSEM officer will be placed above the pay step applicable to APD officers with sixteen
26   (16) years of service. An officer's years of service with PSEM do not affect an officer's
27   initial placement in the Schedule. After initial placement, the officer will advance
28   through the step pay program in sequence without regard to the officer's years of service
29   with APD or PSEM. For example, a PSEM officer who is placed in pay step 60
30   (applicable to 5 years of service for an APD officer) will advance to pay step 70
3I   (applicable to 6 years of service for an APD officer) at the beginning of the second year
32   of this Agreement.
33
34           (2) Stipends and Special Pay Items: The stipends received by PSEM officers will
35   be discontinued on the effective date of this Article. Thereafter, all officers are eligible to
36   receive the special pay items in Article 7 (Field Training Officer Pay; Mental Health
37   Certification Pay; Bilingual Pay; Shift Differential; and Education Incentive or
38   Certification Pay) for which they qualify, in accordance with the terms of this
39   Agreement.
40
41           (3) Longevitv Pay: Each officer will receive longevity pay as provided in Article
42   7 of this Agreement based on the officer's cumulative years of service with both PSEM
43   and APD.
44
45       b) No later than thirty (30) calendar days after the effective date of this Article, the
46   City will determine whether any PSEM law enforcement officers will incur a loss in pay


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                   74
      as a result of placement into the APD Base Salary Schedule and special pay program
 2    provided by Article 7. If the determination reflects a loss in pay for any officer during
 3    the first year of this Agreement, the officer will receive the difference in a lump sum
 4    payment no later than forty- five (45) calendar days after the effective date of this Article.
 5    If such a loss will occur for any PSEM officer during the second year of this Agreement,
 6    the officer will receive the difference in a lump sum payment at the beginning of the
 7    second year of this Agreement.
 8
 9       c) Any change in compensation resulting from the consolidation transition shall not
Io   be construed as a demotion or promotion under Civil Service law, this Agreement, or the
II   City's Personnel Policies. A PSEM law enforcement officer whose compensation
12   changes as .a result of the consolidation transition may not file a grievance regarding that
13   change in compensation under the grievance process set out in this Agreement or under
14   the City's Personnel Policies.
15
16   Section 7. Transfer of Leave and Compensatory Time Balances
17
18      a) On the effective date of this Article, each PSEM law enforcement officer will
19   begin accruing leave at the same rate as APD officers.
20
21       b) Leave balances accrued by PSEM law enforcement officers prior to the effective
22   date of this Article will be transferred to APD on the effective date of this Article.
23   Special vacation balances of PSEM officers due to settlement of claims regarding
24   vacation accrual rates shall be transferred to APD and shall remain subject to the terms of
25   the applicable settlement agreement.
26
27        c) All compensatory time balances will be transferred to APD on the effective date
28    ofthis Agreement, but must be used by the former PSEM officers within three (3) years
29   ·after the effective date of this Agreement.
30
31   Section 8. Payment of Accrued Sick Leave
32
33       Accrued sick leave will be paid to a former PSEM law enforcement officers under the
34   following conditions:
35
36       a) An officer who retires under both the City of Austin Employees Retirement
37   System and the Austin Police Retirement System, will be paid for all accrued sick leave
38   in accordance with the provisions of Article 9, except that the 10-year service
39   requirement shall not apply.
40
41       b) An officer who was hired by the City of Austin prior to October 1, 1986, who
42   separates from the City for any reason other than retirement will be paid for a maximum
43   of 720 hours of accrued sick leave.
44
45       c) An officer who was hired after October I, 1986, who separates from the City after
46   the effective date of this Article for any reason other than retirement will be paid for


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                  75
     accrued sick leave in accordance with Article 9 of this Agreement, but years of service
 2   with PSEM will not be counted as years of service with APD for purposes of the 10-year
 3   service requirement.
 4
 5   Section 9. Promotional Eligibility
 6
 7       A PSEM law enforcement officer who successfully completes the transition and
 8   becomes an APD officer shall be eligible to take the promotional examination for the
 9   rank immediately above Police Officer upon completion of five (5) years of service. For
Io   purposes of calculating the required five ( 5) years of service, all service with APD after
II   the Transition Completion Date plus up to three (3) years of continuous service in PSEM
12   immediately prior to the effective date of this Article shall be counted toward the
13   requirement.
14
15   Section 10. Conditions Precedent
16
17       To prevent impairment of retirement benefits for the PSEM law enforcement officers,
I8   Sections 2 through 10 of this Article shall not be effective unless the following conditions
19   are met;_
20
21      a) The City Council approves a resolution to support legislation in the 2009
22   Legislature to amend the Austin Police Retirement System (APRS) pension statute to:
23
24            (1) Increase the City's contribution rate for APRS to the amount determined by
25                the System's actuary to fund the additional liabilities incurred by the System
26                as a result of participating in the Proportionate Retirement Program; and
27
28            (2) Require that approximately six (6) years after the System begins participating
29                in the Proportionate Retirement Program, the System's actuary must conduct a
30                five-year experience study to determine whether the City's contribution rate
31                should be increased or decreased based on utilization of the Proportionate
32                Retirement Program during that period.
33
34       b) The City and the APRS Board of Trustees concur on a reasonable plan and
35   schedule by which the Board of Trustees will adopt a final resolution electing to
36   participate in the Proportionate Retirement Program. If the agreed schedule delays the
37   adoption of the final resolution by the APRS Board of Trustees until after the effective
38   date of this Agreement, the effective date of Sections 3 through 9 of this Article shall be
39   delayed until the final resolution is adopted by the APRS Board of Trustees.
40
41       c) The City's increased contribution rate to the APRS to fund additional liabilities
42   incurred as the result of participation in the Proportionate Retirement Program does not
43   exceed 18.25%. However, the City may accept a higher contribution rate, approve the
44   APRS election to participate in the Proportionate Retirement Program, and waive the
45   enforcement of the condition set out in this paragraph.
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                                 76
      Section 11. Unified Command
 2
 3       a) The parties agree that unified command of APD and PSEM law enforcement
 4   officers should be achieved at the earliest possible date. If the effective date of this
 5   Article is delayed beyond the effective date of this Agreement based on the provisions of
 6   Section 10 above, the provisions of this Section shall apply until the effective date of the
 7   remainder of this Article.
 8
 9       b) From the effective date of this Agreement until the effective date of this Article,
I0   the Director or Acting Director of PSEM shall temporarily report directly to the Chief of
II   Police. The Chief of Police shall assume command of all PSEM law enforcement
I2   functions by virtue of this reporting relationship, but PSEM shall remain a separate City
I3   department during this period.
14
15      c) Notwithstanding any provisions of Civil Service law, the PSEM officers will not
16   become APD employees until the effective date of this Article.
17
18   Section 12. Grievances
I9
20       A grievance may be filed under this Article only on the following issues:
21
22            1)    That the City failed to properly apply the prescribed methodology of this
23                  Article in determining the proper placement of a PSEM officer in the APD
24                  Base Salary Schedule; or
25
26            2)    That a PSEM officer was placed in the APD Base Salary Schedule above the
27                  pay step applicable to APD officers with sixteen ( 16) years of service.
28
29   Section 13. Preemption
30
31       It is expressly understood and agreed that all provisions of this Article shall preempt
32   any statute, Executive Order, local ordinance, City policy or rule, which is in conflict
33   with this Agreement and the procedures developed hereunder, including for example and
34   not by way of limitation, any contrary provisions of Chapters 141, 142, and 143 of the
35   Texas Local Government Code, including but not limited to the provisions of Sections
36   143.003; 143.010; 143.014; 143.021(b) and (c); Sections 143.022 through 143.036;
37   Sections 143.041; and Sections 143.051 though 143.
38
39
40
41
42
43
44
45




     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                                               77
         IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED TO HAVE THIS
 2   AGREEMENT    TO  BE    SIGNEQ BY THEIR DULY AUTHORIZED
 3   REPRESENTATIVES ON THIS :jo·th  DAY OF ~,~pteM&.!u~ , 2008.
 4
 5   CITY OF AUSTIN                       AUSTIN POLICE ASSOCIATION
 6
 7
 8
 9
10
II   City Manager
I2
13
14
15
I6
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46


     Meet & Confer Agreement Between COA and APA
     Effective October I, 2008                                        78
                                                         City of Austin Police Pay Schedule FY 2008-09




                                                                        40 Hour Week
                      GRADE     A          B             c          D           E              F       G          H            I         J           K            L          M
                    PAYSTEP    10         20             30        40           50          60         70         80          90        100         110          120        130
                       YEAR   BASE         1              2         3           4           5           6          7          8          9          10           11         12
OFFICER                 HR      24.446     27.4331       30.279     30.279      30.279      30.279     32.397     32.397      32.397     32.397      34.666      34.666     34.666
17050                   MO      4,237      4,755         5,248      5,248       5,248       5,248      5,616      5,616       5,616      5,616       6,009       6,009      6,009
P02                     YR     50,848     57,061        62,979     62,979      62,979      62,979     67,386     67,386      67,386     67,386      72,104      72,104     72,104

CORPORAUDETECTIVE       HR                                                     33.003       33.003     35.313     35.313      35.313    35.313       37.786     37.786     37.786
17025                   MO                                                      5,721        5,721      6,121      6,121       6,121     6,121        6,550      6,550      6,550
PO?                     YR                         I                           68,646       68,646     73,452     73,452      73,452    73,452       78,594     78,594     78,594

SERGEANT                HR                                                                                       38.491       38.491    38.491      41.186      41.186     41.186
17070                   MO                                                                                        6,672        6,672     6,672       7,139       7,139      7,139
P08                     YR                                                                                       80,061       80,061    80,061      85,666      85,666     85,666

LIEUTENANT              HR                                                                                                              44.265      47.363      47.363     47.363
17045                   MO                                                                                                               7,673       8,210       8,210      8,210
P09                     YR                                                                                                              92,070      98,515      98,515     98,515

COMMANDER               HR                                                                                                                                      54.768     54.768
17018                   MO                                                                                                                                       9,493      9,493
P10                     YR                                                                                                                                     113,917    113,917
NOTES:                 MONTH & ANNUAL PAY RATES ARE APPROXIMATIONS DUE TO STATISTICAL ROUNDING.
Police Cadet                                                                 15.385 HOURLY                      2,667      MONTHLY                32,001      YEARLY
                     GRADE     N          0              p         Q           R           s           T          u           v         w            X           y          z
                    PAYSTEP    140        150           160       170         180          190        200        210         220 "      230         240         250        260
                      YEAR     13         14            15.        16         17           18         19         20          21          22         23          24         25
JFFICER                 HR     34.666     37.092        37.092     39.689      39.689      39.689     39.689     39.689      39.689     39.689      39.689      39.689     39.689
17050                  MO       6,009      6,429         6,429      6,879       6,879       6,879      6,879      6,879       6,879      6,879       6,879       6,879      6,879
'02                     YR     72,104     77,151        77,151     82,553      82,553      82,553     82,553     82,553      82,553     82,553      82,553      82,553     82,553

~ORPORAUDETECTIVE       HR     37.786     40.430        40.430     43.261     43.261       43.261     43.261     43.261      43.261     43.261      43.261      43.261     43.261
17025                  MO       6,550      7,008         7,008      7,499      7,499        7,499      7,499      7,499       7,499      7,499       7,499       7,499      7,499
'07                     YR     78,594     84,095        84,095     89,983     89,983       89,983     89,983     89,983      89,983     89,983      89,983      89,983     89,983

iERGEANT               HR      41.186     44.068        44.068     47.153     47.153       47.153     47.153     47.153      47.153     47.153      47.153      47.153     47.153
7070                   MO       7,139      7,638         7,638      8,173      8,173        8,173      8,173      8,173       8,173      8,173       8,173       8,173      8,173
'08                    YR      85,666     91,661        91,661     98,078     98,078       98,078     98,078     98,078      98,078     98,078      98,078      98,078     98,078

IEUTENANT              HR      47.363     50.679        50.679     54.227     54.227       54227      54.227     54.227      54.227     54.227      54.227      54.227     54.227
7045                   MO       8,210      8,784         8,784      9,170      9,399        9,399      9,399      9,399       9,399      9,399       9,399       9,399      9,399
09                     YR      98,515    105,412       105,412    110,040    112,791      112,791    112,791    112,791     112,791    112,791     112,791     112,791    112,791

OMMANDER               HR      54.768     58.601        58.601     62.703     62.703       62.703     62.703     62.703      62.703     62.703      62.703      62.703     62.703
7018                   MO       9,493     10,158        10,158     10,869     10,869       10,869     10,869     10,869      10,869     10,869      10,869      10,869     10,869
10                     YR     113,917    121,891       121,891    130,423    130,423      130,423    130,423    130,423     130,423    130,423     130,423     130,423    130,423
 OTES:                MONTH & ANNUAL PAY RATES ARE APPROXIMATIONS DUE TO STATISTICAL ROUNDING.
 olice Cadet                                                                 15.385     HOURLY                  2,667     MONTHLY                 32,001     YEARLY




               HRD Compensation                                                       1 of 4                                       Effective: December 7, 2008
                                                          City of Austin Police Pay Schedule FY 2009-10


                                                                            40 Hour Week
                         GRADE        A           8         c           D          E           F          G          H              I          J           K            L          M
                       PAYSTEP        10         20         30.        40          50          60         70         80             90        100         110          120       130
                           YEAR     BASE          1          2          3          4           5          6           7             8          9           10          11         12
OFFICER                      HR       25.180     28.256     31.187     31.187     31.187       31.187     33.369     33.369         33.369     33.369      35.705      35.705     35.705
 17050                       MO       4,364       4,898     5,406       5,406      5,406       5,406      5,784      5,784          5,784      5,784       6,189        6,189     6,189
P02                          YR      52,374      58,773    64,869      64,869     64,869      64,869     69,408     69,408         69,408     69,408      74,267       74,267    74,267

CORPORAUDETECTIVE            HR                                                   33.993       33.993    36.373      36.373,        36.373     36.373      38.919      38.919     38.919
 17025                      MO                                                     5,892        5,892     6,305       6,305!         6,305      6,305       6,746       6,746      6,746
P07                          YR                                                   70,706       70,706    75,655      75,655         75,655     75,655      80,952      80,952     80,952


SERGEANT                    HR                                                                                      39.646'        39.646      39.646      42.421      42.421    42.421
17070                       MO                                                                                        6,872          6,872      6,872       7,353       7,353      7,353
P08                         YR                                                                                      82,463         82,463     82,463       88,236      88,236    88,236


LIEUTENANT                  HR                                                                                                                45.593      48.784       48.784    48.784
17045                       MO                                                                                                                 7,903        8,456       8,456     8,456
P09                         YR                                                                                                                94,833     101,471      101,471   101,471


COMMANDER                   HR                                                                                                                                         56.411    56.411
17018                       MO                                                                                                                                          9,778     9,778
P10                         YR                                                                                                                                        117,335   117,335
NOTES:                     MONTH & ANNUAL PAY RATES ARE APPROXIMATIONS DUE TO STATISTICAL ROUNDING.
Police Cadet                                                                    15.385     HOURLY                  2,667         MONTHLY                32,001      YEARLY
                         GRADE        N .. ·.     0         p ..       Q          R           s.          T          u              v          w           X.          y          z
                       PAYSTEP       140         150 .     160        170        180          190        200        210            220        230         240          250       260
                           YEAR      13          14         15 ·.··    16         11          18          19 .       20            21         22          23           24        25
OFFICER                     HR       35.705      38.204    38.204      40.880     40.880      40.880     40.880     40.880         40.880     40.880      40.880       40.880    40.880
17050                       MO        6,189       6,622      6,622      7,086      7,086       7,086      7,086      7,086          7,086      7,086       7,086        7,086     7,086
P02                         YR       74,267      79,465    79,465      85,030     85,030      85,030     85,030     85,030         85,030     85,030      85,030       85,030    85,030


CORPORAUDETECTIVE           HR       38.919      41.643    41.643      44.559     44.559      44.559     44.559     44.559         44.559     44.559      44.559       44.559    44.559
17025                       MO        6,746       7,218      7,218      7,724      7,724       7,724      7,724      7,724          7,724      7,724       7,724        7,724     7,724
PO?                         YR       80,952      86,617    86,617      92,683     92,683      92,683     92,683     92,683         92,683     92,683      92,683       92,683    92,683


SERGEANT                    HR       42.421      45.390    45.390      48.568    48.568       48.568     48.568     48.568         48.568     48.568      48.568       48.568    48.568
17070                       MO        7,353       7,868     7,868       8,418     8,418        8,418      8,418      8,418          8,418      8,418       8,418        8,418     8,418
P08                         YR       88,236      94,411    94,411     101,021   101,021      101,021    101,021    101,021        101,021    101,021     101,021      101,021   101,021
                                                                                                                             i

LIEUTENANT                  HR       48.784      52.199    52.199      55.853    55.853       55.853     55.853     55.853         55.853     55.853      55.853      55.853     55.853
17045                       MO        8,456       9,048     9,048       9,170      9,681       9,681      9,681      9,681          9,681      9,681       9,681        9,681     9,681
P09                         YR      101,471     108,575   108,575     110,040   116,175      116,175    116,175    116,175        116,175    116,175     116,175     116,175    116,175


COMMANDER                   HR       56.411      60.359    60.359      64.584    64.584       64.584     64.584     64.584         64.584     64.584      64.584      64.584     64.584
17018                       MO        9,778      10,462    10,462      11,195    11,195       11,195     11,195     11,195         11,195     11,195      11,195      11,195     11,195
P10                         YR      117,335     125,547   125,547     134,336   134,336      134,336    134,336    134,3361       134,336    134,336     134,336     134,336    134,336
NOTES:                    MONTH & ANNUAL PAY RATES ARE APPROXIMATIONS DUE TO STATISTICAL ROUNDING.                           i
Police Cadet                                                                    15.385     HOURLY                  2,667 iMONTHLY                       32,001      YEARLY
Year 2:3.0% effective first pay period FY 2009-10, provided that if other City employees receive less than 2.5% in a base wage increase, the amount of increase for under the
M&C Agreement shall be reduced to 2.75%




          HRD Compensation                                                        2 of4
                                                                     City of Austin Police Pay Schedule FY 2010-11


                                                                                40 Hour Week
                            GRADE          A           8         c          D         E           F             G            H           I          J           K            L          M
                          PAYSTEP          10         20         30        40         50          60            70          80           90        100         110          120        130
                              YEAR       BASE          1         2         3          4           5             6           7            8          9          10           11         12
OFFICER                         HR         25.935     29.104    32.122     32.122     32.122      32.122        34.370      34.370       34.370     34.370      36.777      36.777     36.777
17050                           MO         4,495       5,045     5,568      5,568     5,568        5,568        5,957       5,957        5,957      5,957       6,375       6,375      6,375
·-·
P02                             YR        53,945      60,536    66,815     66,815    66,815       66,815       71,490      71,490       71,490     71,490      76,495      76,495     76,495


CORPORAUDETECTIVE               HR                                                   35.013       35.013       37.464       37.464      37.464      37.464      40.087      40.087     40.087
17025                           MO                                                    6,069           6,069      6,494       6,494        6,494      6,494       6,948       6,948      6,948
PO?                             YR                                                   72,827       72,827       77,925       77,925      77,925     77,925      83,380      83,380     83,380


SERGEANT                        HR                                                                                          40.835      40.835     40.835      43.694      43.694     43.694
17070                          MO                                                                                            7,078        7,078     7,078       7,574       7,574       7,574
P08                             YR                                                                                          84,937      84,937     84,937      90,883      90,883     90,883


LIEUTENANT                      HR                                                                                                                 46.960      50.248      50.248     50.248
17045                          MO                                                                                                                   8,140       8,710       8,710      8,710
P09                             YR                                                                                                                 97,678     104,515     104,515    104,515


~OMMANDER                      HR                                                                                                                                          58.103     58.103
17018                          MO                                                                                                                                          10,071     10,071
'10                            YR                                                                                                                                         120,855    120,855
~OTES:                        MONTH & ANNUAL PAY RATES ARE APPROXIMATIONS DUE TO STATISTICAL ROUNDING.
'olice Cadet                                                                        15.385 HOURLY                          2,667     MONTHLY                 32,001      YEARLY
                            GRADE          N          0          p         Q          R           s             T                       v          w           X            y          z
                         PAVSTEP
                            YEAR
                                         140
                                         13
                                                     .15(!
                                                      14
                                                               160
                                                                15
                                                                          170
                                                                           16
                                                                                     180
                                                                                      17
                                                                                                 190
                                                                                                 18
                                                                                                               200
                                                                                                               19
                                                                                                                            "'
                                                                                                                           210
                                                                                                                            ~0
                                                                                                                                       220
                                                                                                                                        21
                                                                                                                                              I    230
                                                                                                                                                    22
                                                                                                                                                              240
                                                                                                                                                               23
                                                                                                                                                                           250
                                                                                                                                                                           24
                                                                                                                                                                                      260
                                                                                                                                                                                      25
IFFICER                        HR         36.777      39.351    39.351     42.106    42.106       42.106       42.106      42.106       42.106     42.106      42.106      42.106     42.106
7050                           MO          6,375       6,821     6,821      7,298     7,298        7,298        7,298       7,298        7,298      7,298       7,298       7,298      7,298
02                             YR         76,495      81,849    81,849     87,581    87,581       87,581       87,581      87,581       87,581     87,581      87,581      87,581     87,581


 ORPORAUDETECTIVE              HR         40.087      42.892    42.892     45.896    45.896       45.896       45.896      45.896       45.896     45.896      45.896      45.896     45.896
 7025                          MO          6,948       7,435     7,435      7,955     7,955        7,955        7,955       7,955        7,955      7,955       7,955       7,955      7,955
 J7                            YR         83,380      89,216    89,216     95,463    95,463       95,463       95,463      95,463       95,463     95,463      95,463      95,463     95,463


 :RGEANT                       HR         43.694      46.752    46.752     50.025    50.025       50.025       50.025      50.025       50.025     50.025      50.025      50.025     50.025
 '070                          MO          7,574       8,104     8,104      8,671     8,671        8,671        8,671       8,671        8,671      8,671       8,671       8,671      8,671
 )8                            YR         90,883      97,243    97,243    104,051   104,051      104,051      104,051     104,051      104,051    104,051     104,051     104,051    104,051


 :UTENANT                      HR         50.248      53.765    53.765     57.529    57.529       57.529       57.529      57.529       57.529     57.529      57.529      57.529     57.529
 045                           MO          8,710       9,319     9,319      9,170     9,972        9,972        9,972       9,972        9,972      9,972       9,972       9,972      9,972
 >9                            YR        104,515     111,832   111,832    110,040   119,660      119,660      119,660     119,660      119,660    119,660     119,660     119,660    119,660


 lMMANDER                      HR         58.103      62.170    62.170     66.522    66.522       66.522       66.522      66.522       66.522     66.522      66.522      66.522     66.522
 )18                           MO         10,071      10,776    10,776     11,530    11,530       11,530       11,530      11,530       11,530     11,530      11,530      11,530     11,530
 0                             YR        120,855     129,314   129,314    138,366   138,366      138,366      138,366     138,366      138,366    138,366    138,366      138,366    138,366
  ITES:                      MONTH & ANNUAL PAY RATES ARE APPROXIMATIONS DUE TO STATISTICAL ROUNDING.
  11ice Cadet                                                                       15.385 HOURLY                       I 2,667      MONTHLY                 32,001     YEARLY
  1r 3: 3.0% effective first pay period FY 2010-11




                 HRD Compensation                                                             3 of4
                                                                     City of Austin Police Pay Schedule- FY 2011-12

                                                                                          40 Hour Week
                             GRADE         A            B           c            D            E            F             G          H            I           J           K             L                    M
                          PAYSTEP          10          20           30           40           50           60            70         80          90          100          110         120                   130
                               YEAR      BASE           1            2            3            4            5            6          7           8            9           10           11                    12
OFFICER                         HR         26.713      29.977       33.086       33.086       33.086       33.086       35.401     35.401       35.401      35.401       37880        37.880               37.880
17050                           MO          4,630       5,196       5,735         5,735       5,735         5,735        6,136      6,136       6,136        6,136        6,566       6,566           i     6,566
P02                              YR       55,563       62,352      68,819       68,819       68,819        68,819       73,635    73,635       73,635      73,635       78,790       78,790 i              78,790
                                                                                                                                                                                                      i

CORPORAUDETECTIVE               HR                                                            36.063       36.063       38.588     38.588       38.588      38.588       41.289       41.289 ~             41.289
17025                           MO                                                             6,251           6,251     6,689      6,689        6,689       6,689        7,157        7,157                7,157
PO?                             YR                                                            75,011       75,011       80,263     80,263       80,263      80,263       85,882       85,882               85,882

SERGEANT                        HR                                                                                                 42.060      42.060       42.060       45.005      45.005/               45.005
17070                           MO                                                                                                  7,290        7,290       7,290        7,801        7,801/               7,801
P08                             YR                                                                                                 87,485      87,485       87,485       93,609       93,609               93,609
                                                                                                                                                                                                  !
LIEUTENANT                      HR                                                                                                                          48.369       51.755      51.755                51.755
17045                           MO                                                                                                                           8,384        8,971        8,971                8,971
P09                             YR                                                                                                                         100,608      107,650     107,65~07,650
-- --


COMMANDER                       HR                                                                                                                                                   59.846                59.846
17018                           MO                                                                                                                                                   10,373                10,373
P10                             YR                                                                                                                                                  124,480               124,480
NOTES:                        MONTH &ANNUAL PAY RATES ARE APPROXIMATIONS DUE TO STATISTICAL ROUNDING.
Police Cadet                                                                               15.385      HOURLY                    2,667      MONTHLY                   32,001      YEARLY
                            GRADE          N          .0            p            Q            R            s             T         u            v           w            X            y                     z
                          PAYSTEP         140          150         160          170          180          190           200       210          220         230          240          250                   260
                             YEAR          13          14          15           16           17           18            19        20           21           22          23           24                    25
OFFICER                         HR         37.880      40.531      40.531        43.369      43.369        43.369       43.369    43.369       43.369       43.369      43.369       43.369                43.369
17050                           MO          6,566       7,025        7,025        7,517       7,517         7,517        7,517      7,517       7,517        7,517        7,517       7,517                 7,517
P02                             YR         78,790      84,305      84,305        90,208      90,208        90,208       90,208    90,208       90,208       90,208       90,208      90,208                90,208


CORPORAUDETECTIVE               HR        41.289       44.179      44.179        47.273      47.273        47.273       47.273    47.273       47.273      47.273       47.273       47.273                47.273
17025                           MO          7,157       7,658       7,658         8,194       8,194         8,194        8,194      8,194       8,194        8,194        8,194       8,1941                8,194
P07                             YR        85,882       91,892      91,892        98,327      98,327        98,327       98,327    98,327       98,327      98,327       98,327       98,327                98,327
                                                                                                                                                                                                  :

SERGEANT                        HR        45.005       48.154      48.154       51.525       51.525        51.525       51.525    51.525       51.525      51.525       51.525       51.525                51.525
17070                           MO          7,801       8,347       8,347         8,931       8,931         8,931        8,931      8,931       8,931        8,931        8,931       8,931                 8,931
P08                             YR        93,609     100,161      100,161      107,173      107,173      107,173       107,173   107,173      107,173     107,173      107,173      107,173               107,173


LIEUTENANT                      HR        51.755       55.378      55.378       59.255       59.255        59.255       59.255    59.255       59.255      59.255       59.255       59.255j              59.255
17045                           MO          8,971       9,599       9,599         9,170      10,271        10,271       10,271    10,271       10,271      10,271       10,271       10,271!              10,271
P09                             YR       107,650     115,187      115,187      110,040      123,250      123,250       123,250   123,250      123,250     123,250      123,250      123,250/ 123,250
                                                                                                                                                                                              i
COMMANDER                       HR        59.846       64.035      64.035       68.518       68.518       68.518        68.518    68.518       68.518      68.518       68.518       68.518j              68.518
17018                           MO        10,373       11,099      11,099       11,876       11,876        11,876       11,876    11,876       11,876      11,876       11,876       11,876   11,876
P10                             YR       124,480     133,193      133,193      142,517     142,517       142,517       142,517   142,517      142,517     142,517      142,517      142,517i 142,517
NOTES:                        MONTH &ANNUAL PAY RATES ARE APPROXIMATIONS DUE TO STATISTICAL ROUNDING.
Police Cadet                                                                               15.385      HOURLY                    2,667      MONTHLY                   32,001      YEARLY      i

Year 4: The City may elect to extend the Agreement for a 4th year, under the same terms and conditions, and if that option is excercised, the pay increase will be 3% effective the first pay period FY
2011-012.




                 HRD Compensation                                                                     4 of4